
	
		I
		112th CONGRESS
		1st Session
		H. R. 2954
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Ms. Lee of California
			 (for herself, Mrs. Christensen,
			 Ms. Roybal-Allard,
			 Ms. Bass of California,
			 Mr. Bishop of Georgia,
			 Ms. Bordallo,
			 Mr. Brooks,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mr. Carson of Indiana,
			 Ms. Chu, Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Cohen, Mr. Conyers,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Faleomavaega,
			 Mr. Fattah,
			 Ms. Fudge,
			 Mr. Gonzalez,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Ms. Hahn, Ms. Hanabusa, Mr.
			 Hastings of Florida, Ms.
			 Hirono, Mr. Honda,
			 Mr. Jackson of Illinois,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Mr. Kucinich,
			 Ms. Matsui,
			 Mr. McGovern,
			 Mr. Meeks,
			 Ms. Moore,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Payne,
			 Mr. Pierluisi,
			 Mr. Rangel,
			 Mr. Reyes,
			 Ms. Richardson,
			 Mr. Richmond,
			 Mr. Rush, Mr. Sablan, Ms.
			 Linda T. Sánchez of California, Ms.
			 Schakowsky, Mr. Scott of
			 Virginia, Mr. David Scott of
			 Georgia, Mr. Serrano,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Thompson of Mississippi,
			 Mr. Towns,
			 Ms. Waters,
			 Mr. Watt, Ms. Wilson of Florida, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Budget, Veterans’
			 Affairs, Armed
			 Services, Agriculture,
			 the Judiciary, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the health of minority individuals, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Equity and Accountability Act
			 of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Title I—Data Collection and Reporting
				Sec. 101. Amendment to the Public Health Service Act.
				Sec. 102. Elimination of prerequisite of direct appropriations
				for data collection and analysis.
				Sec. 103. Collection of race and ethnicity data by the Social
				Security Administration.
				Sec. 104. Revision of HIPAA claims standards.
				Sec. 105. National Center for Health Statistics.
				Sec. 106. Oversampling of Asian-Americans, Native Hawaiians, or
				Pacific Islanders and other underrepresented groups in Federal health
				surveys.
				Sec. 107. Geo-access study.
				Sec. 108. Racial, ethnic, and linguistic data collected by the
				Federal Government.
				Sec. 109. Data collection and analysis grants to
				minority-serving institutions.
				Sec. 110. Standards for measuring sexual orientation and gender
				identity in collection of health data.
				Sec. 111. Optional collection of health data on immigrants and
				individuals in their households.
				Sec. 112. Standards for measuring socioeconomic status in
				collection of health data.
				Sec. 113. Safety and effectiveness of drugs with respect to
				racial and ethnic background.
				Sec. 114. GAO study on compliance with existing FDA
				requirements to present drug and device safety and effectiveness data by sex,
				age, and racial and ethnic subgroups.
				Sec. 115. Improving health data regarding Native Hawaiians and
				other Pacific Islanders.
				Title II—Culturally and Linguistically Appropriate Health
				Care
				Sec. 201. Definitions.
				Sec. 202. Amendment to the Public Health Service
				Act.
				Sec. 203. Federal reimbursement for culturally and
				linguistically appropriate services under the Medicare, Medicaid, and State
				Children’s Health Insurance Programs.
				Sec. 204. Increasing understanding of and improving health
				literacy.
				Sec. 205. Assurances for receiving Federal funds.
				Sec. 206. Report on Federal efforts to provide culturally and
				linguistically appropriate health care services.
				Sec. 207. English for speakers of other languages.
				Sec. 208. Implementation.
				Sec. 209. Language access services.
				Title III—Health Workforce Diversity
				Sec. 301. Amendment to the Public Health Service Act.
				Sec. 302. Hispanic-serving health professions
				schools.
				Sec. 303. Loan repayment program of Centers for Disease Control
				and Prevention.
				Sec. 304. Cooperative agreements for online degree programs at
				schools of public health and schools of allied health.
				Sec. 305. National report on the preparedness of health
				professionals to care for diverse populations.
				Sec. 306. Scholarship and fellowship programs.
				Sec. 307. Advisory Committee on Health Professions Training for
				Diversity.
				Sec. 308. McNair Postbaccalaureate Achievement
				Program.
				Sec. 309. Rules for determination of full-time equivalent
				residents for cost reporting periods.
				Sec. 310. Developing and implementing strategies for local
				health equity.
				Sec. 311. Loan forgiveness for mental and behavioral health
				social workers.
				Title IV—Improvement of Health Care Services
				Subtitle A—Health Empowerment Zones
				Sec. 401. Short title.
				Sec. 402. Findings.
				Sec. 403. Designation of health empowerment zones.
				Sec. 404. Assistance to those seeking designation.
				Sec. 405. Benefits of designation.
				Sec. 406. Definition.
				Sec. 407. Authorization of appropriations.
				Subtitle B—Other Improvements of Health Care
				Services
				Chapter 1—Expansion of Coverage
				Sec. 411. Amendment to the Public Health Service Act.
				Sec. 412. Removing barriers to unsubsidized purchase of private
				insurance in American Health Benefit Exchanges.
				Sec. 413. Study on the uninsured.
				Sec. 414. Medicaid payment parity for the
				territories.
				Sec. 415. Clarification of Medicaid coverage for citizens of
				Freely Associated States.
				Sec. 416. Extension of Medicare secondary payer.
				Sec. 417. Border health grants.
				Sec. 418. Removing Medicare barrier to health care.
				Sec. 419. 100 percent FMAP for medical assistance provided by
				urban Indian health centers.
				Sec. 420. 100 percent FMAP for medical assistance provided to a
				Native Hawaiian through a federally qualified health center or a Native
				Hawaiian health care system under the Medicaid program.
				Chapter 2—Expansion of Access
				Sec. 421. Grants for racial and ethnic approaches to community
				health.
				Sec. 422. Critical access hospital improvements.
				Sec. 423. Establishment of Rural Community Hospital (RCH)
				Program.
				Sec. 424. Medicare remote monitoring pilot
				projects.
				Sec. 425. Rural health quality advisory commission and
				demonstration projects.
				Sec. 426. Rural health care services.
				Sec. 427. Community health center collaborative access
				expansion.
				Sec. 428. Facilitating the provision of telehealth services
				across State lines.
				Sec. 429. Scoring of preventive health savings.
				Sec. 430. Sense of Congress.
				Sec. 431. Repeal of requirement for documentation evidencing
				citizenship or nationality under the Medicaid program.
				Sec. 432. Office of Minority Health in Veterans Health
				Administration of Department of Veterans Affairs.
				Sec. 433. Access for Native Americans under PPACA.
				Title V—Improving Health Outcomes for Women, Children, and
				Families
				Sec. 501. Grants to promote positive health behaviors in women
				and children.
				Sec. 502. Removing barriers to health care and nutrition
				assistance for children, pregnant women, and lawfully present
				individuals.
				Sec. 503. Repeal of denial of benefits.
				Sec. 504. Birth defects prevention, risk reduction, and
				awareness.
				Sec. 505. Uniform State maternal mortality review committees on
				pregnancy-related deaths.
				Sec. 506. Eliminating disparities in maternity health
				outcomes.
				Sec. 507. Decreasing the risk factors for sudden unexpected
				infant death and sudden unexplained death in childhood.
				Sec. 508. Reducing teenage pregnancies.
				Sec. 509. Gestational diabetes.
				Sec. 510. Emergency contraception education and information
				programs.
				Sec. 511. Supporting healthy adolescent
				development.
				Title VI—Mental Health 
				Sec. 601. Coverage of marriage and family therapist services
				and mental health counselor services under part
				B of the Medicare program.
				Sec. 602. Community Mental Health and Addiction Safety Net
				Equity Act.
				Sec. 603. Minority Fellowship Program.
				Sec. 604. Integrated Health Care Demonstration
				Program.
				Sec. 605. Addressing racial and ethnic minority mental health
				disparities research gaps.
				Title VII—Addressing High Impact Minority Diseases 
				Subtitle A—Cancer
				Sec. 701. Lung Cancer Mortality Reduction Program.
				Sec. 702. Expanding prostate cancer research, outreach,
				screening, testing, access, and treatment effectiveness.
				Sec. 703. Improved Medicaid coverage for certain breast and
				cervical cancer patients in the territories.
				Sec. 704. Cancer prevention and treatment demonstration for
				ethnic and racial minorities.
				Sec. 705. Reducing cancer disparities within
				Medicare.
				Subtitle B—Viral Hepatitis and Liver Cancer Control and
				Prevention
				Sec. 711. Viral hepatitis and liver cancer control and
				prevention.
				Subtitle C—Acquired Bone Marrow Failure Diseases
				Sec. 721. Acquired Bone Marrow Failure Diseases.
				Subtitle D—Cardiovascular Disease, Chronic Disease, and Other
				Disease Issues
				Sec. 731. Guidelines for disease screening for minority
				patients.
				Sec. 732. Coverage of the shingles vaccine under the Medicare
				program.
				Sec. 733. CDC Wisewoman Screening Program.
				Sec. 734. Report on cardiovascular care for women and
				minorities.
				Sec. 735. Coverage of comprehensive tobacco cessation services
				in Medicaid.
				Sec. 736. Clinical research funding for oral
				health.
				Subtitle E—HIV/AIDS
				Sec. 741. Findings.
				Sec. 742. Addressing HIV/AIDS in communities of
				color.
				Sec. 743. HIV/AIDS reduction in racial and ethnic minority
				communities.
				Sec. 744. Repealing ineffective and incomplete abstinence-only
				education program.
				Sec. 745. Dental Education Loan Repayment Program.
				Sec. 746. Report on the implementation of the national HIV/AIDS
				strategy.
				Sec. 747. Addressing HIV/AIDS in the African-American
				community.
				Sec. 748. National Black Clergy for the Elimination of
				HIV/AIDS.
				Sec. 749. Reducing the spread of sexually transmitted
				infections in correctional facilities.
				Sec. 750. Stop AIDS in prison.
				Sec. 751. Services to reduce HIV/AIDS in racial and ethnic
				minority communities.
				Sec. 752. Health care professionals treating individuals with
				HIV/AIDS.
				Sec. 753. Report on impact of HIV/AIDS in racial and ethnic
				minority communities.
				Sec. 754. Study on status of HIV/AIDS epidemic among
				African-Americans.
				Subtitle F—Diabetes
				Sec. 755. Treatment of diabetes in minority
				communities.
				Sec. 756. Eliminating disparities in diabetes prevention access
				and care.
				Subtitle G—Lung Disease 
				Sec. 761. Expansion of the National Asthma Education and
				Prevention Program.
				Sec. 762. Asthma-related activities of the centers for disease
				control and prevention.
				Sec. 763. Influenza and pneumonia vaccination
				campaign.
				Sec. 764. Chronic obstructive pulmonary disease action
				plan.
				Title VIII—Health Information Technology 
				Subtitle A—Reducing Health Disparities through Health
				IT
				Sec. 801. HRSA assistance to health centers for promotion of
				Health IT.
				Sec. 802. Assessment of impact of Health IT on racial and
				ethnic minority communities; outreach and adoption of Health IT in such
				communities.
				Subtitle B—Modifications to Achieve Parity in Existing
				Programs
				Sec. 811. Extending funding to strengthen the Health IT
				infrastructure in racial and ethnic minority communities.
				Sec. 812. Prioritizing regional extension center assistance to
				racial and ethnic minority groups.
				Sec. 813. Extending competitive grants for the development of
				loan programs to facilitate adoption of certified EHR technology by providers
				serving racial and ethnic minority groups.
				Subtitle C—Additional Research and Studies 
				Sec. 831. Data collection and assessments conducted in
				coordination with minority-serving institutions.
				Sec. 832. IOM study and report on privacy concerns of certain
				minority populations.
				Sec. 833. Study of health information technology in medically
				underserved communities.
				Subtitle D—Closing Gaps in Funding To Adopt Certified
				EHRs
				Sec. 841. Application of Medicare HITECH payments to hospitals
				in Puerto Rico.
				Sec. 842. Extending Medicaid EHR incentive payments to
				long-term care facilities and home health agencies.
				Sec. 843. Extending physician assistant eligibility for
				Medicaid electronic health record incentive payments.
				Title IX—Accountability and Evaluation
				Sec. 901. Prohibition on discrimination in Federal assisted
				health care services and research programs on the basis of sex, race, color,
				national origin, sexual orientation, gender identity, or disability
				status.
				Sec. 902. Treatment of Medicare payments under Title VI of the
				Civil Rights Act of 1964.
				Sec. 903. Accountability and transparency within the Department
				of Health and Human Services.
				Sec. 904. United States Commission on Civil Rights.
				Sec. 905. Sense of Congress concerning full funding of
				activities to eliminate racial and ethnic health disparities.
				Sec. 906. GAO and NIH reports.
				Title X—Addressing Social Determinants and Improving
				Environmental Justice
				Sec. 1001. Codification of Executive Order 12898.
				Sec. 1002. Implementation of recommendations by Environmental
				Protection Agency.
				Sec. 1003. Grant program.
				Sec. 1004. Additional research on the relationship between the
				built environment and the health of community residents.
				Sec. 1005. Environment and public health
				restoration.
				Sec. 1006. Healthy Food Financing Initiative.
				Sec. 1007. GAO report on health effects of Deepwater Horizon
				oil rig explosion in the Gulf Coast.
			
		3.FindingsThe Congress finds as follows:
			(1)The population of
			 racial and ethnic minorities is expected to increase over the next few decades,
			 yet racial and ethnic minorities have the poorest health status and face
			 substantial cultural, social, and economic barriers to obtaining quality health
			 care.
			(2)Health disparities
			 are a function of not only access to health care, but also the social
			 determinants of health—including the environment, the physical structure of
			 communities, nutrition and food options, educational attainment, employment,
			 race, ethnicity, sex, geography, language preference, immigrant or citizenship
			 status, sexual orientation, gender identity, socioeconomic status, or
			 disability status—that directly and indirectly affect the health, health care,
			 and wellness of individuals and communities.
			(3)By 2020, the
			 Nation will face a shortage of health care providers and allied health workers
			 and this shortage disproportionately affects health professional shortage areas
			 where many racial and ethnic minority populations reside.
			(4)All efforts to
			 reduce health disparities and barriers to quality health services require
			 better and more consistent data.
			(5)A
			 full range of culturally and linguistically appropriate health care and public
			 health services must be available and accessible in every community.
			(6)Racial and ethnic
			 minorities and underserved populations must be included early and equitably in
			 health reform innovations.
			(7)Efforts to improve
			 minority health have been limited by inadequate resources in funding, staffing,
			 stewardship and accountability. Targeted investments that are focused on
			 disparities elimination must be made in providing care and services that are
			 community-based, including prevention and policies addressing social
			 determinants of health.
			(8)In 2011, the
			 Department of Health and Human Services developed the HHS Action Plan to Reduce
			 Racial and Ethnic Health Disparities and the National Stakeholder Strategy for
			 Achieving Health Equity, two strategic plans that represent the country’s first
			 coordinated roadmap to reducing health disparities. Along with the National
			 Prevention Strategy and the National Health Care Quality Strategy, these
			 comprehensive plans will work to increase the number of Americans who are
			 healthy at every stage of life.
			(9)The Department of
			 Health and Human Services also developed other strategic planning documents to
			 combat disease disparities with a high impact on minority populations including
			 the National HIV/AIDS Strategy, and the Action Plan for the Prevention, Care
			 and Treatment of Viral Hepatitis.
			(10)The Patient
			 Protection and Affordable Care Act, as amended by the Health Care and Education
			 Reconciliation Act, represents the biggest advancement for minority health in
			 the last 40 years.
			IData
			 collection and reporting
			101.Amendment to
			 the Public Health Service
			 Act
				(a)PurposeIt is the purpose of this section to
			 promote data collection, analysis, and reporting by race, ethnicity, sex,
			 primary language, sexual orientation, disability status, gender identity, and
			 socioeconomic status among federally supported health programs.
				(b)AmendmentTitle
			 XXXIV of the Public Health Service
			 Act, as amended by titles II and III of this Act, is further amended
			 by inserting after subtitle A the following:
					
						BStrengthening data
				collection, improving data analysis, and expanding data reporting
							3431.Health
				disparity data
								(a)Requirements
									(1)In
				generalEach health-related program operated by or that receives
				funding or reimbursement, in whole or in part, either directly or indirectly
				from the Department of Health and Human Services shall—
										(A)require the collection, by the agency or
				program involved, of data on the race, ethnicity, sex, primary language, sexual
				orientation, disability status, gender identity, and socioeconomic status of
				each applicant for and recipient of health-related assistance under such
				program—
											(i)using, at a
				minimum, the standards for data collection on race, ethnicity, sex, primary
				language, sexual orientation, disability status, gender identity, and
				socioeconomic status developed under section 3101;
											(ii)collecting data
				for additional population groups if such groups can be aggregated into the
				minimum race and ethnicity categories;
											(iii)additionally
				referring, where practicable, to the standards developed by the Institute of
				Medicine in Race, Ethnicity, and Language Data: Standardization for
				Health Care Quality Improvement; and
											(iv)where
				practicable, through self-reporting;
											(B)with respect to the collection of the data
				described in subparagraph (A), for applicants and recipients who are minors,
				require communication assistance in speech or writing, and for applicants and
				recipients who are otherwise legally incapacitated, require that—
											(i)such data be
				collected from the parent or legal guardian of such an applicant or recipient;
				and
											(ii)the primary
				language of the parent or legal guardian of such an applicant or recipient be
				collected;
											(C)systematically analyze such data using the
				smallest appropriate units of analysis feasible to detect racial and ethnic
				disparities, as well as disparities along the lines of primary language, sex,
				disability status, sexual orientation, gender identity, and socioeconomic
				status in health and health care, and report the results of such analysis to
				the Secretary, the Director of the Office for Civil Rights, each agency listed
				in section 3101(c)(1), the Committee on Health, Education, Labor, and Pensions
				and the Committee on Finance of the Senate, and the Committee on Energy and
				Commerce and the Committee on Ways and Means of the House of
				Representatives;
										(D)provide such data
				to the Secretary on at least an annual basis; and
										(E)ensure that the provision of assistance to
				an applicant or recipient of assistance is not denied or otherwise adversely
				affected because of the failure of the applicant or recipient to provide race,
				ethnicity, primary language, sex, sexual orientation, disability status, gender
				identity, and socioeconomic status data.
										(2)Rules of
				constructionNothing in this subsection shall be construed
				to—
										(A)permit the use of
				information collected under this subsection in a manner that would adversely
				affect any individual providing any such information; and
										(B)diminish existing
				or future requirements on health care providers to collect data.
										(b)Protection of
				dataThe Secretary shall ensure (through the promulgation of
				regulations or otherwise) that all data collected pursuant to subsection (a)
				are protected—
									(1)under the same
				privacy protections as the Secretary applies to other health data under the
				regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the
				privacy of individually identifiable health information and other protections;
				and
									(2)from all
				inappropriate internal use by any entity that collects, stores, or receives the
				data, including use of such data in determinations of eligibility (or continued
				eligibility) in health plans, and from other inappropriate uses, as defined by
				the Secretary.
									(c)National plan of
				the data CouncilThe
				Secretary shall develop and implement a national plan to ensure the collection
				of data in a culturally appropriate and competent manner, to improve the
				collection, analysis, and reporting of racial, ethnic, sex, primary language,
				sexual orientation, disability status, gender identity, and socioeconomic
				status data at the Federal, State, territorial, tribal, and local levels,
				including data to be collected under subsection (a), and to ensure that data
				collection activities carried out under this section are in compliance with the
				standards developed under section 3101. The Data Council of the Department of
				Health and Human Services, in consultation with the National Committee on Vital
				Health Statistics, the Office of Minority Health, Office on Women’s Health, and
				other appropriate public and private entities, shall make recommendations to
				the Secretary concerning the development, implementation, and revision of the
				national plan. Such plan shall include recommendations on how to—
									(1)implement
				subsection (a) while minimizing the cost and administrative burdens of data
				collection and reporting;
									(2)expand awareness among Federal agencies,
				States, territories, Indian tribes, health providers, health plans, health
				insurance issuers, and the general public that data collection, analysis, and
				reporting by race, ethnicity, primary language, sexual orientation, disability
				status, gender identity, and socioeconomic status is legal and necessary to
				assure equity and nondiscrimination in the quality of health care
				services;
									(3)ensure that future patient record systems
				have data code sets for racial, ethnic, primary language, sexual orientation,
				disability status, gender identity, and socioeconomic status identifiers and
				that such identifiers can be retrieved from clinical records, including records
				transmitted electronically;
									(4)improve health and
				health care data collection and analysis for more population groups if such
				groups can be aggregated into the minimum race and ethnicity categories,
				including exploring the feasibility of enhancing collection efforts in States
				for racial and ethnic groups that comprise a significant proportion of the
				population of the State;
									(5)provide researchers with greater access to
				racial, ethnic, primary language, sexual orientation, disability status, gender
				identity, and socioeconomic status data, subject to privacy and confidentiality
				regulations; and
									(6)safeguard and
				prevent the misuse of data collected under subsection (a).
									(d)Compliance with
				StandardsData collected under subsection (a) shall be obtained,
				maintained, and presented (including for reporting purposes) in accordance with
				the 1997 Office of Management and Budget Standards for Maintaining, Collecting,
				and Presenting Federal Data on Race and Ethnicity (at a minimum).
								(e)Technical
				assistance for the collection and reporting of data
									(1)In
				generalThe Secretary may, either directly or through grant or
				contract, provide technical assistance to enable a health care program or an
				entity operating under such program to comply with the requirements of this
				section.
									(2)Types of
				assistanceAssistance provided under this subsection may include
				assistance to—
										(A)enhance or upgrade computer technology that
				will facilitate racial, ethnic, primary language, sexual orientation,
				disability status, gender identity, and socioeconomic status data collection
				and analysis;
										(B)improve methods
				for health data collection and analysis including additional population groups
				beyond the Office of Management and Budget categories if such groups can be
				aggregated into the minimum race and ethnicity categories;
										(C)develop mechanisms
				for submitting collected data subject to existing privacy and confidentiality
				regulations; and
										(D)develop educational programs to inform
				health insurance issuers, health plans, health providers, health-related
				agencies, and the general public that data collection and reporting by race,
				ethnicity, primary language, sexual orientation, disability status, gender
				identity, and socioeconomic status are legal and essential for eliminating
				health and health care disparities.
										(f)Analysis of
				health disparity dataThe Secretary, acting through the Director
				of the Agency for Healthcare Research and Quality and in coordination with the
				Administrator of the Centers for Medicare & Medicaid Services, shall
				provide technical assistance to agencies of the Department of Health and Human
				Services in meeting Federal standards for health disparity data collection and
				for analysis of racial and ethnic disparities in health and health care in
				public programs by—
									(1)identifying
				appropriate quality assurance mechanisms to monitor for health
				disparities;
									(2)specifying the
				clinical, diagnostic, or therapeutic measures which should be monitored;
									(3)developing new quality measures relating to
				racial and ethnic disparities and their overlap with other disparity factors in
				health and health care;
									(4)identifying the
				level at which data analysis should be conducted; and
									(5)sharing data with
				external organizations for research and quality improvement purposes.
									(g)DefinitionIn
				this section, the term health-related program mean a
				program—
									(1)under the
				Social Security Act (42 U.S.C. 301 et
				seq.) that pays for health care and services; and
									(2)under this Act
				that provides Federal financial assistance for health care, biomedical
				research, or health services research and or is designed to improve the
				public’s health.
									(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
								3432.Provisions
				relating to Native Americans
								(a)Establishment of
				epidemiology centersThe Secretary shall establish an
				epidemiology center in each service area to carry out the functions described
				in subsection (b). Any new center established after the date of the enactment
				of the Health Equity and Accountability Act of 2011 may be operated under a
				grant authorized by subsection (d), but funding under such a grant shall not be
				divisible.
								(b)Functions of
				centersIn consultation with and upon the request of Indian
				tribes, tribal organizations, and urban indian organizations, each service area
				epidemiology center established under this subsection shall, with respect to
				such service area—
									(1)collect data
				relating to, and monitor progress made toward meeting, each of the health
				status objectives of the service, the Indian tribes, tribal organizations, and
				urban indian organizations in the service area;
									(2)evaluate existing
				delivery systems, data systems, and other systems that impact the improvement
				of Indian health;
									(3)assist Indian
				tribes, tribal organizations, and urban indian organizations in identifying
				their highest priority health status objectives and the services needed to
				achieve such objectives, based on epidemiological data;
									(4)make
				recommendations for the targeting of services needed by the populations
				served;
									(5)make
				recommendations to improve health care delivery systems for Indians and urban
				Indians;
									(6)provide requested
				technical assistance to Indian tribes, tribal organizations, and urban indian
				organizations in the development of local health service priorities and
				incidence and prevalence rates of disease and other illness in the community;
				and
									(7)provide disease
				surveillance and assist Indian tribes, tribal organizations, and urban Indian
				organizations to promote public health.
									(c)Technical
				assistanceThe Director of the Centers for Disease Control and
				Prevention shall provide technical assistance to the centers in carrying out
				the requirements of this subsection.
								(d)Grants for
				studies
									(1)In
				generalThe Secretary may make grants to Indian tribes, tribal
				organizations, urban indian organizations, and eligible intertribal consortia
				to conduct epidemiological studies of Indian communities.
									(2)Eligible
				intertribal consortiaAn intertribal consortium is eligible to
				receive a grant under this subsection if—
										(A)the intertribal
				consortium is incorporated for the primary purpose of improving Indian health;
				and
										(B)the intertribal
				consortium is representative of the Indian tribes or urban Indian communities
				in which the intertribal consortium is located.
										(3)ApplicationsAn
				application for a grant under this subsection shall be submitted in such manner
				and at such time as the Secretary shall prescribe.
									(4)RequirementsAn
				applicant for a grant under this subsection shall—
										(A)demonstrate the
				technical, administrative, and financial expertise necessary to carry out the
				functions described in paragraph (5);
										(B)consult and
				cooperate with providers of related health and social services in order to
				avoid duplication of existing services; and
										(C)demonstrate
				cooperation from Indian tribes or urban Indian organizations in the area to be
				served.
										(5)Use of
				fundsA grant awarded under paragraph (1) may be used—
										(A)to carry out the
				functions described in subsection (b);
										(B)to provide
				information to and consult with tribal leaders, urban Indian community leaders,
				and related health staff on health care and health service management issues;
				and
										(C)in collaboration
				with Indian tribes, tribal organizations, and urban Indian communities, to
				provide the service with information regarding ways to improve the health
				status of Indians.
										(e)Access to
				informationAn epidemiology center operated by a grantee pursuant
				to a grant awarded under subsection (d) shall be treated as a public health
				authority for purposes of the Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033), as such entities are defined
				in part 164.501 of title 45, Code of Federal Regulations (or a successor
				regulation). The Secretary shall grant such grantees access to and use of data,
				data sets, monitoring systems, delivery systems, and other protected health
				information in the possession of the
				Secretary.
								.
				102.Elimination of
			 prerequisite of direct appropriations for data collection and
			 analysisSection 3101 of the
			 Public Health Service Act (42 U.S.C. 300kk) is amended—
				(1)by striking
			 subsection (h); and
				(2)by redesignating
			 subsection (i) as subsection (h).
				103.Collection of
			 race and ethnicity data by the Social Security AdministrationPart A of title XI of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq.) is amended by adding at the end the following:
				
					1150C.Collection of
				race and ethnicity data by the Social Security Administration
						(a)RequirementThe
				Commissioner of Social Security, in consultation with the Administrator of the
				Centers for Medicare & Medicaid Services, shall—
							(1)require the
				collection of data on the race, ethnicity, primary language, and disability
				status of all applicants for Social Security account numbers or benefits under
				title II or part A of title XVIII and all individuals with respect to whom the
				Commissioner maintains records of wages and self-employment income in
				accordance with reports received by the Commissioner or the Secretary of the
				Treasury—
								(A)using, at a
				minimum, the standards for data collection on race, ethnicity, primary
				language, and disability status developed under section 3101 of the Public
				Health Service Act;
								(B)where practicable,
				collecting data for additional population groups if such groups can be
				aggregated into the minimum race and ethnicity categories; and
								(C)additionally
				referring, where practicable, to the standards developed by the Institute of
				Medicine in Race, Ethnicity, and Language Data: Standardization for
				Health Care Quality Improvement (released August 31, 2009);
								(2)with respect to
				the collection of the data described in paragraph (1) for applicants who are
				under 18 years of age or otherwise legally incapacitated, require that—
								(A)such data be
				collected from the parent or legal guardian of such an applicant; and
								(B)the primary
				language of the parent or legal guardian of such an applicant or recipient be
				used;
								(3)require that such
				data be uniformly analyzed and reported at least annually to the Commissioner
				of Social Security;
							(4)be responsible for
				storing the data reported under paragraph (3);
							(5)ensure
				transmission to the Centers for Medicare & Medicaid Services and other
				Federal health agencies;
							(6)provide such data
				to the Secretary on at least an annual basis; and
							(7)ensure that the
				provision of assistance to an applicant is not denied or otherwise adversely
				affected because of the failure of the applicant to provide race, ethnicity,
				primary language, and disability status data.
							(b)Protection of
				dataThe Commissioner of Social Security shall ensure (through
				the promulgation of regulations or otherwise) that all data collected pursuant
				to subsection (a) are protected—
							(1)under the same
				privacy protections as the Secretary applies to health data under the
				regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the
				privacy of individually identifiable health information and other protections;
				and
							(2)from all
				inappropriate internal use by any entity that collects, stores, or receives the
				data, including use of such data in determinations of eligibility (or continued
				eligibility) in health plans, and from other inappropriate uses, as defined by
				the Secretary.
							(c)Rule of
				constructionNothing in this section shall be construed to permit
				the use of information collected under this section in a manner that would
				adversely affect any individual providing any such information.
						(d)Technical
				assistanceThe Secretary may, either directly or by grant or
				contract, provide technical assistance to enable any health entity to comply
				with the requirements of this section.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through
				2017.
						.
			104.Revision of
			 HIPAA claims standards
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of Health and Human Services shall revise the regulations
			 promulgated under part C of title XI of the Social Security Act (42 U.S.C. 1320d et seq.),
			 relating to the collection of data on race, ethnicity, and primary language in
			 a health-related transaction, to require—
					(1)the use, at a
			 minimum, of the standards for data collection on race, ethnicity, primary
			 language, disability, and sex developed under section 3101 of the Public Health
			 Service Act (42 U.S.C. 300kk); and
					(2)the designation of
			 the racial, ethnic, primary language, disability, and sex code sets as required
			 for claims and enrollment data.
					(b)DisseminationThe
			 Secretary of Health and Human Services shall disseminate the new standards
			 developed under subsection (a) to all health entities that are subject to the
			 regulations described in such subsection and provide technical assistance with
			 respect to the collection of the data involved.
				(c)ComplianceThe
			 Secretary of Health and Human Services shall require that health entities
			 comply with the new standards developed under subsection (a) not later than 2
			 years after the final promulgation of such standards.
				105.National Center
			 for Health StatisticsSection
			 306(n) of the Public Health Service
			 Act (42 U.S.C. 242k(n)) is amended—
				(1)in paragraph (1),
			 by striking 2003 and inserting 2016;
				(2)in paragraph (2),
			 in the first sentence, by striking 2003 and inserting
			 2016; and
				(3)in paragraph (3),
			 by striking 2002 and inserting 2016.
				106.Oversampling of
			 Asian-Americans, Native Hawaiians, or Pacific Islanders and other
			 underrepresented groups in Federal health surveysPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
				
					317U.Oversampling
				of Asian-Americans, Native Hawaiians, or Pacific Islanders and other
				underrepresented groups in Federal health surveys
						(a)National
				strategy
							(1)In
				generalThe Secretary of Health and Human Services, acting
				through the Director of the National Center for Health Statistics (referred to
				in this section as NCHS) of the Centers for Disease Control and
				Prevention, and other agencies within the Department of Health and Human
				Services as the Secretary determines appropriate, shall develop and implement
				an ongoing and sustainable national strategy for oversampling Asian-Americans,
				Native Hawaiians, or Pacific Islanders, and other underrepresented populations
				as determined appropriate by the Secretary in Federal health surveys.
							(2)ConsultationIn
				developing and implementing a national strategy, as described in paragraph (1),
				not later than 180 days after the date of the enactment of the this section,
				the Secretary—
								(A)shall consult with
				representatives of community groups, nonprofit organizations, nongovernmental
				organizations, and government agencies working with Asian-Americans, Native
				Hawaiians, or Pacific Islanders, and other underrepresented populations;
				and
								(B)may solicit the
				participation of representatives from other Federal departments and
				agencies.
								(b)Progress
				reportNot later than 2 years after the date of the enactment of
				this section, the Secretary shall submit to the Congress a progress report,
				which shall include the national strategy described in subsection
				(a)(1).
						(c)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2012 through
				2017.
						.
			107.Geo-access
			 studyThe Administrator of the
			 Substance Abuse and Mental Health Services Administration shall—
				(1)conduct a study
			 to—
					(A)determine which
			 geographic areas of the United States have shortages of specialty mental health
			 providers; and
					(B)assess the
			 preparedness of speciality mental health providers to deliver culturally and
			 linguistically appropriate, affordable, and accessible services; and
					(2)submit a report to
			 the Congress on the results of such study.
				108.Racial, ethnic,
			 and linguistic data collected by the Federal Government
				(a)Collection;
			 submissionNot later than 90 days after the date of the enactment
			 of this Act, and January 31 of each year thereafter, each department, agency,
			 and office of the Federal Government that has collected racial, ethnic, or
			 linguistic data during the preceding calendar year shall submit such data to
			 the Secretary of Health and Human Services.
				(b)Analysis; public
			 availability; reportingNot later than April 30, 2012, and each
			 April 30 thereafter, the Secretary of Health and Human Services, acting through
			 the Director of the National Institute on Minority Health and Health
			 Disparities and the Deputy Assistant Secretary for Minority Health,
			 shall—
					(1)collect and
			 analyze the racial, ethnic, and linguistic data submitted under subsection (a)
			 for the preceding calendar year;
					(2)make publicly
			 available such data and the results of such analysis; and
					(3)submit a report to
			 the Congress on such data and analysis.
					109.Data collection
			 and analysis grants to minority-serving institutions
				(a)AuthorityThe Secretary of Health and Human Services,
			 acting through the National Institute on Minority Health and Health Disparities
			 and the Office of Minority Health, may award grants to access and analyze
			 racial and ethnic, and where possible other health disparity data, to monitor
			 and report on progress to reduce and eliminate disparities in health and health
			 care.
				(b)Eligible
			 entityIn this section, the term eligible entity
			 means a historically Black college or university, an Hispanic-serving
			 institution, a tribal college or university, or an Asian-American, Native
			 American, or Pacific Islander-serving institution with an accredited public
			 health, health policy, or health services research program.
				110.Standards for
			 measuring sexual orientation and gender identity in collection of health
			 dataSection 3101(a) of the
			 Public Health Service Act (42 U.S.C. 300kk(a)) is amended—
				(1)in paragraph
			 (1)(A), by inserting sexual orientation, gender identity, before
			 and disability status;
				(2)in paragraph
			 (1)(C), by inserting sexual orientation, gender identity, before
			 and disability status; and
				(3)in paragraph
			 (2)(B), by inserting sexual orientation, gender identity, before
			 and disability status.
				111.Optional
			 collection of health data on immigrants and individuals in their
			 householdsSection 3101(a) of
			 the Public Health Service Act (42 U.S.C. 300k(a)) is amended by adding at the
			 end the following:
				
					(4)Optional uniform
				categoriesNot later than 12 months after the date of the
				enactment of this paragraph, the Secretary shall—
						(A)enter into an
				arrangement with the Institute of Medicine of the National Academies (or, if
				the Institute of Medicine declines to enter into such an arrangement, another
				appropriate entity) to—
							(i)conduct a study
				and develop recommended standards for the optional collection of data on
				immigrants, as well as citizens living within immigrant households
				(mixed-status households), in order to measure disparities in health coverage,
				health care access and quality, and health status among these populations,
				and
							(ii)include ensuing
				recommendations and results in a report to the Secretary that includes best
				practices to protect the privacy of respondents to the full extent of
				applicable law;
							(B)promulgate
				standards based on the recommendations and results of subparagraph (A) for the
				optional collection of data in major health surveys and research; and
						(C)provide clear
				guidance that immigrant and mixed-status households are optional uniform
				categories and data concerning such households shall—
							(i)not be required to
				be collected by the standards under subparagraph (B);
							(ii)be collected only
				in accordance with—
								(I)the
				Tri-Agency Guidance issued by the Food and Nutrition Service of
				the Department of Agriculture, the Centers for Medicare & Medicaid
				Services, the Administration for Children and Families, and Office for Civil
				Rights; and
								(II)other applicable
				law; and
								(iii)not be collected
				for program application and enrollment processes beyond statutory
				requirements.
							.
			112.Standards for
			 measuring socioeconomic status in collection of health dataSection 3101(a) of the Public Health Service
			 Act (42 U.S.C. 300kk(a)), as amended, is amended—
				(1)in paragraph
			 (1)(A), by inserting socioeconomic status, before and
			 disability status;
				(2)in paragraph
			 (1)(C), by inserting socioeconomic status, before and
			 disability status; and
				(3)in paragraph
			 (2)(B), by inserting socioeconomic status, before and
			 disability status.
				113.Safety and
			 effectiveness of drugs with respect to racial and ethnic background
				(a)In
			 generalChapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 adding after section 505D the following:
					
						505E.Safety and
				effectiveness of drugs with respect to racial and ethnic background
							(a)Preapproval
				studiesIf there is evidence that there may be a disparity on the
				basis of racial or ethnic background as to the safety or effectiveness of a
				drug, then—
								(1)(A)the investigations
				required under section 505(b)(1)(A) shall include adequate and well-controlled
				investigations of the disparity; or
									(B)the evidence required under section
				351(a) of the Public Health Service
				Act for approval of a biologics license application for the drug
				shall include adequate and well-controlled investigations of the disparity;
				and
									(2)if the
				investigations confirm that there is a disparity, the labeling of the drug
				shall include appropriate information about the disparity.
								(b)Postmarket
				studies
								(1)In
				generalIf there is evidence that there may be a disparity on the
				basis of racial or ethnic background as to the safety or effectiveness of a
				drug for which there is an approved application under section 505 or a license
				under section 351 of the Public Health Service
				Act, the Secretary may by order require the holder of the approved
				application or license to conduct, by a date specified by the Secretary,
				postmarketing studies to investigate the disparity.
								(2)LabelingIf
				the Secretary determines that the postmarket studies confirm that there is a
				disparity described in paragraph (1), the labeling of the drug shall include
				appropriate information about the disparity.
								(3)Study
				designThe Secretary may specify all aspects of study design,
				including the number of studies and study participants, and the other
				demographic characteristics of study participants included, in the order
				requiring postmarket studies of the drug.
								(4)Modifications of
				study designThe Secretary may by order modify any aspect of the
				study design as necessary after issuing an order under paragraph (1).
								(5)Study
				resultsThe results from studies required under paragraph (1)
				shall be submitted to the Secretary as supplements to the drug application or
				biological license application.
								(c)DisparityThe
				term evidence that there may be a disparity on the basis of racial or
				ethnic background for adult and pediatric populations as to the safety or
				effectiveness of a drug includes—
								(1)evidence that
				there is a disparity on the basis of racial or ethnic background as to safety
				or effectiveness of a drug in the same chemical class as the drug;
								(2)evidence that
				there is a disparity on the basis of racial or ethnic background in the way the
				drug is metabolized; and
								(3)other evidence as
				the Secretary may determine.
								(d)Applications
				under sections 505(b)(2) and
				505(j)
								(1)In
				generalA drug for which an application has been submitted or
				approved under section 505(j) shall not be considered ineligible for approval
				under that section or misbranded under section 502 on the basis that the
				labeling of the drug omits information relating to a disparity on the basis of
				racial or ethnic background as to the safety or effectiveness of the drug,
				whether derived from investigations or studies required under this section or
				derived from other sources, when the omitted information is protected by patent
				or by exclusivity under clause (iii) or (iv) of section 505(j)(5)(B).
								(2)LabelingNotwithstanding
				clauses (iii) and (iv) of section 505(j)(5)(B), the Secretary may require that
				the labeling of a drug approved under section 505(j) that omits information
				relating to a disparity on the basis of racial or ethnic background as to the
				safety or effectiveness of the drug include a statement of any appropriate
				contraindications, warnings, or precautions related to the disparity that the
				Secretary considers
				necessary.
								.
				(b)EnforcementSection
			 502 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
					
						(aa)If it is a drug and the holder of the
				approved application under section 505 or license under section 351 of the
				Public Health Service Act for the
				drug has failed to complete the investigations or studies, or comply with any
				other requirement, of section
				505E.
						.
				(c)Drug
			 feesSection 736(a)(1)(A)(ii) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 379h) is amended by adding after are required the
			 following: , including supplements required under section
			 505E.
				114.GAO study on
			 compliance with existing FDA requirements to present drug and device safety and
			 effectiveness data by sex, age, and racial and ethnic subgroups
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study investigating the extent to which sponsors of clinical studies
			 of investigational drugs, biologics, and devices and sponsors of applications
			 for approval or licensure of new drugs, biologics, and devices comply with Food
			 and Drug Administration requirements and follow guidance for presentation of
			 clinical study safety and effectiveness data by sex, age, and racial and ethnic
			 subgroups.
				(b)Report by
			 GAO
					(1)SubmissionNot
			 later than 18 months after the date of the enactment of this Act, the
			 Comptroller General shall complete the study under subsection (a) and submit to
			 the Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate a report on
			 the results of such study.
					(2)ContentsThe
			 report required by paragraph (1) shall include each of the following:
						(A)An assessment of
			 the extent to which the Food and Drug Administration assists sponsors in
			 complying with the requirements and following the guidance referred to in
			 subsection (a).
						(B)An assessment of
			 the effectiveness of the Food and Drug Administration’s enforcement of
			 compliance with such requirements.
						(C)An analysis of the
			 extent to which females, racial and ethnic minorities, and adults of all ages
			 are adequately represented in Food and Drug Administration-approved clinical
			 studies (at all phases) so that product safety and effectiveness data can be
			 evaluated by sex, age, and racial and ethnic subgroup.
						(D)An analysis of the
			 extent to which a summary of product safety and effectiveness data
			 disaggregated by sex, age, and racial and ethnic subgroup is readily available
			 to the public in a timely manner by means of the product label or the Food and
			 Drug Administration’s Web site.
						(E)Recommendations
			 for—
							(i)modifications to
			 the requirements and guidance referred to in subsection (a); or
							(ii)oversight by the
			 Food and Drug Administration of such requirements.
							(c)Report by
			 HHSNot later than 6 months after the submission by the
			 Comptroller General of the report required under subsection (b), the Secretary
			 of Health and Human Services shall submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate a response to that report,
			 including a corrective action plan as needed to respond to the recommendations
			 in that report.
				(d)DefinitionsIn
			 this section:
					(1)The term
			 biologic has the meaning given to the term biological
			 product in section 351(i) of the Public Health Service Act (42 U.S.C.
			 262(i)).
					(2)The term
			 device has the meaning given to such term in section 201(h) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)).
					(3)The term
			 drug has the meaning given to such term in section 201(g) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)).
					115.Improving
			 health data regarding Native Hawaiians and other Pacific
			 IslandersPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317U, as added, the following:
				
					317V.Native
				Hawaiian and other Pacific Islander health data
						(a)DefinitionsIn
				this section:
							(1)Community
				groupThe term community group means a group of
				NHOPI who are organized at the community level, and may include a church group,
				social service group, national advocacy organization, or cultural group.
							(2)Nonprofit,
				nongovernmental organizationThe term nonprofit,
				nongovernmental organization means a group of NHOPI with a demonstrated
				history of addressing NHOPI issues, including a NHOPI coalition.
							(3)Designated
				organizationThe term designated organization means
				an entity established to represent NHOPI populations and which has statutory
				responsibilities to provide, or has community support for providing, health
				care.
							(4)Government
				representativesThe term government representatives
				means representatives from Hawaii, American Samoa, the Commonwealth of the
				Northern Mariana Islands, the Federated States of Micronesia, Guam, the
				Republic of Palau, and the Republic of the Marshall Islands.
							(5)Native Hawaiians
				and other Pacific Islanders (NHOPI)The term Native
				Hawaiians and Other Pacific Islanders or NHOPI means people
				having origins in any of the original peoples of American Samoa, the
				Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, Guam, Hawaii, the Republic of the Marshall Islands, the Republic of
				Palau, or any other Pacific island.
							(6)Insular
				areaThe term insular area means Guam, the
				Commonwealth of Northern Mariana Islands, American Samoa, the United States
				Virgin Islands, the Federated States of Micronesia, the Republic of Palau, or
				the Republic of the Marshall Islands.
							(b)National
				strategy
							(1)In
				generalThe Secretary, acting through the Director of the
				National Center for Health Statistics (referred to in this section as
				NCHS) of the Centers for Disease Control and Prevention, and other
				agencies within the Department of Health and Human Services as the Secretary
				determines appropriate, shall develop and implement an ongoing and sustainable
				national strategy for identifying and evaluating the health status and health
				care needs of NHOPI populations living in the continental United States,
				Hawaii, American Samoa, the Commonwealth of the Northern Mariana Islands, the
				Federated States of Micronesia, Guam, the Republic of Palau, and the Republic
				of the Marshall Islands.
							(2)ConsultationIn
				developing and implementing a national strategy, as described in paragraph (1),
				not later than 180 days after the date of enactment of the
				Health Equity and Accountability Act of
				2011, the Secretary—
								(A)shall consult with
				representatives of community groups, designated organizations, and nonprofit,
				nongovernmental organizations and with government representatives of NHOPI
				populations; and
								(B)may solicit the
				participation of representatives from other Federal departments.
								(c)Preliminary
				health survey
							(1)In
				generalThe Secretary, acting through the Director of NCHS, shall
				conduct a preliminary health survey in order to identify the major areas and
				regions in the continental United States, Hawaii, American Samoa, the
				Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, Guam, the Republic of Palau, and the Republic of the Marshall
				Islands in which NHOPI people reside.
							(2)ContentsThe
				health survey described in paragraph (1) shall include health data and any
				other data the Secretary determines to be—
								(A)useful in
				determining health status and health care needs; or
								(B)required for
				developing or implementing a national strategy.
								(3)MethodologyMethodology
				for the health survey described in paragraph (1), including plans for designing
				questions, implementation, sampling, and analysis, shall be developed in
				consultation with community groups, designated organizations, nonprofit,
				nongovernmental organizations, and government representatives of NHOPI
				populations, as determined by the Secretary.
							(4)TimeframeThe
				survey required under this subsection shall be completed not later than 18
				months after the date of enactment of the Health Equity and Accountability Act of
				2011.
							(d)Progress
				reportNot later than 2 years after the date of enactment of the
				Health Equity and Accountability Act of
				2011, the Secretary shall submit to Congress a progress report,
				which shall include the national strategy described in subsection
				(b)(1).
						(e)Study and report
				by the IOM
							(1)In
				generalThe Secretary shall enter into an agreement with the
				Institute of Medicine to conduct a study, with input from stakeholders in
				insular areas, on the following:
								(A)The standards and
				definitions of health care applied to health care systems in insular areas and
				the appropriateness of such standards and definitions.
								(B)The status and
				performance of health care systems in insular areas, evaluated based upon
				standards and definitions, as the Secretary determines.
								(C)The effectiveness
				of donor aid in addressing health care needs and priorities in insular
				areas.
								(D)The progress
				toward implementation of recommendations of the Committee on Health Care
				Services in the United States—Associated Pacific Basin of the Institute of
				Medicine that are set forth in the 1998 report, Pacific Partnerships for
				Health: Charting a New Course for the 21st Century.
								(2)ReportAn
				agreement described in paragraph (1) shall require the Institute of Medicine to
				submit to the Secretary and to Congress, not later than 2 years after the date
				of the enactment of the Health Equity and
				Accountability Act of 2011, a report containing a description of
				the results of the study conducted under paragraph (1), including the
				conclusions and recommendations of the Institute of Medicine for each of the
				items described in subparagraphs (A) through (D) of such paragraph.
							(f)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for fiscal years 2012 through
				2017.
						.
			IICulturally and
			 linguistically appropriate health care
			201.DefinitionsIn this title, the definitions contained in
			 section 3400 of the Public Health Service Act, as added by section 202, shall
			 apply.
			202.Amendment to
			 the Public Health Service Act
				(a)FindingsCongress finds the following:
					(1)Effective
			 communication is essential to meaningful access to quality physical and mental
			 health care.
					(2)Research indicates that the lack of
			 appropriate language services creates languages barriers that result in
			 increased risk of misdiagnosis, ineffective treatment plans and poor health
			 outcomes for limited-English-proficient individuals and individuals with
			 communication disabilities such as hearing, vision or print impairments.
					(3)The number of
			 limited-English-speaking residents in the United States who speak English less
			 than very well and, therefore, cannot effectively communicate with health and
			 social service providers continues to increase significantly.
					(4)The responsibility to fund language
			 services in the provision of health care and health care-related services to
			 limited-English-proficient individuals and individuals with communication
			 disabilities such as hearing, vision, or print impairments is a societal one
			 that cannot fairly be visited solely upon the health care, public health or
			 social services community.
					(5)Title VI of the Civil Rights Act of 1964
			 prohibits discrimination based on the grounds of race, color or national origin
			 by any entity receiving Federal financial assistance. In order to avoid
			 discrimination on the grounds of national origin, all programs or activities
			 administered by the Department must take adequate steps to ensure that their
			 policies and procedures do not deny or have the effect of denying
			 limited-English-proficient individuals with equal access to benefits and
			 services for which such persons qualify.
					(6)Linguistic
			 diversity in the healthcare and health-care-related-services workforce is
			 important for providing all patients the environment most conducive to positive
			 health outcomes.
					(7)All members of the health care and
			 health-care-related-services community should continue to educate their staff
			 and constituents about limited-English proficient and disability communication
			 issues and help them identify resources to improve access to quality care for
			 limited-English-proficient individuals and individuals with communication
			 disabilities such as hearing, vision, or print impairments.
					(8)Access to English as a second language and
			 sign language instructions is an important mechanism for ensuring effective
			 communication and eliminating the language barriers that impede access to
			 health care.
					(9)Competent
			 languages services in health care settings should be available as a matter of
			 course.
					(b)AmendmentThe
			 Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the
			 end the following:
					
						XXXIVCULTURALLY AND
				LINGUISTICALLY APPROPRIATE HEALTH CARE
							3400.DefinitionsIn this title:
								(1)BilingualThe
				term bilingual with respect to an individual means a person who
				has sufficient degree of proficiency in two languages.
								(2)Community health
				workerThe term community health worker includes a
				community health advocate, a lay health educator, a community health
				representative, a peer health promoter, a community health outreach worker, and
				in Spanish, promotores de salud.
								(3)Competent
				interpreter servicesThe term competent interpreter
				services means a translanguage rendition of a spoken or signed message
				in which the interpreter comprehends the source language and can communicate
				comprehensively in the target language to convey the meaning intended in the
				source language. The interpreter knows health and health-related terminology
				and provides accurate interpretations by choosing equivalent expressions that
				convey the best matching and meaning to the source language and captures, to
				the greatest possible extent, all nuances intended in the source
				message.
								(4)Competent
				translation servicesThe term competent translation
				services means a translanguage rendition of a written document in which
				the translator comprehends the source language and can write or sign
				comprehensively in the target language to convey the meaning intended in the
				source language. The translator knows health and health-related terminology and
				provides accurate translations by choosing equivalent expressions that convey
				the best matching and meaning to the source language and captures, to the
				greatest possible extent, all nuances intended in the source document.
								(5)Cultural
				competenceThe term cultural competence means a set
				of congruent behaviors, attitudes, and policies that come together in a system,
				agency, or among professionals that enables effective work in cross-cultural
				situations. In the preceding sentence—
									(A)the term
				cultural refers to integrated patterns of human behavior that
				include the language, thoughts, communications, actions, customs, beliefs,
				values, and institutions of racial, ethnic, religious, or social groups,
				including lesbian, gay, bisexual, transgender and intersex individuals, and
				individuals with physical and mental disabilities; and
									(B)the term
				competence implies having the capacity to function effectively as
				an individual and an organization within the context of the cultural beliefs,
				behaviors, and needs presented by consumers and their communities.
									(6)Effective
				communicationThe term effective communication means
				an exchange of information between the provider of health care or
				health-care-related services and the recipient of such services who is limited
				in English proficiency, or has a communication impairment such as a hearing,
				vision, or learning impairment, that enables access, understanding, and benefit
				from health care or health-care-related services, and full participation in the
				development of their treatment plan.
								(7)Grievance
				resolution processThe term grievance resolution
				process means all aspects of dispute resolution including filing
				complaints, grievance and appeal procedures, and court action.
								(8)Health care
				groupThe term health care group means a group of
				physicians organized, at least in part, for the purposes of providing
				physicians’ services under the Medicaid, SCHIP, or Medicare programs and may
				include a hospital and any other individual or entity furnishing services
				covered under the Medicaid, SCHIP, or Medicare programs that is affiliated with
				the health care group.
								(9)Health-care
				servicesThe term health care services means
				services that address physical as well as mental health conditions in all care
				settings.
								(10)Health
				care-related servicesThe
				term health-care-related services means human or social services
				programs or activities that provide access, referrals or links to health
				care.
								(11)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaska
				Native village or group or regional or village corporation as defined in or
				established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688)
				(43 U.S.C. 1601 et seq.), which is recognized as eligible for the special
				programs and services provided by the United States to Indians because of their
				status as Indians.
								(12)Integrated
				health care delivery systemThe term integrated health care
				delivery system means an interdisciplinary system that brings together
				providers from the primary health, mental health, substance use and related
				disciplines to improve the health outcomes of an individual. Providers may
				include but are not limited to hospitals, health, mental health or substance
				use clinics and providers, home health agencies, ambulatory surgery centers,
				skilled nursing facilities, rehabilitation centers, and employed, independent
				or contracted physicians.
								(13)Interpreting/interpretationThe
				terms interpreting and interpretation mean the
				transmission of a spoken, written, or signed message from one language or
				format into another, faithfully, accurately, and objectively.
								(14)Language
				accessThe term
				language access means the provision of language services to an LEP
				individual or individual with communication disabilities designed to enhance
				that individual’s access to, understanding of or benefit from health care or
				health-care-related services.
								(15)Language or
				language access servicesThe term language or language
				access services means provision of health care services directly in a
				non-English language, interpretation, translation, signage, video recording,
				and English or non-English alternative formats.
								(16)LEPThe
				term LEP means limited-English proficient.
								(17)LEP related
				data collection activitiesThe term LEP related data
				collection activities includes identifying, collecting, storing,
				tracking, and analyzing primary language data, and information on the methods
				used to meet the language access needs of limited-English-proficient
				individuals.
								(18)Medicare,
				Medicaid, and SCHIPThe terms Medicare,
				Medicaid, and SCHIP means the respective programs
				under titles XVIII, XIX, and XXI of the Social Security Act.
								(19)Minority
									(A)In
				generalThe terms minority and
				minorities refer to individuals from a minority group.
									(B)PopulationsThe
				term minority, with respect to populations, refers to racial and
				ethnic minority groups.
									(20)Minority
				groupThe term minority group has the meaning given
				the term racial and ethnic minority group.
								(21)Racial and
				ethnic minority groupThe term racial and ethnic minority
				group means American Indians and Alaska Natives, African-Americans
				(including Caribbean Blacks, Africans and other Blacks), Asian-Americans,
				Hispanics (including Latinos), and Native Hawaiians and other Pacific
				Islanders.
								(22)On-site
				interpreting/interpretationThe term on-site
				interpreting/interpretation means a method of interpreting or
				interpretation for which the interpreter is in the physical presence of the
				provider of health care or health-care-related services and the recipient of
				such services who is limited in English proficiency or has a communication
				impairment such as hearing, vision, or learning.
								(23)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
								(24)Sight
				translationThe term sight translation means the
				transmission of a written message in one language into a spoken or signed
				message in another language, or an alternative format in English or another
				language.
								(25)StateThe
				term State means each of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the United States
				Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands.
								(26)Telephonic
				interpretationThe term telephonic interpretation
				(also known as over the phone interpretation or OPI) means a method of
				interpreting/interpretation for which the interpreter is not in the physical
				presence of the provider of health care or related services and the
				limited-English-proficient recipient of such services but is connected via
				telephone.
								(27)TranslationThe
				term translation means the transmission of a written message in
				one language into a written or signed message in another language, and includes
				translation into another language or alternative format, such as large print
				font, Braille, audio recording, or CD.
								(28)Video
				interpretationThe term video interpretation means a
				method of interpreting/interpretation for which the interpreter is not in the
				physical presence of the provider of health care or related services and the
				limited-English-proficient recipient of such services but is connected via a
				video hook-up that includes both audio and video transmission.
								(29)Vital
				documentThe term vital document includes but is not
				limited to applications for government programs that provide health care
				services, medical or financial consent forms, financial assistance documents,
				letters containing important information regarding patient instructions (such
				as prescriptions, referrals to other providers, and discharge plans) and
				participation in a program (such as a Medicaid managed care program), notices
				pertaining to the reduction, denial, or termination of services or benefits,
				notices of the right to appeal such actions, and notices advising
				limited-English-proficient individuals and individuals with communication
				disabilities of the availability of free language services, alternative
				formats, and other outreach materials.
								3401.Improving
				access to services for individuals with limited English proficiency
								(a)PurposeAs
				provided in Executive Order 13166, it is the purpose of this section—
									(1)to improve Federal
				agency performance regarding access to federally conducted and federally
				assisted programs and activities for individuals who are limited in their
				English proficiency;
									(2)to require each Federal agency to examine
				the services it provides and develop and implement a system by which
				limited-English-proficient individuals can obtain cultural competence and
				meaningful access to those services consistent with, and without substantially
				burdening, the fundamental mission of the agency;
									(3)to require each Federal agency to ensure
				that recipients of Federal financial assistance provide cultural competence and
				meaningful access to their limited-English-proficient applicants and
				beneficiaries;
									(4)to ensure that recipients of Federal
				financial assistance take reasonable steps, consistent with the guidelines set
				forth in the Limited English Proficient Guidance of the Department of Justice
				(as issued on June 12, 2002), to ensure cultural competence and meaningful
				access to their programs and activities by limited-English-proficient
				individuals; and
									(5)to ensure
				compliance with title VI of the Civil Rights Act of 1964 and that health care
				providers and organizations do not discriminate in the provision of
				services.
									(b)Federally
				conducted programs and activities
									(1)In
				generalNot later than 120
				days after the date of enactment of this title, each Federal agency that
				carries out health-care-related activities shall prepare a plan to improve
				access cultural competence to the federally conducted, health-are-related
				programs and activities of the agency by limited-English-proficient
				individuals. Each Federal agency must ensure that such plan is fully
				implemented not later than one year after the date of enactment of this
				Act.
									(2)Plan
				requirementEach plan under paragraph (1) shall include—
										(A)the steps the
				agency will take to ensure that limited-English-proficient individuals have
				access to the agency’s federally conducted health care and health-care-related
				programs and activities;
										(B)the policies and procedures for
				identifying, assessing, and meeting the language needs and cultural competence
				needs of its limited-English-proficient beneficiaries served by federally
				conducted programs and activities;
										(C)the steps the agency will take for its
				federally conducted programs and activities to improve cultural competence to
				provide a range of language assistance options, notice to
				limited-English-proficient individuals of the right to competent language
				services, periodic training of staff, monitoring and quality assessment of the
				language services and, in appropriate circumstances, the translation of written
				materials;
										(D)the steps the
				agency will take to ensure that applications, forms, and other relevant
				documents for its federally conducted programs and activities are competently
				translated into the primary language of a limited-English-proficient client
				where such materials are needed to improve access to federally conducted and
				federally assisted programs and activities for such a
				limited-English-proficient individual; and
										(E)the resources the agency will provide to
				improve cultural competence to assist recipients of Federal funds to improve
				access to health care or health-care-related programs and activities for
				limited-English-proficient individuals.
										Each
				agency shall send a copy of such plan to the Department of Justice, which shall
				serve as the central repository of the Agency’s plans.(c)Federally
				assisted programs and activities
									(1)In
				generalNot later than 120 days after the date of enactment of
				this title, each Federal agency providing health-care-related Federal financial
				assistance shall ensure that the guidance for recipients of Federal financial
				assistance developed by the agency to ensure compliance with title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is specifically tailored to
				the recipients of such assistance. Each agency shall send a copy of such
				guidance to the Department of Justice which shall serve as the central
				repository of the Agency’s plans. After approval by the Department of Justice,
				each agency shall publish its guidance document in the Federal Register for
				public comment.
									(2)RequirementsThe
				agency-specific guidance developed under paragraph (1) shall take into account
				the types of health care services provided by the recipients, the individuals
				served by the recipients, and other factors set out in such standards.
									(3)Existing
				guidancesA Federal agency that has developed a guidance for
				purposes of title VI of the Civil Rights Act of 1964 shall examine such
				existing guidance, as well as the programs and activities to which such
				guidance applies, to determine if modification of such guidance is necessary to
				comply with this subsection.
									(4)ConsultationEach
				Federal agency shall consult with the Department of Justice in establishing the
				guidances under this subsection.
									(d)Consultations
									(1)In
				generalIn carrying out this section, each Federal agency that
				carriers out health care and health-care-related activities shall ensure that
				stakeholders, such as limited-English-proficient individuals and their
				representative organizations, recipients of Federal assistance, and other
				appropriate individuals or entities, have an adequate opportunity to provide
				input with respect to the actions of the agency.
									(2)EvaluationEach
				Federal agency described in paragraph (1) shall evaluate the—
										(A)particular needs
				of the limited-English-proficient individuals served by the agency;
										(B)particular needs
				of the limited-English-proficient individuals served by the agency’s recipients
				of Federal financial assistance; and
										(C)burdens of
				compliance with the agency guidance and this section for the agency and its
				recipients.
										3402.National
				standards for culturally and linguistically appropriate services in health
				careRecipients of Federal
				financial assistance from the Secretary shall, to the extent reasonable and
				practicable after applying the 4-factor analysis described in title V of the
				Guidance to Federal Financial Assistance Recipients Regarding Title VI
				Prohibition Against National Origin Discrimination Affecting Limited-English
				Proficient Persons (June 12, 2002)—
								(1)implement
				strategies to recruit, retain, and promote individuals at all levels of the
				organization to maintain a diverse staff and leadership that can provide
				culturally and linguistically appropriate health care to patient populations of
				the service area of the organization;
								(2)ensure that staff
				at all levels and across all disciplines of the organization receive ongoing
				education and training in culturally and linguistically appropriate service
				delivery;
								(3)offer and provide
				language assistance services, including trained bilingual staff and interpreter
				services, at no cost to each patient with limited-English proficiency at all
				points of contact, in a timely manner during all hours of operation;
								(4)notify patients, in a culturally
				appropriate manner, of their right to receive language assistance services in
				their primary language;
								(5)ensure the
				competence of language assistance provided to limited-English-proficient
				patients by interpreters and bilingual staff, and ensure that family,
				particularly minor children, and friends are not used to provide interpretation
				services—
									(A)except in case of
				emergency; or
									(B)except on request
				of the patient, who has been informed in his or her preferred language of the
				availability of free interpretation services;
									(6)make available
				easily understood patient-related materials, if such materials exist for
				non-limited-English-proficient patients, including information or notices about
				termination of benefits and post signage in the languages of the commonly
				encountered groups or groups represented in the service area of the
				organization;
								(7)develop and
				implement clear goals, policies, operational plans, and management
				accountability and oversight mechanisms to provide culturally and
				linguistically appropriate services;
								(8)conduct initial
				and ongoing organizational assessments of culturally and linguistically
				appropriate services-related activities and integrate valid linguistic,
				competence-related measures into the internal audits, performance improvement
				programs, patient satisfaction assessments, and outcomes-based evaluations of
				the organization;
								(9)ensure that,
				consistent with the privacy protections provided for under the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note)—
									(A)data on the individual patient’s race,
				ethnicity, primary language, alternative format preferences, and policy
				modification needs are collected in health records, integrated into the
				organization’s management information systems, and periodically updated;
				and
									(B)if the patient is
				a minor or is incapacitated, the primary language of the parent or legal
				guardian is collected;
									(10)maintain a
				current demographic, cultural, and epidemiological profile of the community as
				well as a needs assessment to accurately plan for and implement services that
				respond to the cultural and linguistic characteristics of the service area of
				the organization;
								(11)develop
				participatory, collaborative partnerships with communities and utilize a
				variety of formal and informal mechanisms to facilitate community and patient
				involvement in designing and implementing culturally and linguistically
				appropriate services-related activities;
								(12)ensure that
				conflict and grievance resolution processes are culturally and linguistically
				sensitive and capable of identifying, preventing, and resolving cross-cultural
				conflicts or complaints by patients;
								(13)regularly make
				available to the public information about their progress and successful
				innovations in implementing the standards under this section and provide public
				notice in their communities about the availability of this information;
				and
								(14)if requested,
				regularly make available to the head of each Federal entity from which Federal
				funds are received, information about their progress and successful innovations
				in implementing the standards under this section as required by the head of
				such entity.
								3403.Robert T.
				Matsui Center for Cultural and Linguistic Competence in Health Care
								(a)EstablishmentThe
				Secretary, acting through the Director of the Agency for Healthcare Research
				and Quality, shall establish and support a center to be known as the
				Robert T. Matsui Center for Cultural and Linguistic Competence in Health
				Care (referred to in this section as the Center) to carry
				out the following activities:
									(1)Interpretation
				servicesThe Center shall provide resources via the Internet to
				identify and link health care providers to competent interpreter and
				translation services.
									(2)Translation of
				written material
										(A)The Center shall
				provide, directly or through contract, vital documents from competent
				translation services for providers of health care and health-care-related
				services at no cost to such providers. Materials may be submitted for
				translation into non-English languages. Translation services shall be provided
				in a timely and reasonable manner and in accordance with the guidelines and
				standards set forth in subsection (c) when such standards become available. The
				quality of such translation services shall be monitored and reported
				publicly.
										(B)For each form
				developed or revised by the Secretary that will be used by LEP individuals in
				health care or health-care-related settings, the Center shall translate the
				form, at a minimum, into the top 15 non-English languages in the United States
				according to the most recent data from the American Community Survey or its
				replacement. The translation must be completed within 45 days of the Secretary
				receiving final approval of the form from the Office of Management and
				Budget.
										(3)Toll-free
				customer service telephone numberThe Center shall provide, through a
				toll-free number, a customer service line for LEP individuals—
										(A)to obtain
				information about federally conducted or funded health programs, including
				Medicare, Medicaid, and SCHIP;
										(B)to obtain
				assistance with applying for or accessing these programs and understanding
				Federal notices written in English; and
										(C)to learn how to
				access language services.
										(4)Health
				information clearinghouse
										(A)In
				generalThe Center shall develop and maintain an information
				clearinghouse to facilitate the provision of language services by providers of
				health care and health-care-related services to reduce medical errors, improve
				medical outcomes, to improve cultural competence, reduce health care costs
				caused by miscommunication with individuals with limited-English proficiency,
				and reduce or eliminate the duplication of effort to translate materials. The
				clearinghouse shall make such information available on the Internet and in
				print. Such information shall include the information described in the
				succeeding provisions of this paragraph.
										(B)Document
				templatesThe Center shall collect and evaluate for accuracy,
				develop, and make available templates for standard documents that are necessary
				for patients and consumers to access and make educated decisions about their
				health care, including the following:
											(i)Administrative and
				legal documents, including—
												(I)intake
				forms;
												(II)Medicare,
				Medicaid, and SCHIP forms, including eligibility information;
												(III)forms informing patient of HIPAA compliance
				and consent; and
												(IV)documents
				concerning informed consent, advanced directives, and waivers of rights.
												(ii)Clinical
				information, such as how to take medications, how to prevent transmission of a
				contagious disease, and other prevention and treatment instructions.
											(iii)Public health,
				patient education, and outreach materials, such as immunization notices, health
				warnings, or screening notices.
											(iv)Additional health
				or health-care-related materials as determined appropriate by the Director of
				the Center.
											(C)Structure of
				formsThe operating the clearinghouse, the Center shall—
											(i)ensure that the
				documents posted in English and non-English languages are culturally
				appropriate;
											(ii)allow public
				review of the documents before dissemination in order to ensure that the
				documents are understandable and culturally appropriate for the target
				populations;
											(iii)allow health
				care providers to customize the documents for their use;
											(iv)facilitate access
				to these documents;
											(v)provide technical
				assistance with respect to the access and use of such information; and
											(vi)carry out any
				other activities the Secretary determines to be useful to fulfill the purposes
				of the clearinghouse.
											(D)Language
				assistance programsThe Center shall provide for the collection
				and dissemination of information on current examples of language assistance
				programs and strategies to improve language services for LEP individuals,
				including case studies using de-identified patient information, program
				summaries, and program evaluations.
										(E)Cultural and
				linguistic competence materialsThe Center shall provide
				information relating to culturally and linguistically competent health care for
				minority populations residing in the United States to all health care providers
				and health-care-related services at no cost. Such information shall
				include—
											(i)tenets of
				culturally and linguistically competent care;
											(ii)cultural and
				linguistic competence self-assessment tools;
											(iii)cultural and
				linguistic competence training tools;
											(iv)strategic plans
				to increase cultural and linguistic competence in different types of providers
				of health care and health-care-related services, including regional
				collaborations among health care organizations; and
											(v)cultural and
				linguistic competence information for educators, practitioners, and
				researchers.
											(F)Information
				about progressThe Center shall regularly collect and make
				publicly available information about the progress of entities receiving grants
				under section 3404 regarding successful innovations in implementing the
				obligations under this subsection and provide public notice in the entities’
				communities about the availability of this information;
										(b)DirectorThe
				Center shall be headed by a Director who shall be appointed by, and who shall
				report to, the Director of the Agency for Healthcare Research and
				Quality.
								(c)Interpretation
				and translation guidelines and standardsThe Center shall convene
				a working group to develop and adopt interpretation and translation quality
				guidelines and standards for use by the Center. The guidelines and standards
				must be sufficient to ensure that LEP individuals have the equal opportunity to
				benefit from health care services to the same extent as non-LEP individuals.
				The guidelines and standards shall address the training, assessment, and
				certification of individuals to provide competent interpreter and translator
				services to work in health care and health-care-related settings and of
				bilingual staff who provide services directly in non-English languages. The
				working group may develop different guidelines and standards for bilingual
				staff, interpreters, and translators.
								(d)Membership
									(1)QualificationsThe
				Working Group shall consist of 14 members as follows:
										(A)Four members from
				organizations that advocate on behalf of LEP individuals.
										(B)One member who
				represents a professional interpreter association (that is not the National
				Council on Interpreting in Health Care) or translator association.
										(C)One member from a
				nonprofit community-based organization that provides language services.
										(D)Three members
				recommended by the National Council on Interpreting in Health Care, including
				one who individual who is a professional interpreter.
										(E)Four members who
				are health care or mental health providers or represent health care provider
				associations, including one individual who represents a health care practice of
				fewer than 5 clinicians.
										(F)One member who
				works in or has extensive knowledge of issues related to health care risk
				management.
										(2)Geographic
				representationThe membership of the Working Group shall reflect
				a broad geographic representation including both urban and rural
				representatives, including representatives of the United States
				territories.
									(3)Prohibited
				appointmentsMembers of the Working Group shall not include
				Members of Congress or other elected Federal, State, or local government
				officials.
									(4)VacanciesAny
				vacancies in the Working Group shall not affect the power and duties of the
				Working Group but shall be filled in the same manner as the original
				appointment.
									(5)SubcommitteesThe
				Working Group may establish subcommittees if doing so increases the efficiency
				of the Working Group in completing its tasks, including subcommittees to
				develop different guidelines and standards for interpreters, translators, and
				bilingual staff.
									(6)Advisory panel
				to the working groupThe Working Group shall consult with the
				Advisory Panel in the development of the guidelines and standards. The Advisory
				Panel shall include—
										(A)representatives
				from the American Translators Association, Association of Language Companies,
				the National Center for State Courts, and States which have developed
				interpreter standards such as California, Massachusetts, and Oregon who have
				experience in the development or implementation of their organizations’
				interpreter and translator certification programs;
										(B)Federal agencies including the Office for
				Civil Rights, the Office of Minority Health, the Centers for Medicare &
				Medicaid Services, and the National Institute on Minority Health and Health
				Disparities; and
										(C)other individuals
				or entities determined appropriate by the Secretary who have specific expertise
				that will be useful to the Working Group.
										(7)Publication
										(A)Draft
				standardsNot later than 18 months after the date of enactment of
				this title, the Working Group shall—
											(i)prepare and make
				available to the public through the Internet, the Federal Register, and other
				appropriate public channels, a proposed set of interpretation and translation
				guidelines and standards for training, assessment, and certification;
				and
											(ii)accept public
				comment on such guidelines and standards for a period of not less than 90
				days.
											(B)Final
				standardsNot later than 120 days after the expiration of the
				public comment period described in subparagraph (A), the Director of the Agency
				for Healthcare Research and Quality shall publish, after consultation with and
				the approval of the Working Group, final guidelines and standards in the
				Federal Register and on the Internet.
										(C)Testing
				developmentNot later than 120 days after the publication of the
				final recommendations described in subparagraph (B), the Director of the Agency
				for Healthcare Research and Quality shall, if deemed necessary by the Working
				Group, enter into a contract with an entity experienced in the development of
				designing certification tests in language related fields to develop such tests
				as may be necessary to implement the guidelines and standards.
										(D)Pilot
				project
											(i)Not later than 120
				days after completion of the test development described in subparagraph (C) or
				after publication of the final guidelines and standards, whichever is later,
				the Secretary shall design, fund, and implement a pilot project in up to 50
				geographically and demographically diverse sites, two of which must be in the
				United States territories, to test and evaluate implementation of the
				recommendations.
											(ii)The Secretary
				shall consult with the Working Group and the Advisory Panel in development of
				the pilot project and report progress to the Working Group on an ongoing
				basis.
											(iii)The pilot
				project shall include interpreters and translators working with various
				provider types, including small group practices, hospitals, mental health and
				substance use clinics, and community health clinics, and shall include broad
				geographic representation including both urban and rural
				representatives.
											(iv)The pilot project
				shall operate for not less than 2 nor more than 4 years, as determined by the
				Secretary.
											(v)If
				the Working Group determines that any revisions to guidelines and standards are
				necessary as a result of the pilot project, it shall revise such guidelines and
				standards and the Director of the Agency for Healthcare Research and Quality
				shall publish the revisions in the Federal Register for notice and comment. Not
				later than 120 days after the expiration of the public comment period on such
				revisions, the Director of the Agency for Healthcare Research and Quality shall
				publish, after consultation with and the approval of the Working Group, final
				revisions to the guidelines and standards in the Federal Register and on the
				Internet.
											(8)Administration
										(A)ChairpersonNot
				later than 15 days after the date on which all members of the Working Group
				have been appointed under subsection (d), the Working Group shall designate its
				chairperson.
										(B)CompensationWhile
				serving on the business of the Working Group (including travel time), a member
				of the Working Group or the Advisory Panel shall be entitled to compensation at
				the per diem equivalent of the rate provided for level IV of the Executive
				Schedule under section 5315 of title 5, United States Code, and while so
				serving away from home and the member’s regular place of business, a member may
				be allowed travel expenses, as authorized by the chairperson of the Working
				Group. For purposes of pay and employment benefits, rights, and privileges, all
				personnel of the Working Group shall be treated as if they were employees of
				the House of Representatives.
										(C)Information from
				Federal agenciesThe Working Group may secure directly from any
				Federal department or agency such information as the Working Group considers
				necessary to carry out this section. Upon request of the Working Group, the
				head of such department or agency shall furnish such information. Any
				information that contains individually identifiable information received by the
				Working Group shall not be disseminated or disclosed outside of the Working
				Group and shall not be used except by the Working Group.
										(D)DetailNot
				more than 10 Federal Government employees employed by the Department of Health
				and Human Services may be detailed to staff the Working Group under this
				section without further reimbursement. Any detail of an employee shall be
				without interruption or loss of civil service status or privilege.
										(E)Temporary and
				intermittent servicesThe Working Group may procure temporary and
				intermittent services under section 3109(b) of title 5, United States Code, at
				rates for individuals which do not exceed the daily equivalent of the annual
				rate of basic pay prescribed for level V of the Executive Schedule under
				section 5316 of such title.
										(F)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for the activities of the
				Working Group and Advisory Panel for each of fiscal years 2012 through 2016,
				and for the funding of the pilot project.
										(9)Deemed
				status
										(A)Certification by
				private organizationIf a private accreditation organization
				establishes training, assessment, or certification standards for interpreters
				or translators in health care which the Secretary determines are at least
				equivalent to the training, assessment, or certification standards promulgated
				by the Secretary as described in subsection (c), the Secretary shall find that
				all organizations or individuals accredited by such organization comply also
				with the standard described in subsection (c) if—
											(i)such organization
				or individual authorizes the organization to release to the Secretary upon the
				Secretary’s request (or such State agency as the Secretary may designate) a
				copy of the most current accreditation survey of such organization or
				individual made by the organization, together with any other information
				directly related to the survey as the Secretary may require (including
				corrective action plans); and
											(ii)such organization
				releases such a copy and any such information to the Secretary.
											(B)Certification by
				a state or localityIf a State or locality has or establishes
				training, assessment, or certification standards for interpreters or
				translators in health care which the Secretary determines are at least
				equivalent to the training, assessment, or certification standards promulgated
				by the Secretary as described in subsection (c), the Secretary shall find that
				all organizations or individuals accredited by such State or locality comply
				also with the standard described in subsection (c) if—
											(i)such organization
				or individual authorizes the State or locality to release to the Secretary upon
				his request (or such State agency as the Secretary may designate) a copy of the
				most current accreditation survey of such organization or individual made by
				such State or locality, together with any other information directly related to
				the survey as the Secretary may require (including corrective action plans);
				and
											(ii)such State or
				locality releases such a copy and any such information to the Secretary.
											(C)Timely action on
				applicationThe Secretary
				shall determine, within 210 days after the date the Secretary receives an
				application by a private accrediting organization, State, or locality whether
				the process of the private accrediting organization, State, or locality meets
				the requirements with respect to training, assessment, or certification
				standards for interpreters or translators with respect to which standards the
				application is made. The Secretary may not deny an application on the basis
				that it seeks to meet the requirements with respect to only one, or more than
				one, training, assessment, or certification standards for interpreters or
				translators.
										(D)Disclosure of
				accreditation surveyThe Secretary may not disclose any
				accreditation survey made and released to him by the National Council on
				Interpreting in Health Care or any State or locality of an accredited
				organization or individual, except that the Secretary may disclose such a
				survey and information related to such a survey to the extent such survey and
				information relate to an enforcement action taken by the Secretary.
										(E)DeficienciesIf
				the Secretary finds that an accredited organization or individual has
				significant deficiencies (as defined in regulations pertaining to the training,
				assessment, or certification standards), the organization or individual shall,
				after the date of notice of such finding to the organization and for such
				period as may be prescribed in regulations, be deemed not to meet the
				conditions or requirements the organization or individual has been treated as
				meeting pursuant to subparagraph (A).
										(e)Availability of
				language accessThe Director shall collaborate with the
				Administrator of the Office of Minority Health, the Administrator of the
				Centers for Medicare & Medicaid Services, and the Administrator of the
				Health Resources and Services Administration to notify health care providers
				and health care organizations about the availability of language access
				services by the Center.
								(f)EducationThe
				Secretary, directly or through contract, shall undertake a national education
				campaign to inform providers, LEP individuals, health professionals, graduate
				schools, and community health centers about—
									(1)Federal and State
				laws and guidelines governing access to language services;
									(2)the value of using
				trained interpreters and the risks associated with using family members,
				friends, minors, and untrained bilingual staff;
									(3)funding sources
				for developing and implementing language services; and
									(4)promising
				practices to effectively provide language services.
									(g)Authorization of
				appropriationsIn addition to the amounts authorized under
				subsection (e)(8)(F), there are authorized to be appropriated to carry out this
				section such sums as may be necessary for each of fiscal years 2012 through
				2016.
								3404.Innovations in
				cultural and linguistic competence grants
								(a)In
				generalThe Secretary, acting through the Director of the Agency
				for Healthcare Research and Quality, shall award grants to eligible entities to
				enable such entities to design, implement, and evaluate innovative,
				cost-effective programs to improve cultural competence and language access in
				health care for individuals with limited-English proficiency. The Director of
				the Agency for Healthcare Research and Quality shall coordinate with, and
				ensure the participation of, other agencies including but not limited to the
				Health Resources and Services Administration, the Center on Minority Health and
				Health Disparities at the National Institutes of Health, and the Office of
				Minority Health, regarding the design and evaluation of the grants
				program.
								(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
									(1)be—
										(A)a city, county,
				Indian tribe, State, territory or subdivision thereof;
										(B)an organization
				described in section 501(c)(3) of the Internal Revenue Code of 1986;
										(C)a community
				health, mental health, or substance use center or clinic;
										(D)a solo or group
				physician practice;
										(E)an integrated
				health care delivery system;
										(F)a public
				hospital;
										(G)a health care
				group, university, or college; or
										(H)other entity
				designated by the Secretary; and
										(2)prepare and submit
				to the Secretary an application, at such time, in such manner, and accompanied
				by such additional information as the Secretary may require.
									(c)Use of
				fundsAn entity shall use funds received under a grant under this
				section to—
									(1)develop,
				implement, and evaluate models of providing competent interpretation services
				through on-site interpretation, telephonic interpretation, or video
				interpretation;
									(2)implement
				strategies to recruit, retain, and promote individuals at all levels of the
				organization to maintain a diverse staff and leadership that can promote and
				provide language services to patient populations of the service area of the
				organization;
									(3)develop and
				maintain a needs assessment that identifies the current demographic, cultural,
				and epidemiological profile of the community to accurately plan for and
				implement language services needed in service area of the organization;
									(4)develop a
				strategic plan to implement language services;
									(5)develop
				participatory, collaborative partnerships with communities encompassing the LEP
				patient populations being served to gain input in designing and implementing
				language services;
									(6)develop and
				implement grievance resolution processes that are culturally and linguistically
				sensitive and capable of identifying, preventing, and resolving complaints by
				LEP individuals; or
									(7)develop short-term
				medical mental health interpretation training courses and incentives for
				bilingual health care staff who are asked to interpret in the workplace;
									(8)develop formal training programs, including
				continued professional development and education programs as well as
				supervision, for individuals interested in becoming dedicated health care
				interpreters and culturally competent providers;
									(9)provide staff
				language training instruction, which shall include information on the practical
				limitations of such instruction for non-native speakers;
									(10)develop policies
				that address compensation in salary for staff who receive training to become
				either a staff interpreter or bi-lingual provider;
									(11)develop other
				language assistance services as determined appropriate by the Secretary;
									(12)develop,
				implement, and evaluate models of improving cultural competence; and
									(13)ensure that,
				consistent with the privacy protections provided for under the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note), and any applicable State
				privacy laws, data on the individual patient or recipient’s race, ethnicity,
				and primary language are collected (and periodically updated) in health records
				and integrated into the organization’s information management systems or any
				similar system used to store and retrieve data.
									(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				entities that primarily engage in providing direct care and that have developed
				partnerships with community organizations or with agencies with experience
				language access.
								(e)Evaluation
									(1)An entity that
				receives a grant under this section shall submit to the Secretary an evaluation
				that describes, in the manner and to the extent required by the Secretary, the
				activities carried out with funds received under the grant, and how such
				activities improved access to health and health-care-related services and the
				quality of health care for individuals with limited-English proficiency. Such
				evaluation shall be collected and disseminated through the Robert T. Matsui
				Center for Cultural and Linguistic Competence in Health Care established under
				section 3403. The Director of the Agency for Healthcare Research and Quality
				shall notify grantees of the availability of technical assistance for the
				evaluation and provide such assistance upon request.
									(2)The Director of
				the Agency for Healthcare Research and Quality shall evaluate or arrange with
				other individuals or organizations to evaluate projects funded under this
				section.
									(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2012 through 2016.
								3405.Research on
				cultural and language competence
								(a)In
				generalThe Secretary, acting through the Director of the Agency
				for Healthcare Research and Quality, shall expand research concerning language
				access in the provision of health care.
								(b)EligibilityThe
				Director of the Agency for Healthcare Research and Quality may conduct the
				research described in subsection (a) or enter into contracts with other
				individuals or organizations to do so.
								(c)Use of
				fundsResearch under this section shall be designed to do one or
				more of the following:
									(1)To identify the
				barriers to mental and behavioral services that are faced by LEP
				individuals.
									(2)To identify health
				care providers’ and health administrators’ attitudes, knowledge, and awareness
				of the barriers to quality health care services that are faced by LEP
				individuals.
									(3)To identify
				optimal approaches for delivering language access.
									(4)To identify best
				practices for data collection, including—
										(A)the collection by
				providers of health care and health-care-related services of data on the race,
				ethnicity, and primary language of recipients of such services, taking into
				account existing research conducted by the Government or private sector;
										(B)the development
				and implementation of data collection and reporting systems; and
										(C)effective privacy
				safeguards for collected data.
										(5)To develop a
				minimum data collection set for primary language.
									(6)To evaluate the
				most effective ways in which the Department can create or coordinate, and then
				subsidize or otherwise fund telephonic interpretation providers for health care
				providers, taking into consideration, among other factors, the flexibility
				necessary for such a system to accommodate variations in—
										(A)provider
				type;
										(B)languages needed
				and their frequency of use;
										(C)type of
				encounter;
										(D)time of encounter,
				including regular business hours and after hours; and
										(E)location of
				encounter.
										(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through
				2016.
								.
				203.Federal
			 reimbursement for culturally and linguistically appropriate services under the
			 Medicare, Medicaid, and State Children’s Health Insurance Programs
				(a)Language Access
			 grants for Medicare Providers
					(1)Establishment
						(A)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services, acting through the
			 Centers for Medicare & Medicaid Services and in consultation with the
			 Center for Medicare and Medicaid Innovation, shall establish demonstration
			 program under which the Secretary shall award grants to eligible Medicare
			 service providers to improve communication between such providers and
			 limited-English-proficient Medicare beneficiaries, including beneficiaries who
			 live in diverse and underserved communities.
						(B)Application of
			 innovation rulesThe demonstration project under
			 subparagraph (A) shall be conducted
			 in a manner that is consistent with the applicable provisions of subsections
			 (b), (c), and (d) of section 1115A of the Social Security Act.
						(C)Number of
			 grantsTo the extent practicible, the Secretary shall award not
			 less than 24 grants under this subsection.
						(D)Grant
			 periodExcept as provided under
			 paragraph (2)(D), each grant awarded
			 under this subsection shall be for a 3-year period.
						(2)Eligibility
			 requirementsTo be eligible
			 for a grant under this subsection, an entity must meet the following
			 requirements:
						(A)Medicare
			 providerThe entity must be—
							(i)a provider of
			 services under part A of title XVIII of the Social Security Act;
							(ii)a provider of
			 services under part B of such title;
							(iii)a Medicare
			 Advantage organization offering a Medicare Advantage plan under part C of such
			 title; or
							(iv)a PDP sponsor
			 offering a prescription drug plan under part D of such title.
							(B)Underserved
			 communitiesThe entity must
			 serve a community that with respect to necessary langauge services for
			 improving access and utilization of health care amoung limited-English
			 proficienct individuals, is disproportinaly underserved.
						(C)ApplicationThe
			 entity must prepare and submit to the Secretary an application, at such time,
			 in such manner, and accompanied by such additional information as the Secretary
			 may require.
						(D)ReportingIn
			 the case of a grantee that received a grant under this subsection in a previous
			 year, such grantee is only eligible for continued payments under a grant under
			 this subsection if the grantee met the reporting requirements under
			 paragraph (9) for such year. If a
			 grantee fails to meet the requirement of such paragraph for the first year of a
			 grant, the Secretary may terminate the grant and solicit applications from new
			 grantees to participate in the demonstration program.
						(3)DistributionTo
			 the extent feasible, the Secretary shall award—
						(A)at least 6 grants
			 to providers of services described in
			 paragraph (2)(A)(i);
						(B)at least 6 grants
			 to service providers described in
			 paragraph (2)(A)(ii);
						(C)at least 6 grants
			 to organizations described in
			 paragraph (2)(A)(iii);
			 and
						(D)at least 6 grants
			 to sponsors described in
			 paragraph (2)(A)(iv).
						(4)Considerations
			 in awarding grants
						(A)Variation in
			 granteesIn awarding grants under this subsection, the Secretary
			 shall select grantees to ensure the following:
							(i)The grantees
			 provide many different types of language services.
							(ii)The grantees
			 serve Medicare beneficiaries who speak different languages, and who, as a
			 population, have differing needs for language services.
							(iii)The grantees serve Medicare beneficiaries
			 in both urban and rural settings.
							(iv)The grantees serve Medicare beneficiaries
			 in at least two geographic regions, as defined by the Secretary.
							(v)The grantees serve Medicare beneficiaries
			 in at least two large metropolitan statistical areas with racial, ethnic, and
			 economicly diverse populations.
							(B)Priority for
			 partnerships with community organizations and agenciesIn
			 awarding grants under this subsection, the Secretary shall give priority to
			 eligible entities that have a partnership with—
							(i)a
			 community organization; or
							(ii)a
			 consortia of community origanizations, state agecenices, and local
			 agencies,
							that has
			 experience in providing language services.(5)Use of funds for
			 competent language services
						(A)In
			 generalSubject to
			 subparagraph (E), a grantee may only
			 use grant funds received under this subsection to pay for the provision of
			 competent language services to Medicare beneficiaries who are limited-English
			 proficient.
						(B)Competent
			 language services definedFor purposes of this subsection, the
			 term competent language services means—
							(i)interpreter and
			 translation services that—
								(I)subject to the
			 exceptions under
			 subparagraph (C)—
									(aa)if the grantee
			 operates in a State that has statewide health care interpreter standards, meet
			 the State standards currently in effect; or
									(bb)if the grantee
			 operates in a State that does not have statewide health care interpreter
			 standards, utilizes competent interpreters who follow the National Council on
			 Interpreting in Health Care’s Code of Ethics and Standards of Practice;
			 and
									(II)that, in the case
			 of interpreter services, are provided through—
									(aa)on-site
			 interpretation;
									(bb)telephonic
			 interpretation; or
									(cc)video
			 interpretation; and
									(ii)the direct
			 provision of health care or health-care-related services by a competent
			 bilingual health care provider.
							(C)ExceptionsThe
			 requirements of
			 subparagraph (B)(i)(I) do not
			 apply—
							(i)to a Medicare
			 beneficiary who is limited-English-proficient who has been informed, in the
			 beneficiary’s primary language, of the availability of free interpreter and
			 translation services and who, instead, requests that a family member, friend,
			 or other person provide such services, if the grantee documents such request in
			 the beneficiary’s medical record; or
							(ii)in the case of a
			 medical emergency where the delay directly associated with obtaining a
			 competent interpreter or translation services would jeopardize the health of
			 the patient.
							Subparagraph (C)(ii) shall not
			 be construed to exempt emergency rooms or similar entities that regularly
			 provide health care services in medical emergencies to
			 limited-English-proficient patients from any applicable legal or regulatory
			 requirements related to providing competent interpreter and translation
			 services without undue delay.(D)MA organizations
			 and PDP sponsorsIf a grantee is a MA organization or a PDP
			 sponsor, such entity must provide at least 50 percent of the grant funds that
			 the entity receives under this subsection directly to the entity’s network
			 providers (including physicians and pharmacies) for the purpose of providing
			 support for such providers to provide competent language services to Medicare
			 beneficiaries who are limited-English proficient.
						(E)Administrative
			 and reporting costsA grantee may use up to 10 percent of the
			 grant funds to pay for administrative costs associated with the provision of
			 competent language services and for reporting required under
			 paragraph (9).
						(6)Determination of
			 amount of grant payments
						(A)In
			 generalPayments to grantees under this subsection shall be
			 calculated based on the estimated numbers of limited-English-proficient
			 Medicare beneficiaries in a grantee’s service area utilizing—
							(i)data on the
			 numbers of limited-English-proficient individuals who speak English less than
			 very well from the most recently available data from the Bureau
			 of the Census or other State-based study the Secretary determines likely to
			 yield accurate data regarding the number of such individuals in such service
			 area; or
							(ii)data provided by
			 the grantee, if the grantee routinely collects data on the primary language of
			 the Medicare beneficiaries that the grantee serves and the Secretary determines
			 that the data is accurate and shows a greater number of
			 limited-English-proficient individuals than would be estimated using the data
			 under
			 clause (i).
							(B)Discretion of
			 SecretarySubject to
			 subparagraph (C), the amount of
			 payment made to a grantee under this subsection may be modified annually at the
			 discretion of the Secretary, based on changes in the data under
			 subparagraph (A) with respect to the
			 service area of a grantee for the year.
						(C)Limitation on
			 amountThe amount of a grant made under this subsection to a
			 grantee may not exceed $500,000 for the period under
			 paragraph (1)(D).
						(7)AssurancesGrantees under this subsection
			 shall—
						(A)ensure that
			 clinical and support staff receive appropriate ongoing education and training
			 in linguistically appropriate service delivery;
						(B)ensure the
			 linguistic competence of bilingual providers;
						(C)offer and provide
			 appropriate language services at no additional charge to each patient with
			 limited-English proficiency for all points of contact between the patient and
			 the grantee, in a timely manner during all hours of operation;
						(D)notify Medicare
			 beneficiaries of their right to receive language services in their primary
			 language;
						(E)post signage in
			 the primary languages commonly used by the patient population in the service
			 area of the organization; and
						(F)ensure
			 that—
							(i)primary language
			 data is collected for recipients of language services and such data is
			 consistent with standards developed under title XXXIV of the Public Health
			 Service Act, as added by section 202 of this Act, to the extent such standards
			 are available upon the initiation of the demonstration program; and
							(ii)consistent with
			 the privacy protections provided under the regulations promulgated pursuant to
			 section 264(c) of the Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 1320d–2 note), if the recipient of language services is a minor
			 or is incapacitated, primary language data is collected on the parent or legal
			 guardian of such recipient.
							(8)No Cost
			 SharingLimited-English-proficient Medicare beneficiaries shall
			 not have to pay cost-sharing or co-payments for competent language services
			 provided under this demonstration program.
					(9)Reporting
			 Requirements for granteesNot later than the end of each calendar
			 year, a grantee that receives funds under this subsection in such year shall
			 submit to the Secretary a report that includes the following
			 information:
						(A)The number of
			 Medicare beneficiaries to whom competent language services are provided.
						(B)The primary
			 languages of those Medicare beneficiaries.
						(C)The types of
			 language services provided to such beneficiaries.
						(D)Whether such
			 language services were provided by employees of the grantee or through a
			 contract with external contractors or agencies).
						(E)The types of
			 interpretation services provided to such beneficiaries, and the approximate
			 length of time such service is provided to such beneficiaries.
						(F)The costs of
			 providing competent language services.
						(G)An account of the
			 training or accreditation of bilingual staff, interpreters, and translators
			 providing services funded by the grant under this subsection.
						(10)Evaluation and
			 report to CongressNot later than 1 year after the completion of
			 a 3-year grant under this subsection, the Secretary shall conduct an evaluation
			 of the demonstration program under this subsection and shall submit to the
			 Congress a report that includes the following:
						(A)An analysis of the
			 patient outcomes and the costs of furnishing care to the
			 limited-English-proficient Medicare beneficiaries participating in the project
			 as compared to such outcomes and costs for limited-English-proficient Medicare
			 beneficiaries not participating, based on the data provided under
			 paragraph (9) and any other information
			 available to the Secretary.
						(B)The effect of
			 delivering langauge services on—
							(i)Medicare
			 beneficiary access to care and utilization of services;
							(ii)the
			 efficiency and cost effectiveness of health care delivery;
							(iii)patient
			 satisfaction;
							(iv)health outcomes;
			 and
							(v)the
			 provision of culturally appropriate services provided to such
			 benificiaries.
							(C)The extent to
			 which bilingual staff, interpreters, and translators providing services under
			 such demonstration were trained or accredited and the nature of accreditation
			 or training needed by type of provider, service, or other category as
			 determined by the Secretary to ensure the provision of high-quality
			 interpretation, translation, or other language services to Medicare
			 beneficiaries if such services are expanded pursuant to subsection (c) of
			 section 1907 of this Act.
						(D)Recommendations,
			 if any, regarding the extension of such project to the entire Medicare program,
			 subject the to provision of section 1115A(c) of the Social Security Act.
						(11)AppropriationsThere
			 is appropriated to carry out this subsection, in equal parts from the Federal
			 Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance
			 Trust Fund, $16,000,000 for each fiscal year of the demonstration
			 program.
					(b)Language
			 services under the Medicare program
					(1)Subsection (aa)(1) of section 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
						(A)in subparagraph
			 (B), by striking the and at the end;
						(B)in subparagrpah
			 (C), by inserting and after the comma at the end; and
						(C)by inserting after
			 subparagraph (C) the following:
							
								(D)language services as defined in subsection
				(iii),
								.
						(2)Section 1833(a) of
			 the Social Security Act (42 U.S.C. 1395l(a)) is amended—payment
						(A)by striking
			 and at the end of paragraph (8);
						(B)by edesignating
			 paragraph (9) as paragraph (10); and
						(C)by inserting after
			 paragraph (8) the following new paragraph:
							
								(9)in the case of language services described
				in section 1861(iii), 100 percent of the reasonable charges for such services,
				as determined in consultation with the Medicare Payment Advisory Commission;
				and
								.
						(3)Section 1832(a)(2)
			 of such Act (42 U.S.C. 1395k(a)(2)) is amended—covered service
						(A)by striking
			 and at the end of subparagraph (I);
						(B)by striking the
			 period at the end of subparagraph (J) and inserting ; and;
			 and
						(C)by adding at the
			 end of subparagraph (J) the following:
							
								(K)language services
				(as defined in section 1861(iii)) furnished by a interpreter or
				translator.
								.
						(4)Section 1861 of
			 the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
						
							(iii)Language services and related terms(1)Language services
				definedThe term language services has the same
				meaning given language or langauge access services in section
				3400 of the Public Health Service Act.
								(2)Interpreter services
				definedFor the purposes of this subsection, the term
				interpreter services has the meaning given competent
				interpreter services under section 3400(3) of the Public Health Service
				Act.
								(3)Interpreter definedThe term interpreter—
									(A)means an individual—
										(i)who faithfully, accurately, and
				objectively transmits a spoken message from one language into another language;
				and
										(ii)who knows health and
				health-related terminology in both languages; and
										(B)includes individuals who provide
				in-person, telephonic, and video interpretation.
									(4)Translation
				definedThe term translation means the transmission
				of a written message in one language into a written message in another language
				that retains the intended meaning of the original message.
								(5)Limited-English-proficient and LEP
				definedThe terms Limited-English-proficient and
				LEP have the meaning given the term limited english
				proficient under section 9101(25) of the Elementary and Secondary
				Education Act of 1965, except that subparagraphs (A), (B), and (D) of such
				section not
				apply.
								.
					(5)Waiver of budget
			 neutralityFor the 3-year period beginning on the date of
			 enactment of this section, the budget neutrality provision of section
			 1848(c)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(ii))
			 shall not apply to language services (as such term is defined in section
			 1861(iii) of such Act).
					(c)Medicare Part C
			 and Part D
					(1)In
			 generalMedicare Advantage plans under part C of the Social
			 Security Act and Prescription Drug Plans under part D of such Act shall provide
			 effective language services to enrollees of such plans.
					(2)Reporting
			 requirementsMedicare Advantage and Prescription Drug plans shall
			 annually submit to the Secretary of Health and Human Services a report that
			 contains information on the plan’s internal policies and procedures related to
			 recruitment and retention efforts directed to workforce diversity and
			 linquistically and culturally appropriate provision of services in each of the
			 following contexts:
						(A)The collection of data in a manner that
			 meets the requirements of title I of this Act, regarding the enrollee
			 population.
						(B)Education of staff
			 and contractors who have routine contact with enrollees regarding the various
			 needs of the diverse enrollee population.
						(C)Evaluation of the
			 health plan’s language services programs and services with respect to the
			 plan’s enrollee population, such as through analysis of complaints or
			 satisfaction survey results.
						(D)Methods by which
			 the plan provides to the Secretary information regarding the ethnic diversity
			 of the plan’s enrollee population.
						(E)The periodic
			 provision of educational information to plan enrollees on the plan’s language
			 services and programs.
						(d)Improving
			 language services in Medicaid and SCHIP
					(1)Section
			 1903(a)(2)(E) of the Social Security Act (42 U.S.C. 1396b(a)(2)(E)) is amended
			 by—
						(A)striking 75 and inserting
			 90;
						(B)striking
			 translation or interpretation services and inserting
			 language services; and
						(C)striking
			 children of families and inserting
			 individuals.
						(2)Section
			 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is
			 amended by striking and (28) and inserting (28), and
			 (29).
					(3)Section 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended by—
						(A)in paragraph (28),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (29) as paragraph (30); and
						(C)by inserting after
			 paragraph (28) the following new paragraph:
							
								(29)language
				services, as such term is defined in section 1861(iii), provided in a timely
				manner to limited-English-proficient individuals who need such services;
				and
								.
						(4)Section 1916(a)(2)
			 of the Social Security Act (42 U.S.C. 1396o(2)) is amended by—
						(A)by striking
			 or at the end of subparagraph (D);
						(B)by striking
			 ; and at the end of subparagraph (E) and inserting ,
			 or; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)language services
				described in section 1905(a)(29);
				and
								.
						(5)Section 2103 of
			 the Social Security Act (42 U.S.C. 1397cc) is amended—
						(A)in subsection (a),
			 in the matter before paragraph (1), by striking  and (7) and
			 inserting (7), and (9); and
						(B)in subsection (c),
			 by adding at the end the following new paragraph:
							
								(9)Language
				servicesThe child health
				assistance provided to a targeted low-income child shall include coverage of
				language services, as such term is defined in section 1861(iii), provided in a
				timely manner to limited-English-proficient individuals who need such
				services.
								;
				and
						(C)in subsection
			 (e)(2)—
							(i)in the heading, by striking
			 Preventive and inserting
			 Certain; and
							(ii)by inserting
			 , subsection (c)(9), after subsection
			 (c)(1)(C).
							(6)Section
			 2110(a)(27) of the Social Security Act (42 U.S.C. 1397jj) is amended by
			 striking translation and inserting language services as
			 described in section 2103(c)(9).
					(7)Pursuant to the
			 reporting requirement described in section 2107(b)(1) of the Social Security
			 Act (42 U.S.C. 1397gg(b)(1)), the Secretary of Health and Human Services shall
			 require that States collect data on—
						(A)the primary
			 language of individuals receiving child health assistance under title XXI of
			 the Social Security Act; and
						(B)in the case of
			 such individuals who are minors or incapacitated, the primary language of the
			 individual’s parent or guardian.
						(8)Section 2105 of
			 the Social Security Act (42 U.S.C. 1397ee(c)) is amended—
						(A)in subsection
			 (a)(1) by striking 75 and inserting 90;
			 and
						(B)in subsection
			 (c)(2)(A), by inserting before the period , except that expenditures
			 pursuant to clause (iv) of subparagraph (D) of such paragraph shall not count
			 towards this total.
						(e)Funding language
			 services furnished by providers of health care and health-Care-Related services
			 that serve high rates of uninsured LEP individuals
					(1)Payment of
			 costs
						(A)In
			 generalSubject to subparagraph (B), the Secretary of Health and
			 Human Services shall make payments (on a quarterly basis) directly to eligible
			 entities to support the provision of language services to
			 limited-English-proficient individuals in an amount equal to an entity’s
			 eligible costs (as defined under
			 paragraph (3)) for such services for
			 the quarter.
						(B)FundingOut of any funds in the Treasury not
			 otherwise appropriated, there are appropriated to the Secretary of Health and
			 Human Services such sums as may be necessary for each of fiscal years 2012
			 through 2016.
						(C)Relation to
			 Medicaid DSHPayments under this subsection shall not offset or
			 reduce payments under section 1923 of the Social Security Act, nor shall
			 payments under such section be considered when determining uncompensated costs
			 associated with the provision of language services.
						(2)Eligible
			 entityIn order to receive grants under this paragraph, an entity
			 must—
						(A)be a Medicaid
			 provider that is—
							(i)a
			 physician;
							(ii)a hospital with a
			 low-income utilization rate (as defined in section 1923(b)(3) of the Social
			 Security Act (42 U.S.C. 1396r–4(b)(3))) of greater than 25 percent; or
							(iii)a federally
			 qualified health center (as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)));
							(B)provide language
			 services to at least 8 percent of the entity’s total number of patients, not
			 later than 6 months after the date of the enactment of the Act; and
						(C)prepare and submit
			 an application to the Secretary, at such time, in such manner, and accompanied
			 by such information as the Secretary may require to ascertain the entity’s
			 eligibility for funding under this subsection.
						(3)Eligible costs
			 defined
						(A)In
			 generalIn this subsection, the term eligible costs
			 means, with respect to an eligible entity that provides language services to
			 LEP individuals, the product of—
							(i)the average per
			 person cost of language services, determined according to the methodology
			 devised under
			 subparagraph (B); and
							(ii)the number of
			 limited-English-proficient individuals who are provided language services by
			 the entity and for whom no reimbursement is available for such services under
			 the amendments made by subsections (a), (b), (c), or (d) or by private health
			 insurance.
							(B)Methodology
							(i)In
			 generalThe Secretary shall establish a methodology to determine
			 the average per person cost of language services.
							(ii)Different
			 entitiesIn establishing such methodology, the Secretary may
			 establish different methodologies for different types of eligible
			 entities.
							(iii)No individual
			 claimsThe Secretary may not require eligible entities to submit
			 individual claims for language services for individual patients as a
			 requirement for payment under this subsection.
							(4)Data collection
			 instrumentFor purposes of this subsection, the Secretary shall
			 create a standard data collection instrument that is consistent with any
			 existing reporting requirements by the Secretary or relevant accrediting
			 organizations regarding the number of individuals to whom language access are
			 provided.
					(5)Reporting
			 requirementsEntities receiving payment under this subsection
			 shall provide the Secretary with a quarterly report on how the entity used such
			 funds. Such report shall contain aggregate (and may not contain individualized)
			 data collected using the instrument under
			 paragraph (4) and shall otherwise be in
			 a form and manner determined by the Secretary.
					(6)Language
			 servicesFor purposes of this
			 subsection, the term language services has the meaning given such
			 term in section 1861(iii) of the Social Security Act.
					(7)Guidelines and
			 report
						(A)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall establish and distribute guidelines concerning
			 the implementation of this subsection.
						(B)ReportNot
			 later than 2 years after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary shall submit a report to Congress concerning the
			 implementation of this subsection.
						(f)Application of
			 Civil Rights Act of 1964 and other lawsNothing in this section shall be construed
			 to limit otherwise existing obligations of recipients of Federal financial
			 assistance under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000(d) et
			 seq.) or other laws that protect the civil rights of individuals.
				(g)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2011.
				204.Increasing
			 understanding of and improving health literacy
				(a)In
			 generalThe Secretary, acting through the Director of the Agency
			 for Healthcare Research and Quality and the Administrator of the Health
			 Resources and Services Administration, in consultation with the Director of the
			 National Institute on Minority Health and Health Disparities and the Office of
			 Minority Health, shall award grants to eligible entities to improve health care
			 for patient populations that have low functional health literacy.
				(b)EligibilityTo
			 be eligible to receive a grant under subsection (a), an entity shall—
					(1)be a hospital,
			 health center or clinic, health plan, or other health entity (including a
			 nonprofit minority health organization or association); and
					(2)prepare and submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
					(c)Use of
			 funds
					(1)Agency for
			 healthcare research and qualityGrants awarded under subsection
			 (a) through the Agency for Healthcare Research and Quality shall be
			 used—
						(A)to define and
			 increase the understanding of health literacy;
						(B)to investigate the
			 correlation between low health literacy and health and health care;
						(C)to clarify which
			 aspects of health literacy have an effect on health outcomes; and
						(D)for any other
			 activity determined appropriate by the Director of the Agency.
						(2)Health resources
			 and services administrationGrants awarded under subsection (a)
			 through the Health Resources and Services Administration shall be used to
			 conduct demonstration projects for interventions for patients with low health
			 literacy that may include—
						(A)the development of
			 new disease management programs for patients with low health literacy;
						(B)the tailoring of
			 existing disease management programs addressing mental, physical, oral, and
			 behavioral health conditions for patients with low health literacy;
						(C)the translation of
			 written health materials for patients with low health literacy;
						(D)the
			 identification, implementation, and testing of low health literacy screening
			 tools;
						(E)the conduct of
			 educational campaigns for patients and providers about low health literacy;
			 and
						(F)other activities
			 determined appropriate by the Administrator of the Health Resources and
			 Services Administration.
						(d)DefinitionsIn
			 this section, the term low health literacy means the inability of
			 an individual to obtain, process, and understand basic health information and
			 services needed to make appropriate health decisions.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, such sums as may be necessary for each of fiscal years 2012
			 through 2016.
				205.Assurances for
			 receiving Federal funds
				(a)In
			 generalEntities that receive Federal funds under sections 201 or
			 202 (including under the amendments made by such section), in order to ensure
			 the right of LEP individuals to receive access to quality health care,
			 shall—
					(1)ensure that
			 appropriate clinical and support staff receive ongoing education and training
			 in linguistically appropriate service delivery;
					(2)offer and provide
			 appropriate language services at no additional charge to each patient with
			 limited-English proficiency at all points of contact, in a timely manner during
			 all hours of operation;
					(3)notify patients of
			 their right to receive language services in their primary language; and
					(4)utilize only
			 competent interpreter or translation services which—
						(A)until adoption of
			 the Interpreter and Translator Guidelines and Standards described in section
			 3403(c) of the Public Health Service Act, are defined in section 3400 of the
			 Public Health Service Act; and
						(B)after adoption of
			 the Interpreter and Translator Guidelines and Standards described in section
			 3403(c) of the Public Health Service Act, meet those guidelines and
			 standards;
						(b)ExemptionsThe
			 requirements of subsection (a)(4) shall not apply as follows:
					(1)When a patient
			 (who has been informed in his or her primary language of the availability of
			 free interpreter and translation services) requests the use of family, friends,
			 or other persons untrained in interpretation or translation if the following
			 conditions are met:
						(A)The interpreter
			 requested by the patient is over the age of 18.
						(B)The recipient
			 informs the patient that he or she has the option of having the recipient
			 provide an interpreter for him/her without charge, or of using his/her own
			 interpreter.
						(C)The recipient
			 informs the patient that the recipient may not require an LEP person to use a
			 family member or friend as an interpreter.
						(D)The recipient
			 evaluates whether the person the patient wishes to use as an interpreter is
			 competent. If the recipient has reason to believe that the interpreter is not
			 competent, the recipient provides the recipient’s own interpreter to protect
			 the recipient from liability if the patient’s interpreter is later found not
			 competent.
						(E)If the recipient
			 has reason to believe that there is a conflict of interest between the
			 interpreter and patient, the recipient may not use the patient’s
			 interpreter.
						(F)The recipient has
			 the patient sign a waiver, witnessed by at least 1 individual not related to
			 the patient, that includes the information stated in subparagraphs (A) through
			 (E) and is translated into the patient’s language.
						(2)When a medical
			 emergency exists and the delay directly associated with obtaining competent
			 interpreter or translation services would jeopardize the health of the patient
			 but only until a competent interpreter or translation service is available;
			 however, nothing in this subsection shall exempt emergency rooms or similar
			 entities that regularly provide health care services in medical emergencies
			 from having in place systems to provide competent interpreter and translation
			 services without undue delay.
					206.Report on
			 Federal efforts to provide culturally and linguistically appropriate health
			 care services
				(a)ReportNot
			 later than 1 year after the date of enactment of this Act and annually
			 thereafter, the Secretary of Health and Human Services shall enter into a
			 contract with the Institute of Medicine for the preparation and publication of
			 a report that describes Federal efforts to ensure that all individuals with
			 limited-English proficiency have meaningful access culturally competent to
			 health care and health-care-related services. Such report shall include—
					(1)a
			 description and evaluation of the activities carried out under this Act;
					(2)a
			 description and analysis of best practices, model programs, guidelines, and
			 other effective strategies for providing access to culturally and
			 linguistically appropriate health care services;
					(3)recommendations on
			 the development and implementation of policies and practices by providers of
			 health care and health-care-related services for limited-English-proficient
			 individuals;
					(4)a
			 description of the effect of providing language services on quality of health
			 care and access to care; and
					(5)a
			 description of the costs associated with or savings related to the provision of
			 language services.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2012
			 through 2016.
				207.English for
			 speakers of other languages
				(a)Grants
			 authorizedThe Secretary of Education is authorized to provide
			 grants to eligible entities for the provision of English as a second language
			 (hereafter referred to as ESL) instruction and shall determine,
			 after consultation with appropriate stakeholders, the mechanism for
			 administering and distributing such grants.
				(b)Eligible entity
			 definedFor purposes of this section, the term eligible
			 entity means a State or community-based organization that employs, and
			 serves, minority populations.
				(c)ApplicationAn
			 eligible entity may apply for a grant under this section by submitting such
			 information as the Secretary may require and in such form and manner as the
			 Secretary may require.
				(d)Use of
			 grantAs a condition of receiving a grant under this section, an
			 eligible entity shall—
					(1)develop and
			 implement a plan for assuring the availability of ESL instruction that
			 effectively integrates information about the nature of the United States health
			 care system, how to access care, and any special language skills that may be
			 required for them to access and regularly negotiate the system
			 effectively;
					(2)develop a plan, including, where
			 appropriate, public-private partnerships, for making ESL instruction
			 progressively available to all individuals seeking instruction; and
					(3)maintain current
			 ESL instruction efforts by using the additional funds to supplement rather than
			 supplant any funds expended for ESL instruction in the State as of January 1,
			 2006.
					(e)Additional
			 duties of the secretaryThe Secretary of Education shall—
					(1)collect and
			 publicize annual data on how much Federal, State, and local governments spend
			 on ESL instruction;
					(2)collect data from
			 State and local governments to identify the unmet needs of English language
			 learners for appropriate ESL instruction, including—
						(A)the preferred
			 written and spoken language of such English language learners;
						(B)the extent of
			 waiting lists including how many programs maintain waiting lists and, for
			 programs that do not have waiting lists, the reasons why not;
						(C)the availability
			 of programs to geographically isolated communities;
						(D)the impact of
			 course enrollment policies, including open enrollment, on the availability of
			 ESL instruction;
						(E)the number
			 individuals in the State and each participating locality;
						(F)the effectiveness
			 of the instruction in meeting the needs of individuals receiving instruction
			 and those needing instruction;
						(G)as assessment of
			 the need for programs that integrate job training and ESL instruction, to
			 assist individuals to obtain better jobs; and
						(H)the availability
			 of ESL slots by State and locality;
						(3)determine the cost
			 and most appropriate methods of making ESL instruction available to all English
			 language learners seeking instruction; and
					(4)within 1 year of
			 the date of enactment of this Act, issue a report to Congress that assesses the
			 information collected in paragraphs (1), (2), and (3) and makes recommendations
			 on steps that should be taken to progressively realize the goal of making ESL
			 instruction available to all English language learners seeking
			 instruction.
					(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Education for each of fiscal years 2012 through 2015 $250,000,000
			 to carry out this section.
				208.Implementation
				(a)General
			 provisions
					(1)A
			 State shall not be immune under the Eleventh Amendment of the Constitution of
			 the United States from suit in Federal court for failing to provide the
			 language access funded pursuant to this title.
					(2)In a suit against
			 a State for a violation of this title, remedies (including remedies at both at
			 law and in equity) are available for such a violation to the same extent as
			 such remedies are available for such a violation in the suit against any public
			 or private entity other than a State.
					(b)Rule of
			 constructionNothing in this title shall be construed to limit
			 otherwise existing obligations of recipients of Federal financial assistance
			 under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000(d) et seq.) or
			 any other statute.
				209.Language access
			 services
				(a)Essential
			 benefitsSection 1302(b)(1)
			 of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)) is
			 amended by adding at the end the following:
					
						(K)Language access services, including oral
				interpretation and written
				translations.
						.
				(b)Employer-Sponsored
			 minimum essential coverageSection 36B(c)(2)(C) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following:
					
						(v)Coverage must
				include language access and servicesExcept as provided in clause (iii), an
				employee shall not be treated as eligible for minimum essential coverage if
				such coverage consists of an eligible employer-sponsored plan (as defined in
				section 5000A(f)(2)) and the plan does not provide coverage for language access
				services, including oral interpretation and written
				translations.
						.
				(c)Quality
			 ReportingSection 2717(a)(1) of the Public Health Service Act (42
			 U.S.C. 300gg–17(a)(1)) is amended—
					(1)by striking
			 and at the end of subparagraph (C);
					(2)by striking the
			 period at the end of subparagraph (D) and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(E)reduce health disparities through the
				provision of language access services, including oral interpretation and
				written
				translations.
							.
					IIIHealth workforce
			 Diversity
			301.Amendment to
			 the Public Health Service
			 ActTitle XXXIV of
			 the Public Health Service Act, as
			 added by section 202, is amended by adding at the end the following:
				
					ADiversifying the
				Health care workplace
						3411.Report on
				workforce Diversity
							(a)In
				generalNot later than July 1, 2012, and biannually thereafter,
				the Secretary, acting through the director of each entity within the Department
				of Health and Human Services, shall prepare and submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives a report on health
				workforce diversity.
							(b)RequirementThe
				report under subsection (a) shall contain the following information:
								(1)A description of
				any grant support that is provided by each entity for workforce diversity
				initiatives with the following information—
									(A)the number of
				grants made;
									(B)the purpose of the
				grants;
									(C)the populations
				served through the grants;
									(D)the organizations
				and institutions receiving the grants; and
									(E)the tracking
				efforts that were used to follow the progress of participants.
									(2)A description of
				the entity’s plan to achieve workforce diversity goals that includes, to the
				extent relevant to such entity—
									(A)the number of
				underrepresented minority health professionals that will be needed in various
				disciplines over the next 10 years to achieve population parity;
									(B)the level of
				funding needed to fully expand and adequately support health professions
				pipeline programs;
									(C)the impact such
				programs have had on the admissions practices and policies of health
				professions schools;
									(D)the management
				strategy necessary to effectively administer and institutionalize health
				profession pipeline programs; and
									(E)the impact that
				the Government Performance and Results Act (GPRA) has had on evaluating the
				performance of grantees and whether the GPRA is the best assessment tool for
				programs under titles VII and VIII.
									(3)A description of
				measurable objectives of each entity relating to workforce diversity
				initiatives.
								(c)Public
				availabilityThe report under subsection (a) shall be made
				available for public review and comment.
							3412.National
				Working Group on Workforce Diversity
							(a)In
				generalThe Secretary, acting through the Bureau of Health
				Professions within the Health Resources and Services Administration, shall
				award a grant to an entity determined appropriate by the Secretary for the
				establishment of a national working group on workforce diversity.
							(b)RepresentationIn
				establishing the national working group under subsection (a):
								(1)The grantee shall
				ensure that the group has representatives of the following:
									(A)The Health
				Resources and Services Administration.
									(B)The Department of
				Health and Human Services Data Council.
									(C)The Office of
				Minority Health.
									(D)The Bureau of
				Labor Statistics of the Department of Labor.
									(E)The Public Health
				Practice Program Office—Office of Workforce Policy and Planning.
									(F)The National
				Institute on Minority Health and Health Disparities.
									(G)The Agency for
				Healthcare Research and Quality.
									(H)The Institute of
				Medicine Study Committee for the 2004 workforce diversity report.
									(I)The Indian Health
				Service.
									(J)Minority-serving
				academic institutions.
									(K)Consumer
				organizations.
									(L)Health
				professional associations, including those that represent underrepresented
				minority populations.
									(M)Researchers in the
				area of health workforce.
									(N)Health workforce
				accreditation entities.
									(O)Private
				foundations that have sponsored workforce diversity initiatives.
									(2)The grantee shall ensure that, in addition
				to the representatives under paragraph (1), the group has not less than 5
				health professions students representing various health profession fields and
				levels of training.
								(c)ActivitiesThe
				working group established under subsection (a) shall convene at least twice
				each year to complete the following activities:
								(1)Review current
				public and private health workforce diversity initiatives.
								(2)Identify
				successful health workforce diversity programs and practices.
								(3)Examine challenges
				relating to the development and implementation of health workforce diversity
				initiatives.
								(4)Draft a national
				strategic work plan for health workforce diversity, including recommendations
				for public and private sector initiatives.
								(5)Develop a
				framework and methods for the evaluation of current and future health workforce
				diversity initiatives.
								(6)Develop
				recommended standards for workforce diversity that could be applicable to all
				health professions programs and programs funded under this Act.
								(7)Develop curriculum
				guidelines for diversity training.
								(8)Develop a strategy
				for the inclusion of community members on admissions committees for health
				profession schools.
								(9)Other activities
				determined appropriate by the Secretary.
								(d)Annual
				reportNot later than 1 year after the establishment of the
				working group under subsection (a), and annually thereafter, the working group
				shall prepare and make available to the general public for comment, an annual
				report on the activities of the working group. Such report shall include the
				recommendations of the working group for improving health workforce
				diversity.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2012
				through 2017.
							3413.Technical
				Clearinghouse for Health workforce Diversity
							(a)In
				generalThe Secretary, acting
				through the Office of Minority Health, and in collaboration with the Bureau of
				Health Professions within the Health Resources and Services Administration, the
				National Institute on Minority Health and Health Disparities, shall establish a
				technical clearinghouse on health workforce diversity within the Office of
				Minority Health and coordinate current and future clearinghouses.
							(b)Information and
				servicesThe clearinghouse established under subsection (a) shall
				offer the following information and services:
								(1)Information on the
				importance of health workforce diversity.
								(2)Statistical
				information relating to underrepresented minority representation in health and
				allied health professions and occupations.
								(3)Model health
				workforce diversity practices and programs.
								(4)Admissions
				policies that promote health workforce diversity and are in compliance with
				Federal and State laws.
								(5)Lists of
				scholarship, loan repayment, and loan cancellation grants as well as fellowship
				information for underserved populations for health professions schools.
								(6)Foundation and
				other large organizational initiatives relating to health workforce
				diversity.
								(c)ConsultationIn
				carrying out this section, the Secretary shall consult with non-Federal
				entities which may include minority health professional associations to ensure
				the adequacy and accuracy of information.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2012
				through 2017.
							3414.Support for
				Institutions committed to workforce Diversity
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration and the Centers for Disease
				Control and Prevention, shall award grants to eligible entities that
				demonstrate a commitment to health workforce diversity.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be an educational
				institution or entity that historically produces or trains meaningful numbers
				of underrepresented minority health professionals, including—
									(A)historically Black
				colleges and universities;
									(B)Hispanic-serving
				health professions schools;
									(C)Hispanic-serving
				institutions;
									(D)tribal colleges
				and universities;
									(E)Asian-American,
				Native American, and Pacific Islander-serving institutions;
									(F)institutions that
				have programs to recruit and retain underrepresented minority health
				professionals, in which a significant number of the enrolled participants are
				underrepresented minorities;
									(G)health
				professional associations, which may include underrepresented minority health
				professional associations; and
									(H)institutions—
										(i)located in
				communities with predominantly underrepresented minority populations;
										(ii)with whom
				partnerships have been formed for the purpose of increasing workforce
				diversity; and
										(iii)in which at
				least 20 percent of the enrolled participants are underrepresented minorities;
				and
										(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts received under a grant under subsection (a) shall
				be used to expand existing workforce diversity programs, implement new
				workforce diversity programs, or evaluate existing or new workforce diversity
				programs, including with respect to mental health care professions. Such
				programs shall enhance diversity by considering minority status as part of an
				individualized consideration of qualifications. Possible activities may
				include—
								(1)educational
				outreach programs relating to opportunities in the health professions;
								(2)scholarship,
				fellowship, grant, loan repayment, and loan cancellation programs;
								(3)postbaccalaureate
				programs;
								(4)academic
				enrichment programs, particularly targeting those who would not be competitive
				for health professions schools;
								(5)kindergarten
				through 12th grade and other health pipeline programs;
								(6)mentoring
				programs;
								(7)internship or
				rotation programs involving hospitals, health systems, health plans and other
				health entities;
								(8)community
				partnership development for purposes relating to workforce diversity; or
								(9)leadership
				training.
								(d)ReportsNot
				later than 1 year after receiving a grant under this section, and annually for
				the term of the grant, a grantee shall submit to the Secretary a report that
				summarizes and evaluates all activities conducted under the grant.
							(e)DefinitionIn this section, the term
				Asian-American, Native American, and Pacific Islander-serving
				institutions has the same meaning as the term Asian American and
				Native American Pacific Islander-serving institution as defined in
				section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)).
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
							3415.Career
				development for scientists and researchers
							(a)In
				generalThe Secretary, acting through the Director of the
				National Institutes of Health, the Director of the Centers for Disease Control
				and Prevention, the Commissioner of Food and Drugs, and the Director of the
				Agency for Healthcare Research and Quality, shall award grants that expand
				existing opportunities for scientists and researchers and promote the inclusion
				of underrepresented minorities in the health professions.
							(b)Research
				fundingThe head of each entity within the Department of Health
				and Human Services shall establish or expand existing programs to provide
				research funding to scientists and researchers in training. Under such
				programs, the head of each such entity shall give priority in allocating
				research funding to support health research in traditionally underserved
				communities, including underrepresented minority communities, and research
				classified as community or participatory.
							(c)Data
				collectionThe head of each entity within the Department of
				Health and Human Services shall collect data on the number (expressed as an
				absolute number and a percentage) of underrepresented minority and nonminority
				applicants who receive and are denied agency funding at every stage of review.
				Such data shall be reported annually to the Secretary and the appropriate
				committees of Congress.
							(d)Student loan
				reimbursementThe Secretary shall establish a student loan
				reimbursement program to provide student loan reimbursement assistance to
				researchers who focus on racial and ethnic disparities in health. The Secretary
				shall promulgate regulations to define the scope and procedures for the program
				under this subsection.
							(e)Student loan
				cancellationThe Secretary shall establish a student loan
				cancellation program to provide student loan cancellation assistance to
				researchers who focus on racial and ethnic disparities in health. Students
				participating in the program shall make a minimum 5-year commitment to work at
				an accredited health profession school. The Secretary shall promulgate
				additional regulations to define the scope and procedures for the program under
				this subsection.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
							3416.Career support
				for non-research Health professionals
							(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, the Administrator of the Substance Abuse
				and Mental Health Services Administration, the Administrator of the Health
				Resources and Services Administration, and the Administrator of the Centers for
				Medicare and Medicaid Services shall establish a program to award grants to
				eligible individuals for career support in non-research-related health
				care.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an individual shall—
								(1)be a student in a
				health professions school, a graduate of such a school who is working in a
				health profession, or a faculty member of such a school; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAn individual shall use amounts received under a grant
				under this section to—
								(1)support the
				individual’s health activities or projects that involve underserved
				communities, including racial and ethnic minority communities;
								(2)support
				health-related career advancement activities;
								(3)to pay, or as
				reimbursement for payments of, student loans for individuals who are health
				professionals and are focused on health issues affecting underserved
				communities, including racial and ethnic minority communities; and
								(4)to establish and
				promote leadership training programs to decrease health disparities and to
				increase cultural competence with the goal of increasing diversity in
				leadership positions.
								(d)DefinitionIn
				this section, the term career in non-research-related health care
				means employment or intended employment in the field of public health, health
				policy, health management, health administration, medicine, nursing, pharmacy,
				psychology, social work, psychiatry, other mental and behavioral health, allied
				health, community health, social work, or other fields determined appropriate
				by the Secretary, other than in a position that involves research.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
							3417.Research on
				the effect of workforce Diversity on quality
							(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, in collaboration with the Deputy Assistant Secretary for Minority
				Health and the Director of the National Institute on Minority Health and Health
				Disparities, shall award grants to eligible entities to expand research on the
				link between health workforce diversity and quality health care.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
								(1)be a clinical,
				public health, or health services research entity or other entity determined
				appropriate by the Director; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(c)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				shall be used to support research that investigates the effect of health
				workforce diversity on—
								(1)language
				access;
								(2)cultural
				competence;
								(3)patient
				satisfaction;
								(4)timeliness of
				care;
								(5)safety of
				care;
								(6)effectiveness of
				care;
								(7)efficiency of
				care;
								(8)patient
				outcomes;
								(9)community
				engagement;
								(10)resource
				allocation;
								(11)organizational
				structure;
								(12)compliance of
				care; or
								(13)other topics
				determined appropriate by the Director.
								(d)PriorityIn
				awarding grants under subsection (a), the Director shall give individualized
				consideration to all relevant aspects of the applicant’s background.
				Consideration of prior research experience involving the health of underserved
				communities shall be such a factor.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
							3418.Health
				disparities education Program
							(a)EstablishmentThe
				Secretary, acting through the National Institute on Minority Health and Health
				Disparities and in collaboration with the Office of Minority Health, the Office
				for Civil Rights, the Centers for Disease Control and Prevention, the Centers
				for Medicare & Medicaid Services, the Health Resources and Services
				Administration, and other appropriate public and private entities, shall
				establish and coordinate a health and health care disparities education program
				to support, develop, and implement educational initiatives and outreach
				strategies that inform health care professionals and the public about the
				existence of and methods to reduce racial and ethnic disparities in health and
				health care.
							(b)ActivitiesThe
				Secretary, through the education program established under subsection (a)
				shall, through the use of public awareness and outreach campaigns targeting the
				general public and the medical community at large—
								(1)disseminate scientific evidence for the
				existence and extent of racial and ethnic disparities in health care, including
				disparities that are not otherwise attributable to known factors such as access
				to care, patient preferences, or appropriateness of intervention, as described
				in the 2002 Institute of Medicine Report entitled Unequal Treatment:
				Confronting Racial and Ethnic Disparities in Health Care, as well as the
				impact of disparities related to age, disability status, socioeconomic status,
				sex, gender identity, and sexual orientation on racial and ethnic
				minorities;
								(2)disseminate new
				research findings to health care providers and patients to assist them in
				understanding, reducing, and eliminating health and health care
				disparities;
								(3)disseminate
				information about the impact of linguistic and cultural barriers on health care
				quality and the obligation of health providers who receive Federal financial
				assistance to ensure that people with limited-English proficiency have access
				to language access services;
								(4)disseminate
				information about the importance and legality of racial, ethnic, disability
				status, socioeconomic status, sex, gender identity, and sexual orientation, and
				primary language data collection, analysis, and reporting;
								(5)design and
				implement specific educational initiatives to health care providers relating to
				health and health care disparities; and
								(6)assess the impact
				of the programs established under this section in raising awareness of health
				and health care disparities and providing information on available
				resources.
								(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through
				2017.
							.
			302.Hispanic-serving
			 health professions schoolsPart B of title VII of the
			 Public Health Service Act (42 U.S.C.
			 293 et seq.) is amended by adding at the end the following:
				
					742.Hispanic-serving
				health professions schools
						(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to
				Hispanic-serving health professions schools for the purpose of carrying out
				programs to recruit Hispanic individuals to enroll in and graduate from such
				schools, which may include providing scholarships and other financial
				assistance as appropriate.
						(b)EligibilityIn
				subsection (a), the term Hispanic-serving health professions
				school means an entity that—
							(1)is a school or program under section
				799B;
							(2)has an enrollment
				of full-time equivalent students that is made up of at least 9 percent Hispanic
				students;
							(3)has been effective
				in carrying out programs to recruit Hispanic individuals to enroll in and
				graduate from the school;
							(4)has been effective
				in recruiting and retaining Hispanic faculty members;
							(5)has a significant
				number of graduates who are providing health services to medically underserved
				populations or to individuals in health professional shortage areas; and
							(6)Regional Hispanic
				Centers of
				Excellence.
							.
			303.Loan repayment
			 program of Centers for Disease Control and PreventionSection 317F(c) of the
			 Public Health Service Act (42 U.S.C.
			 247b–7(c)) is amended—
				(1)by striking
			 and after 1994,; and
				(2)by inserting
			 before the period the following: $750,000 for fiscal year 2012, and such
			 sums as may be necessary for each of the fiscal years 2013 through
			 2017..
				304.Cooperative
			 agreements for online degree programs at schools of public health and schools
			 of allied healthPart B of
			 title VII of the Public Health Service
			 Act (42 U.S.C. 293 et seq.), as amended by section 302, is further
			 amended by adding at the end the following:
				
					743.Cooperative
				agreements for online degree programs
						(a)Cooperative
				agreementsThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, in consultation with the Director
				of the Centers for Disease Control and Prevention, the Director of the Agency
				for Healthcare Research and Quality, and the Deputy Assistant Secretary for
				Minority Health, shall award cooperative agreements to schools of public health
				and schools of allied health to design and implement online degree
				programs.
						(b)PriorityIn
				awarding cooperative agreements under this section, the Secretary shall give
				priority to any school of public health or school of allied health that has an
				established track record of serving medically underserved communities.
						(c)RequirementsAwardees
				must design and implement an online degree program, that meet the following
				restrictions:
							(1)Enrollment of
				individuals who have obtained a secondary school diploma or its recognized
				equivalent.
							(2)Maintaining a
				significant enrollment of underrepresented minority or disadvantaged
				students.
							(d)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through
				2017.
						.
			305.National report
			 on the preparedness of health professionals to care for diverse
			 populationsThe Secretary of
			 Health and Human Services, in collaboration with the Bureau of Health
			 Professions, the Office of Minority Health and the National Institute on
			 Minority Health and Health Disparities, shall prepare and disseminate a report
			 that details and assesses the preparedness of health professionals to care for
			 racially and ethnically diverse populations. Such information, which shall be
			 collected by the Bureau of Health Professions, shall include—
				(1)with respect to
			 health professions education, the number and percentage of hours of classroom
			 discussion relating to minority health issues, including cultural
			 competence;
				(2)a
			 description of the coursework involved in such education;
				(3)a
			 description of the results of an evaluation of the preparedness of students in
			 such education;
				(4)a
			 description of the types of exposure that students have during their education
			 to minority patient populations; and
				(5)a
			 description of model programs and practices.
				306.Scholarship and
			 fellowship programsSubtitle A
			 of title XXXIV of the Public Health Service
			 Act, as amended by section 301, is further amended by inserting
			 after section 3418 the following:
				
					3419.David Satcher
				Public Health and Health Services Corps
						(a)In
				generalThe Administrator of the Health Resources and Services
				Administration and the Director of the Centers for Disease Control and
				Prevention, in collaboration with the Deputy Assistant Secretary for Minority
				Health, shall award grants to eligible entities to increase awareness among
				postprimary and postsecondary students of career opportunities in the health
				professions.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
							(1)be a clinical,
				public health or health services organization, community-based or nonprofit
				entity, or other entity determined appropriate by the Director of the Centers
				for Disease Control and Prevention;
							(2)serve a health
				professional shortage area, as determined by the Secretary;
							(3)work with
				students, including those from racial and ethnic minority backgrounds, that
				have expressed an interest in the health professions; and
							(4)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsGrant awards under subsection (a) shall be used to support
				internships that will increase awareness among students of non-research-based
				and career opportunities in the following health professions:
							(1)Medicine.
							(2)Nursing.
							(3)Public
				Health.
							(4)Pharmacy.
							(5)Health
				administration and management.
							(6)Health
				policy.
							(7)Psychology.
							(8)Dentistry.
							(9)International
				health.
							(10)Social
				work.
							(11)Allied
				health.
							(12)Psychiatry.
							(13)Hospice
				care.
							(14)Other professions
				deemed appropriate by the Director of the Centers for Disease Control and
				Prevention.
							(d)PriorityIn
				awarding grants under subsection (a), the Director of the Centers for Disease
				Control and Prevention shall give priority to those entities that—
							(1)serve a high
				proportion of individuals from disadvantaged backgrounds;
							(2)have experience in
				health disparity elimination programs;
							(3)facilitate the
				entry of disadvantaged individuals into institutions of higher education;
				and
							(4)provide counseling
				or other services designed to assist disadvantaged individuals in successfully
				completing their education at the postsecondary level.
							(e)StipendsThe
				Secretary may approve stipends under this section for individuals for any
				period of education in student-enhancement programs (other than regular
				courses) at health professions schools, programs, or entities, except that such
				a stipend may not be provided to an individual for more than 6 months, and such
				a stipend may not exceed $20 per day (notwithstanding any other provision of
				law regarding the amount of stipends).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
						3420.Louis Stokes
				Public Health Scholars Program
						(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention, in collaboration with the Deputy Assistant Secretary for Minority
				Health, shall award scholarships to postsecondary students who seek a career in
				public health.
						(b)EligibilityTo
				be eligible to receive a scholarship under subsection (a) an individual
				shall—
							(1)have experience in
				public health research or public health practice, or other health professions
				as determined appropriate by the Director of the Centers for Disease Control
				and Prevention;
							(2)reside in a health
				professional shortage area as determined by the Secretary;
							(3)have expressed an
				interest in public health;
							(4)demonstrate
				promise for becoming a leader in public health;
							(5)secure admission
				to a 4-year institution of higher education;
							(6)comply with
				subsection (f); and
							(7)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under an award under subsection (a) shall
				be used to support opportunities for students to become public health
				professionals.
						(d)PriorityIn
				awarding grants under subsection (a), the Director shall give priority to those
				students that—
							(1)are from
				disadvantaged backgrounds;
							(2)have secured
				admissions to a minority-serving institution; and
							(3)have identified a
				health professional as a mentor at their school or institution and an academic
				advisor to assist in the completion of their baccalaureate degree.
							(e)ScholarshipsThe
				Secretary may approve payment of scholarships under this section for such
				individuals for any period of education in student undergraduate tenure, except
				that such a scholarship may not be provided to an individual for more than 4
				years, and such scholarships may not exceed $10,000 per academic year
				(notwithstanding any other provision of law regarding the amount of
				scholarship).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
						3420A.Patsy Mink
				Health and Gender Research Fellowship Program
						(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention, in collaboration with the Deputy Assistant Secretary for Minority
				Health, the Administrator of the Substance Abuse and Mental Health Services
				Administration, and the Director of the Indian Health Services, shall award
				research fellowships to post-baccalaureate students to conduct research that
				will examine gender and health disparities and to pursue a career in the health
				professions.
						(b)EligibilityTo
				be eligible to receive a fellowship under subsection (a) an individual
				shall—
							(1)have experience in
				health research or public health practice;
							(2)reside in a health
				professional shortage area as determined by the Secretary;
							(3)have expressed an
				interest in the health professions;
							(4)demonstrate
				promise for becoming a leader in the field of women’s health;
							(5)secure admission
				to a health professions school or graduate program with an emphasis in gender
				studies;
							(6)comply with
				subsection (f); and
							(7)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under an award under subsection (a) shall
				be used to support opportunities for students to become researchers and advance
				the research base on the intersection between gender and health.
						(d)PriorityIn
				awarding grants under subsection (a), the Director of the Centers for Disease
				Control and Prevention shall give priority to those applicants that—
							(1)are from
				disadvantaged backgrounds; and
							(2)have identified a
				mentor and academic advisor who will assist in the completion of their graduate
				or professional degree and have secured a research assistant position with a
				researcher working in the area of gender and health.
							(e)FellowshipsThe
				Director of the Centers for Disease Control and Prevention may approve
				fellowships for individuals under this section for any period of education in
				the student’s graduate or health profession tenure, except that such a
				fellowship may not be provided to an individual for more than 3 years, and such
				a fellowship may not exceed $18,000 per academic year (notwithstanding any
				other provision of law regarding the amount of fellowship).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
						3420B.Paul David
				Wellstone International Health Fellowship Program
						(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, in collaboration with the Deputy Assistant Secretary for Minority
				Health, shall award research fellowships to college students or recent
				graduates to advance their understanding of international health.
						(b)EligibilityTo
				be eligible to receive a fellowship under subsection (a) an individual
				shall—
							(1)have educational
				experience in the field of international health;
							(2)reside in a health
				professional shortage area as determined by the Secretary;
							(3)demonstrate
				promise for becoming a leader in the field of international health;
							(4)be a college
				senior or recent graduate of a four-year higher education institution;
							(5)comply with
				subsection (f); and
							(6)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under an award under subsection (a) shall
				be used to support opportunities for students to become health professionals
				and to advance their knowledge about international issues relating to health
				care access and quality.
						(d)PriorityIn
				awarding grants under subsection (a), the Director shall give priority to those
				applicants that—
							(1)are from a
				disadvantaged background; and
							(2)have identified a
				mentor at a health professions school or institution, an academic advisor to
				assist in the completion of their graduate or professional degree, and an
				advisor from an international health non-governmental organization, private
				volunteer organization, or other international institution or program that
				focuses on increasing health care access and quality for residents in
				developing countries.
							(e)FellowshipsThe
				Secretary shall approve fellowships for college seniors or recent graduates,
				except that such a fellowship may not be provided to an individual for more
				than 6 months, may not be awarded to a graduate that has not been enrolled in
				school for more than 1 year, and may not exceed $4,000 per academic year
				(notwithstanding any other provision of law regarding the amount of
				fellowship).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
						3420C.Edward R.
				Roybal Health Care Scholar Program
						(a)In
				generalThe Director of the Agency for Healthcare Research and
				Quality, the Director of the Centers for Medicaid & Medicare, and the
				Administrator for Health Resources and Services Administration, in
				collaboration with the Deputy Assistant Secretary for Minority Health, shall
				award grants to eligible entities to expose entering graduate students to the
				health professions.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a) an entity shall—
							(1)be a clinical,
				public health or health services organization, community-based or nonprofit
				entity, or other entity determined appropriate by the Director of the Agency
				for Healthcare Research and Quality;
							(2)serve in a health
				professional shortage area as determined by the Secretary;
							(3)work with students
				obtaining a degree in the health professions; and
							(4)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(c)Use of
				fundsAmounts received under a grant awarded under subsection (a)
				shall be used to support opportunities that expose students to
				non-research-based health professions, including—
							(1)public health
				policy;
							(2)health care and
				pharmaceutical policy;
							(3)health care
				administration and management;
							(4)health economics;
				and
							(5)other professions
				determined appropriate by the Director of the Agency for Healthcare Research
				and Quality.
							(d)PriorityIn
				awarding grants under subsection (a), the Director of the Agency for Healthcare
				Research and Quality shall give priority to those entities that—
							(1)have experience
				with health disparity elimination programs;
							(2)facilitate
				training in the fields described in subsection (c); and
							(3)provide counseling
				or other services designed to assist such individuals in successfully
				completing their education at the postsecondary level.
							(e)StipendsThe
				Secretary may approve the payment of stipends for individuals under this
				section for any period of education in student-enhancement programs (other than
				regular courses) at health professions schools or entities, except that such a
				stipend may not be provided to an individual for more than 2 months, and such a
				stipend may not exceed $100 per day (notwithstanding any other provision of law
				regarding the amount of stipends).
						(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2012
				through
				2017.
						.
			307.Advisory
			 Committee on Health Professions Training for Diversity
				(a)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary) shall establish an advisory committee to be known as
			 the Advisory Committee on Health Professions Training for Diversity (in this
			 section referred to as the Advisory Committee).
				(b)Composition
					(1)In
			 generalThe Secretary shall determine the appropriate number of
			 individuals to serve on the Advisory Committee. Such individuals shall not be
			 officers or employees of the Federal Government.
					(2)AppointmentNot
			 later than 60 days after the date of enactment of this section, the Secretary
			 shall appoint the members of the Advisory Committee from among individuals who
			 are health professionals. In making such appointments, the Secretary shall
			 ensure a fair balance between the health professions, that at least 75 percent
			 of the members of the Advisory Committee are health professionals, a broad
			 geographic representation of members and a balance between urban and rural
			 members. Members shall be appointed based on their competence, interest, and
			 knowledge of the mission of the profession involved.
					(3)Minority
			 representationIn appointing the members of the Advisory
			 Committee under paragraph (2), the Secretary shall ensure the adequate
			 representation of women and minorities.
					(c)Terms
					(1)In
			 generalA member of the Advisory Committee shall be appointed for
			 a term of 3 years, except that of the members first appointed—
						(A)1/3
			 of such members shall serve for a term of 1 year;
						(B)1/3
			 of such members shall serve for a term of 2 years; and
						(C)1/3
			 of such members shall serve for a term of 3 years.
						(2)Vacancies
						(A)In
			 generalA vacancy on the Advisory Committee shall be filled in
			 the manner in which the original appointment was made and shall be subject to
			 any conditions which applied with respect to the original appointment.
						(B)Filling
			 unexpired termAn individual chosen to fill a vacancy shall be
			 appointed for the unexpired term of the member replaced.
						(d)Duties
					(1)In
			 generalThe Advisory Committee shall—
						(A)provide advice and
			 recommendations to the Secretary concerning policy and program development and
			 other matters of significance concerning activities under this part; and
						(B)not later than 2
			 years after the date of enactment of this section, and annually thereafter,
			 prepare and submit to the Secretary, and the Committee on Health, Education,
			 Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of
			 the House of Representatives, a report describing the activities of the
			 Committee.
						(2)Consultation
			 with studentsIn carrying out duties under paragraph (1), the
			 Advisory Committee shall consult with individuals who are attending health
			 professions schools with which this part is concerned.
					(e)Meetings and
			 documents
					(1)MeetingsThe
			 Advisory Committee shall meet not less than 2 times each year. Such meetings
			 shall be held jointly with other related entities established under this title
			 where appropriate.
					(2)DocumentsNot
			 later than 14 days prior to the convening of a meeting under paragraph (1), the
			 Advisory Committee shall prepare and make available an agenda of the matters to
			 be considered by the Advisory Committee at such meeting. At any such meeting,
			 the Advisory Committee shall distribute materials with respect to the issues to
			 be addressed at the meeting. Not later than 30 days after the adjourning of
			 such a meeting, the Advisory Committee shall prepare and make available a
			 summary of the meeting and any actions taken by the Committee based upon the
			 meeting.
					(f)Compensation and
			 expenses
					(1)CompensationEach
			 member of the Advisory Committee shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Committee.
					(2)ExpensesThe
			 members of the Advisory Committee shall be allowed travel expenses, including
			 per diem in lieu of subsistence, at rates authorized for employees of agencies
			 under subchapter I of chapter 57 of title 5, United States Code, while away
			 from their homes or regular places of business in the performance of services
			 for the Committee.
					(g)FACAThe
			 Federal Advisory Committee Act shall
			 apply to the Advisory Committee under this section only to the extent that the
			 provisions of such Act do not conflict with the requirements of this
			 section.
				308.McNair
			 Postbaccalaureate Achievement ProgramSection 402E of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–15) is amended by striking subsection (g) and inserting the
			 following:
				
					(g)Collaboration in
				Health profession Diversity training programsThe Secretary shall
				coordinate with the Secretary of Health and Human Services to ensure that there
				is collaboration between the goals of the program under this section and
				programs of the Health Resources and Services Administration that promote
				health workforce diversity. The Secretary of Education shall take such measures
				as may be necessary to encourage participants in programs under this section to
				consider health profession careers.
					(h)FundingFrom
				amounts appropriated pursuant to the authority of section 402A(g), the
				Secretary shall, to the extent practicable, allocate funds for projects
				authorized by this section in an amount which is not less than $31,000,000 for
				each of the fiscal years 2012 through
				2018.
					.
			309.Rules for
			 determination of full-time equivalent residents for cost reporting
			 periods
				(a)DGME
			 determinationsSection 1886(h)(4) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)) is amended—
					(1)in subparagraph
			 (E), by striking Subject to subparagraphs (J) and (K), such
			 rules and inserting Subject to subparagraphs (J), (K), and (L),
			 such rules;
					(2)in subparagraph
			 (J), by striking Such rules and inserting Subject to
			 subparagraph (L), such rules;
					(3)in subparagraph
			 (K), by striking In determining and inserting Subject to
			 subparagraph (L), in determining; and
					(4)by adding at the
			 end the following new subparagraph:
						
							(L)For purposes of
				cost-reporting periods beginning on or after October 1, 2011, in determining
				the hospital’s number of full-time equivalent residents for purposes of this
				subparagraph, all the time spent by an intern or resident in an approved
				medical residency training program shall be counted toward the determination of
				full-time equivalency if the hospital—
								(i)is
				recognized as a subsection (d) hospital;
								(ii)is recognized as
				a subsection (d) Puerto Rico hospital;
								(iii)is reimbursed
				under a reimbursement system authorized under section 1814(b)(3); or
								(iv)is a
				provider-based hospital outpatient
				department.
								.
					(b)IME
			 determinationsSection 1886(d)(5)(B) of such Act (42 U.S.C.
			 1395ww(d)(5)(B)) is amended—
					(1)in clause (x)(II),
			 by striking In determining and inserting Subject to
			 subclause (x)(IV), in determining;
					(2)in clause
			 (x)(III), by striking In determining and inserting
			 Subject to subclause (x)(IV), in determining; and
					(3)by adding at the
			 end the following new subclause:
						
							(IV)The provisions of subparagraph (L) of
				subsection (h)(4) shall apply under this subparagraph in the same manner as
				they apply under such
				subsection.
							.
					310.Developing and
			 implementing strategies for local health equity
				(a)GrantsThe Secretaries of Health and Human
			 Services, Education, and Labor, acting jointly, shall make grants to academic
			 institutions for the purposes of—
					(1)in accordance with
			 subsection (b), developing capacity—
						(A)to build an
			 evidence base for successful strategies for increasing local health equity;
			 and
						(B)to serve as
			 national models of driving local health equity;
						(2)in accordance with subsection (c),
			 developing a strategic partnership with the community in which the academic
			 institution is located; and
					(3)collecting data on, and periodically
			 evaluating, the effectiveness of the institution’s programs funded through this
			 section to enable the institution to adapt accordingly for maximum efficiency
			 and success.
					(b)Developing
			 capacity for increasing local health equityAs a condition on receipt of a grant under
			 subsection (a), an academic institution shall agree to use the grant to build
			 an evidence base for successful strategies for increasing local health equity,
			 and to serve as a national model of driving local health equity, by
			 supporting—
					(1)resources to
			 strengthen institutional metrics and capacity to execute institutionwide health
			 workforce goals that can serve as models for increasing health equity in
			 communities across the country ;
					(2)collaborations
			 among a cohort of institutions in implementing systemic change, partnership
			 development, and programmatic efforts supportive of health equity goals across
			 disciplines and populations; and
					(3)enhanced or newly
			 developed data systems and research infrastructure capable of informing current
			 and future workforce efforts and building a foundation for a broader research
			 agenda targeting urban health disparities.
					(c)Strategic
			 partnershipsAs a condition on receipt of a grant under
			 subsection (a), an academic institution shall agree to use the grant to develop
			 a strategic partnership with the community in which the institution is located
			 for the purposes of—
					(1)strengthening
			 connections between the institution and the community—
						(A)to improve
			 evaluation of and address the community’s health and health workforce needs;
			 and
						(B)to engage the
			 community in health workforce development;
						(2)developing,
			 enhancing, or accelerating innovative undergraduate and graduate programs in
			 the biomedical sciences and health professions; and
					(3)strengthening the birth to
			 career pipeline in the biomedical sciences and health professions,
			 including by developing partnerships between institutions of higher education
			 and elementary and secondary schools to recruit the next generation of health
			 professionals earlier in the pipeline to a health care career.
					311.Loan
			 forgiveness for mental and behavioral health social workersSection 455 of the Higher Education Act of
			 1965 (20 U.S.C. 1087e) is amended by adding at the end the following new
			 subsection:
				
					(q)Repayment plan
				for mental and behavioral health social workers
						(1)In
				generalThe Secretary shall cancel the balance of interest and
				principal due on any eligible Federal Direct Loan not in default for a borrower
				who—
							(A)has made 120
				monthly payments on the eligible Federal Direct Loan after October 1, 2012,
				pursuant to any one or a combination of the following—
								(i)payments under an
				income-based repayment plan under section 493C;
								(ii)payments under a
				standard repayment plan under subsection (d)(1)(A), based on a 10-year
				repayment period;
								(iii)monthly payments
				under a repayment plan under subsection (d)(1) or (g) of not less than the
				monthly amount calculated under subsection (d)(1)(A), based on a 10-year
				repayment period; or
								(iv)payments under an
				income contingent repayment plan under subsection (d)(1)(D); and
								(B)(i)is employed as a mental
				health or behavioral health social worker, as defined by the Secretary by
				regulation, at the time of such forgiveness; and
								(ii)has been employed as such a mental
				health or behavioral health social worker during the period in which the
				borrower makes each of the 120 payments as described in subparagraph
				(A).
								(2)Loan
				cancellation amountAfter the conclusion of the employment period
				described in paragraph (1), the Secretary shall cancel the obligation to repay
				the balance of principal and interest due as of the time of such cancellation,
				on the eligible Federal Direct Loans made to the borrower under this
				part.
						(3)Definition of
				eligible Federal Direct LoanIn this subsection, the term
				eligible Federal Direct Loan means a Federal Direct Stafford Loan,
				Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or a
				Federal Direct Consolidation
				Loan.
						.
			IVImprovement of
			 Health Care Services
			AHealth Empowerment
			 Zones
				401.Short
			 titleThis subtitle may be
			 cited as the Health Empowerment Zone
			 Act of 2011.
				402.FindingsThe Congress finds the following:
					(1)Numerous studies
			 and reports, including the National Healthcare Disparities Report and Unequal
			 Treatment, the 2002 Institute of Medicine Report, document the extensiveness to
			 which health disparities exist across the country.
					(2)These studies have found that, on average,
			 racial and ethnic minorities are disproportionately afflicted with chronic and
			 acute conditions—such as cancer, diabetes, and hypertension—and suffer worse
			 health outcomes, worse health status, and higher mortality rates than their
			 White counterparts.
					(3)Several recent studies also show that
			 health disparities are a function of not only access to health care, but also
			 the social determinants of health—including the environment, the physical
			 structure of communities, nutrition and food options, educational attainment,
			 employment, race, ethnicity, geography, and language preference—that directly
			 and indirectly affect the health, health care, and wellness of individuals and
			 communities.
					(4)Integrally
			 involving and fully supporting the communities most affected by health
			 inequities in the assessment, planning, launch, and evaluation of health
			 disparity elimination efforts is among the leading recommendations made to
			 adequately address and ultimately reduce health disparities.
					(5)Recommendations also include supporting the
			 efforts of community stakeholders from a broad crosssection—including, but not
			 limited to local businesses, local departments of commerce, education, labor,
			 urban planning, and transportation, and community-based and other nonprofit
			 organizations—to find areas of common ground around health disparity
			 elimination and collaborate to improve the overall health and wellness of a
			 community and its residents.
					403.Designation of
			 health empowerment zones
					(a)In
			 generalAt the request of an eligible community partnership, the
			 Secretary may designate an eligible area as a health empowerment zone.
					(b)Eligibility
			 criteria
						(1)Eligible
			 community partnershipA
			 community partnership is eligible to submit a request under this section if the
			 partnership—
							(A)demonstrates
			 widespread public support from key individuals and entities in the eligible
			 area, including State and local governments, nonprofit organizations, and
			 community and industry leaders, for designation of the eligible area as a
			 health empowerment zone; and
							(B)includes
			 representatives of—
								(i)a
			 broad cross section of stakeholders and residents from communities in the
			 eligible area experiencing disproportionate disparities in health status and
			 health care; and
								(ii)organizations,
			 facilities, and institutions that have a history of working within and serving
			 such communities.
								(2)Eligible
			 areaAn area is eligible to be designated as a health empowerment
			 zone under this section if one or more communities in the area experience
			 disproportionate disparities in health status and health care. In determining
			 whether a community experiences such disparities, the Secretary shall consider
			 the data collected by the Department of Health and Human Services focusing on
			 the following areas:
							(A)Access to
			 affordable high-quality health services.
							(B)Arthritis, osteoporosis, and chronic back
			 conditions.
							(C)Cancer.
							(D)Chronic kidney
			 disease.
							(E)Diabetes.
							(F)Injury and
			 violence prevention.
							(G)Maternal, infant,
			 and child health.
							(H)Medical product
			 safety.
							(I)Mental health and
			 mental disorders.
							(J)Nutrition and
			 overweight.
							(K)Disability and
			 secondary conditions.
							(L)Educational and
			 community-based health programs.
							(M)Environmental
			 health.
							(N)Family
			 planning.
							(O)Food
			 safety.
							(P)Health
			 communication.
							(Q)Health disease and
			 stroke.
							(R)HIV/AIDS.
							(S)Immunization and
			 infectious diseases.
							(T)Occupational
			 safety and health.
							(U)Oral
			 health.
							(V)Physical activity
			 and fitness.
							(W)Public health
			 infrastructure.
							(X)Respiratory
			 diseases.
							(Y)Sexually
			 transmitted diseases.
							(Z)Substance
			 abuse.
							(AA)Tobacco
			 use.
							(BB)Vision and
			 hearing.
							(CC)The degree to
			 which those who have disabilities have access to health services, including
			 physical activity and fitness, including the ability to physically access the
			 locations where such services are provided.
							(c)Procedure
						(1)RequestA
			 request under subsection (a) shall—
							(A)describe the
			 bounds of the area to be designated as a health empowerment zone and the
			 process used to select those bounds;
							(B)demonstrate that
			 the partnership submitting the request is an eligible community partnership
			 described in subsection (b)(1);
							(C)demonstrate that
			 the area is an eligible area described in subsection (b)(2);
							(D)include a
			 comprehensive assessment of disparities in health status and health care
			 experience by one or more communities in the area;
							(E)set forth—
								(i)a
			 vision and a set of values for the area; and
								(ii)a
			 comprehensive and holistic set of goals to be achieved in the area through
			 designation as a health empowerment zone; and
								(F)include a
			 strategic plan for achieving the goals described in subparagraph
			 (E)(ii).
							(2)ApprovalNot
			 later than 60 days after the receipt of a request for designation of an area as
			 a health empowerment zone under this section, the Secretary shall approve or
			 disapprove the request.
						(d)Minimum
			 numberThe Secretary—
						(1)shall designate
			 not more than 110 health empowerment zones under this section; and
						(2)shall designate at
			 least one health empowerment zone in each of the several States, the District
			 of Columbia, and each territory or possession of the United States.
						404.Assistance to
			 those seeking designationAt
			 the request of any organization or entity seeking to submit a request under
			 section 403(a), the Secretary shall provide technical assistance, and may award
			 a grant, to assist such organization or entity—
					(1)to form an
			 eligible community partnership described in section 403(b)(1);
					(2)to complete a
			 health assessment, including an assessment of health disparities under section
			 403(c)(1)(D); or
					(3)to prepare and
			 submit a request, including a strategic plan, in accordance with section
			 403.
					405.Benefits of
			 designation
					(a)PriorityIn awarding any competitive grant, a
			 Federal official shall give priority to any applicant that—
						(1)meets the
			 eligibility criteria for the grant;
						(2)proposes to use
			 the grant for activities in a health empowerment zone; and
						(3)demonstrates that
			 such activities will directly and significantly further the goals of the
			 strategic plan approved for such zone under section 403.
						(b)Grants for
			 initial implementation of strategic plan
						(1)In
			 generalUpon designating an eligible area as a health empowerment
			 zone at the request of an eligible community partnership, the Secretary shall,
			 subject to the availability of appropriations, make a grant to the community
			 partnership for implementation of the strategic plan for such zone.
						(2)Grant
			 periodA grant under paragraph (1) for a health empowerment zone
			 shall be for a period of 2 years and may be renewed, except that the total
			 period of grants under paragraph (1) for such zone may not exceed 10
			 years.
						(3)LimitationIn awarding grants under this subsection,
			 the Secretary shall not give less priority to an applicant or reduce the amount
			 of a grant because the Secretary rendered technical assistance or made a grant
			 to the same applicant under section 404.
						(4)ReportingThe
			 Secretary shall require each recipient of a grant under this subsection to
			 report to the Secretary not less than every 6 months on the progress in
			 implementing the strategic plan for the health empowerment zone.
						406.DefinitionIn this subtitle, the term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Administrator of the Health Resources and Services Administration
			 and the Deputy Assistant Secretary for Minority Health, and in cooperation with
			 the Director of the Office of Community Services and the Director of the
			 National Institute for Minority Health and Health Disparities.
				407.Authorization
			 of appropriationsTo carry out
			 this subtitle, there is authorized to be appropriated $100,000,000 for fiscal
			 year 2012.
				BOther Improvements
			 of Health Care Services
				1Expansion of
			 Coverage
					411.Amendment to the
			 Public Health Service
			 ActTitle XXXIV of
			 the Public Health Service Act, as
			 amended by titles I, II, III, and IX of this Act, is further amended by
			 inserting after subtitle C the following:
						
							DReconstruction and
				Improvement Grants for Public Health Care Facilities Serving Pacific Islanders
				and the Insular Areas
								3451.Grant support
				for quality improvement initiatives
									(a)In
				generalThe Secretary, in collaboration with the Administrator of
				the Health Resources and Services Administration, the Director of the Agency
				for Healthcare Research and Quality, and the Administrator of the Centers for
				Medicare & Medicaid Services, shall award grants to eligible entities for
				the conduct of demonstration projects to improve the quality of and access to
				health care.
									(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
										(1)be a health
				center, hospital, health plan, health system, community clinic. or other health
				entity determined appropriate by the Secretary—
											(A)that, by legal
				mandate or explicitly adopted mission, provides patients with access to
				services regardless of their ability to pay;
											(B)that provides care
				or treatment for a substantial number of patients who are uninsured, are
				receiving assistance under a State program under title XIX of the
				Social Security Act, or are members of
				vulnerable populations, as determined by the Secretary; and
											(C)(i)with respect to which,
				not less than 50 percent of the entity’s patient population is made up of
				racial and ethnic minorities; or
												(ii)that—
													(I)serves a disproportionate percentage of
				local, minority racial and ethnic patients, or that has a patient population,
				at least 50 percent of which is limited-English proficient; and
													(II)provides an assurance that amounts
				received under the grant will be used only to support quality improvement
				activities in the racial and ethnic population served; and
													(2)prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
										(c)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				applicants under subsection (b)(2) that—
										(1)demonstrate an
				intent to operate as part of a health care partnership, network, collaborative,
				coalition, or alliance where each member entity contributes to the design,
				implementation, and evaluation of the proposed intervention; or
										(2)intend to use
				funds to carry out systemwide changes with respect to health care quality
				improvement, including—
											(A)improved systems
				for data collection and reporting;
											(B)innovative
				collaborative or similar processes;
											(C)group programs
				with behavioral or self-management interventions;
											(D)case management
				services;
											(E)physician or
				patient reminder systems;
											(F)educational
				interventions; or
											(G)other activities
				determined appropriate by the Secretary.
											(d)Use of
				fundsAn entity shall use amounts received under a grant under
				subsection (a) to support the implementation and evaluation of health care
				quality improvement activities or minority health and health care disparity
				reduction activities that include—
										(1)with respect to
				health care systems, activities relating to improving—
											(A)patient
				safety;
											(B)timeliness of
				care;
											(C)effectiveness of
				care;
											(D)efficiency of
				care;
											(E)patient
				centeredness; and
											(F)health information
				technology; and
											(2)with respect to
				patients, activities relating to—
											(A)staying
				healthy;
											(B)getting
				well;
											(C)living with
				illness or disability; and
											(D)coping with
				end-of-life issues.
											(e)Common data
				systemsThe Secretary shall provide financial and other technical
				assistance to grantees under this section for the development of common data
				systems.
									(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
									3452.Centers of
				excellence
									(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall designate centers of
				excellence at public hospitals, and other health systems serving large numbers
				of minority patients, that—
										(1)meet the
				requirements of section 3451(b)(1);
										(2)demonstrate
				excellence in providing care to minority populations; and
										(3)demonstrate
				excellence in reducing disparities in health and health care.
										(b)RequirementsA
				hospital or health system that serves as a Center of Excellence under
				subsection (a) shall—
										(1)design, implement,
				and evaluate programs and policies relating to the delivery of care in
				racially, ethnically, and linguistically diverse populations;
										(2)provide training
				and technical assistance to other hospitals and health systems relating to the
				provision of quality health care to minority populations; and
										(3)develop activities
				for graduate or continuing medical education that institutionalize a focus on
				cultural competence training for health care providers.
										(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through 2015.
									3453.Reconstruction
				and improvement grants for Public Health care facilities serving Pacific
				Islanders and the insular areas
									(a)In
				generalThe Secretary shall provide direct financial assistance
				to designated health care providers and community health centers in American
				Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United
				States Virgin Islands, Puerto Rico, and Hawaii for the purposes of
				reconstructing and improving health care facilities and services.
									(b)EligibilityTo
				be eligible to receive direct financial assistance under subsection (a), an
				entity shall be a public health facility or community health center located in
				American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the
				United States Virgin Islands, Puerto Rico, or Hawaii that—
										(1)is owned or
				operated by—
											(A)the Government of
				American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the
				United States Virgin Islands, Puerto Rico, or Hawaii or a unit of local
				government; or
											(B)a nonprofit
				organization; and
											(2)(A)provides care or
				treatment for a substantial number of patients who are uninsured, receiving
				assistance under a State program under a title XVIII of the
				Social Security Act, or a State
				program under title XIX of such Act, or who are members of a vulnerable
				population, as determined by the Secretary; or
											(B)serves a disproportionate percentage
				of local, minority racial and ethnic patients.
											(c)ReportNot
				later than 180 days after the date of enactment of this title and annually
				thereafter, the Secretary shall submit to the Congress and the President a
				report that includes an assessment of health resources and facilities serving
				populations in American Samoa, Guam, the Commonwealth of the Northern Mariana
				Islands, the United States Virgin Islands, Puerto Rico, and Hawaii. In
				preparing such report, the Secretary shall—
										(1)consult with and
				obtain information on all health care facilities needs from the entities
				described in subsection (b);
										(2)include all
				amounts of Federal assistance received by each entity in the preceding fiscal
				year;
										(3)review the total
				unmet needs of each jurisdiction for health care facilities, including needs
				for renovation and expansion of existing facilities; and
										(4)include a
				strategic plan for addressing the needs of each jurisdiction identified in the
				report.
										(d)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as necessary to carry out this
				section.
									.
					412.Removing barriers to
			 unsubsidized purchase of private insurance in American Health Benefit
			 Exchanges
						(a)In
			 generalSection 1312(f) of
			 the Patient Protection and Affordable Care Act (42 U.S.C.18032(f)) is
			 amended—
							(1)in the subsection
			 heading, by striking the semicolon and all that follows through
			 Residents; and
							(2)by striking
			 paragraph (3).
							(b)Conforming
			 amendmentSection 1411(a)(1)
			 of such Act (42 U.S.C. 18081(a)(1)) is amended by striking
			 1312(f)(3),.
						413.Study on the
			 uninsured
						(a)In
			 generalThe Secretary of
			 Health and Human Services shall—
							(1)conduct a study on
			 the demographic characteristics of the population of individuals who do not
			 have health insurance coverage; and
							(2)predict, based on
			 such study, the demographic characteristics of the population of individuals
			 who will not have health insurance coverage after January 1, 2014.
							(b)Reporting
			 requirements
							(1)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Secretary shall submit to the Congress the results of the
			 study under
			 subsection (a)(1) and the prediction
			 made under
			 subsection (a)(2).
							(2)Reporting of
			 demographic characteristicsThe Secretary shall report the demographic
			 characteristics under paragraphs (1) and (2) of
			 subsection (a) on the basis of racial and
			 ethnic group, and shall stratify the reporting on each racial and ethnic group
			 by other demographic characteristics that can impact access to health insurance
			 coverage, such as sexual orientation, gender identity, primary language,
			 disability status, sex, socioeconomic status, and citizenship and immigration
			 status, in a manner consistent with title I of this Act.
							414.Medicaid
			 payment parity for the territories
						(a)Elimination of
			 funding limitations for Puerto Rico, the United States Virgin Islands, Guam,
			 the Commonwealth of the Northern Mariana Islands, and American Samoa
							(1)In
			 generalSection 1108 of the Social Security Act (42 U.S.C. 1308)
			 is amended—
								(A)in subsection (f), in the matter before
			 paragraph (1), by striking subsection (g) and inserting
			 subsections (g) and (h);
								(B)in subsection
			 (g)(2), in the matter before subparagraph (A), by inserting and
			 subsection (h) after paragraphs (3) and (5); and
								(C)by adding at the
			 end the following new subsection:
									
										(h)Sunset of
				funding limitations for Puerto Rico, the United States Virgin Islands, Guam,
				the Commonwealth of the Northern Mariana Islands, and American
				SamoaSubsections (f) and (g)
				shall not apply to Puerto Rico, the United States Virgin Islands, Guam, the
				Commonwealth of the Northern Mariana Islands, and American Samoa for any fiscal
				year after fiscal year
				2011.
										.
								(2)Conforming
			 amendmentSection 1903(u) of
			 such Act (42 U.S.C. 1396c(u)) is amended by striking paragraph (4).
							(3)Effective
			 dateThe amendments made by this subsection shall apply beginning
			 with fiscal year 2012.
							(b)Parity in
			 FMAP
							(1)In
			 generalSection 1905(b)(2) of such Act (42 U.S.C. 1396d(b)(2)) is
			 amended by inserting after 50 per centum the following:
			 (except that, beginning with fiscal year 2014, the Federal medical
			 assistance percentage for Puerto Rico, the United States Virgin Islands, Guam,
			 the Commonwealth of the Northern Mariana Islands, and American Samoa shall be
			 the Federal medical assistance percentage determined by the Secretary in
			 consultation (for the United States Virgin Islands, Guam, the Commonwealth of
			 the Northern Mariana Islands, and American Samoa) with the Secretary of the
			 Interior).
							(2)2-fiscal-year
			 transitionNotwithstanding
			 any other provision of law, during fiscal years 2012 and 2013, the Federal
			 medical assistance percentage established under section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) for Puerto Rico, the United States Virgin
			 Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American
			 Samoa shall be the highest such Federal medical assistance percentage
			 applicable to any of the 50 States or the District of Columbia for the fiscal
			 year involved, taking into account the application of subsections (a) and
			 (b)(1) of 5001 of division B of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5) to such States and District of Columbia for calendar
			 quarters during such fiscal years for which such subsections apply
			 respectively.
							(3)Per capita
			 income data
								(A)Report to
			 CongressNot later than
			 October 1, 2012, the Secretary of Health and Human Services shall submit to
			 Congress a report that describes the per capita income data used to promulgate
			 the Federal medical assistance percentage in the territories and how such data
			 differ from the per capita income data used to promulgate Federal medical
			 assistance percentages for the 50 States and the District of Columbia. The
			 report should include recommendations on how the Federal medical assistance
			 percentages can be calculated for the territories to ensure parity with the 50
			 States and the District of Columbia.
								(B)ApplicationSection
			 1101(a)(8)(B) of the Social Security Act (42 U.S.C. 1308(a)(8)(B)) is
			 amended—
									(i)by striking
			 (other than Puerto Rico, the United States Virgin Islands, and
			 Guam) and inserting (including Puerto Rico, the United States
			 Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and
			 American Samoa); and
									(ii)by inserting
			 (or, if such satisfactory data are not available in the case of the
			 Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa,
			 satisfactory data available from the Department of the Interior for the same
			 period, or if such satisfactory data are not available in the case of Puerto
			 Rico, satisfactory data available from the government of the Commonwealth of
			 Puerto Rico for the same period) after Department of
			 Commerce.
									(4)Relation to
			 American Recovery and Reinvestment Act of 2009For any period and
			 territory in which the provisions of this subsection apply to a territory, the
			 provisions of section 5001(b)(2) of division B of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) shall not apply (except as
			 otherwise specifically provided in paragraph (2)).
							415.Clarification
			 of Medicaid coverage for citizens of Freely Associated States
						(a)In
			 generalSection 402(b)(2) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by
			 adding at the end the following:
							
								(G)Medicaid
				exception for citizens of Freely Associated StatesWith
				respect to eligibility for benefits for the program defined in paragraph (3)(C)
				(relating to the Medicaid program), paragraph (1) shall not apply to any
				individual who lawfully resides in the United States (including territories and
				possessions of the United States) in accordance with the Compacts of Free
				Association between the Government of the United States and the Governments of
				the Federated States of Micronesia, the Republic of the Marshall Islands, and
				the Republic of
				Palau.
								.
						(b)Conforming
			 definition of qualified alienSection 431(b) of such Act (8
			 U.S.C. 1641(b)) is amended—
							(1)in paragraph (6),
			 by striking or at the end;
							(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
							(3)by adding at the
			 end the following:
								
									(8)an individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with a Compact of Free Association referred to
				in section 402(b)(2)(G), but only with respect to the program defined in
				section 402(b)(3)(C) (relating to the Medicaid
				program).
									.
							(c)Setting FMAP at
			 100 percentThe third sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended by inserting before the period at
			 the end the following: ; with respect to medical assistance for
			 individuals described in section 402(b)(2)(G) of the Personal Responsibility
			 and Work Opportunity Reconciliation Act of 1996.
						(d)Effective
			 dateThe amendments made by this Act take effect on October 1,
			 2011, and apply to benefits and assistance provided on or after that
			 date.
						416.Extension of
			 Medicare secondary payer
						(a)In
			 generalSection 1862(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1395y(b)(1)(C)) is amended—
							(1)in the last
			 sentence, by inserting , and before January 1, 2012 after
			 prior to such date); and
							(2)by adding at the
			 end the following new sentence: Effective for items and services
			 furnished on or after January 1, 2012 (with respect to periods beginning on or
			 after the date that is 42 months prior to such date), clauses (i) and (ii)
			 shall be applied by substituting 42-month for
			 12-month each place it appears in the first
			 sentence..
							(b)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act. For purposes of determining an individual’s
			 status under section 1862(b)(1)(C) of the Social Security Act (42 U.S.C.
			 1395y(b)(1)(C)), as amended by paragraph (1), an individual who is within the
			 coordinating period as of the date of enactment of this Act shall have that
			 period extended to the full 42 months described in the last sentence of such
			 section, as added by the amendment made by paragraph (1)(B).
						417.Border health
			 grants
						(a)Eligible entity
			 definedIn this section, the term eligible entity
			 means a State, public institution of higher education, local government, tribal
			 government, nonprofit health organization, community health center, or
			 community clinic receiving assistance under section 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b), that is located in the border area.
						(b)AuthorizationFrom
			 funds appropriated under subsection (f), the Secretary of Health and Human
			 Services (in this section referred to as the Secretary), acting
			 through the United States members of the United States-Mexico Border Health
			 Commission, shall award grants to eligible entities to address priorities and
			 recommendations to improve the health of border area residents that are
			 established by—
							(1)the United States
			 members of the United States-Mexico Border Health Commission;
							(2)the State border
			 health offices; and
							(3)the
			 Secretary.
							(c)ApplicationAn
			 eligible entity that desires a grant under subsection (b) shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
						(d)Use of
			 fundsAn eligible entity that receives a grant under subsection
			 (b) shall use the grant funds for—
							(1)programs relating
			 to—
								(A)maternal and child
			 health;
								(B)primary care and
			 preventative health;
								(C)public health and
			 public health infrastructure;
								(D)health education
			 and promotion;
								(E)oral
			 health;
								(F)mental and
			 behavioral health;
								(G)substance
			 abuse;
								(H)health conditions
			 that have a high prevalence in the border area;
								(I)medical and health
			 services research;
								(J)workforce training
			 and development;
								(K)community health
			 workers or promotoras;
								(L)health care
			 infrastructure problems in the border area (including planning and construction
			 grants);
								(M)health disparities
			 in the border area;
								(N)environmental
			 health; and
								(O)outreach and
			 enrollment services with respect to Federal programs (including programs
			 authorized under titles XIX and XXI of the Social
			 Security Act (42 U.S.C. 1396 and 1397aa)); and
								(2)other programs
			 determined appropriate by the Secretary.
							(e)Supplement, not
			 supplantAmounts provided to an eligible entity awarded a grant
			 under subsection (b) shall be used to supplement and not supplant other funds
			 available to the eligible entity to carry out the activities described in
			 subsection (d).
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, $200,000,000 for fiscal year 2012, and such sums as may be
			 necessary for each succeeding fiscal year.
						418.Removing
			 Medicare barrier to health careSection 1818(a)(3) of the Social Security
			 Act (42 U.S.C. 1395i–2(a)(3)) is amended by amending subparagraph (B) to read
			 as follows: (B) an individual who is lawfully present in the United
			 States.
					419.100 percent
			 FMAP for medical assistance provided by urban Indian health centers
						(a)In
			 generalSection 1905(b) of
			 the Social Security Act (42 U.S.C. 1396(b)), as amended by section 415(c), is
			 amended by inserting or are received through a program operated by an
			 urban Indian organization through a grant or contract under title V of such
			 Act.
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to medical assistance provided on or after the date of
			 enactment of this Act.
						420.100 percent FMAP for medical assistance
			 provided to a Native Hawaiian through a federally qualified health center or a
			 Native Hawaiian health care system under the Medicaid program
						(a)In generalThe third sentence of section 1905(b) of
			 the Social Security Act (42 U.S.C.
			 1396d(b)), as amended by section 419, is amended by inserting ; and,
			 with respect to medical assistance provided to a Native Hawaiian (as defined in
			 section 12(2) of the Native Hawaiian Health Care Improvement Act) through a
			 federally qualified health center or a Native Hawaiian health care system (as
			 defined in section 12(6) of such Act), whether directly, by referral, or under
			 contract or other arrangement between such federally qualified health center or
			 Native Hawaiian health care system and another health care provider
			 before the period.
						(b)Effective
			 dateThe amendment made by
			 this section shall apply to medical assistance provided on or after the date of
			 enactment of this Act.
						2Expansion of
			 Access
					421.Grants for
			 racial and ethnic approaches to community health
						(a)PurposeIt
			 is the purpose of this section to provide for the awarding of grants to assist
			 communities in mobilizing and organizing resources in support of effective and
			 sustainable programs that will reduce or eliminate disparities in health and
			 health care experienced by racial and ethnic minority individuals.
						(b)Authority To
			 Award GrantsThe Secretary, acting through the Centers for
			 Disease Control and Prevention, shall award grants to eligible entities to
			 assist in designing, implementing, and evaluating culturally and linguistically
			 appropriate, science-based, and community-driven sustainable strategies to
			 eliminate racial and ethnic health and health care disparities.
						(c)Eligible
			 EntitiesTo be eligible to receive a grant under this section, an
			 entity shall—
							(1)represent a
			 coalition—
								(A)whose principal
			 purpose is to develop and implement interventions to reduce or eliminate a
			 health or health care disparity in a targeted racial or ethnic minority group
			 in the community served by the coalition; and
								(B)that
			 includes—
									(i)members selected
			 from among—
										(I)public health
			 departments;
										(II)community-based
			 organizations;
										(III)university and
			 research organizations;
										(IV)American Indian
			 tribal organizations, national American Indian organizations, Indian Health
			 Service, or organizations serving Alaska Natives; and
										(V)interested public
			 or private health care providers or organizations as deemed appropriate by the
			 Secretary; and
										(ii)at least 1 member
			 from a community-based organization that represents the targeted racial or
			 ethnic minority group; and
									(2)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require, which shall include—
								(A)a description of
			 the targeted racial or ethnic populations in the community to be served under
			 the grant;
								(B)a description of
			 at least 1 health disparity that exists in the racial or ethnic targeted
			 populations, including health issues such as infant mortality, breast and
			 cervical cancer screening and management, cardiovascular disease, diabetes,
			 child and adult immunization levels, or other health priority areas as
			 designated by the Secretary; and
								(C)a demonstration of
			 a proven record of accomplishment of the coalition members in serving and
			 working with the targeted community.
								(d)SustainabilityThe
			 Secretary shall give priority to an eligible entity under this section if the
			 entity agrees that, with respect to the costs to be incurred by the entity in
			 carrying out the activities for which the grant was awarded, the entity (and
			 each of the participating partners in the coalition represented by the entity)
			 will maintain its expenditures of non-Federal funds for such activities at a
			 level that is not less than the level of such expenditures during the fiscal
			 year immediately preceding the first fiscal year for which the grant is
			 awarded.
						(e)NonduplicationFunds
			 provided through this grant program should supplement, not supplant, existing
			 Federal funding, and the funds should not be used to duplicate the activities
			 of the other health disparity grant programs in this Act.
						(f)Technical
			 AssistanceThe Secretary may, either directly or by grant or
			 contract, provide any entity that receives a grant under this section with
			 technical and other nonfinancial assistance necessary to meet the requirements
			 of this section.
						(g)DisseminationThe
			 Secretary shall encourage and enable grantees to share best practices,
			 evaluation results, and reports with communities not affiliated with grantees
			 using the Internet, conferences, and other pertinent information regarding the
			 projects funded by this section, including the outreach efforts of the Office
			 of Minority Health and Health Disparity Elimination and the Centers for Disease
			 Control and Prevention.
						(h)Administrative
			 BurdensThe Secretary shall make every effort to minimize
			 duplicative or unnecessary administrative burdens on grantees.
						(i)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
						422.Critical access
			 hospital improvements
						(a)Elimination of
			 isolation Test for cost-based ambulance reimbursement
							(1)In
			 generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
								(A)in subparagraph
			 (B)—
									(i)by striking
			 owned and; and
									(ii)by inserting
			 (including when such services are provided by the entity under an
			 arrangement with the hospital) after hospital;
			 and
									(B)by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
								(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2012.
							(b)Provision of a
			 more flexible alternative to the CAH designation 25 inpatient bed limit
			 requirement
							(1)In
			 generalSection 1820(c)(2) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)) is amended—
								(A)in subparagraph
			 (B)(iii), by striking provides not more than and inserting
			 subject to subparagraph (F), provides not more than; and
								(B)by adding at the
			 end the following new subparagraph:
									
										(F)Alternative to
				25 inpatient bed limit requirement
											(i)In
				generalA State may elect to
				treat a facility, with respect to the designation of the facility for a cost
				reporting period, as satisfying the requirement of subparagraph (B)(iii)
				relating to a maximum number of acute care inpatient beds if the facility
				elects, in accordance with a method specified by the Secretary and before the
				beginning of the cost reporting period, to meet the requirement under clause
				(ii).
											(ii)Alternate
				requirementThe requirement under this clause, with respect to a
				facility and a cost reporting period, is that the total number of inpatient bed
				days described in subparagraph (B)(iii) during such period will not exceed
				7,300. For purposes of this subparagraph, an individual who is an inpatient in
				a bed in the facility for a single day shall be counted as one inpatient bed
				day.
											(iii)Withdrawal of
				electionThe option described in clause (i) shall not apply to a
				facility for a cost reporting period if the facility (for any two consecutive
				cost-reporting periods during the previous 5 cost-reporting periods) was
				treated under such option and had a total number of inpatient bed days for each
				of such two cost-reporting periods that exceeded the number specified in such
				clause.
											.
								(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 cost-reporting periods beginning on or after the date of the enactment of this
			 Act.
							423.Establishment of
			 Rural Community Hospital (RCH) Program
						(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C.
			 1395x), as amended by section 203(b)(1)(A), is amended by adding at the end of
			 the following new subsection:
							
								(jjj)Rural Community Hospital; Rural Community Hospital
		  Services(1)The term rural
				community hospital means a hospital (as defined in subsection (e))
				that—
										(A)is located in a rural area (as defined
				in section 1886(d)(2)(D)) or treated as being so located pursuant to section
				1886(d)(8)(E);
										(B)subject to paragraph (2), has less
				than 51 acute care inpatient beds, as reported in its most recent cost
				report;
										(C)makes available 24-hour emergency care
				services;
										(D)subject to paragraph (3), has a
				provider agreement in effect with the Secretary and is open to the public as of
				January 1, 2010; and
										(E)applies to the Secretary for such
				designation.
										(2)For purposes of paragraph (1)(B),
				beds in a psychiatric or rehabilitation unit of the hospital which is a
				distinct part of the hospital shall not be counted.
									(3)Paragraph (1)(D) shall not be
				construed to prohibit any of the following from qualifying as a rural community
				hospital:
										(A)A replacement facility (as defined by
				the Secretary in regulations in effect on January 1, 2012) with the same
				service area (as defined by the Secretary in regulations in effect on such
				date).
										(B)A facility obtaining a new provider
				number pursuant to a change of ownership.
										(C)A facility which has a binding written
				agreement with an outside, unrelated party for the construction,
				reconstruction, lease, rental, or financing of a building as of January 1,
				2012.
										(4)Nothing in this subsection shall be
				construed as prohibiting a critical access hospital from qualifying as a rural
				community hospital if the critical access hospital meets the conditions
				otherwise applicable to hospitals under subsection (e) and section 1866.
									(5)Nothing in this subsection shall be
				construed as prohibiting a rural community hospital participating in the
				demonstration program under section 410A of the Medicare Prescription Drug,
				Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2313)
				from qualifying as a rural community hospital if the rural community hospital
				meets the conditions otherwise applicable to hospitals under subsection (e) and
				section
				1866.
									.
						(b)Payment
							(1)Inpatient
			 hospital servicesSection 1814 of the Social Security Act (42
			 U.S.C. 1395f) is amended by adding at the end the following new
			 subsection:
								
									(m)Payment for Inpatient Services Furnished in Rural Community
		  HospitalsThe amount of
				payment under this part for inpatient hospital services furnished in a rural
				community hospital, other than such services furnished in a psychiatric or
				rehabilitation unit of the hospital which is a distinct part, is, at the
				election of the hospital in the application referred to in section
				1861(jjj)(1)(E)—
										(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge, or
										(2)the amount of
				payment provided for under the prospective payment system for inpatient
				hospital services under section
				1886(d).
										.
							(2)Outpatient
			 servicesSection 1834 of such Act (42 U.S.C. 1395m) is amended by
			 adding at the end the following new subsection:
								
									(p)Payment for
				outpatient services furnished in rural community hospitalsThe
				amount of payment under this part for outpatient services furnished in a rural
				community hospital is, at the election of the hospital in the application
				referred to in section 1861(jjj)(1)(E)—
										(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge and any limitation under section 1861(v)(1)(U),
				or
										(2)the amount of
				payment provided for under the prospective payment system for covered OPD
				services under section
				1833(t).
										.
							(3)Exemption from
			 30-percent reduction in reimbursement for bad debtSection
			 1861(v)(1)(T) of such Act (42 U.S.C. 1395x(v)(1)(T)) is amended by inserting
			 (other than for a rural community hospital) after In
			 determining such reasonable costs for hospitals.
							(c)Beneficiary
			 cost-Sharing for outpatient servicesSection 1834(p) of such Act
			 (as added by subsection (b)(2)) is amended—
							(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
							(2)by inserting
			 (1) after (p); and
							(3)by adding at the
			 end the following:
								
									(2)The amounts of beneficiary
				costsharing for outpatient services furnished in a rural community hospital
				under this part shall be as follows:
										(A)For items and services that would have
				been paid under section 1833(t) if provided by a hospital, the amount of
				costsharing determined under paragraph (8) of such section.
										(B)For items and services that would have
				been paid under section 1833(h) if furnished by a provider or supplier, no
				costsharing shall apply.
										(C)For all other items and services, the
				amount of costsharing that would apply to the item or service under the
				methodology that would be used to determine payment for such item or service if
				provided by a physician, provider, or supplier, as the case may
				be.
										.
							(d)Conforming
			 amendments
							(1)Part A
			 paymentSection 1814(b) of such Act (42 U.S.C. 1395f(b)) is
			 amended in the matter preceding paragraph (1) by inserting other than
			 inpatient hospital services furnished by a rural community hospital,
			 after critical access hospital services,.
							(2)Part B
			 paymentSection 1833(a) of such Act (42 U.S.C. 1395l(a)), as
			 amended by section 203(b)(2), is amended—
								(A)in paragraph (2),
			 in the matter before subparagraph (A), by striking and (I) and
			 inserting (I), and (K);
								(B)by striking
			 and at the end of paragraph (9);
								(C)by striking the
			 period at the end of paragraph (10) and inserting ; and;
			 and
								(D)by adding at the
			 end the following:
									
										(11)in the case of
				outpatient services furnished by a rural community hospital, the amounts
				described in section
				1834(p).
										.
								(3)Technical
			 amendments
								(A)Consultation
			 with state agenciesSection 1863 of such Act (42 U.S.C. 1395z) is
			 amended by striking and (dd)(2) and inserting (dd)(2),
			 (mm)(1), and (jjj)(1).
								(B)Provider
			 agreementsSection 1866(a)(2)(A) of such Act (42 U.S.C.
			 1395cc(a)(2)(A)) is amended by inserting section 1834(p)(2),
			 after section 1833(b),.
								(e)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after October 1, 2011.
						424.Medicare remote
			 monitoring pilot projects
						(a)Pilot
			 projects
							(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall conduct pilot projects under title XVIII of the Social Security Act for
			 the purpose of providing incentives to home health agencies to utilize home
			 monitoring and communications technologies that—
								(A)enhance health
			 outcomes for Medicare beneficiaries; and
								(B)reduce
			 expenditures under such title.
								(2)Site
			 requirements
								(A)Urban and
			 RuralThe Secretary shall conduct the pilot projects under this
			 section in both urban and rural areas.
								(B)Site in a small
			 stateThe Secretary shall conduct at least 3 of the pilot
			 projects in a State with a population of less than 1,000,000.
								(3)Definition of
			 home health agencyIn this section, the term home health
			 agency has the meaning given that term in section 1861(o) of the Social
			 Security Act (42 U.S.C. 1395x(o)).
							(b)Medicare
			 beneficiaries within the scope of projectsThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 Medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
						(c)Incentives
							(1)Performance
			 targetsThe Secretary shall establish for each home health agency
			 participating in a pilot project under this section a performance target using
			 one of the following methodologies, as determined appropriate by the
			 Secretary:
								(A)Adjusted
			 historical performance targetThe Secretary shall establish for
			 the agency—
									(i)a base expenditure
			 amount equal to the average total payments made to the agency under parts A and
			 B of title XVIII of the Social Security Act for Medicare beneficiaries
			 determined to be within the scope of the pilot project in a base period
			 determined by the Secretary; and
									(ii)an annual per
			 capita expenditure target for such beneficiaries, reflecting the base
			 expenditure amount adjusted for risk and adjusted growth rates.
									(B)Comparative
			 performance targetThe Secretary shall establish for the agency a
			 comparative performance target equal to the average total payments under such
			 parts A and B during the pilot project for comparable individuals in the same
			 geographic area that are not determined to be within the scope of the pilot
			 project.
								(2)IncentiveSubject
			 to paragraph (3), the Secretary shall pay to each participating home care
			 agency an incentive payment for each year under the pilot project equal to a
			 portion of the Medicare savings realized for such year relative to the
			 performance target under paragraph (1).
							(3)Limitation on
			 expendituresThe Secretary shall limit incentive payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including incentive payments under this
			 subsection) do not exceed the amount that the Secretary estimates would have
			 been expended if the pilot projects under this section had not been
			 implemented.
							(d)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot projects under this section.
						(e)Report to
			 CongressNot later than 5 years after the date that the first
			 pilot project under this section is implemented, the Secretary shall submit to
			 Congress a report on the pilot projects. Such report shall contain a detailed
			 description of issues related to the expansion of the projects under subsection
			 (f) and recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
						(f)ExpansionIf
			 the Secretary determines that any of the pilot projects under this section
			 enhance health outcomes for Medicare beneficiaries and reduce expenditures
			 under title XVIII of the Social Security Act, the Secretary may initiate
			 comparable projects in additional areas.
						(g)Incentive
			 payments have no effect on other Medicare payments to agenciesAn
			 incentive payment under this section—
							(1)shall be in
			 addition to the payments that a home health agency would otherwise receive
			 under title XVIII of the Social Security Act for the provision of home health
			 services; and
							(2)shall have no
			 effect on the amount of such payments.
							425.Rural health quality
			 advisory commission and demonstration projects
						(a)Rural Health
			 Quality Advisory Commission
							(1)EstablishmentNot
			 later than 6 months after the date of the enactment of this section, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a commission to be known as the Rural
			 Health Quality Advisory Commission (in this section referred to as the
			 Commission).
							(2)Duties of
			 commission
								(A)National
			 planThe Commission shall develop, coordinate, and facilitate
			 implementation of a national plan for rural health quality improvement. The
			 national plan shall—
									(i)identify
			 objectives for rural health quality improvement;
									(ii)identify
			 strategies to eliminate known gaps in rural health system capacity and improve
			 rural health quality; and
									(iii)provide for
			 Federal programs to identify opportunities for strengthening and aligning
			 policies and programs to improve rural health quality.
									(B)Demonstration
			 projectsThe Commission shall design demonstration projects to
			 test alternative models for rural health quality improvement, including with
			 respect to both personal and population health.
								(C)MonitoringThe
			 Commission shall monitor progress toward the objectives identified pursuant to
			 paragraph (1)(A).
								(3)Membership
								(A)NumberThe
			 Commission shall be composed of 11 members appointed by the Secretary.
								(B)SelectionThe
			 Secretary shall select the members of the Commission from among individuals
			 with significant rural health care and health care quality expertise, including
			 expertise in clinical health care, health care quality research, population or
			 public health, or purchaser organizations.
								(4)Contracting
			 authoritySubject to the availability of funds, the Commission
			 may enter into contracts and make other arrangements, as may be necessary to
			 carry out the duties described in paragraph (2).
							(5)StaffUpon
			 the request of the Commission, the Secretary may detail, on a reimbursable
			 basis, any of the personnel of the Office of Rural Health Policy of the Health
			 Resources and Services Administration, the Agency for Health care Quality and
			 Research, or the Centers for Medicare & Medicaid Services to the Commission
			 to assist in carrying out this subsection.
							(6)Reports to
			 congressNot later than 1 year after the establishment of the
			 Commission, and annually thereafter, the Commission shall submit a report to
			 the Congress on rural health quality. Each such report shall include the
			 following:
								(A)An inventory of
			 relevant programs and recommendations for improved coordination and integration
			 of policy and programs.
								(B)An assessment of
			 achievement of the objectives identified in the national plan developed under
			 paragraph (2) and recommendations for realizing such objectives.
								(C)Recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
								(b)Rural Health
			 Quality Demonstration Projects
							(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this section, the Secretary, in consultation with the Rural Health Quality
			 Advisory Commission, the Office of Rural Health Policy of the Health Resources
			 and Services Administration, the Agency for Healthcare Research and Quality,
			 and the Centers for Medicare & Medicaid Services, shall make grants to
			 eligible entities for 5 demonstration projects to implement and evaluate
			 methods for improving the quality of health care in rural communities. Each
			 such demonstration project shall include—
								(A)alternative
			 community models that—
									(i)will achieve
			 greater integration of personal and population health services; and
									(ii)address safety,
			 effectiveness, patient- or community-centeredness, timeliness, efficiency, and
			 equity (the 6 aims identified by the Institute of Medicine of the National
			 Academies in its report entitled Crossing the Quality Chasm: A New Health
			 System for the 21st Century released on March 1, 2001);
									(B)innovative
			 approaches to the financing and delivery of health services to achieve rural
			 health quality goals; and
								(C)development of
			 quality improvement support structures to assist rural health systems and
			 professionals (such as workforce support structures, quality monitoring and
			 reporting, clinical care protocols, and information technology
			 applications).
								(2)Eligible
			 entitiesIn this subsection, the term eligible
			 entity means a consortium that—
								(A)shall
			 include—
									(i)at least one
			 health care provider or health care delivery system located in a rural area;
			 and
									(ii)at least one
			 organization representing multiple community stakeholders; and
									(B)may include other
			 partners such as rural research centers.
								(3)ConsultationIn
			 developing the program for awarding grants under this subsection, the Secretary
			 shall consult with the Administrator of the Agency for Healthcare Research and
			 Quality, rural health care providers, rural health care researchers, and
			 private and nonprofit groups (including national associations) which are
			 undertaking similar efforts.
							(4)Expedited
			 waiversThe Secretary shall expedite the processing of any waiver
			 that—
								(A)is authorized
			 under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.);
			 and
								(B)is necessary to
			 carry out a demonstration project under this subsection.
								(5)Demonstration
			 project sitesThe Secretary shall ensure that the 5 demonstration
			 projects funded under this subsection are conducted at a variety of sites
			 representing the diversity of rural communities in the Nation.
							(6)DurationEach
			 demonstration project under this subsection shall be for a period of 4
			 years.
							(7)Independent
			 evaluationThe Secretary shall enter into an arrangement with an
			 entity that has experience working directly with rural health systems for the
			 conduct of an independent evaluation of the program carried out under this
			 subsection.
							(8)ReportNot
			 later than 1 year after the conclusion of all of the demonstration projects
			 funded under this subsection, the Secretary shall submit a report to the
			 Congress on the results of such projects. The report shall include—
								(A)an evaluation of
			 patient access to care, patient outcomes, and an analysis of the cost
			 effectiveness of each such project; and
								(B)recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
								(c)Appropriation
							(1)In
			 generalOut of funds in the Treasury not otherwise appropriated,
			 there are appropriated to the Secretary to carry out this section $30,000,000
			 for the period of fiscal years 2012 through 2016.
							(2)Availability
								(A)In
			 generalFunds appropriated under paragraph (1) shall remain
			 available for expenditure through fiscal year 2016.
								(B)ReportFor
			 purposes of carrying out subsection (b)(8), funds appropriated under paragraph
			 (1) shall remain available for expenditure through fiscal year 2017.
								(3)ReservationOf
			 the amount appropriated under paragraph (1), the Secretary shall
			 reserve—
								(A)$5,000,000 to
			 carry out subsection (a); and
								(B)$25,000,000 to
			 carry out subsection (b), of which—
									(i)2 percent shall be
			 for the provision of technical assistance to grant recipients; and
									(ii)5 percent shall
			 be for independent evaluation under subsection (b)(7).
									426.Rural health care
			 servicesSection 330A of the
			 Public Health Service Act (42 U.S.C. 254c) is amended to read as
			 follows:
						
							330A.Rural health
				care services outreach, rural health network development, Delta rural
				disparities and health systems development, and small rural health care
				provider quality improvement grant programs
								(a)PurposeThe
				purpose of this section is to provide for grants—
									(1)under subsection
				(b), to promote rural health care services outreach;
									(2)under subsection (c), to provide for the
				planning and implementation of integrated health care networks in rural
				areas;
									(3)under subsection (d), to assist rural
				communities in the Delta Region to reduce health disparities and to promote and
				enhance health system development; and
									(4)under subsection (e), to provide for the
				planning and implementation of small rural health care provider quality
				improvement activities.
									(b)Rural health
				care services outreach grants
									(1)GrantsThe Director of the Office of Rural Health
				Policy of the Health Resources and Services Administration may award grants to
				eligible entities to promote rural health care services outreach by expanding
				the delivery of health care services to include new and enhanced services in
				rural areas. The Director may award the grants for periods of not more than 3
				years.
									(2)EligibilityTo
				be eligible to receive a grant under this subsection for a project, an
				entity—
										(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
										(B)shall represent a
				consortium composed of members—
											(i)that include 3 or
				more independently owned health care entities; and
											(ii)that may be
				nonprofit or for-profit entities; and
											(C)shall not
				previously have received a grant under this subsection for the same or a
				similar project, unless the entity is proposing to expand the scope of the
				project or the area that will be served through the project.
										(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of rural populations in the local community or region to be
				served;
										(C)a plan for
				quantifying how health care needs will be met through identification of the
				target population and benchmarks of service delivery or health status, such
				as—
											(i)quantifiable
				measurements of health status improvement for projects focusing on health
				promotion; or
											(ii)benchmarks of
				increased access to primary care, including tracking factors such as the number
				and type of primary care visits, identification of a medical home, or other
				general measures of such access;
											(D)a description of
				how the local community or region to be served will be involved in the
				development and ongoing operations of the project;
										(E)a plan for
				sustaining the project after Federal support for the project has ended;
										(F)a description of
				how the project will be evaluated;
										(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
										(H)other such
				information as the Director determines to be appropriate.
										(c)Rural health
				network development grants
									(1)Grants
										(A)In
				generalThe Director may award rural health network development
				grants to eligible entities to promote, through planning and implementation,
				the development of integrated health care networks that have combined the
				functions of the entities participating in the networks in order to—
											(i)achieve
				efficiencies and economies of scale;
											(ii)expand access to,
				coordinate, and improve the quality of the health care delivery system through
				development of organizational efficiencies;
											(iii)implement health
				information technology to achieve efficiencies, reduce medical errors, and
				improve quality;
											(iv)coordinate care
				and manage chronic illness; and
											(v)strengthen the
				rural health care system as a whole in such a manner as to show a quantifiable
				return on investment to the participants in the network.
											(B)Grant
				periodsThe Director may award such a rural health network
				development grant—
											(i)for a period of 3
				years for implementation activities; or
											(ii)for a period of 1 year for planning
				activities to assist in the initial development of an integrated health care
				network, if the proposed participants in the network do not have a history of
				collaborative efforts and a 3-year grant would be inappropriate.
											(2)EligibilityTo
				be eligible to receive a grant under this subsection, an entity—
										(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
										(B)shall represent a
				network composed of participants—
											(i)that include 3 or
				more independently owned health care entities; and
											(ii)that may be
				nonprofit or for-profit entities; and
											(C)shall not
				previously have received a grant under this subsection (other than a 1-year
				grant for planning activities) for the same or a similar project.
										(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity, in
				consultation with the appropriate State office of rural health or another
				appropriate State entity, shall prepare and submit to the Director an
				application at such time, in such manner, and containing such information as
				the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
										(C)a description
				of—
											(i)the history of
				collaborative activities carried out by the participants in the network;
											(ii)the degree to
				which the participants are ready to integrate their functions; and
											(iii)how the local
				community or region to be served will benefit from and be involved in the
				activities carried out by the network;
											(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services across the continuum of care as a result of the
				integration activities carried out by the network, including a description
				of—
											(i)return on
				investment for the community and the network members; and
											(ii)other
				quantifiable performance measures that show the benefit of the network
				activities;
											(E)a plan for
				sustaining the project after Federal support for the project has ended;
										(F)a description of
				how the project will be evaluated;
										(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
										(H)other such
				information as the Director determines to be appropriate.
										(d)Delta rural
				disparities and health systems development grants
									(1)GrantsThe
				Director may award grants to eligible entities to support reduction of health
				disparities, improve access to health care, and enhance rural health system
				development in the Delta Region.
									(2)EligibilityTo be eligible to receive a grant under
				this subsection, an entity shall be a rural public or rural nonprofit private
				entity, a facility that qualifies as a rural health clinic under title XVIII of
				the Social Security Act, a public or nonprofit entity existing exclusively to
				provide services to migrant and seasonal farm workers in rural areas, or a
				tribal government whose grant-funded activities will be conducted within
				federally recognized tribal areas.
									(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
										(C)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of the Delta Region;
										(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
										(E)a description of
				how health disparities will be reduced or the health system will be
				improved;
										(F)a plan for
				sustaining the project after Federal support for the project has ended;
										(G)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided or how the health care system improves
				its performance;
										(H)a description of
				how the grantee will develop an advisory group made up of representatives of
				the communities to be served to provide guidance to the grantee to best meet
				community need; and
										(I)other such
				information as the Director determines to be appropriate.
										(e)Small rural
				health care provider quality improvement grants
									(1)GrantsThe
				Director may award grants to provide for the planning and implementation of
				small rural health care provider quality improvement activities. The Director
				may award the grants for periods of 1 to 3 years.
									(2)EligibilityTo
				be eligible for a grant under this subsection, an entity—
										(A)shall be—
											(i)a rural public or rural nonprofit private
				health care provider or provider of health care services, such as a rural
				health clinic; or
											(ii)another rural provider or network of small
				rural providers identified by the Director as a key source of local care;
				and
											(B)shall not
				previously have received a grant under this subsection for the same or a
				similar project.
										(3)PreferenceIn awarding grants under this subsection,
				the Director shall give preference to facilities that qualify as rural health
				clinics under title XVIII of the Social Security Act.
									(4)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
										(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
										(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
										(C)a description of
				the manner in which the project funded under the grant will assure continuous
				quality improvement in the provision of services by the entity;
										(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
										(E)a plan for
				sustaining the project after Federal support for the project has ended;
										(F)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided; and
										(G)other such
				information as the Director determines to be appropriate.
										(f)General
				requirements
									(1)Prohibited uses
				of fundsAn entity that receives a grant under this section may
				not use funds provided through the grant—
										(A)to build or
				acquire real property; or
										(B)for
				construction.
										(2)Coordination
				with other agenciesThe Director shall coordinate activities
				carried out under grant programs described in this section, to the extent
				practicable, with Federal and State agencies and nonprofit organizations that
				are operating similar grant programs, to maximize the effect of public dollars
				in funding meritorious proposals.
									(g)ReportNot
				later than September 30, 2014, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report on the progress and accomplishments
				of the grant programs described in subsections (b), (c), (d), and (e).
								(h)DefinitionsIn
				this section:
									(1)The term Delta Region has the
				meaning given to the term region in section 382A of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa).
									(2)The term
				Director means the Director of the Office of Rural Health Policy
				of the Health Resources and Services Administration.
									(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $40,000,000 for fiscal year 2012, and such sums as may be
				necessary for each of fiscal years 2013 through
				2016.
								.
					427.Community
			 health center collaborative access expansionSection 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b) is amended by adding at the end the following:
						
							(t)Miscellaneous
				Provisions
								(1)Rule of
				construction with respect to rural health clinics
									(A)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a federally certified rural
				health clinic (as defined by section 1861(aa)(2) of the
				Social Security Act) for the delivery
				of primary health care services that are available at the rural health clinic
				to individuals who would otherwise be eligible for free or reduced cost care if
				that individual were able to obtain that care at the community health center.
				Such services may be limited in scope to those primary health care services
				available in that rural health clinic.
									(B)AssurancesIn
				order for a rural health clinic to receive funds under this section through a
				contract with a community health center under paragraph (1), such rural health
				clinic shall establish policies to ensure—
										(i)nondiscrimination
				based upon the ability of a patient to pay; and
										(ii)the establishment
				of a sliding fee scale for low-income
				patients.
										.
					428.Facilitating
			 the provision of telehealth services across State lines
						(a)In
			 generalFor purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across State
			 lines, the Secretary of Health and Human Services shall, in consultation with
			 representatives of States, physicians, health care practitioners, and patient
			 advocates, encourage and facilitate the adoption of provisions allowing for
			 multistate practitioner practice across State lines.
						(b)DefinitionsIn
			 subsection (a):
							(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
							(2)Physician,
			 practitionerThe terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
							(3)Medicare
			 programThe term Medicare program means the program
			 of health insurance administered by the Secretary of Health and Human Services
			 under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
							429.Scoring of
			 preventive health savingsSection 202 of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 602) is amended by adding at the end
			 the following new subsection:
						
							(h)Scoring of
				preventive health savings
								(1)Determination by
				the DirectorUpon a request by the chairman or ranking minority
				member of the Committee on the Budget of the Senate, or by the chairman or
				ranking minority member of the Committee on the Budget of the House of
				Representatives, the Director shall determine if a proposed measure would
				result in reductions in budget outlays in budgetary outyears through the use of
				preventive health and preventive health services.
								(2)ProjectionsIf
				the Director determines that a measure would result in substantial reductions
				in budget outlays as described in paragraph (1), the Director—
									(A)shall include, in
				any projection prepared by the Director, a description and estimate of the
				reductions in budget outlays in the budgetary outyears and a description of the
				basis for such conclusions; and
									(B)may prepare a
				budget projection that includes some or all of the budgetary outyears,
				notwithstanding the time periods for projections described in subsection (e)
				and sections 308, 402, and 424.
									(3)DefinitionsAs
				used in this subsection—
									(A)the term
				preventive health means an action that focuses on the health of
				the public, individuals, and defined populations in order to protect, promote,
				and maintain health, wellness, and functional ability, and prevent disease,
				disability, and premature death that is demonstrated by credible and publicly
				available epidemiological projection models, incorporating clinical trials or
				observational studies in humans, to avoid future health care costs; and
									(B)the term
				budgetary outyears means the 2 consecutive 10-year periods
				beginning with the first fiscal year that is 10 years after the budget year
				provided for in the most recently agreed to concurrent resolution on the
				budget.
									.
					430.Sense of
			 CongressIt is the sense of
			 the Congress that—
						(1)the maintenance of effort (MOE) provisions
			 added to sections 1902 and 2105(d) of the Social Security Act by sections
			 2001(b) and 2101(b) of the Patient Protection and Affordable Care Act were
			 written to maintain the eligibility standards for the Medicaid program and
			 Children’s Health Insurance Program until the American Health Benefit Exchanges
			 in the States are fully operational;
						(2)it is imperative
			 that the MOE provisions are enforced to the strict standard intended by the
			 Congress;
						(3)waiving the MOE
			 provisions should not be permitted, except in the case of a request for a
			 waiver that meets the explicit nonapplication requirements;
						(4)the MOE provisions
			 ensure the continued success of the Medicaid program and CHIP and were written
			 deliberately to specifically protect vulnerable and disabled individuals,
			 children, and senior citizens, many of whom are also members of communities of
			 color; and
						(5)the MOE provisions
			 must be strictly enforced and proposals to weaken the MOE provisions must not
			 be considered in this time of recession.
						431.Repeal of
			 requirement for documentation evidencing citizenship or nationality under the
			 Medicaid program
						(a)RepealSubsections
			 (i)(22) and (x) of section 1903 of the Social Security Act (42 U.S.C. 1396b),
			 as added by section 6036 of the Deficit Reduction Act of 2005, are each
			 repealed.
						(b)Conforming
			 amendments
							(1)Section 1903 of
			 the Social Security Act (42 U.S.C. 1396b) is amended—
								(A)in subsection
			 (i)—
									(i)in
			 paragraph (20), by adding or after the semicolon at the end;
			 and
									(ii)in
			 paragraph (21), by striking ; or and inserting a period;
									(B)by redesignating
			 subsection (y), as added by section 6043(b) of the Deficit Reduction Act of
			 2005, as subsection (x); and
								(C)by redesignating
			 subsection (z), as added by section 6081(a) of the Deficit Reduction Act of
			 2005, as subsection (y).
								(2)Subsection (c) of
			 section 6036 of the Deficit Reduction Act of 2005 is repealed.
							(c)Effective
			 dateThe repeals and amendments made by this section shall take
			 effect as if included in the enactment of the Deficit Reduction Act of
			 2005.
						432.Office of
			 Minority Health in Veterans Health Administration of Department of Veterans
			 Affairs
						(a)Establishment
			 and functionsSubchapter I of chapter 73 of title 38, United
			 States Code, is amended by adding at the end the following new section:
							
								7309.Office of
				Minority Health
									(a)EstablishmentThere is established in the Department
				within the Office of the Under Secretary for Health an office to be known as
				the Office of Minority Health (in this section referred to as
				the Office).
									(b)HeadThe
				Director of the Office of Minority Health shall be the head of the Office. The
				Director of the Office of Minority Health shall be appointed by the Under
				Secretary of Health from among individuals qualified to perform the duties of
				the position.
									(c)FunctionsThe
				functions of the Office are as follows:
										(1)To establish
				short-range and long-range goals and objectives and coordinate all other
				activities within the Veterans Health Administration that relate to disease
				prevention, health promotion, health care services delivery, and health care
				research concerning veterans who are members of a racial or ethnic minority
				group.
										(2)To support
				research, demonstrations, and evaluations to test new and innovative models for
				the discharge of activities described in paragraph (1).
										(3)To increase
				knowledge and understanding of health risk factors for veterans who are members
				of a racial or ethnic minority group.
										(4)To develop
				mechanisms that support better health care information dissemination,
				education, prevention, and services delivery to veterans from disadvantaged
				backgrounds, including veterans who are members of a racial or ethnic minority
				group.
										(5)To enter into
				contracts or agreements with appropriate public and nonprofit private entities
				to develop and carry out programs to provide bilingual or interpretive services
				to assist veterans who are members of a racial or ethnic minority group and who
				lack proficiency in speaking the English language in accessing and receiving
				health care services through the Veterans Health Administration.
										(6)To carry out
				programs to improve access to health care services through the Veterans Health
				Administration for veterans with limited proficiency in speaking the English
				language, including the development and evaluation of demonstration and pilot
				projects for that purpose.
										(7)To advise the
				Under Secretary of Health on matters relating to the development,
				implementation, and evaluation of health professions education in decreasing
				disparities in health care outcomes between veterans who are members of a
				racial or ethnic minority group and other veterans, including cutural
				competency as a method of eliminating such health disparities.
										(8)To perform such
				other functions and duties as the Secretary or the Under Secretary for Health
				considers appropriate.
										(d)DefinitionsIn
				this section:
										(1)The term
				racial or ethnic minority group means the following:
											(A)American Indians
				(including Alaska Natives, Eskimos, and Aleuts).
											(B)Asian
				Americans.
											(C)Native Hawaiians
				and other Pacific Islanders.
											(D)Blacks.
											(E)Hispanics.
											(2)The term
				Hispanic means individuals whose origin is Mexican, Puerto Rican,
				Cuban, Central or South American, or any other Spanish-speaking
				country.
										.
						433.Access for
			 Native Americans under PPACA
						(a)In
			 generalTitle I of the Patient Protection and Affordable Care Act
			 is amended—
							(1)in section
			 1311(c)(6)(D), by striking (as defined in section 4 of the Indian Health
			 Care Improvement Act) and inserting (as defined in section
			 447.50(b)(1) of title 42 of the Code of Federal Regulations, as in effect on
			 July 1, 2010); and
							(2)in section 1402(d)(1), by striking
			 (as defined in section 4(d) of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b(d))) and inserting (f)
			 (as defined in section 447.50(b)(1) of title 42 of the Code of Federal
			 Regulations, as in effect on July 1, 2010).
							(b)Individual
			 mandateIn section
			 5000A(e)(3) of the Internal Revenue Code of 1986, by striking (as
			 defined in section 45A(c)(6)) and inserting (as defined in
			 section 447.50(b)(1) of title 42 of the Code of Federal Regulations, as in
			 effect on July 1, 2010).
						VIMPROVING HEALTH
			 OUTCOMES FOR WOMEN, CHILDREN, AND FAMILIES
			501.Grants to
			 promote positive health behaviors in women and childrenPart Q of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended by adding at the end the following:
				
					399Z–2.Grants to
				promote positive health behaviors in women and children
						(a)Grants
				AuthorizedThe Secretary, in collaboration with the Director of
				the Centers for Disease Control and Prevention and other Federal officials
				determined appropriate by the Secretary, is authorized to award grants to
				eligible entities to promote positive health behaviors for women and children
				in target populations, especially racial and ethnic minority women and children
				in medically underserved communities.
						(b)Use of
				FundsGrants awarded pursuant to subsection (a) may be used to
				support community health workers—
							(1)to educate and
				provide outreach regarding enrollment in health insurance including the State
				Children’s Health Insurance Program under title XXI of the
				Social Security Act, Medicare under
				title XVIII of such Act, and Medicaid under title XIX of such Act;
							(2)to educate, guide,
				and provide outreach in a community setting regarding health problems prevalent
				among women and children and especially among racial and ethnic minority women
				and children;
							(3)to educate, guide,
				and provide experiential learning opportunities that target behavioral risk
				factors including—
								(A)poor
				nutrition;
								(B)physical
				inactivity;
								(C)being overweight
				or obese;
								(D)tobacco
				use;
								(E)alcohol and
				substance use;
								(F)injury and
				violence;
								(G)risky sexual
				behavior;
								(H)mental health
				problems;
								(I)musculoskeletal
				health;
								(J)dental and oral
				health problems; and
								(K)understanding
				informed consent;
								(4)to educate and
				guide regarding effective strategies to promote positive health behaviors
				within the family;
							(5)to promote
				community wellness and awareness; and
							(6)to educate and
				refer target populations to appropriate health care agencies and
				community-based programs and organizations in order to increase access to
				quality health care services, including preventive health services.
							(c)Application
							(1)In
				generalEach eligible entity that desires to receive a grant
				under subsection (a) shall submit an application to the Secretary, at such
				time, in such manner, and accompanied by such additional information as the
				Secretary may require.
							(2)ContentsEach
				application submitted pursuant to paragraph (1) shall—
								(A)describe the
				activities for which assistance under this section is sought;
								(B)contain an
				assurance that with respect to each community health worker program receiving
				funds under the grant awarded, such program provides training and supervision
				to community health workers to enable such workers to provide authorized
				program services;
								(C)contain an
				assurance that the applicant will evaluate the effectiveness of community
				health worker programs receiving funds under the grant;
								(D)contain an
				assurance that each community health worker program receiving funds under the
				grant will provide services in the cultural context most appropriate for the
				individuals served by the program;
								(E)contain a plan to
				document and disseminate project description and results to other States and
				organizations as identified by the Secretary; and
								(F)describe plans to
				enhance the capacity of individuals to utilize health services and
				health-related social services under Federal, State, and local programs
				by—
									(i)assisting
				individuals in establishing eligibility under the programs and in receiving the
				services or other benefits of the programs; and
									(ii)providing other
				services as the Secretary determines to be appropriate, that may include
				transportation and translation services.
									(d)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				those applicants—
							(1)who propose to
				target geographic areas—
								(A)with a high
				percentage of residents who are eligible for health insurance but are uninsured
				or underinsured; and
								(B)with a high
				percentage of families for whom English is not their primary language;
								(2)with experience in
				providing health or health-related social services to individuals who are
				underserved with respect to such services; and
							(3)with documented
				community activity and experience with community health workers.
							(e)Collaboration
				With Academic InstitutionsThe Secretary shall encourage community
				health worker programs receiving funds under this section to collaborate with
				academic institutions, including minority-serving institutions. Nothing in this
				section shall be construed to require such collaboration.
						(f)Quality
				Assurance and CosteffectivenessThe Secretary shall establish
				guidelines for assuring the quality of the training and supervision of
				community health workers under the programs funded under this section and for
				assuring the costeffectiveness of such programs.
						(g)MonitoringThe
				Secretary shall monitor community health worker programs identified in approved
				applications and shall determine whether such programs are in compliance with
				the guidelines established under subsection (f).
						(h)Technical
				AssistanceThe Secretary may provide technical assistance to
				community health worker programs identified in approved applications with
				respect to planning, developing, and operating programs under the grant.
						(i)Report to
				Congress
							(1)In
				generalNot later than 4 years after the date on which the
				Secretary first awards grants under subsection (a), the Secretary shall submit
				to Congress a report regarding the grant project.
							(2)ContentsThe
				report required under paragraph (1) shall include the following:
								(A)A description of
				the programs for which grant funds were used.
								(B)The number of
				individuals served.
								(C)An evaluation
				of—
									(i)the effectiveness
				of these programs;
									(ii)the cost of these
				programs; and
									(iii)the impact of
				the project on the health outcomes of the community residents.
									(D)Recommendations
				for sustaining the community health worker programs developed or assisted under
				this section.
								(E)Recommendations
				regarding training to enhance career opportunities for community health
				workers.
								(j)DefinitionsIn
				this section:
							(1)Community health
				workerThe term community health worker means an
				individual who promotes health or nutrition within the community in which the
				individual resides—
								(A)by serving as a
				liaison between communities and health care agencies;
								(B)by providing
				guidance and social assistance to community residents;
								(C)by enhancing
				community residents’ ability to effectively communicate with health care
				providers;
								(D)by providing
				culturally and linguistically appropriate health or nutrition education;
								(E)by advocating for
				individual and community health, including dental, oral, mental, and
				environmental health, or nutrition needs; and
								(F)by providing
				referral and followup services.
								(2)Community
				settingThe term community setting means a home or a
				community organization located in the neighborhood in which a participant
				resides.
							(3)Eligible
				entityThe term eligible entity means—
								(A)a unit of State, territorial, local, or
				tribal government (including a federally recognized tribe or Alaska Native
				village); or
								(B)a community-based
				organization.
								(4)Medically
				underserved communityThe term medically underserved
				community means a community—
								(A)that has a
				substantial number of individuals who are members of a medically underserved
				population, as defined by section 330(b)(3); and
								(B)a significant
				portion of which is a health professional shortage area as designated under
				section 332.
								(5)SupportThe
				term support means the provision of training, supervision, and
				materials needed to effectively deliver the services described in subsection
				(b), reimbursement for services, and other benefits.
							(6)Target
				populationThe term target population means women of
				reproductive age, regardless of their current childbearing status and children
				under 21 years of age.
							(k)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2012 through
				2016.
						.
			502.Removing
			 barriers to health care and nutrition assistance for children, pregnant women,
			 and lawfully present individuals
				(a)MedicaidSection
			 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended by striking
			 paragraph (4) and inserting the following new paragraph:
					
						(4)(A)Notwithstanding sections
				401(a), 402(b), 403, and 421 of the Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996, payment shall be made under this
				section for care and services that are furnished to aliens, including those
				described in paragraph (1), if they otherwise meet the eligibility requirements
				for medical assistance under the State plan approved under this subchapter
				(other than the requirement of the receipt of aid or assistance under title IV,
				supplemental security income benefits under title XVI, or a State supplementary
				payment), and are—
								(i)lawfully present
				in the United States;
								(ii)children under 21
				years of age, including any optional targeted low-income child (as such term is
				defined in section 1905(u)(2)(B)); or
								(iii)pregnant women
				during pregnancy and during the 60-day period beginning on the last day of the
				pregnancy.
								(B)No debt shall accrue under an
				affidavit of support against any sponsor of such an alien on the basis of
				provision of assistance to such alien under this paragraph and the cost of such
				assistance shall not be considered as an unreimbursed
				cost.
							.
				(b)SCHIPSection
			 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by
			 amending subparagraph (J) to read as follows:
					
						(J)Paragraph (4) of
				section 1903(v) (relating to individuals who, but for sections 401(a), 403, and
				421 of the Personal Responsibility and Work Opportunity Reconciliation Act of
				1996, would be eligible for medical assistance under title
				XXI).
						.
				(c)Supplemental
			 nutrition assistanceNotwithstanding sections 401(a), 402(a),
			 and 403(a) of the Personal Responsibility and Work Opportunity Reconciliation
			 Act of 1996 (8 U.S.C. 1611(a); 1612(a); 1613(a)) and section 6(f) of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2015(f)), persons who are lawfully present
			 in the United States shall be not be ineligible for benefits under the
			 supplemental nutrition assistance program on the basis of their immigration
			 status or date of entry into the United States.
				(d)Eligibility for
			 families with childrenSection of the 421(d)(3) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1631(d)(3)) is amended by striking to the extent that a qualified alien
			 is eligible under section 402(a)(2)(J) and inserting, to the
			 extent that a child is a member of a household under the supplemental nutrition
			 assistance program.
				(e)Ensuring proper
			 screeningSection 11(e)(2)(B)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(B)) is
			 amended—
					(1)by redesignating
			 clauses (vi) and (vii) as clauses (vii) and (viii); and
					(2)by inserting after
			 clause (v) the following:
						
							(vi)shall provide a method for implementing
				section 421 of the Personal Responsibility and Work Opportunity Reconciliation
				Act of 1996 (8 U.S.C. 1631) that does not require any unnecessary information
				from persons who may be exempt from that
				provision;
							.
					503. Repeal of
			 denial of benefitsSection 115
			 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996
			 (21 U.S.C. 862a) is amended—
				(1)in subsection (a)
			 by striking paragraph (2);
				(2)in subsection (b)
			 by striking paragraph (2); and
				(3)in subsection (e)
			 by striking paragraph (2).
				504.Birth defects
			 prevention, risk reduction, and awareness
				(a)In
			 generalThe Secretary shall
			 establish and implement a birth defects prevention and public awareness
			 program, consisting of the activities described in subsections (c) and
			 (d).
				(b)DefinitionsIn
			 this section:
					(1)The term
			 pregnancy and breastfeeding information services includes
			 only—
						(A)information
			 services to provide accurate, evidence-based, clinical information regarding
			 maternal exposures during pregnancy that may be associated with birth defects
			 or other health risks, such as exposures to medications, chemicals, infections,
			 foodborne pathogens, illnesses, nutrition, or lifestyle factors;
						(B)information
			 services to provide accurate, evidence-based, clinical information regarding
			 maternal exposures during breast­feeding that may be associated with health
			 risks to a breast-fed infant, such as exposures to medications, chemicals,
			 infections, foodborne pathogens, illnesses, nutrition, or lifestyle
			 factors;
						(C)the provision of
			 accurate, evidence-based information weighing risks of exposures during
			 breast­feeding against the benefits of breast­feeding; and
						(D)the provision of
			 information described in subparagraph (A), (B), or (C) through counselors, Web
			 sites, fact sheets, telephonic or electronic communication, community outreach
			 efforts, or other appropriate means.
						(2)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention.
					(c)Nationwide media
			 campaignIn carrying out subsection (a), the Secretary shall
			 conduct or support a nationwide media campaign to increase awareness among
			 health care providers and at-risk populations about pregnancy and breastfeeding
			 information services.
				(d)Grants for
			 pregnancy and breastfeeding information services
					(1)In
			 generalIn carrying out subsection (a), the Secretary shall award
			 grants to State or regional agencies or organizations for any of the
			 following:
						(A)Information
			 servicesThe provision of, or campaigns to increase awareness
			 about, pregnancy and breastfeeding information services.
						(B)Surveillance and
			 researchThe conduct or support of—
							(i)surveillance of or
			 research on—
								(I)maternal exposures
			 and maternal health conditions that may influence the risk of birth defects,
			 prematurity, or other adverse pregnancy outcomes; and
								(II)maternal
			 exposures that may influence health risks to a breastfed infant; or
								(ii)networking to
			 facilitate surveillance or research described in this subparagraph.
							(2)Preference for
			 certain StatesThe Secretary,
			 in making any grant under this subsection, shall give preference to States,
			 otherwise equally qualified, that have or had a pregnancy and breastfeeding
			 information service in place on or after January 1, 2006.
					(3)Matching
			 fundsThe Secretary may only award a grant under this subsection
			 to a State or regional agency or organization that agrees, with respect to the
			 costs to be incurred in carrying out the grant activities, to make available
			 (directly or through donations from public or private entities) non-Federal
			 funds toward such costs in an amount equal to not less than 25 percent of the
			 amount of the grant.
					(4)CoordinationThe
			 Secretary shall ensure that activities funded through a grant under this
			 subsection are coordinated, to the maximum extent practicable, with other birth
			 defects prevention and environmental health activities of the Federal
			 Government, including with respect to pediatric environmental health specialty
			 units and children’s environmental health centers.
					(e)EvaluationIn furtherance of the program under
			 subsection (a), the Secretary shall provide for an evaluation of pregnancy and
			 breastfeeding information services to identify efficient and effective models
			 of—
					(1)providing
			 information;
					(2)raising awareness
			 and increasing knowledge about birth defects prevention measures;
					(3)modifying risk
			 behaviors; or
					(4)other outcome
			 measures as determined appropriate by the Secretary.
					(f)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for fiscal year 2012, $6,000,000 for fiscal year
			 2013, $7,000,000 for fiscal year 2014, $8,000,000 for fiscal year 2015, and
			 $9,000,000 for fiscal year 2016.
				505.Uniform State
			 maternal mortality review committees on pregnancy-related deaths
				(a)Condition of
			 receipt of payments from allotment under Maternal and Child Health Service
			 Block GrantTitle V of the
			 Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the
			 following new section:
					
						514.Uniform State
				maternal mortality review committees on pregnancy-related deaths
							(a)Grants
								(1)In
				generalNotwithstanding any other provision of this title, for
				each of fiscal years 2012 through 2018, in addition to payments from allotments
				for States under section 502 for such year, the Secretary shall, subject to
				paragraph (3) and in accordance with the criteria established under paragraph
				(2), award grants to States to—
									(A)carry out the
				activities described in subsection (b)(1);
									(B)establish a State
				maternal mortality review committee, in accordance with subsection (b)(2), to
				carry out the activities described in subsection (b)(2)(A), and to establish
				the processes described in subsection (b)(1);
									(C)ensure the State
				department of health carries out the applicable activities described in
				subsection (b)(3), with respect to pregnancy-related deaths occurring within
				the State during such fiscal year;
									(D)implement and use
				the comprehensive case abstraction form developed under subsection (c), in
				accordance with such subsection; and
									(E)provide for public
				disclosure of information, in accordance with subsection (e).
									(2)CriteriaThe
				Secretary shall establish criteria for determining eligibility for and the
				amount of a grant awarded to a State under paragraph (1). Such criteria shall
				provide that in the case of a State that receives such a grant for a fiscal
				year and is determined by the Secretary to have not used such grant in
				accordance with this section, such State shall not be eligible for such a grant
				for any subsequent fiscal year.
								(3)Authorization of
				appropriationsFor purposes of carrying out the grant program
				under this section, including for administrative purposes, there is authorized
				to be appropriated $10,000,000 for each of fiscal years 2012 through
				2018.
								(b)Pregnancy-Related
				death review
								(1)Review of
				pregnancy-related death and pregnancy-associated death casesFor
				purposes of subsection (a), with respect to a State that receives a grant under
				subsection (a), the following shall apply:
									(A)Mandatory
				reporting of pregnancy-related deaths
										(i)In
				generalThe State shall, through the State maternal mortality
				review committee, develop a process, separate from any reporting process
				established by the State department of health prior to the date of the
				enactment of this section, that provides for mandatory and confidential case
				reporting by individuals and entities described in clause (ii) of
				pregnancy-related deaths to the State department of health.
										(ii)Individuals and
				Entities describedIndividuals and entities described in this
				clause include each of the following:
											(I)Health care
				providers.
											(II)Medical
				examiners.
											(III)Medical
				coroners.
											(IV)Hospitals.
											(V)Free-standing
				birth centers.
											(VI)Other health care
				facilities.
											(VII)Any other
				individuals responsible for completing death certificates.
											(VIII)Any other
				appropriate individuals or entities specified by the Secretary.
											(B)Voluntary
				reporting of pregnancy-related and pregnancy-associated deaths
										(i)The State shall, through the State maternal
				mortality review committee, develop a process for and encourage, separate from
				any reporting process established by the State department of health prior to
				the date of the enactment of this section, voluntary and confidential case
				reporting by individuals described in clause (ii) of pregnancy-associated
				deaths to the State department of health.
										(ii)The State shall, through the State maternal
				mortality review committee, develop a process for voluntary and confidential
				reporting by family members of the deceased and by other individuals on
				possible pregnancy-related and pregnancy-associated deaths to the State
				department of health. Such process shall include—
											(I)making publicly
				available on the Internet Web site of the State department of health a
				telephone number, Internet Web link, and email address for such reporting;
				and
											(II)publicizing to
				local professional organizations, community organizations, and social services
				agencies the availability of the telephone number, Internet Web link, and email
				address made available under subclause (I).
											(C)Development of
				case-findingThe State, through the vital statistics unit of the
				State, shall annually identify pregnancy-related and pregnancy-associated
				deaths occurring in such State during the year involved by—
										(i)matching all death
				records, with respect to such year, for women of childbearing age to live birth
				certificates and infant death certificates to identify deaths of women that
				occurred during pregnancy and within one year after the end of a
				pregnancy;
										(ii)identifying
				deaths reported during such year as having an underlying or contributing cause
				of death related to pregnancy, regardless of the time that has passed between
				the end of the pregnancy and the death;
										(iii)collecting data
				from medical examiner and coroner reports; and
										(iv)any other methods
				the States may devise to identify maternal deaths, such as through review of a
				random sample of reported deaths of women of childbearing age to ascertain
				cases of pregnancy-related and pregnancy-associated deaths that are not
				discernable from a review of death certificates alone.
										When
				feasible and for purposes of effectively collecting and obtaining data on
				pregnancy-related and pregnancy-associated deaths, the State shall adopt the
				most recent standardized birth and death certificates, as issued by the
				National Center for Vital Health Statistics, including the recommended checkbox
				section for pregnancy on the death certificates.(D)Case
				investigation and development of case summariesFollowing receipt
				of reports by the State department of health pursuant to subparagraph (A) or
				(B) and collection by the vital statistics unit of the State of possible cases
				of pregnancy-related and pregnancy-associated deaths pursuant to subparagraph
				(C), the State, through the State maternal mortality review committee
				established under subsection (a), shall investigate each case, utilizing the
				case abstraction form described in subsection (c), and prepare de-identified
				case summaries, which shall be reviewed by the committee and included in
				applicable reports. For purposes of subsection (a), under the processes
				established under subparagraphs (A), (B), and (C), a State department of health
				or vital statistics unit of a State shall provide to the State maternal
				mortality review committee access to information collected pursuant to such
				subparagraphs as necessary to carry out this subparagraph. Data and information
				collected for the case summary and review are for purposes of public health
				activities, in accordance with HIPAA privacy and security law (as defined in
				section 3009(a)(2) of the Public Health Service Act). Such case investigations
				shall include data and information obtained through—
										(i)medical examiner
				and autopsy reports of the woman involved;
										(ii)medical records
				of the woman, including such records related to health care prior to pregnancy,
				prenatal and postnatal care, labor and delivery care, emergency room care,
				hospital discharge records, and any care delivered up until the time of death
				of the woman for purposes of public health activities, in accordance with HIPAA
				privacy and security law (as defined in section 3009(a)(2) of the Public Health
				Service Act);
										(iii)oral and written
				interviews of individuals directly involved in the maternal care of the woman
				during and immediately following the pregnancy of the woman, including health
				care, mental health, and social service providers, as applicable;
										(iv)optional oral or
				written interviews of the family of the woman;
										(v)socioeconomic and
				other relevant background information about the woman;
										(vi)information
				collected in subparagraph (C)(i); and
										(vii)other
				information on the cause of death of the woman, such as social services and
				child welfare reports.
										(2)State maternal
				mortality review committees
									(A)Duties
										(i)Required
				committee activitiesFor purposes of subsection (a), a maternal
				mortality review committee established by a State pursuant to a grant under
				such subsection shall carry out the following pregnancy-related death and
				pregnancy-associated death review activities and shall include all information
				relevant to the death involved on the case abstraction form developed under
				subsection (d):
											(I)With respect to a
				case of pregnancy-related or pregnancy-associated death of a woman, review the
				case summaries prepared under subparagraphs (A), (B), (C), and (D) of paragraph
				(1).
											(II)Review aggregate
				statistical reports developed by the vital statistics unit of the State under
				paragraph (1)(C) regarding pregnancy-related and pregnancy-associated deaths to
				identify trends, patterns, and disparities in adverse outcomes and address
				medical, non-medical, and system-related factors that may have contributed to
				such pregnancy-related and pregnancy-associated deaths and disparities.
											(III)Develop
				recommendations, based on the review of the case summaries under paragraph
				(1)(D) and aggregate statistical reports under subclause (II), to improve
				maternal care, social and health services, and public health policy and
				institutions, including with respect to improving access to maternal care,
				improving the availability of social services, and eliminating disparities in
				maternal care and outcomes.
											(ii)Optional
				committee activitiesFor
				purposes of subsection (a), a maternal mortality review committee established
				by a State under such subsection may present findings and recommendations
				regarding a specific case or set of circumstances directly to a health care
				facility or its local or State professional organization for the purpose of
				instituting policy changes, educational activities, or otherwise improving the
				quality of care provided by the facilities.
										(B)Composition of
				maternal mortality review committees
										(i)In
				GeneralEach State maternal mortality review committee
				established pursuant to a grant under subsection (a) shall be
				multi-disciplinary, consisting of health care and social service providers,
				public health officials, other persons with professional expertise on maternal
				health and mortality, and patient and community advocates who represent those
				communities within such State that are the most affected by maternal mortality.
				Membership on such a committee of a State shall be reviewed annually by the
				State department of health to ensure that membership representation
				requirements are being fulfilled in accordance with this paragraph.
										(ii)Required
				membershipEach such review committee shall include—
											(I)representatives
				from medical specialities providing care to pregnant and postpartum patients,
				including obstetricians (including generalists and maternal fetal medicine
				specialists), and family practice physicians;
											(II)certified nurse
				midwives, certified midwives, and advanced practice nurses;
											(III)hospital-based
				nurses;
											(IV)representatives
				of the State department of health maternal and child health department;
											(V)social service
				providers or social workers;
											(VI)the chief medical
				examiners or designees;
											(VII)facility
				representatives, such as from hospitals or free-standing birth centers;
				and
											(VIII)community or patient advocates who
				represent those communities within the State that are the most affected by
				maternal mortality.
											(iii)Additional
				membersEach such review committee may also include
				representatives from other relevant academic, health, social service, or policy
				professions, or community organizations, on an ongoing basis, or as needed, as
				determined beneficial by the review committee, including—
											(I)anesthesiologists;
											(II)emergency
				physicians;
											(III)pathologists;
											(IV)epidemiologists
				or biostatisticians;
											(V)intensivists;
											(VI)vital statistics
				officers;
											(VII)nutritionists;
											(VIII)mental health
				professionals;
											(IX)substance abuse
				treatment specialists;
											(X)representatives of
				relevant advocacy groups;
											(XI)academics;
											(XII)representatives
				of beneficiaries of the State plan under the Medicaid program under title
				XIX;
											(XIII)paramedics;
											(XIV)lawyers;
											(XV)risk management
				specialists;
											(XVI)representatives
				of the departments of health or public health of major cities in the State
				involved; and
											(XVII)policy
				makers.
											(iv)Diverse
				community membershipThe composition of such a committee, with
				respect to a State, shall include—
											(I)representatives
				from diverse communities, particularly those communities within such State most
				severely affected by pregnancy-related deaths or pregnancy-associated deaths
				and by a lack of access to relevant maternal care services, from community
				maternal child health organizations, and from minority advocacy groups;
											(II)members,
				including health care providers, from different geographic regions in the
				State, including any rural, urban, and tribal areas; and
											(III)health care and
				social service providers who work in communities that are diverse with regard
				to race, ethnicity, immigration status, Indigenous status, and English
				proficiency.
											(v)Maternal
				mortality review staffStaff of each such review committee shall
				include—
											(I)vital health
				statisticians, maternal child health statisticians, or epidemiologists;
											(II)a coordinator of
				the State maternal mortality review committee, to be designated by the State;
				and
											(III)administrative
				staff.
											(C)Option for
				States to form regional maternal mortality reviewsStates with a
				low rate of occurrence of pregnancy-associated or pregnancy-related deaths may
				choose to partner with one or more neighboring States to fulfill the activities
				described in paragraph (1)(C). In such a case, with respect to States in such a
				partnership, any requirement under this section relating to the reporting of
				information related to such activities shall be deemed to be fulfilled by each
				such State if a single such report is submitted for the partnership.
									(3)State Department
				of Health ActivitiesFor purposes of subsection (a), a State
				department of health of a State receiving a grant under such subsection
				shall—
									(A)in consultation
				with the maternal mortality review committee of the State and in conjunction
				with relevant professional organizations, develop a plan for ongoing health
				care provider education, based on the findings and recommendations of the
				committee, in order to improve the quality of maternal care; and
									(B)take steps to
				widely disseminate the findings and recommendations of the State maternal
				mortality review committees of the State and to implement the recommendations
				of such committee.
									(c)Case abstraction
				form
								(1)DevelopmentThe Director of the Centers for Disease
				Control and Prevention shall develop a uniform, comprehensive case abstraction
				form and make such form available to States for State maternal mortality review
				committees for use by such committees in order to—
									(A)ensure that the
				cases and information collected and reviewed by such committees can be pooled
				for review by the Department of Health and Human Services and its agencies;
				and
									(B)preserve the
				uniformity of the information and its use for Federal public health
				purposes.
									(2)Permissible
				State modificationEach State
				may modify the form developed under paragraph (1) for implementation and use by
				such State or by the State maternal mortality review committee of such State by
				including on such form additional information to be collected, but may not
				alter the standard questions on such form, in order to ensure that the
				information can be collected and reviewed centrally at the Federal
				level.
								(d)Treatment as
				public health authority for purposes of HIPAAFor purposes of applying HIPAA privacy and
				security law (as defined in section 3009(a)(2) of the Public Health Service
				Act), a State maternal mortality review committee of a State established
				pursuant to this section to carry out activities described in subsection
				(b)(2)(A) shall be deemed to be a public health authority described in section
				164.501 (and referenced in section 164.512(b)(1)(i)) of title 45, Code of
				Federal Regulations (or any successor regulation), carrying out public health
				activities and purposes described in such section 164.512(b)(1)(i) (or any such
				successor regulation).
							(e)Public
				disclosure of information
								(1)In
				generalFor fiscal year 2012 or a subsequent fiscal year, each
				State receiving a grant under this section for such year shall, subject to
				paragraph (3), provide for the public disclosure, and submission to the
				information clearinghouse established under paragraph (2), of the information
				included in the report of the State under section 506(a)(2)(F) for such year
				(relating to the findings for such year of the State maternal mortality review
				committee established by the State under this section).
								(2)Information
				clearinghouseThe Secretary
				of Health and Human Services shall establish an information clearinghouse, that
				shall be administered by the Director of the Centers for Disease Control and
				Prevention, that will maintain findings and recommendations submitted pursuant
				to paragraph (1) and provide such findings and recommendations for public
				review and research purposes by State health departments, maternal mortality
				review committees, and health providers and institutions.
								(3)Confidentiality
				of informationIn no case shall any individually identifiable
				health information be provided to the public, or submitted to the information
				clearinghouse, under paragraph (1).
								(f)Confidentiality
				of review committee proceedings
								(1)In
				generalAll proceedings and activities of a State maternal
				mortality review committee under this section, opinions of members of such a
				committee formed as a result of such proceedings and activities, and records
				obtained, created, or maintained pursuant to this section, including records of
				interviews, written reports, and statements procured by the Department of
				Health and Human Services or by any other person, agency, or organization
				acting jointly with the Department, in connection with morbidity and mortality
				reviews under this section, shall be confidential, and not subject to
				discovery, subpoena, or introduction into evidence in any civil, criminal,
				legislative, or other proceeding. Such records shall not be open to public
				inspection.
								(2)Testimony of
				members of committee
									(A)In
				generalMembers of a State maternal mortality review committee
				under this section may not be questioned in any civil, criminal, legislative,
				or other proceeding regarding information presented in, or opinions formed as a
				result of, a meeting or communication of the committee.
									(B)ClarificationNothing
				in this subsection shall be construed to prevent a member of such a committee
				from testifying regarding information that was obtained independent of such
				member’s participation on the committee, or that is public information.
									(3)Availability of
				information for research purposesNothing in this subsection shall prohibit
				the publishing by such a committee or the Department of Health and Human
				Services of statistical compilations and research reports that—
									(A)are based on
				confidential information, relating to morbidity and mortality review;
				and
									(B)do not contain
				identifying information or any other information that could be used to
				ultimately identify the individuals concerned.
									(g)DefinitionsFor
				purposes of this section:
								(1)The term pregnancy-associated
				death means the death of a woman while pregnant or during the one-year
				period following the date of the end of pregnancy, irrespective of the cause of
				such death.
								(2)The term pregnancy-related
				death means the death of a woman while pregnant or during the one-year
				period following the date of the end of pregnancy, irrespective of the duration
				or site of the pregnancy, from any cause related to or aggravated by the
				pregnancy or its management, but not from any accidental or incidental
				cause.
								(3)The term woman of childbearing
				age means a woman who is at least 10 years of age and not more than 54
				years of
				age.
								.
				(b)Inclusion of
			 findings of review committees in required reports
					(1)State triennial
			 reportsParagraph (2) of
			 section 506(a) of such Act (42 U.S.C. 706(a)) is amended by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)In the case of a State receiving a grant
				under section 514, beginning for the first fiscal year beginning after 3 years
				after the date of establishment of the State maternal mortality review
				committee established by the State pursuant to such grant and once every 3
				years thereafter, information containing the findings and recommendations of
				such committee and information on the implementation of such recommendations
				during the period
				involved.
							.
					(2)Annual reports
			 to CongressParagraph (3) of such section is amended—
						(A)in subparagraph
			 (D), at the end, by striking and;
						(B)in subparagraph (E), at the end, by
			 striking the period and inserting ; and; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)For fiscal year 2012 and each subsequent
				fiscal year, taking into account the findings, recommendations, and
				implementation information submitted by States pursuant to paragraph (2)(F), on
				the status of pregnancy-related deaths and pregnancy-associated deaths in the
				United States and including recommendations on methods to prevent such deaths
				in the United
				States.
								.
						506.Eliminating
			 disparities in maternity health outcomesPart B of title III of the Public Health
			 Service Act is amended by inserting after section 317V, as added, the following
			 new section:
				
					317W.Eliminating
				disparities in maternity health outcomes
						(a)In
				generalThe Secretary shall,
				in consultation with relevant national stakeholder organizations, such as
				national medical specialty organizations, national maternal child health
				organizations, and national health disparity organizations, carry out the
				following activities to eliminate disparities in maternal health
				outcomes:
							(1)Conduct research into the determinants and
				the distribution of disparities in maternal care, health risks, and health
				outcomes, and improve the capacity of the performance measurement
				infrastructure to measure such disparities.
							(2)Expand access to services that have been
				demonstrated to improve the quality and outcomes of maternity care for
				vulnerable populations.
							(3)Establish a demonstration project to
				compare the effectiveness of interventions to reduce disparities in maternity
				services and outcomes, and implement and assess effective interventions.
							(b)Scope and
				selection of States for demonstration projectThe demonstration project under subsection
				(a)(3) shall be conducted in no more than 8 States, which shall be selected by
				the Secretary based on—
							(1)applications
				submitted by States, which specify which regions and populations the State
				involved will serve under the demonstration project;
							(2)criteria designed
				by the Secretary to ensure that, as a whole, the demonstration project is, to
				the greatest extent possible, representative of the demographic and geographic
				composition of communities most affected by disparities;
							(3)criteria designed
				by the Secretary to ensure that a variety of type of models are tested through
				the demonstration project and that such models include interventions that have
				an existing evidence base for effectiveness; and
							(4)criteria designed
				by the Secretary to assure that the demonstration projects and models will be
				carried out in consultation with local and regional provider organizations,
				such as community health centers, hospital systems, and medical societies
				representing providers of maternity services.
							(c)Duration of
				demonstration projectThe demonstration project under subsection
				(a)(3) shall begin on January 1, 2012, and end on December 31, 2016.
						(d)Grants for
				evaluation and monitoringThe
				Secretary may make grants to States and health care providers participating in
				the demonstration project under subsection (a)(3) for the purpose of collecting
				data necessary for the evaluation and monitoring of such project.
						(e)Reports
							(1)State
				reportsEach State that
				participates in the demonstration project under subsection (a)(3) shall report
				to the Secretary, in a time, form, and manner specified by the Secretary, the
				data necessary to—
								(A)monitor
				the—
									(i)outcomes of the
				project;
									(ii)costs of the
				project; and
									(iii)quality of
				maternity care provided under the project; and
									(B)evaluate the
				rationale for the selection of the items and services included in any bundled
				payment made by the State under the project.
								(2)Final
				reportNot later than
				December 31, 2017, the Secretary shall submit to Congress a report on the
				results of the demonstration project under subsection
				(a)(3).
							.
			507.Decreasing the
			 risk factors for sudden unexpected infant death and sudden unexplained death in
			 childhood
				(a)EstablishmentThe
			 Secretary of Health and Human Services acting through the Administrator of the
			 Health Resources and Services Administration and in consultation with the
			 Director of the Centers for Disease Control and Prevention and the Director of
			 the National Institutes of Health (in this section referred to as the
			 Secretary) shall establish and implement a culturally competent
			 public health awareness and education campaign to provide information that is
			 focused on decreasing the risk factors for sudden unexpected infant death and
			 sudden unexplained death in childhood, including educating individuals about
			 safe sleep environments, sleep positions, and reducing exposure to smoking
			 during pregnancy and after birth.
				(b)Targeted
			 PopulationsThe campaign under subsection (a) shall be designed
			 to reduce health disparities through the targeting of populations with high
			 rates of sudden unexpected infant death and sudden unexplained death in
			 childhood.
				(c)ConsultationIn
			 establishing and implementing the campaign under subsection (a), the Secretary
			 shall consult with national organizations representing health care providers,
			 including nurses and physicians, parents, child care providers, children's
			 advocacy and safety organizations, maternal and child health programs and
			 women’s, infants, and children nutrition professionals, and other individuals
			 and groups determined necessary by the Secretary for such establishment and
			 implementation.
				(d)Grants
					(1)In
			 generalIn carrying out the campaign under subsection (a), the
			 Secretary shall award grants to national organizations, State and local health
			 departments, and community-based organizations for the conduct of education and
			 outreach programs for nurses, parents, child care providers, public health
			 agencies, and community organizations.
					(2)ApplicationTo
			 be eligible to receive a grant under paragraph (1), an entity shall submit to
			 the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2012
			 through 2016.
				508.Reducing
			 teenage pregnanciesTitle III
			 of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding
			 at the end the following new part:
				
					WYouth Pregnancy
				Prevention Programs
						399OO.PurposeIt is the purpose of this part to develop
				and carry out research and demonstration projects on new and existing program
				interventions to provide youth in racial or ethnic minority or immigrant
				communities the information and skills needed to reduce teenage pregnancies,
				build healthy relationships, and improve overall health and well-being.
						399OO–1.Demonstration
				grants to reduce teenage pregnancies
							(a)In
				generalThe Secretary shall award competitive grants to eligible
				entities for establishing or expanding programs to provide youth in racial or
				ethnic minority or immigrant communities the information and skills needed to
				avoid teenage pregnancy and develop healthy relationships.
							(b)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants—
								(1)proposing to carry
				out projects in racial or ethnic minority or immigrant communities;
								(2)that have a
				demonstrated history of effectively working with such targeted communities;
				or
								(3)that have a
				demonstrated history of engaging in a meaningful and significant partnership
				with such targeted communities.
								(c)Program
				settingsPrograms funded through a grant under subsection (a)
				shall be provided—
								(1)through
				classroom-based settings, such as school health education, humanities, language
				arts, or family and consumer science education; after-school programs;
				community-based programs; workforce development programs; and health care
				settings; or
								(2)in collaboration
				with systems that serve large numbers of at-risk youth such as juvenile justice
				or foster care systems.
								(d)Project
				requirementsAs a condition of receipt of a grant under this
				section, an entity shall agree that, with respect to information and skills
				provided through the grant—
								(1)such information
				and skills will be—
									(A)age-appropriate;
									(B)evidence-based or
				evidence-informed;
									(C)provided in
				accordance with section 399OO–5(b); and
									(D)culturally
				sensitive and relevant to the target populations; and
									(2)any information provided about
				contraceptives shall include the health benefits and side effects of all
				contraceptives and barrier methods.
								(e)EvaluationOf
				the total amount made available to carry out this section for a fiscal year,
				the Secretary, acting through the Director of the Centers for Disease Control
				and Prevention and other agencies as appropriate, shall allot up to 10 percent
				of such amount to carry out a rigorous, independent evaluation to determine the
				extent and the effectiveness of activities funded through this section during
				such fiscal year in changing attitudes and behavior of teenagers with respect
				to healthy relationships and childbearing.
							(f)Grants for
				Indian tribes or tribal organizationsOf the total amount made
				available to carry out this section for a fiscal year, the Secretary shall
				reserve 5 percent of such amount to award grants under this section to Indian
				tribes and tribal organizations in such manner, and subject to such
				requirements, as the Secretary, in consultation with Indian tribes and tribal
				organizations, determines appropriate.
							(g)Eligible entity
				defined
								(1)In
				generalIn this section, the
				term eligible entity means a State, local, or tribal agency; a
				school or postsecondary institution; an after-school program; a nonprofit
				organization; or a community or faith-based organization.
								(2)Preventing
				exclusion of smaller community-based organizationsIn carrying
				out this section, the Secretary shall ensure that the amounts and requirements
				of grants provided under this section do not preclude receipt of such grants by
				community-based organizations with a demonstrated history of effectively
				working with adolescents in racial or ethnic minority or immigrant communities
				or engaged in meaningful and significant partnership with such
				communities.
								399OO–2.Multimedia
				campaigns to reduce teenage pregnancies
							(a)In
				generalThe Secretary shall award competitive grants to public
				and private entities to carry out multimedia campaigns to provide public
				education and increase public awareness regarding teenage pregnancy and related
				social and emotional issues, such as violence prevention.
							(b)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants proposing to carry out campaigns developed for racial or ethnic
				minority or immigrant communities.
							(c)Information To
				be providedAs a condition of receipt of a grant under this
				section, an entity shall agree to use the grant to carry out multimedia
				campaigns described in subsection (a) that—
								(1)at a minimum,
				shall provide information on—
									(A)the prevention of
				teenage pregnancy; and
									(B)healthy
				relationship development; and
									(2)may provide
				information on the prevention of dating violence.
								399OO–3.Research on
				reducing teenage pregnancies and teenage dating violence and improving healthy
				relationships
							(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall make grants to public and private
				entities to conduct, support, or coordinate research on teenage pregnancy,
				dating violence, and healthy relationships among racial or ethnic minority or
				immigrant communities that—
								(1)improves data
				collection on—
									(A)sexual and
				reproductive health, including teenage pregnancies and births, among all
				minority communities and subpopulations in which such data are not collected,
				including American Indian and Alaska Native youth;
									(B)sexual behavior,
				sexual or reproductive coercion, and teenage contraceptive use patterns at the
				State level, as appropriate; and
									(C)teenage
				pregnancies among youth in and aging out of foster care or juvenile justice
				systems and the underlying factors that lead to teenage pregnancy among youth
				in foster care or juvenile justice systems;
									(2)investigates—
									(A)the variance in
				the rates of teenage pregnancy by—
										(i)racial and ethnic group (such as Hispanic,
				Asian-American, African-American, Pacific Islander, American Indian, and Alaska
				Native); and
										(ii)socioeconomic status, including as based on
				the income of the family and education attainment;
										(B)factors affecting the risk for youth of
				teenage pregnancy or dating abuse, including the physical and social
				environment, level of acculturation, access to health care, aspirations for the
				future, and history of physical or sexual violence or abuse;
									(C)the role that violence and abuse play in
				teenage sex, pregnancy, and childbearing;
									(D)strategies to
				address the disproportionate rates of teenage pregnancies and dating violence
				in racial or ethnic minority or immigrant communities;
									(E)how effective
				interventions can be replicated or adapted in other settings to serve racial or
				ethnic minority or immigrant communities; and
									(F)the effectiveness of media campaigns in
				addressing healthy relationship development, dating violence prevention, and
				teenage pregnancy; and
									(3)tests research-based strategies for
				addressing high rates of unintended teenage pregnancy through programs that
				emphasize healthy relationships and violence prevention.
								(b)PriorityIn
				carrying out this section, the Secretary shall give priority to research that
				incorporates—
								(1)interdisciplinary
				approaches;
								(2)a strong emphasis
				on community-based participatory research; or
								(3)translational
				research.
								399OO–4.HHS
				adolescent health work group
							(a)PurposeNot later than 30 days after the date of
				the enactment of this part, the Secretary shall direct the interagency
				adolescent health workgroup within the Office of Adolescent Health of the
				Department of Health and Human Services to—
								(1)include in the
				work of the group strategies for teenage dating violence prevention and healthy
				teenage relationships with a particular focus among racial or ethnic minority
				or immigrant communities; and
								(2)with respect to including such strategies,
				consult, to the greatest extent possible, with the Federal Interagency
				Workgroup on Teen Dating Violence formed under the leadership of the National
				Institute of Justice of the Department of Justice.
								(b)Report
				RequirementThe Secretary,
				through the Office of Adolescent Health, shall periodically submit to Congress
				a report that—
								(1)includes a review
				of the evidence-based programs on preventing teenage pregnancy, which are
				carried out and identified by the Office; and
								(2)identifies the
				programs of the Department of Health and Human Services that include teenage
				dating violence prevention and the promotion of healthy teenage relationships
				as part of a strategy to prevent teenage pregnancy.
								399OO–5.General
				grant provisions
							(a)ApplicationsTo
				seek a grant under this part, an entity shall submit an application to the
				Secretary in such form, in such manner, and containing such agreements,
				assurances, and information as the Secretary may require.
							(b)Additional
				requirementsA grant may be made under this part only if the
				applicant involved agrees that information, activities, and services provided
				under the grant—
								(1)will be
				evidence-based or evidence informed;
								(2)will be factually
				and medically accurate and complete; and
								(3)if directed to a
				particular population group, will be provided in an appropriate language and
				cultural context.
								(c)Training and
				technical assistance
								(1)In
				generalOf the total amount made available to carry out this part
				for a fiscal year, the Secretary shall use 10 percent to provide, directly or
				through a competitive grant process, training and technical assistance to the
				grant recipients under this part, including by disseminating research and
				information regarding effective and promising practices, providing consultation
				and resources on a broad array of teenage and unintended pregnancy and violence
				prevention strategies, and developing resources and materials.
								(2)CollaborationIn
				carrying out this subsection, the Secretary shall collaborate with entities
				that have expertise in the prevention of teenage pregnancy, healthy
				relationship development, minority health and health disparities, and violence
				prevention.
								399OO–6.DefinitionsIn this part:
							(1)Medically
				accurate and completeThe term medically accurate and
				complete means, with respect to information, activities, or services,
				verified or supported by the weight of research conducted in compliance with
				accepted scientific methods and—
								(A)published in
				peer-reviewed journals, where applicable; or
								(B)comprising
				information that leading professional organizations and agencies with relevant
				expertise in the field recognize as accurate, objective, and complete.
								(2)Racial or ethnic
				minority or immigrant communitiesThe term racial or ethnic
				minority or immigrant communities means communities with a substantial
				number of residents who are members of racial or ethnic minority groups or who
				are immigrants.
							(3)Reproductive
				coercionThe term reproductive coercion means, with
				respect to a person, coercive behavior that interferes with the ability of such
				person to control the reproductive decisionmaking of such person, such as
				intentionally exposing such person to sexually transmitted infections; in the
				case such person is a female, attempting to impregnate such person against her
				will; intentionally interfering with the person’s birth control; or threatening
				or acting violent if the person does not comply with the perpetrator’s wishes
				regarding contraception or the decision whether to terminate or continue a
				pregnancy.
							(4)YouthThe
				term youth means individuals who are 11 to 19 years of age.
							399OO–7.Reports
							(a)Report on use of
				fundsNot later than 1 year after the date of the enactment of
				this part, the Secretary shall submit to Congress a report on the use of funds
				provided pursuant to this part.
							(b)Report on impact
				of programsNot later than
				March 1, 2016, the Secretary shall submit to Congress a report on the impact
				that the programs under this part had on reducing teenage pregnancies.
							399OO–8.Authorization
				of appropriations
							(a)In
				generalThere are authorized to be appropriated to carry out this
				part such sums as may be necessary for each of the fiscal years 2012 through
				2016.
							(b)AvailabilityAmounts
				appropriated pursuant to subsection (a)—
								(1)are authorized to
				remain available until expended; and
								(2)are in addition to
				amounts otherwise made available for such
				purposes.
								.
			509.Gestational
			 diabetesPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding
			 after section 317H the following:
				
					317H–1.Gestational
				diabetes
						(a)Understanding
				and monitoring gestational diabetes
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, in consultation with the Diabetes Mellitus
				Interagency Coordinating Committee established under section 429 and
				representatives of appropriate national health organizations, shall develop a
				multisite gestational diabetes research project within the diabetes program of
				the Centers for Disease Control and Prevention to expand and enhance
				surveillance data and public health research on gestational diabetes.
							(2)Areas to be
				addressedThe research project developed under paragraph (1)
				shall address—
								(A)procedures to
				establish accurate and efficient systems for the collection of gestational
				diabetes data within each State and commonwealth, territory, or possession of
				the United States;
								(B)the progress of
				collaborative activities with the National Vital Statistics System, the
				National Center for Health Statistics, and State health departments with
				respect to the standard birth certificate, in order to improve surveillance of
				gestational diabetes;
								(C)postpartum methods of tracking women with
				gestational diabetes after delivery as well as targeted interventions proven to
				lower the incidence of type 2 diabetes in that population;
								(D)variations in the
				distribution of diagnosed and undiagnosed gestational diabetes, and of impaired
				fasting glucose tolerance and impaired fasting glucose, within and among groups
				of women; and
								(E)factors and
				culturally sensitive interventions that influence risks and reduce the
				incidence of gestational diabetes and related complications during childbirth,
				including cultural, behavioral, racial, ethnic, geographic, demographic,
				socioeconomic, and genetic factors.
								(3)ReportNot
				later than 2 years after the date of the enactment of this section, and
				annually thereafter, the Secretary shall generate a report on the findings and
				recommendations of the research project including prevalence of gestational
				diabetes in the multisite area and disseminate the report to the appropriate
				Federal and non-Federal agencies.
							(b)Expansion of
				gestational diabetes research
							(1)In
				GeneralThe Secretary shall
				expand and intensify public health research regarding gestational diabetes.
				Such research may include—
								(A)developing and
				testing novel approaches for improving postpartum diabetes testing or screening
				and for preventing type 2 diabetes in women with a history of gestational
				diabetes; and
								(B)conducting public
				health research to further understanding of the epidemiologic,
				socioenvironmental, behavioral, translation, and biomedical factors and health
				systems that influence the risk of gestational diabetes and the development of
				type 2 diabetes in women with a history of gestational diabetes.
								(2)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2012 through
				2016.
							(c)Demonstration
				grants To lower the rate of gestational diabetes
							(1)In
				GeneralThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				award grants, on a competitive basis, to eligible entities for demonstration
				projects that implement evidence-based interventions to reduce the incidence of
				gestational diabetes, the recurrence of gestational diabetes in subsequent
				pregnancies, and the development of type 2 diabetes in women with a history of
				gestational diabetes.
							(2)PriorityIn
				making grants under this subsection, the Secretary shall give priority to
				projects focusing on—
								(A)helping women who have 1 or more risk
				factors for developing gestational diabetes;
								(B)working with women with a history of
				gestational diabetes during a previous pregnancy;
								(C)providing postpartum care for women with
				gestational diabetes;
								(D)tracking cases where women with a history
				of gestational diabetes developed type 2 diabetes;
								(E)educating mothers with a history of
				gestational diabetes about the increased risk of their child developing
				diabetes;
								(F)working to prevent gestational diabetes and
				prevent or delay the development of type 2 diabetes in women with a history of
				gestational diabetes; and
								(G)achieving outcomes designed to assess the
				efficacy and cost-effectiveness of interventions that can inform decisions on
				long-term sustainability, including third-party reimbursement.
								(3)ApplicationAn
				eligible entity desiring to receive a grant under this subsection shall submit
				to the Secretary—
								(A)an application at
				such time, in such manner, and containing such information as the Secretary may
				require; and
								(B)a plan to—
									(i)lower the rate of
				gestational diabetes during pregnancy; or
									(ii)develop methods of tracking women with a
				history of gestational diabetes and develop effective interventions to lower
				the incidence of the recurrence of gestational diabetes in subsequent
				pregnancies and the development of type 2 diabetes.
									(4)Uses of
				FundsAn eligible entity receiving a grant under this subsection
				shall use the grant funds to carry out demonstration projects described in
				paragraph (1), including—
								(A)expanding
				community-based health promotion education, activities, and incentives focused
				on the prevention of gestational diabetes and development of type 2 diabetes in
				women with a history of gestational diabetes;
								(B)aiding State- and tribal-based diabetes
				prevention and control programs to collect, analyze, disseminate, and report
				surveillance data on women with, and at risk for, gestational diabetes, the
				recurrence of gestational diabetes in subsequent pregnancies, and, for women
				with a history of gestational diabetes, the development of type 2 diabetes;
				and
								(C)training and
				encouraging health care providers—
									(i)to
				promote risk assessment, high-quality care, and self-management for gestational
				diabetes and the recurrence of gestational diabetes in subsequent pregnancies;
				and
									(ii)to prevent the
				development of type 2 diabetes in women with a history of gestational diabetes,
				and its complications in the practice settings of the health care
				providers.
									(5)ReportNot later than 4 years after the date of
				the enactment of this section, the Secretary shall prepare and submit to the
				Congress a report concerning the results of the demonstration projects
				conducted through the grants awarded under this subsection.
							(6)Definition of
				Eligible EntityIn this subsection, the term eligible
				entity means a nonprofit organization (such as a nonprofit academic
				center or community health center) or a State, tribal, or local health
				agency.
							(7)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2012 through
				2016.
							(d)Postpartum
				follow-Up regarding gestational diabetesThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				work with the State- and tribal-based diabetes prevention and control programs
				assisted by the Centers to encourage postpartum follow-up after gestational
				diabetes, as medically appropriate, for the purpose of reducing the incidence
				of gestational diabetes, the recurrence of gestational diabetes in subsequent
				pregnancies, the development of type 2 diabetes in women with a history of
				gestational diabetes, and related
				complications.
						.
			510.Emergency
			 contraception education and information programs
				(a)Emergency
			 Contraception Public Education Program
					(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall develop and disseminate to the public
			 information on emergency contraception.
					(2)DisseminationThe
			 Secretary may disseminate information under paragraph (1) directly or through
			 arrangements with nonprofit organizations, consumer groups, institutions of
			 higher education, clinics, the media, and Federal, State, and local
			 agencies.
					(3)InformationThe
			 information disseminated under paragraph (1) shall include, at a minimum, a
			 description of emergency contraception and an explanation of the use, safety,
			 efficacy, and availability of such contraception.
					(b)Emergency
			 Contraception Information Program for Health Care Providers
					(1)In
			 generalThe Secretary, acting through the Administrator of the
			 Health Resources and Services Administration and in consultation with major
			 medical and public health organizations, shall develop and disseminate to
			 health care providers information on emergency contraception.
					(2)InformationThe
			 information disseminated under paragraph (1) shall include, at a
			 minimum—
						(A)information
			 describing the use, safety, efficacy, and availability of emergency
			 contraception;
						(B)a recommendation
			 regarding the use of such contraception in appropriate cases; and
						(C)information
			 explaining how to obtain copies of the information developed under subsection
			 (a) for distribution to the patients of the providers.
						(c)DefinitionsIn
			 this section:
					(1)Emergency
			 contraceptionThe term emergency contraception means
			 a drug or device (as the terms are defined in section 201 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 321)) or a drug regimen that—
						(A)is used
			 postcoitally;
						(B)prevents pregnancy
			 primarily by preventing or delaying ovulation, and does not terminate an
			 established pregnancy; and
						(C)is approved by the
			 Food and Drug Administration.
						(2)Health care
			 providerThe term health care provider means an
			 individual who is licensed or certified under State law to provide health care
			 services and who is operating within the scope of such license. Such term shall
			 include a pharmacist.
					(3)Institution of
			 higher educationThe term institution of higher
			 education has the same meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of the fiscal years
			 2012 through 2016.
				511.Supporting
			 healthy adolescent development
				(a)In
			 GeneralThe Secretary may award a grant to each eligible State to
			 conduct programs of sex education described in subsection (b), including
			 education on both abstinence and contraception for the prevention of teenage
			 pregnancy and sexually transmitted diseases, including HIV/AIDS.
				(b)Requirements for
			 Sex Education ProgramsA program of sex education described in
			 this subsection is a program that—
					(1)is age appropriate
			 and medically accurate;
					(2)stresses the value
			 of abstinence while not ignoring those young people who have been or are
			 sexually active;
					(3)provides
			 information about the health benefits and side effects of contraceptive and
			 barrier methods used—
						(A)as a means to
			 prevent pregnancy; and
						(B)to reduce the risk
			 of contracting sexually transmitted disease, including HIV/AIDS;
						(4)encourages family
			 communication between parent and child about sexuality;
					(5)cultivates a
			 respectful dialogue about sexuality, including sexual orientation and gender
			 identity, and embraces the principles of nondiscrimination based on sexual
			 orientation and gender identity;
					(6)counters the
			 perpetuation of narrow gender roles, including the sexualization of female
			 children, adolescents, and adults;
					(7)teaches young
			 people the skills to make responsible decisions about sexuality, including how
			 to avoid unwanted verbal, physical, and sexual advances and how to avoid making
			 verbal, physical, and sexual advances that are not wanted by the other
			 party;
					(8)develops healthy
			 relationships, including the prevention of dating and sexual violence;
					(9)teaches young
			 people how alcohol and drug use can affect responsible decisionmaking;
			 and
					(10)does not teach or
			 promote religion.
					(c)Additional
			 ActivitiesIn carrying out a program of sex education, a State
			 may expend grant funds awarded under subsection (a) to carry out educational
			 and motivational activities that help young people—
					(1)gain knowledge
			 about the physical, emotional, biological, and hormonal changes of adolescence
			 and subsequent stages of human maturation;
					(2)develop the
			 knowledge and skills necessary to ensure and protect their sexual and
			 reproductive health from unintended pregnancy and sexually transmitted disease,
			 including HIV/AIDS, throughout their lifespan;
					(3)gain knowledge
			 about the specific involvement and responsibility of each individual in sexual
			 decisionmaking;
					(4)develop healthy
			 attitudes and values about adolescent growth and development, body image,
			 gender roles, racial and ethnic diversity, sexual orientation and gender
			 identity, and other subjects;
					(5)develop and
			 practice healthy life skills including goal-setting, decisionmaking,
			 negotiation, communication, and stress management; and
					(6)promote
			 self-esteem and positive interpersonal skills focusing on relationship
			 dynamics, including friendships, dating, romantic involvement, marriage, and
			 family interactions.
					(d)Matching
			 fundsThe Secretary may not
			 make payments to a State under this section in an amount exceeding Federal
			 medical assistance percentage for such State (as such term is defined in
			 section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b))) of the costs
			 of the programs conducted by the State under this section.
				(e)Evaluation of
			 programs
					(1)In
			 GeneralFor the purpose of evaluating the effectiveness of
			 programs of sex education carried out with a grant under this section,
			 evaluations shall be carried out in accordance with paragraphs (2) and
			 (3).
					(2)National
			 Evaluation
						(A)MethodThe
			 Secretary shall provide for a national evaluation of a representative sample of
			 programs of sex education carried out with grants under this section to
			 determine—
							(i)the
			 effectiveness of such programs in helping to delay the initiation of sexual
			 intercourse and other high-risk behaviors;
							(ii)the
			 effectiveness of such programs in preventing adolescent pregnancy;
							(iii)the
			 effectiveness of such programs in preventing sexually transmitted disease,
			 including HIV/AIDS;
							(iv)the
			 effectiveness of such programs in increasing contraceptive knowledge and
			 contraceptive behaviors when sexual intercourse occurs; and
							(v)a
			 list of best practices based upon essential programmatic components of
			 evaluated programs that have led to success described in clauses (i) through
			 (iv).
							(B)Grant
			 conditionA condition for the receipt of a grant to a State under
			 this section is that the State cooperate with the evaluation under subparagraph
			 (A).
						(C)ReportThe
			 Secretary shall submit to the Congress—
							(i)not
			 later than the end of each fiscal year during the 5-year period beginning with
			 fiscal year 2012, an interim report on the national evaluation under
			 subparagraph (A); and
							(ii)not
			 later than March 31, 2017, a final report providing the results of such
			 national evaluation.
							(3)Individual State
			 EvaluationsA condition for
			 the receipt of a grant under this section is that the State evaluate of the
			 programs of sex education funded through such grant in accordance with the
			 following requirements:
						(A)The evaluation
			 will be conducted by an external, independent entity.
						(B)The purposes of
			 the evaluation will be the determination of—
							(i)the
			 effectiveness of such programs in helping to delay the initiation of sexual
			 intercourse and other high-risk behaviors;
							(ii)the
			 effectiveness of such programs in preventing adolescent pregnancy;
							(iii)the
			 effectiveness of such programs in preventing sexually transmitted disease,
			 including HIV/AIDS; and
							(iv)the effectiveness of such programs in
			 increasing contraceptive and barrier method knowledge and contraceptive
			 behaviors when sexual intercourse occurs.
							(f)Limitations on
			 use of funds
					(1)Limitations on
			 SecretaryOf the amounts appropriated for a fiscal year for
			 purposes of this section, the Secretary may not use more than—
						(A)7 percent of such
			 amounts for administrative expenses related to carrying out this section for
			 that fiscal year; and
						(B)10 percent of such
			 amounts for the national evaluation under subsection (e)(2).
						(2)Limitations to
			 statesOf amounts provided to an eligible State under this
			 subsection, the State may not use more than 10 percent of the grant to conduct
			 any evaluation under subsection (e)(3).
					(g)Nondiscrimination
			 requiredPrograms funded under this section shall not
			 discriminate on the basis of sex, race, ethnicity, national origin, disability,
			 religion, marital status, familial status, sexual orientation, or gender
			 identity. Nothing in this section shall be construed to invalidate or limit
			 rights, remedies, procedures, or legal standards available to victims of
			 discrimination under any other Federal law or any law of a State or a political
			 subdivision of a State, including title VI of the Civil Rights Act of 1964 (42
			 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C.
			 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794),
			 and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et
			 seq.).
				(h)DefinitionsFor
			 purposes of this section:
					(1)The term age
			 appropriate means, with respect to topics, messages, and teaching
			 methods, those suitable to particular ages or age groups of children,
			 adolescents, and adults, based on developing cognitive, emotional, and
			 behavioral capacity typical for the age or age group.
					(2)The term
			 eligible State means a State that submits to the Secretary an
			 application for a grant under this section that is in such form, is made in
			 such manner, and contains such agreements, assurances, and information as the
			 Secretary determines to be necessary to carry out this section.
					(3)The term
			 HIV/AIDS means the human immunodeficiency virus, and includes
			 acquired immune deficiency syndrome.
					(4)The term medically accurate,
			 with respect to information, means information that is supported by research,
			 recognized as accurate and objective by leading medical, psychological,
			 psychiatric, and public health organizations and agencies, and, published in
			 journals that are peer reviewed.
					(5)The term
			 State means the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the United States Virgin Islands, and any other territory
			 or possession of the United States.
					(i)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $50,000,000 for each of the fiscal years
			 2012 through 2016.
				VIMENTAL HEALTH
			 
			601.Coverage of marriage
			 and family therapist services and mental health counselor services under part
			 B of the Medicare program
				(a)Coverage of
			 Services
					(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
						(A)in subparagraph
			 (EE), by striking and at the end;
						(B)in subparagraph
			 (FF), by inserting and at the end; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(GG)marriage and family therapist
				services (as defined in subsection (kkk)(1)) and mental health counselor
				services (as defined in subsection
				(kkk)(3));
								.
						(2)DefinitionsSection
			 1861 of such Act (42 U.S.C. 1395x), as amended by sections 202(b)(1)(A) and
			 423(a), is amended by adding at the end the following new subsection:
						(kkk)Marriage and Family
		  Therapist Services; Marriage and Family Therapist; Mental Health Counselor
		  Services; Mental Health Counselor(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
								(2)The term marriage and family
				therapist means an individual who—
									(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
									(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
									(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage and family therapists, is licensed or certified as a marriage and
				family therapist in such State.
									(3)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
								(4)The term mental health
				counselor means an individual who—
									(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
									(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
									(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				mental health counselors or professional counselors, is licensed or certified
				as a mental health counselor or professional counselor in such
				State.
									.
					(3)Provision for
			 payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
						
							(v)marriage and
				family therapist services and mental health counselor
				services;
							.
					(4)Amount of
			 paymentSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
						(A)by striking
			 and (Z) and inserting (Z); and
						(B)by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to marriage and family therapist services and mental health counselor services
			 under section 1861(s)(2)(GG), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
						(5)Exclusion of
			 marriage and family therapist services and mental health counselor services
			 from skilled nursing facility prospective payment systemSection
			 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by
			 inserting marriage and family therapist services (as defined in section
			 1861(kkk)(1)), mental health counselor services (as defined in section
			 1861(kkk)(3)), after qualified psychologist
			 services,.
					(6)Inclusion of
			 marriage and family therapists and mental health counselors as practitioners
			 for assignment of claimsSection 1842(b)(18)(C) of such Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
						
							(vii)A marriage and family therapist (as
				defined in section 1861(kkk)(2)).
							(viii)A mental health counselor (as
				defined in section
				1861(kkk)(4)).
							.
					(b)Coverage of
			 Certain Mental Health Services Provided in Certain Settings
					(1)Rural health
			 clinics and federally qualified health centersSection
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)), and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (kkk)(2)), or by a mental health counselor (as defined in subsection
			 (kkk)(4)),.
					(2)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting or one marriage and
			 family therapist (as defined in subsection (kkk)(2)) after
			 social worker.
					(c)Authorization of
			 Marriage and Family Therapists To Develop Discharge Plans for Post-Hospital
			 ServicesSection 1861(ee)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist
			 (as defined in subsection (kkk)(2)), after social
			 worker,.
				(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2012.
				602.Community
			 Mental Health and Addiction Safety Net Equity Act
				(a)Federally
			 Qualified Behavioral Health CentersSection 1913 of the Public
			 Health Service Act (42 U.S.C. 300x–3) is amended—
					(1)in subsection
			 (a)(2)(A), by striking community mental health services and
			 inserting behavioral health services (of the type offered by federally
			 qualified behavioral health centers consistent with subsection
			 (c)(3));
					(2)in subsection
			 (b)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)services under the
				plan will be provided only through appropriate, qualified community programs
				(which may include federally qualified behavioral health centers, child mental
				health programs, psychosocial rehabilitation programs, mental health
				peer-support programs, and mental health primary consumer-directed programs);
				and
								;
				and
						(B)in paragraph (2),
			 by striking community mental health centers and inserting
			 federally qualified behavioral health centers; and
						(3)by striking
			 subsection (c) and inserting the following:
						
							(c)Criteria for
				Federally Qualified Behavioral Health Centers
								(1)In
				generalThe Administrator shall certify, and recertify at least
				every 5 years, federally qualified behavioral health centers as meeting the
				criteria specified in this subsection.
								(2)RegulationsNot later than 18 months after the date of
				the enactment of this section, the Administrator shall issue final regulations
				for certifying nonprofit or local government centers as centers under paragraph
				(1).
								(3)CriteriaThe
				criteria referred to in subsection (b)(2) are that the center performs each of
				the following:
									(A)Provide services in locations that ensure
				services will be promptly available, be physically accessible, provide
				reasonable policy modifications, and be provided in a manner which preserves
				human dignity and assures continuity of care.
									(B)Provide services
				in a mode of service delivery appropriate for the target population.
									(C)Provide
				individuals with a choice of service options where there is more than one
				efficacious treatment.
									(D)Employ a core
				staff of clinical staff that is multidisciplinary and culturally and
				linguistically competent.
									(E)Provide services,
				within the limits of the capacities of the center, to any individual residing
				or employed in the service area of the center, regardless of the ability of the
				individual to pay.
									(F)Provide, directly
				or through contract, to the extent covered for adults in the State Medicaid
				plan under title XIX of the Social Security Act and for children in accordance
				with section 1905(r) of such Act regarding early and periodic screening,
				diagnosis, and treatment, each of the following services:
										(i)Screening,
				assessment, and diagnosis, including risk assessment.
										(ii)Person-centered
				treatment planning or similar processes, including risk assessment and crisis
				planning.
										(iii)Outpatient
				clinic mental health services, including screening, assessment, diagnosis,
				psychotherapy, substance abuse counseling, medication management, and
				integrated treatment for mental illness and substance abuse which shall be
				evidence-based (including cognitive behavioral therapy and other such therapies
				which are evidence-based).
										(iv)Outpatient clinic
				primary care services, including screening and monitoring of key health
				indicators and health risk (including screening for diabetes, hypertension, and
				cardiovascular disease and monitoring of weight, height, body mass index (BMI),
				blood pressure, blood glucose or HbA1C, and lipid profile).
										(v)Crisis mental
				health services, including 24-hour mobile crisis teams, emergency crisis
				intervention services, and crisis stabilization.
										(vi)Targeted case management (services to
				assist individuals gaining access to needed medical, social, educational, and
				other home- and community-based services and applying for income security and
				other benefits to which they may be entitled).
										(vii)Psychiatric
				rehabilitation services including skills training, assertive community
				treatment, family psychoeducation, disability self-management, supported
				employment, supported housing services, therapeutic foster care services, and
				such other evidence-based practices as the Secretary may require.
										(viii)Peer support
				and counselor services and family supports.
										(G)Maintain linkages,
				and where possible enter into formal contracts with the following:
										(i)Inpatient
				psychiatric facilities and substance abuse detoxification and residential
				programs.
										(ii)Adult and youth
				peer support and counselor services.
										(iii)Family support
				services for families of children with serious mental disorders.
										(iv)Other home- and community-based or regional
				services, supports, and providers, including schools, child welfare agencies,
				juvenile and criminal justice agencies and facilities, housing agencies and
				programs, employers, and other social services.
										(v)Onsite or offsite
				access to primary care services.
										(vi)Enabling
				services, including outreach, transportation, and translation.
										(vii)Health and
				wellness services, including services for tobacco
				cessation.
										.
					(b)Medicaid
			 coverage and payment for federally qualified behavioral health center
			 services
					(1)Payment for
			 services provided by federally qualified behavioral health
			 centersSection 1902(bb) of the Social Security Act (42 U.S.C.
			 1396a(bb)) is amended—
						(A)in the heading, by
			 striking and Rural Health
			 Clinics and inserting , federally qualified behavioral health centers,
			 and Rural Health Clinics;
						(B)in paragraph (1),
			 by inserting (and beginning with fiscal year 2012 with respect to
			 services furnished on or after January 1, 2012, and each succeeding fiscal
			 year, for services described in section 1905(a)(2)(D) furnished by a federally
			 qualified behavioral health center) after by a rural health
			 clinic;
						(C)in paragraph
			 (2)—
							(i)by striking the
			 heading and inserting Initial fiscal year;
							(ii)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified behavioral health center, for services
			 furnished on and after January 1, 2012, during fiscal year 2012) after
			 January 1, 2001, during fiscal year 2001;
							(iii)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified behavioral health center, during fiscal
			 years 2010 and 2011) after 1999 and 2000; and
							(iv)by inserting
			 (or, in the case of services described in section 1905(a)(2)(D)
			 furnished by a federally qualified behavioral health center, during fiscal year
			 2012) before the period;
							(D)in paragraph
			 (3)—
							(i)in the heading, by
			 striking Fiscal year 2002
			 and succeeding and inserting Succeeding; and
							(ii)by inserting (or, in the case of
			 services described in section 1905(a)(2)(D) furnished by a federally qualified
			 behavioral health center, for services furnished during fiscal year 2013 or a
			 succeeding fiscal year) after 2002 or a succeeding fiscal
			 year;
							(E)in paragraph
			 (4)—
							(i)by inserting
			 (or as a federally qualified behavioral health center after fiscal year
			 2011 after or rural health clinic after fiscal year
			 2000;
							(ii)by striking
			 furnished by the center or and inserting furnished by the
			 federally qualified health center, services described in section 1905(a)(2)(D)
			 furnished by the federally qualified behavioral health center,
			 or;
							(iii)in the second sentence, by striking
			 or rural health clinic and inserting , federally
			 qualified behavioral health center, or rural health clinic;
							(F)in paragraph (5),
			 in each of subparagraphs (A) and (B), by striking or rural health
			 clinic and inserting , federally qualified behavioral health
			 center, or rural health clinic; and
						(G)in paragraph (6),
			 by striking or to a rural health clinic and inserting ,
			 to a federally qualified behavioral health center for services described in
			 section 1905(a)(2)(D), or to a rural health clinic.
						(2)Inclusion of
			 federally qualified behavioral health center services in the term medical
			 assistanceSection 1905(a)(2) of the Social Security Act (42
			 U.S.C. 1396d(a)(2)) is amended—
						(A)by striking
			 and before (C); and
						(B)by inserting
			 before the semicolon at the end the following: , and (D) federally
			 qualified behavioral health center services (as defined in subsection
			 (l)(4)).
						(3)Definition of
			 federally qualified behavioral health center servicesSection
			 1905(l) of the Social Security Act (42 U.S.C. 1396d(l)) is amended by adding at
			 the end the following paragraph:
						
							(4)(A)The term federally
				qualified behavioral health center services means services furnished to
				an individual at a federally qualified behavioral health center (as defined by
				subparagraph (B)).
								(B)The term federally qualified
				behavioral health center means an entity that is certified under section
				1913(c) of the Public Health Service Act as meeting the criteria described in
				paragraph (3) of such
				section.
								.
					(c)Mental health
			 and addiction safety net studies
					(1)Paperwork
			 reduction study
						(A)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Institute of Medicine shall submit to the appropriate
			 committees of Congress a report that evaluates the combined paperwork burden of
			 federally qualified behavioral health centers certified section 1913(c) of the
			 Public Health Service Act, as inserted by subsection (a).
						(B)ScopeIn
			 preparing the report under subparagraph (A), the Institute of Medicine shall
			 examine licensing, certification, service definitions, claims payment, billing
			 codes, and financial auditing requirements utilized by the Office of Management
			 and Budget, the Centers for Medicare & Medicaid Services, the Health
			 Resources and Services Administration, the Substance Abuse and Mental Health
			 Services Administration, the Office of the Inspector General, State Medicaid
			 agencies, State departments of health, State departments of education, and
			 State and local juvenile justice and social services agencies to—
							(i)establish an
			 estimate of the combined nationwide cost of complying with the requirements
			 described in this subparagraph, in terms of both administrative funding and
			 staff time;
							(ii)establish an
			 estimate of the per capita cost to each federally qualified behavioral health
			 center certified under section 1913(c) of the Public Health Service Act to
			 comply with the requirements described in this subparagraph, in terms of both
			 administrative funding and staff time; and
							(iii)make
			 administrative and statutory recommendations to Congress, which may include a
			 uniform methodology, to reduce the paperwork burden experienced by such
			 federally qualified behavioral health centers.
							(C)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection $550,000 for each of the fiscal years 2012 and 2013.
						(2)Wage
			 study
						(A)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Institute of Medicine shall conduct a nationwide analysis, and
			 submit a report to the appropriate committees of Congress, concerning the
			 compensation structure of professional and paraprofessional personnel employed
			 by federally qualified behavioral health centers certified under section
			 1913(c) of the Public Health Service Act, as inserted by subsection (a), as
			 compared with the compensation structure of comparable health safety net
			 providers and relevant private sector health care employers.
						(B)ScopeIn
			 preparing the report under subparagraph (A), the Institute of Medicine shall
			 examine compensation disparities, if such disparities are determined to exist,
			 by type of personnel, type of provider or private sector employer, and by
			 geographic region.
						(C)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this paragraph, $550,000 for each of the fiscal years 2012 and 2013.
						603.Minority
			 Fellowship ProgramTitle V of
			 the Public Health Service Act is amended by inserting after section 506B of
			 such Act (42 U.S.C. 290aa–5b) the following:
				
					506C.Minority
				Fellowship Program
						(a)FellowshipsThe Administrator shall maintain a program,
				to be known as the Minority Fellowship Program, under which the Administrator
				awards grants or contracts to national associations or other appropriate
				entities for the financial support of graduate students, postdoctoral fellows,
				and residents in the professions of psychology, psychiatry, social work,
				psychiatric advance-practice nursing, and marriage and family therapy to
				students who demonstrate a commitment to clinical or research careers focused
				on racial and ethnic minority populations.
						(b)Term of
				financial supportFinancial support provided to an individual
				pursuant to subsection (a) shall be for a term of not more than 12 months and
				may be renewed thereafter.
						(c)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $10,000,000 for each of fiscal years 2012 through
				2016
						.
			604.Integrated
			 Health Care Demonstration ProgramPart D of title V of the Public Health
			 Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the
			 following:
				
					544.Interprofessional
				health care teams for provision of behavioral health care in primary care
				settings
						(a)GrantsThe Secretary, acting through the Director
				of the Office of Minority Health of the Administration, shall award grants to
				eligible entities for the purpose of providing technical assistance and
				training regarding the effective development and implementation of integrated
				interprofessional health care teams that provide behavioral health care.
						(b)Eligible
				entitiesTo be eligible to
				receive a grant under this section, an entity shall be a federally qualified
				health center (as defined in section 1861(aa) of the Social Security Act)
				serving a high proportion of individuals from racial and ethnic minority groups
				(as defined in section 1707(g)).
						(c)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $20,000,000 for each of fiscal years 2012 through
				2014.
						.
			605.Addressing
			 racial and ethnic minority mental health disparities research
			 gapsNot later than 6 months
			 after the date of the enactment of this Act, the Director of the National
			 Institute on Minority Health and Health Disparities shall enter into an
			 arrangement with the Institute of Medicine (or, if the Institute declines to
			 enter into such an arrangement, another appropriate entity)—
				(1)to conduct a study
			 with respect to mental and behavioral health disparities in racial and ethnic
			 minority groups (as defined in section 1707(g) of the Public Health Service Act
			 (42 U.S.C. 300u–6(g)); and
				(2)to submit to the
			 Congress a report on the results of such study, including—
					(A)a compilation of
			 information on the dynamics of mental disorders in such racial and ethnic
			 minority groups;
					(B)an identification
			 of gaps in knowledge and research needs; and
					(C)recommendations
			 for an interprofessional research agenda at the National Institutes of Health
			 aimed at reducing and ultimately eliminating mental and behavioral health
			 disparities in such racial and ethnic minority groups.
					VIIADDRESSING HIGH
			 IMPACT MINORITY DISEASES 
			ACancer
				701.Lung Cancer
			 Mortality Reduction
					(a)Short
			 titleThis section may be cited as the Lung Cancer Mortality Reduction Act of
			 2011.
					(b)FindingsCongress
			 makes the following findings:
						(1)Lung cancer is the
			 leading cause of cancer death for both men and women, accounting for 28 percent
			 of all cancer deaths.
						(2)Lung cancer kills
			 more people annually than breast cancer, prostate cancer, colon cancer, liver
			 cancer, melanoma, and kidney cancer combined.
						(3)Since the National
			 Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778), coordinated and
			 comprehensive research has raised the 5-year survival rates for breast cancer
			 to 88 percent, for prostate cancer to 99 percent, and for colon cancer to 64
			 percent.
						(4)However, the
			 5-year survival rate for lung cancer is still only 15 percent and a similar
			 coordinated and comprehensive research effort is required to achieve increases
			 in lung cancer survivability rates.
						(5)Sixty percent of
			 lung cancer cases are now diagnosed nonsmokers or former smokers.
						(6)Two-thirds of
			 nonsmokers diagnosed with lung cancer are women.
						(7)Certain minority
			 populations, such as African-American males, have disproportionately high rates
			 of lung cancer incidence and mortality, notwithstanding their similar smoking
			 rate.
						(8)Members of the
			 baby boomer generation are entering their sixties, the most common age at which
			 people develop lung cancer.
						(9)Tobacco addiction
			 and exposure to other lung cancer carcinogens such as Agent Orange and other
			 herbicides and battlefield emissions are serious problems among military
			 personnel and war veterans.
						(10)Significant and
			 rapid improvements in lung cancer mortality can be expected through greater use
			 and access to lung cancer screening tests for at-risk individuals.
						(11)Additional
			 strategies are necessary to further enhance the existing tests and therapies
			 available to diagnose and treat lung cancer in the future.
						(12)The August 2001
			 Report of the Lung Cancer Progress Review Group of the National Cancer
			 Institute stated that funding for lung cancer research was far below the
			 levels characterized for other common malignancies and far out of proportion to
			 its massive health impact.
						(13)The Report of the
			 Lung Cancer Progress Review Group identified as its highest
			 priority the creation of integrated, multidisciplinary,
			 multi-institutional research consortia organized around the problem of lung
			 cancer rather than around specific research disciplines.
						(14)The United States
			 must enhance its response to the issues raised in the Report of the Lung Cancer
			 Progress Review Group, and this can be accomplished through the establishment
			 of a coordinated effort designed to reduce the lung cancer mortality rate by 50
			 percent by 2015 and targeted funding to support this coordinated effort.
						(c)Sense of
			 Congress concerning investment in lung cancer researchIt is the
			 sense of the Congress that—
						(1)lung cancer
			 mortality reduction should be made a national public health priority;
			 and
						(2)a
			 comprehensive mortality reduction program coordinated by the Secretary of
			 Health and Human Services is justified and necessary to adequately address and
			 reduce lung cancer mortality.
						(d)Lung Cancer
			 Mortality Reduction Program
						(1)In
			 GeneralSubpart 1 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the
			 following:
							
								417H.Lung Cancer
				Mortality Reduction Program
									(a)In
				GeneralNot later than 6 months after the date of the enactment
				of this section, the Secretary, in consultation with the Secretary of Defense,
				the Secretary of Veterans Affairs, the Director of the National Institutes of
				Health, the Director of the Centers for Disease Control and Prevention, the
				Commissioner of Food and Drugs, the Administrator of the Centers for Medicare
				& Medicaid Services, the Director of the National Institute on Minority
				Health and Health Disparities, and other members of the Lung Cancer Advisory
				Board established under section 546 of the Lung Cancer Mortality Reduction Act
				of 2011, shall implement a comprehensive program, to be known as the Lung
				Cancer Mortality Reduction Program, to achieve a reduction of at least 25
				percent in the mortality rate of lung cancer by 2017.
									(b)RequirementsThe
				Program shall include at least the following:
										(1)With respect to
				the National Institutes of Health—
											(A)a strategic review
				and prioritization by the National Cancer Institute of research grants to
				achieve the goal of the Lung Cancer Mortality Reduction Program in reducing
				lung cancer mortality;
											(B)the provision of
				funds to enable the Airway Biology and Disease Branch of the National Heart,
				Lung, and Blood Institute to expand its research programs to include
				predispositions to lung cancer, the interrelationship between lung cancer and
				other pulmonary and cardiac disease, and the diagnosis and treatment of these
				interrelationships;
											(C)the provision of funds to enable the
				National Institute of Biomedical Imaging and Bioengineering to expedite the
				development of computer assisted diagnostic, surgical, treatment, and
				drug-testing innovations to reduce lung cancer mortality, such as through
				expansion of the Institute’s Quantum Grant Program and Image-Guided
				Interventions programs; and
											(D)the provision of
				funds to enable the National Institute of Environmental Health Sciences to
				implement research programs relative to the lung cancer incidence.
											(2)With respect to
				the Food and Drug Administration—
											(A)activities under
				section 529 of the Federal Food, Drug, and Cosmetic Act; and
											(B)activities under
				section 561 of the Federal Food, Drug, and Cosmetic Act to expand access to
				investigational drugs and devices for the diagnosis, monitoring, or treatment
				of lung cancer.
											(3)With respect to the Centers for Disease
				Control and Prevention, the establishment of an early disease research and
				management program under section 1511.
										(4)With respect to
				the Agency for Healthcare Research and Quality, the conduct of a biannual
				review of lung cancer screening, diagnostic, and treatment protocols, and the
				issuance of updated guidelines.
										(5)The cooperation
				and coordination of all minority and health disparity programs within the
				Department of Health and Human Services to ensure that all aspects of the Lung
				Cancer Mortality Reduction Program under this section adequately address the
				burden of lung cancer on minority and rural populations.
										(6)The cooperation
				and coordination of all tobacco control and cessation programs within agencies
				of the Department of Health and Human Services to achieve the goals of the Lung
				Cancer Mortality Reduction Program under this section with particular emphasis
				on the coordination of drug and other cessation treatments with early detection
				protocols.
										.
						(2)Federal Food,
			 Drug, and Cosmetic ActSubchapter B of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360aaa et seq.) is amended by adding at
			 the end the following:
							
								529.Drugs relating to lung cancer(a)In
				generalThe provisions of this subchapter shall apply to a drug
				described in subsection (b) to the same extent and in the same manner as such
				provisions apply to a drug for a rare disease or condition.
									(b)Qualified
				drugsA drug described in
				this subsection is—
										(1)a chemoprevention
				drug for precancerous conditions of the lung;
										(2)a drug for
				targeted therapeutic treatments, including any vaccine, for lung cancer;
				and
										(3)a drug to curtail
				or prevent nicotine addiction.
										(c)BoardThe
				Board established under the Lung Cancer Mortality Reduction Act of 2011 shall
				monitor the program implemented under this
				section.
									.
						(3)Access to
			 Unapproved TherapiesSection 561(e) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360bbb(e)) is amended by inserting before the
			 period the following: and shall include expanding access to drugs under
			 section 529, with substantial consideration being given to whether the totality
			 of information available to the Secretary regarding the safety and
			 effectiveness of an investigational drug, as compared to the risk of morbidity
			 and death from the disease, indicates that a patient may obtain more benefit
			 than risk if treated with the drug.
						(4)CDCTitle
			 XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended by
			 adding at the end the following:
							
								1511.Early disease
				research and management programThe Secretary shall establish and implement
				an early disease research and management program targeted at the high incidence
				and mortality rates of lung cancer among minority and low-income
				populations.
								.
						(e)Department of
			 defense and the department of veterans affairsThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall coordinate with the
			 Secretary of Health and Human Services—
						(1)in the development
			 of the Lung Cancer Mortality Reduction Program under section 417H;
						(2)in the
			 implementation within the Department of Defense and the Department of Veterans
			 Affairs of an early detection and disease management research program for
			 military personnel and veterans whose smoking history and exposure to
			 carcinogens during active duty service has increased their risk for lung
			 cancer; and
						(3)in the
			 implementation of coordinated care programs for military personnel and veterans
			 diagnosed with lung cancer.
						(f)Lung cancer
			 advisory board
						(1)In
			 GeneralThe Secretary of Health and Human Services shall convene
			 a Lung Cancer Advisory Board (referred to in this section as the
			 Board)—
							(A)to monitor the
			 programs established under this section (and the amendments made by this
			 section); and
							(B)to provide annual
			 reports to the Congress concerning benchmarks, expenditures, lung cancer
			 statistics, and the public health impact of such programs.
							(2)CompositionThe
			 Board shall be composed of—
							(A)the Secretary of
			 Health and Human Services;
							(B)the Secretary of
			 Defense;
							(C)the Secretary of
			 Veterans Affairs; and
							(D)two
			 representatives each from the fields of clinical medicine focused on lung
			 cancer, lung cancer research, imaging, drug development, and lung cancer
			 advocacy, to be appointed by the Secretary of Health and Human Services.
							(g)Authorization of
			 appropriations
						(1)In
			 generalTo carry out this
			 section (and the amendments made by this section), there are authorized to be
			 appropriated such sums as may be necessary for each of fiscal years 2012
			 through 2016.
						(2)Lung Cancer
			 Mortality Reduction ProgramOf the amounts authorized to be
			 appropriated by subsection (a), there are authorized to be appropriated—
							(A)$25,000,000 for fiscal year 2012, and such
			 sums as may be necessary for each of fiscal years 2013 through 2016, for the
			 activities described in section 417H(b)(1)(B) of the Public Health Service Act,
			 as added by subsection (d)(1);
							(B)$25,000,000 for fiscal year 2012, and such
			 sums as may be necessary for each of fiscal years 2013 through 2016, for the
			 activities described in section 417H(b)(1)(C) of such Act;
							(C)$10,000,000 for fiscal year 2012, and such
			 sums as may be necessary for each of fiscal years 2013 through 2016, for the
			 activities described in section 417H(b)(1)(D) of such Act; and
							(D)$15,000,000 for fiscal year 2012, and such
			 sums as may be necessary for each of fiscal years 2013 through 2016, for the
			 activities described in section 417H(b)(3) of such Act.
							702.Expanding
			 Prostate Cancer Research, Outreach, Screening, Testing, Access, and Treatment
			 Effectiveness
					(a)Short
			 TitleThis section may be cited as the Prostate Research, Outreach, Screening, Testing, Access,
			 and Treatment Effectiveness Act of 2011 or the
			 PROSTATE
			 Act.
					(b)FindingsCongress
			 makes the following findings:
						(1)Prostate cancer is
			 the second leading cause of cancer death among men.
						(2)In 2010, more than
			 217,730 new patients were diagnosed with prostate cancer and more than 32,000
			 men died from this disease.
						(3)Roughly 2,000,000
			 Americans are living with a diagnosis of prostate cancer and its
			 consequences.
						(4)While prostate
			 cancer generally affects older individuals, younger men are also at risk for
			 the disease, and when prostate cancer appears in early middle age it frequently
			 takes on a more aggressive form.
						(5)There are
			 significant racial and ethnic disparities that demand attention, namely
			 African-Americans have prostate cancer mortality rates that are more than
			 double those in the White population.
						(6)Underserved rural
			 populations have higher rates of mortality compared to their urban
			 counterparts, and innovative and cost-efficient methods to improve rural access
			 to high quality care should take advantage of advances in telehealth to
			 diagnose and treat prostate cancer when appropriate.
						(7)Certain veterans
			 populations may have nearly twice the incidence of prostate cancer as the
			 general population of the United States.
						(8)Urologists may
			 constitute the specialists who diagnose and treat the vast majority of prostate
			 cancer patients.
						(9)Although much
			 basic and translational research has been completed and much is currently
			 known, there are still many unanswered questions. For example, it is not fully
			 understood how much of known disparities are attributable to disease etiology,
			 access to care, or education and awareness in the community.
						(10)Causes of
			 prostate cancer are not known. There is not good information regarding how to
			 differentiate accurately, early on, between aggressive and indolent forms of
			 the disease. As a result, there is significant overtreatment in prostate
			 cancer. There are no treatments that can durably arrest growth or cure prostate
			 cancer once it has metastasized.
						(11)A significant
			 proportion (roughly 23 to 54 percent) of cases may be clinically indolent and
			 overdiagnosed, resulting in significant overtreatment. More
			 accurate tests will allow men and their families to face less physical,
			 psychological, financial, and emotional trauma and billions of dollars could be
			 saved in private and public health care systems in an area that has been
			 identified by the Medicare program as one of eight high-volume, high-cost areas
			 in the Resource Utilization Report program authorized by Congress under the
			 Medicare Improvements for Patients and Providers Act of 2008.
						(12)Prostate cancer
			 research and health care programs across Federal agencies should be coordinated
			 to improve accountability and actively encourage the translation of research
			 into practice, to identify and implement best practices, in order to foster an
			 integrated and consistent focus on effective prevention, diagnosis, and
			 treatment of this disease.
						(c)Prostate cancer
			 coordination and education
						(1)Interagency
			 prostate cancer coordination and education task forceNot later than 180 days after the date of
			 the enactment of this section, the Secretary of Veterans Affairs, in
			 cooperation with the Secretary of Defense and the Secretary of Health and Human
			 Services, shall establish an Interagency Prostate Cancer Coordination and
			 Education Task Force (in this section referred to as the Prostate Cancer
			 Task Force).
						(2)DutiesThe
			 Prostate Cancer Task Force shall—
							(A)develop a summary of advances in prostate
			 cancer research supported or conducted by Federal agencies relevant to the
			 diagnosis, prevention, and treatment of prostate cancer, including psychosocial
			 impairments related to prostate cancer treatment, and compile a list of best
			 practices that warrant broader adoption in health care programs;
							(B)consider establishing, and advocating for,
			 a guidance to enable physicians to allow screening of men who are over age 74,
			 on a case-by-case basis, taking into account quality of life and family history
			 of prostate cancer;
							(C)share and
			 coordinate information on Federal research and health care program activities,
			 including activities related to—
								(i)determining how to improve research and
			 health care programs, including psychosocial impairments related to prostate
			 cancer treatment;
								(ii)identifying any
			 gaps in the overall research inventory and in health care programs;
								(iii)identifying
			 opportunities to promote translation of research into practice; and
								(iv)maximizing the
			 effects of Federal efforts by identifying opportunities for collaboration and
			 leveraging of resources in research and health care programs that serve those
			 susceptible to or diagnosed with prostate cancer;
								(D)develop a
			 comprehensive interagency strategy and advise relevant Federal agencies in the
			 solicitation of proposals for collaborative, multidisciplinary research and
			 health care programs, including proposals to evaluate factors that may be
			 related to the etiology of prostate cancer, that would—
								(i)result in
			 innovative approaches to study emerging scientific opportunities or eliminate
			 knowledge gaps in research to improve the prostate cancer research portfolio of
			 the Federal Government;
								(ii)outline key
			 research questions, methodologies, and knowledge gaps; and
								(iii)ensure consistent action, as outlined by
			 section 402(b) of the Public Health Service Act;
								(E)develop a
			 coordinated message related to screening and treatment for prostate cancer to
			 be reflected in educational and beneficiary materials for Federal health
			 programs as such documents are updated; and
							(F)not later than 2 years after the date of
			 the establishment of the Prostate Cancer Task Force, submit to the Expert
			 Advisory Panel to be reviewed and returned within 30 days, and then within 90
			 days submitted to Congress recommendations—
								(i)regarding any
			 appropriate changes to research and health care programs, including
			 recommendations to improve the research portfolio of the Department of Veterans
			 Affairs, Department of Defense, National Institutes of Health, and other
			 Federal agencies to ensure that scientifically based strategic planning is
			 implemented in support of research and health care program priorities;
								(ii)designed to
			 ensure that the research and health care programs and activities of the
			 Department of Veterans Affairs, the Department of Defense, the Department of
			 Health and Human Services, and other Federal agencies are free of unnecessary
			 duplication;
								(iii)regarding public
			 participation in decisions relating to prostate cancer research and health care
			 programs to increase the involvement of patient advocates, community
			 organizations, and medical associations representing a broad geographical
			 area;
								(iv)on
			 how to best disseminate information on prostate cancer research and progress
			 achieved by health care programs;
								(v)about how to
			 expand partnerships between public entities, including Federal agencies, and
			 private entities to encourage collaborative, cross-cutting research and health
			 care delivery;
								(vi)assessing any
			 cost savings and efficiencies realized through the efforts identified and
			 supported in this section and recommending expansion of those efforts that have
			 proved most promising while also ensuring against any conflicts in directives
			 from other congressional or statutory mandates or enabling statutes;
								(vii)identifying key
			 priority action items from among the recommendations; and
								(viii)with respect to
			 the level of funding needed by each agency to implement the recommendations
			 contained in the report.
								(3)Members of the
			 Prostate Cancer Task ForceThe Prostate Cancer Task Force
			 described in subsection (a) shall be composed of representatives from such
			 Federal agencies, as each Secretary determines necessary, to coordinate a
			 uniform message relating to prostate cancer screening and treatment where
			 appropriate, including representatives of the following:
							(A)The Department of
			 Veterans Affairs, including representatives of each relevant program areas of
			 the Department of Veterans Affairs.
							(B)The Prostate Cancer Research Program of the
			 Congressionally Directed Medical Research Program of the Department of
			 Defense.
							(C)The Department of
			 Health and Human Services, including at a minimum representatives of the
			 following:
								(i)The
			 National Institutes of Health.
								(ii)National research
			 institutes and centers, including the National Cancer Institute, the National
			 Institute of Allergy and Infectious Diseases, and the Office of Minority
			 Health.
								(iii)The Centers for
			 Medicare & Medicaid Services.
								(iv)The
			 Food and Drug Administration.
								(v)The
			 Centers for Disease Control and Prevention.
								(vi)The
			 Agency for Healthcare Research and Quality.
								(vii)The Health
			 Resources and Services Administration.
								(4)Appointing
			 expert advisory panelsThe Prostate Cancer Task Force shall
			 appoint expert advisory panels, as determined appropriate, to provide input and
			 concurrence from individuals and organizations from the medical, prostate
			 cancer patient and advocate, research, and delivery communities with expertise
			 in prostate cancer diagnosis, treatment, and research, including practicing
			 urologists, primary care providers, and others and individuals with expertise
			 in education and outreach to underserved populations affected by prostate
			 cancer.
						(5)MeetingsThe
			 Prostate Cancer Task Force shall convene not less than twice a year, or more
			 frequently as the Secretary determines to be appropriate.
						(6)Submission of
			 recommendations to CongressThe Secretary of Veterans Affairs
			 shall submit to Congress any recommendations submitted to the Secretary under
			 paragraph (2)(E).
						(7)Federal Advisory
			 Committee Act
							(A)In
			 generalExcept as provided in subparagraph (B), the Federal
			 Advisory Committee Act (5 U.S.C. App.) shall apply to the Prostate Cancer Task
			 Force.
							(B)ExceptionSection
			 14(a)(2)(B) of such Act (relating to the termination of advisory committees)
			 shall not apply to the Prostate Cancer Task Force.
							(8)Sunset
			 DateThe Prostate Cancer Task
			 Force shall terminate at the end of fiscal year 2016.
						(d)Prostate cancer
			 research
						(1)Research
			 coordinationThe Secretary of Veterans Affairs, in coordination
			 with the Secretaries of Defense and of Health and Human Services, shall
			 establish and carry out a program to coordinate and intensify prostate cancer
			 research as needed. Specifically, such research program shall—
							(A)develop advances
			 in diagnostic and prognostic methods and tests, including biomarkers and an
			 improved prostate cancer screening blood test, including improvements or
			 alternatives to the prostate specific antigen test and additional tests to
			 distinguish indolent from aggressive disease;
							(B)better understand
			 the etiology of the disease (including an analysis of lifestyle factors proven
			 to be involved in higher rates of prostate cancer, such as obesity and diet,
			 and in different ethnic, racial, and socioeconomic groups, such as the
			 African-American, Latin-American, and American Indian populations and men with
			 a family history of prostate cancer) to improve prevention efforts;
							(C)expand basic
			 research into prostate cancer, including studies of fundamental molecular and
			 cellular mechanisms;
							(D)identify and
			 provide clinical testing of novel agents for the prevention and treatment of
			 prostate cancer;
							(E)establish clinical
			 registries for prostate cancer;
							(F)use the National Institute of Biomedical
			 Imaging and Bioengineering and the National Cancer Institute for assessment of
			 appropriate imaging modalities; and
							(G)address such other
			 matters relating to prostate cancer research as may be identified by the
			 Federal agencies participating in the program under this section.
							(2)Prostate Cancer
			 Advisory BoardThere is established in the Office of the Chief
			 Scientist of the Food and Drug Administration a Prostate Cancer Scientific
			 Advisory Board. Such board shall be responsible for accelerating real-time
			 sharing of the latest research data and accelerating movement of new medicines
			 to patients.
						(3)Underserved
			 minority grant programIn carrying out such program, the
			 Secretary shall—
							(A)award grants to
			 eligible entities to carry out components of the research outlined in paragraph
			 (1);
							(B)integrate and
			 build upon existing knowledge gained from comparative effectiveness research;
			 and
							(C)recognize and
			 address—
								(i)the
			 racial and ethnic disparities in the incidence and mortality rates of prostate
			 cancer and men with a family history of prostate cancer;
								(ii)any barriers in access to care and
			 participation in clinical trials that are specific to racial, ethnic, and other
			 underserved minorities and men with a family history of prostate cancer;
								(iii)needed outreach
			 and educational efforts to raise awareness in these communities; and
								(iv)appropriate
			 access and utilization of imaging modalities.
								(e)Telehealth and
			 rural access pilot project
						(1)In
			 generalThe Secretary of Veterans Affairs, the Secretary of
			 Defense, and the Secretary of Health and Human Services (in this section
			 referred to as the Secretaries) shall establish 4-year telehealth
			 pilot projects for the purpose of analyzing the clinical outcomes and cost
			 effectiveness associated with telehealth services in a variety of geographic
			 areas that contain high proportions of medically underserved populations,
			 including African-Americans, Latin-Americans, American Indians, and those in
			 rural areas. Such projects shall promote efficient use of specialist care
			 through better coordination of primary care and physician extender teams in
			 underserved areas and more effectively employ tumor boards to better counsel
			 patients.
						(2)Eligible
			 entities
							(A)In
			 generalThe Secretaries shall select eligible entities to
			 participate in the pilot projects under this section.
							(B)PriorityIn
			 selecting eligible entities to participate in the pilot projects under this
			 section, the Secretaries shall give priority to such entities located in
			 medically underserved areas, particularly those that include African-Americans,
			 Latin-Americans, and facilities of the Indian Health Service, and those in
			 rural areas.
							(3)EvaluationThe
			 Secretaries shall, through the pilot projects, evaluate—
							(A)the effective and
			 economic delivery of care in diagnosing and treating prostate cancer with the
			 use of telehealth services in medically underserved and tribal areas including
			 collaborative uses of health professionals and integration of the range of
			 telehealth and other technologies;
							(B)the effectiveness
			 of improving the capacity of nonmedical providers and nonspecialized medical
			 providers to provide health services for prostate cancer in medically
			 underserved and tribal areas, including the exploration of innovative medical
			 home models with collaboration between urologists, other relevant medical
			 specialists, including oncologists, radiologists, and primary care teams and
			 coordination of care through the efficient use of primary care teams and
			 physician extenders; and
							(C)the effectiveness
			 of using telehealth services to provide prostate cancer treatment in medically
			 underserved areas, including the use of tumor boards to facilitate better
			 patient counseling.
							(4)ReportNot
			 later than 12 months after the completion of the pilot projects under this
			 subsection, the Secretaries shall submit to Congress a report describing the
			 outcomes of such pilot projects, including any cost savings and efficiencies
			 realized, and providing recommendations, if any, for expanding the use of
			 telehealth services.
						(f)Education and
			 awareness
						(1)In
			 generalThe Secretary of Veterans Affairs shall develop a
			 national education campaign for prostate cancer. Such campaign shall involve
			 the use of written educational materials and public service announcements
			 consistent with the findings of the Prostate Cancer Task Force under subsection
			 (c), that are intended to encourage men to seek prostate cancer screening when
			 appropriate.
						(2)Racial
			 disparities and the population of men with a family history of prostate
			 cancerIn developing the national campaign under paragraph (1),
			 the Secretary shall ensure that such educational materials and public service
			 announcements are more readily available in communities experiencing racial
			 disparities in the incidence and mortality rates of prostate cancer and by men
			 of any race classification with a family history of prostate cancer.
						(3)GrantsIn
			 carrying out the national campaign under this section, the Secretary shall
			 award grants to nonprofit private entities to enable such entities to test
			 alternative outreach and education strategies.
						(g)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized
			 to be appropriated to carry out this section for the period of fiscal years
			 2012 through 2016 an amount equal to the savings described in paragraph
			 (2).
						(2)Corresponding
			 reductionThe amount authorized to be appropriated by provisions
			 of law other than this section for the period of fiscal years 2012 through 2016
			 for Federal research and health care program activities related to prostate
			 cancer is reduced by the amount of Federal savings projected to be achieved
			 over such period by implementation of subsection (c)(2)(C) of this
			 section.
						703.Improved Medicaid
			 coverage for certain breast and cervical cancer patients in the
			 territories
					(a)Elimination of
			 funding limitations
						(1)In
			 generalSection 1108(g)(4) of the Social Security Act (42 U.S.C.
			 1308(g)(4)) is amended by adding at the end the following: With respect
			 to fiscal years beginning with fiscal year 2012, payment for medical assistance
			 for individuals who are eligible for such assistance only on the basis of
			 section 1902(a)(10)(A)(ii)(XVIII) shall not be taken into account in applying
			 subsection (f) (as increased in accordance with paragraphs (1), (2), and (3) of
			 this subsection) to such commonwealth or territory for such fiscal
			 year..
						(2)Technical
			 amendmentSuch section is further amended by striking (3),
			 and (4) and inserting and (3).
						(b)Application of
			 enhanced FMAP for highest StateSection 1905(b) of such Act (42
			 U.S.C. 1396d(b)) is amended by adding at the end the following:
			 Notwithstanding the first sentence of this subsection, with respect to
			 medical assistance described in clause (4) of such sentence that is furnished
			 in Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the
			 Northern Mariana Islands, or American Samoa in a fiscal year, the Federal
			 medical assistance percentage is equal to the highest such percentage applied
			 under such clause for such fiscal year for any of the 50 States or the District
			 of Columbia that provides such medical assistance for any portion of such
			 fiscal year.
					(c)Effective
			 dateThe amendments made by this section shall apply to payment
			 for medical assistance for items and services furnished on or after October 1,
			 2011.
					704.Cancer
			 prevention and treatment demonstration for ethnic and racial
			 minorities
					(a)Demonstration
						(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct demonstration
			 projects (in this section referred to as demonstration projects)
			 for the purpose of developing models and evaluating methods that—
							(A)improve the
			 quality of items and services provided to target individuals in order to
			 facilitate reduced disparities in early detection and treatment of
			 cancer;
							(B)improve clinical
			 outcomes, satisfaction, quality of life, and appropriate use of
			 Medicare-covered services and referral patterns among those target individuals
			 with cancer;
							(C)eliminate
			 disparities in the rate of preventive cancer screening measures, such as Pap
			 smears, prostate cancer screenings, and CT scans for lung cancer among target
			 individuals;
							(D)promote
			 collaboration with community-based organizations to ensure cultural competency
			 of health care professionals and linguistic access for persons with
			 limited-English proficiency; and
							(E)encourage the
			 incorporation of community health workers to increase the efficiency and
			 appropriateness of cervical cancer programs.
							(2)Community health
			 worker definedIn this section, the term community health
			 worker includes a community health advocate, a lay health worker, a
			 community health representative, a peer health promotor, a community health
			 outreach workers, and promotores de salud, who promotes health or nutrition
			 within the community in which the individual resides.
						(3)Target
			 individual definedIn this section, the term target
			 individual means an individual of a racial and ethnic minority group, as
			 defined in section 1707(g)(1) of the Public Health Service Act (42 U.S.C.
			 300u–6(g)(1)), who is entitled to benefits under part A, and enrolled under
			 part B, of title XVIII of the Social Security Act.
						(b)Program
			 design
						(1)Initial
			 designNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall evaluate best practices in the private sector,
			 community programs, and academic research of methods that reduce disparities
			 among individuals of racial and ethnic minority groups in the prevention and
			 treatment of cancer and shall design the demonstration projects based on such
			 evaluation.
						(2)Number and
			 project areasNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall implement at least nine
			 demonstration projects, including the following:
							(A)Two projects for
			 each of the four following major racial and ethnic minority groups:
								(i)American Indians
			 and Alaska Natives, Eskimos and Aleuts.
								(ii)Asian-Americans.
								(iii)Blacks/African-Americans.
								(iv)Hispanic/Latin-Americans.
								(v)Native Hawaiians
			 and other Pacific Islanders.
								The two projects must target
			 different ethnic subpopulations.(B)One project within
			 the Pacific Islands or United States insular areas.
							(C)At least one
			 project each in a rural area and inner-city area.
							(3)Expansion of
			 projects; implementation of demonstration project resultsIf the
			 initial report under subsection (c) contains an evaluation that demonstration
			 projects—
							(A)reduce
			 expenditures under the Medicare program under title XVIII of the Social
			 Security Act; or
							(B)do not increase
			 expenditures under the Medicare program and reduce racial and ethnic health
			 disparities in the quality of health care services provided to target
			 individuals and increase satisfaction of beneficiaries and health care
			 providers;
							the Secretary shall continue the
			 existing demonstration projects and may expand the number of demonstration
			 projects.(c)Report to
			 congress
						(1)In
			 generalNot later than 2 years after the date the Secretary
			 implements the initial demonstration projects, and biannually thereafter, the
			 Secretary shall submit to Congress a report regarding the demonstration
			 projects.
						(2)Contents of
			 reportEach report under paragraph (1) shall include the
			 following:
							(A)A description of
			 the demonstration projects.
							(B)An evaluation
			 of—
								(i)the cost
			 effectiveness of the demonstration projects;
								(ii)the quality of
			 the health care services provided to target individuals under the demonstration
			 projects; and
								(iii)beneficiary and
			 health care provider satisfaction under the demonstration projects.
								(C)Any other
			 information regarding the demonstration projects that the Secretary determines
			 to be appropriate.
							(d)Waiver
			 authorityThe Secretary shall waive compliance with the
			 requirements of title XVIII of the Social Security Act to such extent and for
			 such period as the Secretary determines is necessary to conduct demonstration
			 projects.
					705.Reducing cancer
			 disparities within Medicare
					(a)Development of
			 measures of disparities in quality of cancer care
						(1)Development of
			 measuresThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall enter into an
			 agreement with the National Quality Forum (operating as a voluntary consensus standards body as defined for
			 purposes of section 12(d) of the National Technology Transfer and Advancement
			 Act of 1995 (Public Law 104–113) and Office of Management and Budget Revised
			 Circular A–119 (published in the Federal Register on February 10,
			 1998)) under which the National Quality Forum shall develop a
			 uniform set of measures to evaluate disparities in the quality of cancer care,
			 endorse such set of measures through its multistakeholder consensus development
			 process, and annually update such set of measures.
						(2)Measures to be
			 includedSuch set of measures shall include, with respect to the
			 treatment of cancer, measures of patient outcomes, the process for delivering
			 medical care related to such treatment, patient counseling and engagement in
			 decisionmaking, patient experience of care, resource use, and practice
			 capabilities, such as care coordination.
						(b)Establishment of
			 reporting process
						(1)In
			 generalThe Secretary shall
			 establish a reporting process that provides for a method for health care
			 providers specified under paragraph (2) to submit to the Secretary and make
			 public data on the performance of such providers during each reporting period
			 through use of the measures developed pursuant to subsection (a). Such data
			 shall be submitted in a form and manner and at a time specified by the
			 Secretary.
						(2)Specification of
			 providers to report on measuresThe Secretary shall specify the classes of
			 Medicare providers of services and suppliers, including hospitals, cancer
			 centers, physicians, primary care providers, and specialty providers, that will
			 be required under such process to publicly report on the measures specified
			 under subsection (a).
						(3)Assessment of
			 changesWithin this reporting process, the Secretary shall also
			 establish a format that assesses changes in both the absolute and relative
			 disparities over time. These measures shall be presented in an easily
			 comprehensible format, such as those presented in the final publications
			 relating to Healthy People 2010 or the National Healthcare Disparities
			 Report.
						(4)Initial
			 implementationThe Secretary shall implement the reporting
			 process under this subsection for reporting periods beginning not later than 6
			 months after the date that measures are first established under subsection
			 (a).
						BViral Hepatitis
			 and Liver Cancer Control and Prevention
				711.Viral Hepatitis
			 and Liver Cancer Control and Prevention
					(a)Short
			 titleThis subtitle may be cited as the Viral Hepatitis and Liver Cancer Control and Prevention
			 Act of 2011.
					(b)FindingsCongress
			 finds the following:
						(1)Approximately
			 5,300,000 Americans are chronically infected with the hepatitis B virus
			 (referred to in this section as HBV), the hepatitis C virus
			 (referred to in this section as HCV), or both.
						(2)In the United
			 States, chronic HBV and HCV are the most common cause of liver cancer, one of
			 the most lethal and fastest growing cancers in this country. It is the most
			 common cause of chronic liver disease, liver cirrhosis, and the most common
			 indication for liver transplantation. It is also a leading cause of death in
			 Americans living with HIV/AIDS, many of whom are coinfected with chronic HBV,
			 chronic HCV, or both. At least 15,000 deaths per year in the United States can
			 be attributed to chronic HBV and HCV.
						(3)According to the
			 Centers for Disease Control and Prevention (referred to in this section as the
			 CDC), approximately 2 percent of the population of
			 the United States is living with chronic HBV, chronic HCV, or both. The CDC has
			 recognized HCV as the Nation’s most common chronic bloodborne virus infection
			 and HBV as the deadliest vaccine-preventable disease.
						(4)HBV is easily
			 transmitted and is 100 times more infectious than HIV. According to the CDC,
			 HBV is transmitted through percutaneous (i.e., puncture through the skin) or
			 mucosal contact with infectious blood or body fluids. HCV is transmitted by
			 percutaneous exposures to infectious blood.
						(5)The CDC
			 conservatively estimates that in 2008 approximately 18,000 Americans were newly
			 infected with HCV and more than 38,000 Americans were newly infected with
			 HBV.
						(6)There were 6
			 outbreaks reported to CDC for investigation in 2008 related to health care
			 acquired infection of HBV and HCV, potentially exposing more than 52,000
			 Americans to the viruses, in 2009–2010 there were 15 outbreaks in which more
			 than 30,000 people were potentially exposed.
						(7)Chronic HBV and
			 chronic HCV usually do not cause symptoms early in the course of the disease,
			 but after many years of a clinically silent phase, more than 50
			 percent of infected individuals will develop cirrhosis, end-stage liver
			 disease, or liver cancer. Since most of those with chronic HBV and HCV are
			 unaware of their infection, they do not know to take precautions to prevent the
			 spread of their infection and can unknowingly exacerbate their own disease
			 progression.
						(8)HBV and HCV
			 disproportionately affect certain populations in the United States. Although
			 representing only 5 percent of the population, Asian-Americans and Pacific
			 Islanders account for over half of the 1,400,000 domestic chronic HBV cases.
			 Baby boomers (those born between 1946 and 1964) account for more than half of
			 domestic chronic hepatitis C cases. In addition, African-Americans,
			 Latin-Americans, and American Indian/Alaskan Natives are among the groups which
			 have disproportionately high rates of HBV and/or HCV infections in the United
			 States.
						(9)For both chronic
			 HBV and chronic HCV, behavioral changes can slow disease progression if
			 diagnosis is made early. Early diagnosis, which is determined through simple
			 blood tests, can reduce the risk of transmission and disease progression
			 through education and vaccination of household members and other susceptible
			 persons at risk.
						(10)For those
			 chronically infected with HBV or HCV, regular monitoring can lead to the early
			 detection of liver cancer at a stage where cure is still possible. Liver cancer
			 is the third deadliest cancer in the United States however, liver cancer has
			 received little funding for research, prevention, or treatment.
						(11)Treatment for
			 chronic HCV can eradicate the disease in approximately 75 percent of those
			 currently treated. The treatment of chronic HBV can effectively suppress viral
			 replication in the overwhelming majority (>80%) of those treated thereby
			 reducing the risk of transmission and progression to liver scarring or liver
			 cancer even though a complete cure is much less common than for HCV.
						(12)To combat the HBV
			 and HCV epidemics in the United States, in May 2011, the Department of Health
			 and Human Services released Combating the Silent Epidemic of Viral Hepatitis:
			 Action Plan for the Prevention, Care & Treatment of Viral Hepatitis
			 (hereafter referred to as the HHS Action Plan). The Institute of Medicine (IOM)
			 of the National Academies 2010 reported on the Federal response to HBV and HCV
			 titled: Hepatitis and Liver Cancer: A National Strategy for Prevention and
			 Control of Hepatitis B and C. These recommendations and guidelines provide a
			 framework for HBV and HCV prevention, education, control, research, and medical
			 management programs.
						(13)The annual health
			 care costs attributable to HBV and HCV in the United States are significant.
			 For HBV, it is estimated to be approximately $1,000,000,000 to 2,000,000,000
			 ($1,000 to $2,000 per infected person). More than $1,000,000,000 is spent each
			 year for HBV-related hospitalizations. The indirect costs of chronic HBV
			 infection are harder to measure, but include reduced physical and emotional
			 quality of life, reduced economic productivity, long-term disability, and
			 premature death. For HCV, medical costs for patients are expected to increase
			 from $30,000,000,000 in 2009 to over $85,000,000,000 in 2024. Avoiding these
			 costs by screening and diagnosing individuals earlier—and connecting them to
			 appropriate treatment and care will save lives and critical health care
			 dollars. Currently, without a comprehensive screening, testing and diagnosis
			 program, most patients are diagnosed too late when they need a liver transplant
			 costing at least $314,000 for uncomplicated cases or when they have liver
			 cancer or end stage liver disease which costs $30,980 to $110,576 per hospital
			 admission. As health care costs continue to grow, it is critical that the
			 Federal Government invests in effective mechanisms to avoid documented cost
			 drivers.
						(14)According to the
			 IOM report in 2010, chronic HBV and HCV infections cause substantial morbidity
			 and mortality despite being preventable and treatable. Deficiencies in the
			 implementation of established guidelines for the prevention, diagnosis, and
			 medical management of chronic HBV and HCV infections perpetuate personal and
			 economic burdens. Existing grants are not sufficient for the scale of the
			 health burden presented by HBV and HCV.
						(15)Screening and
			 testing for HBV and HCV is aligned with the Healthy People 2020 goal; Increase
			 immunization rates and reduce preventable infectious diseases. Awareness of
			 disease and access to prevention and treatment remain essential components for
			 reducing infectious disease transmission.
						(16)Federal support
			 is necessary to increase knowledge and awareness of HBV and HCV and to assist
			 State and local prevention and control efforts in reducing the morbidity and
			 mortality of these epidemics.
						(c)Biennial
			 assessment of HHS hepatitis B and hepatitis C prevention, education, research,
			 and medical management planTitle III of the Public Health
			 Service Act (42 U.S.C. 241 et seq.) is amended—
						(1)by striking
			 section 317N (42 U.S.C. 247b–15); and
						(2)by adding at the
			 end the following:
							
								XBiennial
				assessment of HHS Hepatitis B and Hepatitis C prevention, education, research,
				and medical management plan
									399NN.Biennial
				Update of the Plan
										(a)In
				generalThe Secretary shall conduct a biennial assessment of the
				Secretary’s plan for the prevention, control, and medical management of, and
				education and research relating to, hepatitis B and hepatitis C, for the
				purposes of—
											(1)incorporating into
				such plan new knowledge or observations relating to hepatitis B and hepatitis C
				(such as knowledge and observations that may be derived from clinical,
				laboratory, and epidemiological research and disease detection, prevention, and
				surveillance outcomes);
											(2)addressing gaps in the coverage or
				effectiveness of the plan; and
											(3)evaluating and, if
				appropriate, updating recommendations, guidelines, or educational materials of
				the Centers for Disease Control and Prevention or the National Institutes of
				Health for health care providers or the public on viral hepatitis in order to
				be consistent with the plan.
											(b)Publication of
				notice of assessmentsNot later than October 1 of the first
				even-numbered year beginning after the date of the enactment of this part, and
				October 1 of each even-numbered year thereafter, the Secretary shall publish in
				the Federal Register a notice of the results of the assessments conducted under
				paragraph (1). Such notice shall include—
											(1)a description of
				any revisions to the plan referred to in subsection (a) as a result of the
				assessment;
											(2)an explanation of
				the basis for any such revisions, including the ways in which such revisions
				can reasonably be expected to further promote the original goals and objectives
				of the plan; and
											(3)in the case of a
				determination by the Secretary that the plan does not need revision, an
				explanation of the basis for such determination.
											399NN–1.Elements of
				program
										(a)Education and
				awareness programsThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, the Administrator of the Health
				Resources and Services Administration, and the Administrator of the Substance
				Abuse and Mental Health Services Administration, and in accordance with the
				plan referred to in section 399NN(a), shall implement programs to increase
				awareness and enhance knowledge and understanding of hepatitis B and hepatitis
				C. Such programs shall include—
											(1)the conduct of
				culturally and language appropriate health education in primary and secondary
				schools, college campuses, public awareness campaigns, and community outreach
				activities (especially to the ethnic communities with high rates of chronic
				hepatitis B and chronic hepatitis C and other high-risk groups) to promote
				public awareness and knowledge about the value of hepatitis A and hepatitis B
				immunization, risk factors, the transmission and prevention of hepatitis B and
				hepatitis C, the value of screening for the early detection of hepatitis B and
				hepatitis C, and options available for the treatment of chronic hepatitis B and
				chronic hepatitis C;
											(2)the promotion of immunization programs that
				increase awareness and access to hepatitis A and hepatitis B vaccines for
				susceptible adults and children;
											(3)the training of health care professionals
				regarding the importance of vaccinating individuals infected with hepatitis C
				and individuals who are at risk for hepatitis C infection against hepatitis A
				and hepatitis B;
											(4)the training of
				health care professionals regarding the importance of vaccinating individuals
				chronically infected with hepatitis B and individuals who are at risk for
				chronic hepatitis B infection against the hepatitis A virus;
											(5)the training of
				health care professionals and health educators to make them aware of the high
				rates of chronic hepatitis B and chronic hepatitis C in certain adult ethnic
				populations, and the importance of prevention, detection, and medical
				management of hepatitis B and hepatitis C and of liver cancer screening;
											(6)the development
				and distribution of health education curricula (including information relating
				to the special needs of individuals infected with hepatitis B and hepatitis C,
				such as the importance of prevention and early intervention, regular
				monitoring, the recognition of psychosocial needs, appropriate treatment, and
				liver cancer screening) for individuals providing hepatitis B and hepatitis C
				counseling; and
											(7)support for the
				implementation curricula described in paragraph (6) by State and local public
				health agencies.
											(b)Immunization,
				prevention, and control programs
											(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall support the integration of activities
				described in paragraph (2) into existing clinical and public health programs at
				State, local, territorial, and tribal levels (including community health
				clinics, programs for the prevention and treatment of HIV/AIDS, sexually
				transmitted diseases, and substance abuse, and programs for individuals in
				correctional settings).
											(2)Activities
												(A)Voluntary
				testing programs
													(i)In
				generalThe Secretary shall establish a mechanism by which to
				support and promote the development of State, local, territorial, and tribal
				voluntary hepatitis B and hepatitis C testing programs to screen the
				high-prevalence populations to aid in the early identification of chronically
				infected individuals.
													(ii)Confidentiality
				of the test resultsThe Secretary shall prohibit the use of the
				results of a hepatitis B or hepatitis C test conducted by a testing program
				developed or supported under this subparagraph for any of the following:
														(I)Issues relating to
				health insurance.
														(II)To screen or
				determine suitability for employment.
														(III)To discharge a
				person from employment.
														(B)Counseling
				regarding viral hepatitisThe Secretary shall support State,
				local, territorial, and tribal programs in a wide variety of settings,
				including those providing primary and specialty health care services in
				nonprofit private and public sectors, to—
													(i)provide
				individuals with ongoing risk factors for hepatitis B and hepatitis C infection
				with client-centered education and counseling which concentrates on—
														(I)promoting testing
				of individuals that have been exposed to their blood, family members, and their
				sexual partners; and
														(II)changing
				behaviors that place individuals at risk for infection;
														(ii)provide
				individuals chronically infected with hepatitis B or hepatitis C with
				education, health information, and counseling to reduce their risk of—
														(I)dying from
				end-stage liver disease and liver cancer; and
														(II)transmitting
				viral hepatitis to others; and
														(iii)provide women
				chronically infected with hepatitis B or hepatitis C who are pregnant or of
				childbearing age with culturally and language appropriate health information,
				such as how to prevent hepatitis B perinatal infection, and to alleviate fears
				associated with pregnancy or raising a family.
													(C)ImmunizationThe
				Secretary shall support State, local, territorial, and tribal efforts to expand
				the current vaccination programs to protect every child in the country and all
				susceptible adults, particularly those infected with hepatitis C and
				high-prevalence ethnic populations and other high-risk groups, from the risks
				of acute and chronic hepatitis B infection by—
													(i)ensuring continued
				funding for hepatitis B vaccination for all children 19 years of age or younger
				through the Vaccines for Children Program;
													(ii)ensuring that the
				recommendations of the Advisory Committee on Immunization Practices are
				followed regarding the birth dose of hepatitis B vaccinations for
				newborns;
													(iii)requiring proof
				of hepatitis B vaccination for entry into public or private daycare, preschool,
				elementary school, secondary school, and institutions of higher
				education;
													(iv)expanding the
				availability of hepatitis B vaccination for all susceptible adults to protect
				them from becoming acutely or chronically infected, including ethnic and other
				populations with high prevalence rates of chronic hepatitis B infection;
													(v)expanding the
				availability of hepatitis B vaccination for all susceptible adults,
				particularly those in their reproductive age (women and men less than 45 years
				of age), to protect them from the risk of hepatitis B infection;
													(vi)ensuring the
				vaccination of individuals infected, or at risk for infection, with hepatitis C
				against hepatitis A, hepatitis B, and other infectious diseases, as
				appropriate, for which such individuals may be at increased risk; and
													(vii)ensuring the
				vaccination of individuals infected, or at risk for infection, with hepatitis B
				against hepatitis A virus and other infectious diseases, as appropriate, for
				which such individuals may be at increased risk.
													(D)Medical
				referralThe Secretary shall support State, local, territorial,
				and tribal programs that support—
													(i)referral of
				persons chronically infected with hepatitis B or hepatitis C—
														(I)for medical
				evaluation to determine the appropriateness for antiviral treatment to reduce
				the risk of progression to cirrhosis and liver cancer; and
														(II)for ongoing
				medical management including regular monitoring of liver function and screening
				for liver cancer; and
														(ii)referral of
				persons infected with acute or chronic hepatitis B infection or acute or
				chronic hepatitis C infection for drug and alcohol abuse treatment where
				appropriate.
													(3)Increased
				support for adult viral hepatitis coordinatorsThe Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall provide increased support to Adult Viral Hepatitis Coordinators in State,
				local, territorial, and tribal health departments in order to enhance the
				additional management, networking, and technical expertise needed to ensure
				successful integration of hepatitis B and hepatitis C prevention and control
				activities into existing public health programs.
											(c)Epidemiological
				surveillance
											(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall support the establishment and
				maintenance of a national chronic and acute hepatitis B and hepatitis C
				surveillance program, in order to identify—
												(A)trends in the
				incidence of acute and chronic hepatitis B and acute and chronic hepatitis
				C;
												(B)trends in the
				prevalence of acute and chronic hepatitis B and acute and chronic hepatitis C
				infection among groups that may be disproportionately affected; and
												(C)trends in liver
				cancer and end-stage liver disease incidence and deaths, caused by chronic
				hepatitis B and chronic hepatitis C in the high-risk ethnic populations.
												(2)Seroprevalence
				and liver cancer studiesThe Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, shall prepare a
				report outlining the population-based seroprevalence studies currently
				underway, future planned studies, the criteria involved in determining which
				seroprevalence studies to conduct, defer, or suspend, and the scope of those
				studies, the economic and clinical impact of hepatitis B and hepatitis C, and
				the impact of chronic hepatitis B and chronic hepatitis C infections on the
				quality of life. Not later than one year after the date of the enactment of
				this part, the Secretary shall submit the report to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate.
											(3)ConfidentialityThe
				Secretary shall not disclose any individually identifiable information
				identified under paragraph (1) or derived through studies under paragraph
				(2).
											(d)ResearchThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, the Director of the National Cancer Institute, and the Director of
				the National Institutes of Health, shall—
											(1)conduct
				epidemiologic and community-based research to develop, implement, and evaluate
				best practices for hepatitis B and hepatitis C prevention especially in the
				ethnic populations with high rates of chronic hepatitis B and chronic hepatitis
				C and other high-risk groups;
											(2)conduct research
				on hepatitis B and hepatitis C natural history, pathophysiology, improved
				treatments and prevention (such as the hepatitis C vaccine), and noninvasive
				tests that help to predict the risk of progression to liver cirrhosis and liver
				cancer;
											(3)conduct research
				that will lead to better noninvasive or blood tests to screen for liver cancer,
				and more effective treatments of liver cancer caused by chronic hepatitis B and
				chronic hepatitis C; and
											(4)conduct research
				comparing the effectiveness of screening, diagnostic, management, and treatment
				approaches for chronic hepatitis B, chronic hepatitis C, and liver cancer in
				the affected communities.
											(e)Underserved and
				disproportionately affected populationsIn carrying out this
				section, the Secretary shall provide expanded support for individuals with
				limited access to health education, testing, and health care services and
				groups that may be disproportionately affected by hepatitis B and hepatitis
				C.
										(f)Evaluation of
				programThe Secretary shall develop benchmarks for evaluating the
				effectiveness of the programs and activities conducted under this section and
				make determinations as to whether such benchmarks have been achieved.
										399NN–2.Grants
										(a)In
				generalThe Secretary may award grants to, or enter into
				contracts or cooperative agreements with, States, political subdivisions of
				States, territories, Indian tribes, or nonprofit entities that have special
				expertise relating to hepatitis B, hepatitis C, or both, to carry out
				activities under this part.
										(b)ApplicationTo
				be eligible for a grant, contract, or cooperative agreement under subsection
				(a), an entity shall prepare and submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
										399NN–3.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $90,000,000 for fiscal
				year 2012, $90,000,000 for fiscal year 2013, $110,000,000 for fiscal year 2014,
				$130,000,000 for fiscal year 2015, and $150,000,000 for fiscal year
				2016.
									. 
						(d)Enhancing
			 SAMHSA’s role in hepatitis activitiesParagraph (6) of section
			 501(d) of the Public Health Service Act (42 U.S.C. 290aa(d)) is amended by
			 striking HIV or tuberculosis and inserting HIV,
			 tuberculosis, or hepatitis.
					CAcquired Bone
			 Marrow Failure Diseases
				721.Acquired Bone
			 Marrow Failure Diseases
					(a)Short
			 titleThis subtitle may be cited as the Bone Marrow Failure Disease Research and Treatment Act of
			 2011.
					(b)FindingsThe
			 Congress finds the following:
						(1)Between 20,000 and
			 30,000 Americans are diagnosed each year with myelodysplastic syndromes,
			 aplastic anemia, paroxysmal nocturnal hemoglobinuria, and other acquired bone
			 marrow failure diseases.
						(2)Acquired bone
			 marrow failure diseases have a debilitating and often fatal impact on those
			 diagnosed with these diseases.
						(3)While some
			 treatments for acquired bone marrow failure diseases can prolong and improve
			 the quality of patients’ lives, there is no single cure for these
			 diseases.
						(4)The prevalence of
			 acquired bone marrow failure diseases in the United States will continue to
			 grow as the general public ages.
						(5)Evidence exists
			 suggesting that acquired bone marrow failure diseases occur more often in
			 minority populations, particularly in Asian-American and
			 Hispanic/Latin-American populations.
						(6)The National
			 Heart, Lung, and Blood Institute and the National Cancer Institute have
			 conducted important research into the causes of and treatments for acquired
			 bone marrow failure diseases.
						(7)The National
			 Marrow Donor Program Registry has made significant contributions to the fight
			 against bone marrow failure diseases by connecting millions of potential marrow
			 donors with individuals and families suffering from these conditions.
						(8)Despite these
			 advances, a more comprehensive Federal strategic effort among numerous Federal
			 agencies is needed to discover a cure for acquired bone marrow failure
			 disorders.
						(9)Greater Federal
			 surveillance of acquired bone marrow failure diseases is needed to gain a
			 better understanding of the causes of acquired bone marrow failure
			 diseases.
						(10)The Federal
			 Government should increase its research support for and engage with public and
			 private organizations in developing a comprehensive approach to combat and cure
			 acquired bone marrow failure diseases.
						(c)National
			 Acquired Bone Marrow Failure Disease RegistryPart B of the
			 Public Health Service Act (42 U.S.C. 311 et seq.) is amended by inserting after
			 section 317W, as added, the following:
						
							317X.National
				Acquired Bone Marrow Failure Disease Registry
								(a)Establishment of
				registry
									(1)In
				generalNot later than 6 months after the date of the enactment
				of this section, the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention, shall—
										(A)develop a system
				to collect data on acquired bone marrow failure diseases; and
										(B)establish and
				maintain a national and publicly available registry, to be known as the
				National Acquired Bone Marrow Failure Disease Registry, in accordance with
				paragraph (3).
										(2)Recommendations
				of advisory committeeIn
				carrying out this subsection, the Secretary shall take into consideration the
				recommendations of the Advisory Committee on Acquired Bone Marrow Failure
				Diseases established under subsection (b).
									(3)Purposes of
				registryThe National Acquired Bone Marrow Failure Disease
				Registry—
										(A)shall identify the
				incidence and prevalence of acquired bone marrow failure diseases in the United
				States;
										(B)shall be used to collect and store data on
				acquired bone marrow failure diseases, including data concerning—
											(i)the age, race or
				ethnicity, general geographic location, sex, and family history of individuals
				who are diagnosed with acquired bone marrow failure diseases, and any other
				characteristics of such individuals determined appropriate by the
				Secretary;
											(ii)the genetic and
				environmental factors that may be associated with developing acquired bone
				marrow failure diseases;
											(iii)treatment
				approaches for dealing with acquired bone marrow failure diseases;
											(iv)outcomes for
				individuals treated for acquired bone marrow failure diseases, including
				outcomes for recipients of stem cell therapeutic products as contained in the
				database established pursuant to section 379A; and
											(v)any other factors
				pertaining to acquired bone marrow failure diseases determined appropriate by
				the Secretary; and
											(C)shall be made
				available—
											(i)to
				the general public; and
											(ii)to researchers to
				facilitate further research into the causes of, and treatments for, acquired
				bone marrow failure diseases in accordance with standard practices of the
				Centers for Disease Control and Preventions.
											(b)Advisory
				committee
									(1)EstablishmentNot
				later than 6 months after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish an advisory committee, to be known as the Advisory
				Committee on Acquired Bone Marrow Failure Diseases.
									(2)MembersThe members of the Advisory Committee on
				Acquired Bone Marrow Failure Diseases shall be appointed by the Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				and shall include at least one representative from each of the
				following:
										(A)A national patient
				advocacy organization with experience advocating on behalf of patients
				suffering from acquired bone marrow failure diseases.
										(B)The National
				Institutes of Health, including at least one representative from each
				of—
											(i)the National
				Cancer Institute;
											(ii)the National
				Heart, Lung, and Blood Institute; and
											(iii)the Office of
				Rare Diseases.
											(C)The Centers for
				Disease Control and Prevention.
										(D)Clinicians with
				experience in—
											(i)diagnosing or
				treating acquired bone marrow failure diseases; and
											(ii)medical data
				registries.
											(E)Epidemiologists
				who have experience with data registries.
										(F)Publicly or
				privately funded researchers who have experience researching acquired bone
				marrow failure diseases.
										(G)The entity
				operating the C.W. Bill Young Cell Transplantation Program established pursuant
				to section 379 and the entity operating the C.W. Bill Young Cell
				Transplantation Program Outcomes Database.
										(3)ResponsibilitiesThe Advisory Committee on Acquired Bone
				Marrow Failure Diseases shall provide recommendations to the Secretary on the
				establishment and maintenance of the National Acquired Bone Marrow Failure
				Disease Registry, including recommendations on the collection, maintenance, and
				dissemination of data.
									(4)Public
				availabilityThe Secretary shall make the recommendations of the
				Advisory Committee on Acquired Bone Marrow Failure Disease publicly
				available.
									(c)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for the management of, as
				well as the collection, analysis, and reporting of data to be included in, the
				National Acquired Bone Marrow Failure Disease Registry.
								(d)DefinitionIn
				this section, the term acquired bone marrow failure disease
				means—
									(1)myelodysplastic
				syndromes (MDS);
									(2)aplastic
				anemia;
									(3)paroxysmal
				nocturnal hemoglobinuria (PNH);
									(4)pure red cell
				aplasia;
									(5)acute myeloid leukemia that has progressed
				from myelodysplastic syndromes; or
									(6)large granular
				lymphocytic leukemia.
									(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2012 through
				2016.
								.
					(d)Pilot studies
			 through the agency for toxic substances and disease registry
						(1)Pilot
			 studiesThe Secretary of Health and Human Services, acting
			 through the Administrator of the Agency for Toxic Substances and Disease
			 Registry, shall conduct pilot studies to determine which environmental factors,
			 including exposure to toxins, may cause acquired bone marrow failure
			 diseases.
						(2)Collaboration
			 with the Radiation Injury Treatment NetworkIn carrying out the directives of this
			 section, the Secretary may collaborate with the Radiation Injury Treatment
			 Network of the C.W. Bill Young Cell Transplantation Program established
			 pursuant to section 379 of the Public Health Service Act (42 U.S.C. 274j)
			 to—
							(A)augment data for
			 the pilot studies authorized by this section;
							(B)access technical
			 assistance that may be provided by the Radiation Injury Treatment Network;
			 or
							(C)perform joint
			 research projects.
							(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2012 through 2016.
						(e)Minority-Focused
			 programs on acquired bone marrow failure diseasesTitle XVII of
			 the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by inserting
			 after section 1707A the following:
						
							1707B.Minority-focused programs on acquired bone marrow failure
		  diseases(a)Information and
				referral services
									(1)In
				generalNot later than 6 months after the date of the enactment
				of this section, the Secretary, acting through the Deputy Assistant Secretary
				for Minority Health, shall establish and coordinate outreach and informational
				programs targeted to minority populations affected by acquired bone marrow
				failure diseases.
									(2)Program
				requirementsMinority-focused outreach and informational programs
				authorized by this section—
										(A)shall make
				information about treatment options and clinical trials for acquired bone
				marrow failure diseases publicly available, and
										(B)shall provide
				referral services for treatment options and clinical trials,
										at the
				national minority health resource center supported under section 1707(b)(8)
				(including by means of the center’s Web site, through appropriate locations
				such as the center’s knowledge center, and through appropriate programs such as
				the center’s resource persons network) and through minority health consultants
				located at each Department of Health and Human Services regional office.(b)Hispanic and
				asian-American and pacific islander outreach
									(1)In
				generalThe Secretary, acting
				through the Deputy Assistant Secretary for Minority Health, shall undertake a
				coordinated outreach effort to connect Hispanic, Asian-American, and Pacific
				Islander communities with comprehensive services focused on treatment of, and
				information about, acquired bone marrow failure diseases.
									(2)CollaborationIn
				carrying out this subsection, the Secretary may collaborate with public health
				agencies, nonprofit organizations, community groups, and online entities to
				disseminate information about treatment options and clinical trials for
				acquired bone marrow failure diseases.
									(c)Grants and
				cooperative agreements
									(1)In
				generalNot later than 6
				months after the date of the enactment of this section, the Secretary, acting
				through the Deputy Assistant Secretary for Minority Health, shall award grants
				to, or enter into cooperative agreements with, entities to perform research on
				acquired bone marrow failure diseases.
									(2)RequirementGrants
				and cooperative agreements authorized by this subsection shall be awarded or
				entered into on a competitive, peer-reviewed basis.
									(3)Scope of
				researchResearch funded under this section shall examine factors
				affecting the incidence of acquired bone marrow failure diseases in minority
				populations.
									(d)DefinitionIn this section, the term acquired
				bone marrow failure disease has the meaning given to such term in
				section 317X(d).
								(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $2,000,000 for each of fiscal years 2012 through
				2016.
								.
					(f)Diagnosis and
			 quality of care for acquired bone marrow failure diseases
						(1)GrantsThe
			 Secretary of Health and Human Services, acting through the Director of the
			 Agency for Healthcare Research and Quality, shall award grants to entities to
			 improve diagnostic practices and quality of care with respect to patients with
			 acquired bone marrow failure diseases.
						(2)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2012 through 2016.
						(g)DefinitionIn
			 this section, the term acquired bone marrow failure disease
			 means—
						(1)myelodysplastic
			 syndromes (MDS);
						(2)aplastic
			 anemia;
						(3)paroxysmal
			 nocturnal hemoglobinuria (PNH);
						(4)pure red cell
			 aplasia;
						(5)acute myeloid leukemia that progressed from
			 myelodysplastic syndromes; or
						(6)large granular
			 lymphocytic leukemia.
						DCardiovascular
			 Disease, Chronic Disease, and Other Disease Issues
				731.Guidelines for
			 disease screening for minority patients
					(a)In
			 generalThe Secretary, acting through the Director of the Agency
			 for Healthcare Research and Quality, shall convene a series of meetings to
			 develop guidelines for disease screening for minority patient populations which
			 have a higher than average risk for many chronic diseases and cancers.
					(b)ParticipantsIn
			 convening meetings under subsection (a), the Secretary shall ensure that
			 meeting participants include representatives of—
						(1)professional
			 societies and associations;
						(2)minority health
			 organizations;
						(3)health care
			 researchers and providers, including those with expertise in minority
			 health;
						(4)Federal health
			 agencies, including the Office of Minority Health, the National Institute on
			 Minority Health and Health Disparities, and the National Institutes of Health;
			 and
						(5)other experts
			 determined appropriate by the Secretary.
						(c)DiseasesScreening
			 guidelines for minority populations shall be developed as appropriate under
			 subsection (a) for—
						(1)hypertension;
						(2)hypercholesterolemia;
						(3)diabetes;
						(4)cardiovascular
			 disease;
						(5)cancers, including
			 breast, prostate, colon, cervical, and lung cancer;
						(6)asthma;
						(7)diabetes;
						(8)kidney
			 diseases;
						(9)eye diseases and
			 disorders, including glaucoma;
						(10)HIV/AIDS and
			 sexually transmitted diseases;
						(11)uterine
			 fibroids;
						(12)autoimmune
			 disease;
						(13)mental health
			 conditions;
						(14)dental health
			 conditions and oral diseases;
						(15)environmental and
			 related health illnesses and conditions;
						(16)Sickle cell
			 disease;
						(17)violence and
			 injury prevention and control;
						(18)genetic and
			 related conditions;
						(19)heart disease and
			 stroke;
						(20)tuberculosis;
						(21)chronic
			 obstructive pulmonary disease; and
						(22)other diseases
			 determined appropriate by the Secretary.
						(d)DisseminationNot
			 later than 24 months after the date of enactment of this title, the Secretary
			 shall publish and disseminate to health care provider organizations the
			 guidelines developed under subsection (a).
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section, such sums as may be necessary for each of fiscal years 2012
			 through 2016.
					732.Coverage of the
			 shingles vaccine under the Medicare program
					(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
						(1)in subsection
			 (s)(10)(A), by inserting , shingles vaccine and its
			 administration, before and, subject to; and
						(2)in subsection
			 (ww)(2)(A), by inserting shingles, after
			 Pneumococcal,.
						(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 shingles vaccine furnished on or after January 1 of the first calendar year
			 beginning more than 60 days after the date of the enactment of this Act.
					733.CDC Wisewoman
			 Screening ProgramSection 1509
			 of the Public Health Service Act (42 U.S.C. 300n–4a) is amended—
					(1)in subsection
			 (a)—
						(A)by striking the
			 heading and inserting In
			 General.—; and
						(B)in the matter
			 preceding paragraph (1), by striking may make grants and all
			 that follows through purpose and inserting the following:
			 may make grants to such States for the purpose; and
						(2)in subsection
			 (d)(1), by striking there are authorized and all that follows
			 through the period and inserting there are authorized to be appropriated
			 $23,000,000 for fiscal year 2012, $25,300,000 for fiscal year 2013, $27,800,000
			 for fiscal year 2014, $30,800,000 for fiscal year 2015, and $34,000,000 for
			 fiscal year 2016..
					734.Report on
			 cardiovascular care for women and minoritiesPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
					
						399V–5.Report on
				cardiovascular care for women and minoritiesNot later than September 30, 2014, and
				annually thereafter, the Secretary shall prepare and submit to the Congress a
				report on the quality of and access to care for women and minorities with heart
				disease, stroke, and other cardiovascular diseases. The report shall contain
				recommendations for eliminating disparities in, and improving the treatment of,
				heart disease, stroke, and other cardiovascular diseases in women, racial and
				ethnic minorities, those for whom English is not their primary language, and
				individuals with
				disabilities.
						.
				735.Coverage of comprehensive tobacco cessation
			 services in Medicaid
					(a)Requiring coverage of counseling and
			 pharmacotherapy for cessation of tobacco useSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d)
			 is amended—
						(1)in subsection (a)(4)(D) is amended by
			 striking by pregnant women; and
						(2)in subsection
			 (bb)—
							(A)by striking
			 by pregnant women each place it appears;
							(B)in paragraph (1),
			 in the matter before subparagraph (A), by inserting by
			 individuals before who use tobacco; and
							(C)in paragraph
			 (2)(A), by striking with respect to pregnant women.
							(b)Exception from optional restriction under
			 medicaid prescription drug coverageSection 1927(d)(2)(F) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(d)(2)(F)) is amended by striking in the case of pregnant
			 women.
					(c)Removal of cost sharing for counseling and
			 pharmacotherapy for cessation of tobacco use
						(1)General cost sharing
			 limitationsSection 1916 of
			 the Social Security Act (42 U.S.C.
			 1396o) is amended—
							(A)in subsections
			 (a)(2)(B) and (b)(2)(B), by striking and counseling and
			 phar­ma­co­ther­a­py for cessation of tobacco use by pregnant women (as defined
			 in section 1905(bb)) and covered outpatient drugs (as defined in subsection
			 (k)(2) of section 1927 and including nonprescription drugs described in
			 subsection (d)(2) of such section) that are prescribed for purposes of
			 promoting, and when used to promote, tobacco cessation by pregnant women in
			 accordance with the Guideline referred to in section 1905(bb)(2)(A)
			 each place it appears; and
							(B)in each of
			 subsections (a)(2)(D) and (b)(2)(D) by inserting and counseling and
			 pharmacotherapy for cessation of tobacco use (as defined in section 1905(bb))
			 and covered outpatient drugs (as defined in subsection (k)(2) of section 1927
			 and including nonprescription drugs described in subsection (d)(2) of such
			 section) that are prescribed for purposes of promoting, and when used to
			 promote, tobacco cessation in accordance with the Guideline referred to in
			 section 1905(bb)(2)(A), after section
			 1905(a)(4)(C),.
							(2)Application to alternative
			 costsharingSection
			 1916A(b)(3)(B) of such Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended—
							(A)in clause (iii), by striking , and
			 counseling and phar­ma­co­ther­a­py for cessation of tobacco use by pregnant
			 women (as defined in section 1905(bb)); and
							(B)by adding at the
			 end the following:
								
									(xi)Counseling and pharmacotherapy for
				cessation of tobacco use (as defined in section 1905(bb)) and covered
				outpatient drugs (as defined in subsection (k)(2) of section 1927 and including
				nonprescription drugs described in subsection (d)(2) of such section) that are
				prescribed for purposes of promoting, and when used to promote, tobacco
				cessation in accordance with the Guideline referred to in section
				1905(bb)(2)(A).
									.
							(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2012.
					736.Clinical
			 research funding for oral health
					(a)In
			 generalThe Secretary of Health and Human Services shall expand
			 and intensify the conduct and support of the research activities of the
			 National Institutes of Health and the National Institute of Dental and
			 Craniofacial Research to improve the oral health of the population through the
			 prevention and management of oral diseases and conditions.
					(b)Included
			 research activitiesResearch activities under subsection (a)
			 shall include—
						(1)comparative effectiveness research and
			 clinical disease management research addressing early childhood caries and oral
			 cancer; and
						(2)awarding of grants
			 and contracts to support the training and development of health services
			 researchers, comparative effectiveness researchers, and clinical researchers
			 whose research improves the oral health of the population.
						EHIV/AIDS
				741.FindingsThe Congress finds the following:
					(1)Over one million
			 people are estimated to be living with HIV in the United States according to
			 the Centers for Disease Control and Prevention.
					(2)Annually there are
			 over 17,000 deaths in people with an HIV diagnoses in 40 States and 5 dependent
			 areas of the United States.
					(3)The Centers for
			 Disease Control and Prevention estimates that in 2009 there were approximately
			 48,100 people newly infected with HIV. Though this number seems to be staying
			 relatively stable, the number of new infections is rapidly increasing among
			 certain populations especially among young African-American men who have sex
			 with men who had an overall 48 percent increase in new infections from 2006 to
			 2009.
					(4)HIV
			 disproportionately affects certain populations in the United States. Though
			 African-Americans represent less than 13 percent of the population,
			 African-Americans account for almost half (46 percent) of all people living
			 with HIV in the United States. Men who have sex with men (MSM) make up
			 approximately 2 percent of the population, but account for over half (53
			 percent) of individuals living with HIV and are the only risk group in which
			 HIV infections continue to increase.
					(5)Disparities exist
			 among Latin-Americans; they make up 15 percent of US population and 17 percent
			 of new infections (2006).
					(6)Though American
			 Indians/Alaska Natives represent less than 1 percent of the total number of
			 HIV/AIDS cases, American Indians and Alaska Natives rank third in rates of
			 HIV/AIDS diagnosis, after African-Americans and Latin-Americans.
					(7)While
			 Asian-Americans, Native Hawaiians, and Pacific Islanders HIV/AIDS cases account
			 for approximately 1 percent of cases nationally, Asian Americans and Pacific
			 Islanders were the only racial/ethnic groups with a statistically significant
			 increase in new HIV diagnoses between 2001 and 2008.
					(8)The limited data
			 available on transgender individuals point to a disproportionate burden of HIV
			 infection.
					(9)Stigma and
			 discrimination contribute to these disparities.
					(10)For HIV, early
			 detection and treatment can have huge effects. New research suggests that
			 treatment of individuals not only slows disease progression, but can also
			 greatly reduce the risk of transmission to other individuals.
					(11)To combat the HIV
			 epidemic in the United States, the National HIV/AIDS Strategy (NHAS) from the
			 White House Office of National AIDS Policy provides a framework of increasing
			 access to care, reducing new infections, and eliminating HIV-related health
			 disparities. The vision of NHAS is The United States will become a place
			 where new HIV infections are rare and when they do occur, every person,
			 regardless of age, gender, race/ethnicity, sexual orientation, gender identity,
			 or socio-economic circumstance, will have unfettered access to high quality,
			 life extending care, free from stigma and discrimination..
					(12)Although the cost
			 of education, treatment and care, and research are not inconsequential, they
			 are substantially less than the annual health care cost attributable to HIV in
			 the United States. The lifetime cost of HIV care and treatment in 2004 was
			 estimated to be $405,000 to $648,000 dollars annually. Preventing 40,000 new
			 infections in the United States each year would save $12.8 billion
			 annually.
					742.Addressing
			 HIV/AIDS in communities of color
					(a)National
			 observance daysIt is the sense of the Congress that national
			 observance days highlighting the impact of HIV/AIDS on communities of color
			 include the following:
						(1)National Black
			 HIV/AIDS Awareness Day.
						(2)National Latino
			 AIDS Awareness Day.
						(3)National Asian and
			 Pacific Islander HIV/AIDS Awareness Day.
						(4)National Native
			 HIV/AIDS Awareness Day.
						(5)Caribbean American
			 HIV/AIDS Awareness Day.
						(b)Call to
			 actionIt is the sense of the Congress that the President should
			 call on members of communities of color—
						(1)to become involved
			 at the local community level in HIV/AIDS testing, policy, and advocacy;
						(2)to become aware,
			 engaged, and empowered on the HIV/AIDS epidemic within their communities;
			 and
						(3)to urge members of
			 their communities to reduce risk factors, practice safe sex and other
			 preventive measures, be tested for HIV/AIDS, and seek care when
			 appropriate.
						743.HIV/AIDS
			 reduction in racial and ethnic minority communities
					(a)Expanded
			 fundingThe Secretary, in collaboration with the Deputy Assistant
			 Secretary for Minority Health, the Director of the Centers for Disease Control
			 and Prevention, the Administrator of the Health Resources and Services
			 Administration, and the Administrator of the Substance Abuse and Mental Health
			 Services Administration, shall provide funds and carry out activities to expand
			 the Minority HIV/AIDS Initiative.
					(b)Use of
			 fundsThe additional funds made available under this section may
			 be used, through the Minority AIDS Initiative, to support the following
			 activities:
						(1)Providing
			 technical assistance and infrastructure support to reduce HIV/AIDS in minority
			 populations.
						(2)Increasing
			 minority populations’ access to HIV/AIDS prevention and care services.
						(3)Building strong
			 community programs and partnerships to address HIV prevention and the health
			 care needs of specific racial and ethnic minority populations.
						(c)Priority
			 interventionsWithin the racial and ethnic minority populations
			 referred to in subsection (b), priority in conducting intervention services
			 shall be given to—
						(1)women;
						(2)youth;
						(3)men who have sex
			 with men;
						(4)persons who engage
			 in intravenous drug abuse;
						(5)homeless
			 individuals; and
						(6)individuals
			 incarcerated or in the penal system.
						(d)Authorization of
			 appropriationsFor carrying out this section, there are
			 authorized to be appropriated $610,000,0000 for fiscal year 2012 and such sums
			 as may be necessary for each of fiscal years 2013 through 2016.
					744.
			 Repealing ineffective and incomplete abstinence-only education program
					(a)In
			 generalTitle V of the Social Security Act (42 U.S.C. 701 et
			 seq.) is amended by striking section 510.
					(b)RescissionAmounts
			 appropriated for each of fiscal years 2010 and 2011 under section 510(d) of the
			 Social Security Act (42 U.S.C. 710(d)) (as in effect on the day before the date
			 of enactment of this Act) that are unobligated as of the date of enactment of
			 this Act are rescinded.
					(c)Reprogram of
			 eliminated abstinence-Only funds for the personal responsibility education
			 program (prep)Section 513(f) of the Social Security Act (42
			 U.S.C. 713(f)) is amended by striking for each of fiscal years 2010
			 through 2014 and inserting for fiscal year 2010, $75,000,000
			 increased by an amount equal to the unobligated portion of funds appropriated
			 for each of fiscal years 2010 and 2011 under section 510(d) that are rescinded
			 under subsection (b), and $125,000,000 for each of fiscal years 2012 through
			 2014.
					745.Dental
			 Education Loan Repayment Program
					(a)In
			 generalThe Secretary of Health and Human Services may enter into
			 an agreement with any dentist under which—
						(1)the dentist agrees
			 to serve as a dentist for a period of not less than 2 years at a facility with
			 a critical shortage of dentists (as determined by the Secretary) in an area
			 with a high incidence of HIV/AIDS; and
						(2)the Secretary
			 agrees to make payments in accordance with subsection (b) on the dental
			 education loans of the dentist.
						(b)Manner of
			 paymentsThe payments described in subsection (a) shall be made
			 by the Secretary as follows:
						(1)Upon completion by
			 the dentist for whom the payments are to be made of the first year of the
			 service specified in the agreement entered into with the Secretary under
			 subsection (a), the Secretary shall pay 30 percent of the principal of and the
			 interest on the dental education loans of the dentist.
						(2)Upon completion by
			 the dentist of the second year of such service, the Secretary shall pay another
			 30 percent of the principal of and the interest on such loans.
						(3)Upon completion by
			 that individual of a third year of such service, the Secretary shall pay
			 another 25 percent of the principal of and the interest on such loans.
						(c)Applicability of
			 certain provisionsThe provisions of subpart III of part D of
			 title III of the Public Health Service Act (42 U.S.C. 254l et seq.) shall,
			 except as inconsistent with this section, apply to the program carried out
			 under this section in the same manner and to the same extent as such provisions
			 apply to the National Health Service Corps Loan Repayment Program.
					(d)ReportsNot
			 later than 18 months after the date of the enactment of this Act, and annually
			 thereafter, the Secretary shall prepare and submit to the Congress a report
			 describing the program carried out under this section, including statements
			 regarding the following:
						(1)The number of
			 dentists enrolled in the program.
						(2)The number and
			 amount of loan repayments.
						(3)The placement
			 location of loan repayment recipients at facilities described in subsection
			 (a)(1).
						(4)The default rate
			 and actions required.
						(5)The amount of
			 outstanding default funds.
						(6)To the extent that
			 it can be determined, the reason for the default.
						(7)The demographics
			 of individuals participating in the program.
						(8)An evaluation of
			 the overall costs and benefits of the program.
						(e)DefinitionsIn
			 this section:
						(1)The term
			 dental education loan—
							(A)means a loan that
			 is incurred for the cost of attendance (including tuition, other reasonable
			 educational expenses, and reasonable living costs) at a school of dentistry;
			 and
							(B)includes only the
			 portion of the loan that is outstanding on the date the dentist involved begins
			 the service specified in the agreement under subsection (a).
							(2)The term
			 dentist means a graduate of a school of dentistry who has
			 completed postgraduate training in general or pediatric dentistry.
						(3)The term
			 HIV/AIDS means human immunodeficiency virus and acquired immune
			 deficiency syndrome.
						(4)The term
			 school of dentistry has the meaning given to that term in section
			 799B of the Public Health Service Act (42 U.S.C. 295p).
						(5)The term
			 Secretary means the Secretary of Health and Human Services.
						(f)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2012
			 through 2016.
					746.Report on the
			 implementation of the national HIV/AIDS strategy
					(a)Report
			 requiredNot later than 6 months after the date of the enactment
			 of this Act, the President, in consultation with the heads of all relevant
			 agencies including the Department of Education, the Department of Health and
			 Human Services, the Department of Housing and Urban Development, the Department
			 of Justice, the Department of Labor, the Department of Veterans Affairs, and
			 the Social Security Administration, shall transmit to the Congress and make
			 publicly available a report on the status of the implementation of the National
			 HIV/AIDS Strategy.
					(b)ContentsThe
			 report required by subsection (a) shall include a description, analysis, and
			 evaluation of—
						(1)key steps taken by
			 the Federal Government towards the achievement of the goals of the National
			 HIV/AIDS Strategy, including the goals of—
							(A)reducing the
			 number of people who become infected with HIV;
							(B)increasing access
			 to care and optimizing health outcomes for people living with HIV; and
							(C)reducing
			 HIV-related health disparities;
							(2)the extent to
			 which the National HIV/AIDS Strategy has improved coordination of efforts to
			 maximize the effective delivery of HIV/AIDS prevention, care, and treatment
			 services at the community level, including coordination—
							(A)within and among
			 Federal agencies and departments;
							(B)between the
			 Federal Government and State and local governments and health
			 departments;
							(C)between the
			 Federal Government and nonprofit foundations and civil society organizations,
			 including community- and faith-based organizations focused on addressing the
			 issue of HIV/AIDS; and
							(D)between the
			 Federal Government and private businesses;
							(3)efforts by the
			 Federal Government to educate, involve, and establish and strengthen
			 partnerships with civil society organizations, including community- and
			 faith-based organizations, in order to implement the National HIV/AIDS Strategy
			 and achieve its goals;
						(4)how Federal
			 resources are being deployed to implement the Strategy, including—
							(A)the amount of
			 funding used to date, by each Federal agency and department, to implement the
			 National HIV/AIDS Strategy;
							(B)a brief summary
			 for each Federal agency and department of the number and function of all
			 Federal employees assisting in implementing the Strategy; and
							(C)an estimate of the
			 amount of funding necessary to implement the National HIV/AIDS Strategy, by
			 each Federal agency and department, for the next fiscal year; and
							(5)what additional
			 steps, if any, are necessary to fully implement the National HIV/AIDS Strategy,
			 including—
							(A)whether any
			 existing statutory laws, policies, or regulations are impeding the
			 implementation of the National HIV/AIDS Strategy, at the Federal, State, or
			 local level, and whether any changes to such laws, policies, or regulations are
			 necessary or recommended; and
							(B)whether any
			 Federal agencies or departments require additional statutory authority to
			 effectively carry out their duties as part of the National HIV/AIDS
			 Strategy.
							(c)Use of
			 previously appropriated fundsFunding for the report required
			 under subsection (a) shall derive from discretionary funds of the departments
			 and agencies specified in such subsection.
					747.Addressing
			 HIV/AIDS in the African-American community
					(a)Sense of
			 Congress on National Black Clergy HIV/AIDS Awareness SundayIt is
			 the sense of Congress that—
						(1)there should be
			 established a National Black Clergy HIV/AIDS Awareness Sunday on which the
			 Congress and the President call on members of the Black clergy—
							(A)to become involved
			 at the local community level in HIV/AIDS testing, policy, and advocacy;
							(B)to discuss the
			 HIV/AIDS epidemic with their congregations and the community at-large;
			 and
							(C)to urge members of
			 their congregations to reduce risk factors, practice safe sex and other
			 preventive measures, be tested for HIV/AIDS, and seek care when appropriate;
			 and
							(2)an appropriate Sunday should be selected
			 for this occasion.
						(b)Sense of
			 Congress on Federal agencies with responsibility for preventing, testing for,
			 and treating HIV/AIDSIt is the sense of Congress that all
			 Federal agencies with a responsibility for preventing, testing for, and
			 treating HIV/AIDS should—
						(1)adopt policies for
			 prevention, testing, and treatment that are consistent with the guidelines
			 issued in 2006 by the Centers for Disease Control and Prevention, entitled
			 Revised Recommendations for HIV Testing of Adults, Adolescents, and
			 Pregnant Women in Health-Care Settings; and
						(2)begin a systemic,
			 aggressive approach to implementing voluntary, routine testing as part of all
			 health exams, including in emergency rooms, clinics, and private physician
			 offices.
						(c)Sense of
			 Congress on Federal Bureau of Prisons procedures for inmates with
			 HIVIt is the sense of Congress that the Federal Bureau of
			 Prisons should implement procedures for—
						(1)voluntary HIV
			 testing as a routine component of inmate care; and
						(2)referral to care
			 as a routine component of release planning for inmates with HIV/AIDS, including
			 referral to community-based care and faith-based institutions.
						748.National Black
			 Clergy for the Elimination of HIV/AIDS
					(a)Short
			 titleThis section may be cited as the National Black Clergy for the Elimination of HIV/AIDS Act
			 of 2011.
					(b)FindingsCongress
			 finds the following:
						(1)It has been
			 estimated that more than 1,200,000 people in the United States are living with
			 HIV/AIDS, and approximately 500,000 of them are Black. Blacks are 8 times more
			 likely to have AIDS than their White counterparts. Within the Black community,
			 the subpopulation most disproportionately impacted by HIV/AIDS is Black men who
			 have sex with men (MSM) with prevalence rates twice those of White MSM. Black
			 women account for the majority of new AIDS cases among women and are 23 times
			 more likely to be living with AIDS than White women and 4 times more likely
			 than Latinas.
						(2)On October 7–8,
			 2007, 186 Black clergy, consisting of Baptist, COGIC, Methodist, Protestant,
			 AME, and Pentecostal, together with, medical, policy, and AIDS leaders, were
			 brought together by the National Black Leadership Commission on AIDS (NBLCA),
			 the oldest and largest Black AIDS organization of its kind in America, hosted
			 by Time Warner, Inc., with other foundation support, to participate in the
			 National Black Clergy Conclave On HIV/AIDS Policy.
						(3)The attendees
			 included faith leaders across traditional, mega, and activist churches
			 representing millions of congregants: the National Medical Association (NMA)
			 representing 30,000 African-American physicians; the National Conference of
			 Black Mayors; the National Caucus of Black State Legislators; and the Health
			 Brain Trust of the Congressional Black Caucus and key African-American HIV/AIDS
			 advocates from across the United States. This group developed a plan of action
			 that has become the National Black Clergy for
			 the Elimination of HIV/AIDS Act of 2011 to respond to the
			 on the ground emergency in prevention, care, and treatment for
			 AIDS in Black America.
						(4)In August 2007,
			 the NMA, the oldest and largest organization representing 30,000
			 African-American physicians, released a consensus report entitled
			 Addressing The HIV/AIDS Crisis In The African American Community: Fact,
			 Fiction and Policy; and specifically called on the next President of
			 the United States to declare HIV/AIDS in African-American communities a public
			 health emergency and worked with NBLCA to organize clergy to advocate for the
			 specific needs of Black physicians, their patients, and those at risk in
			 African-American communities; and have pledged to advocate and work with clergy
			 to develop, execute, and implement these initiatives as a part of their
			 rightful role of leadership in African-American communities and culture.
						(5)The National
			 Conference of Black Mayors has pledged to work with clergy, medical, and
			 community leaders to develop and support these initiatives on a local level and
			 to help them to continue to develop a policy agenda leading to the elimination
			 of HIV/AIDS.
						(6)The National
			 Caucus of Black State Legislators pledged to take the initiatives herein to
			 their body and develop plans of action for Black State Legislators to work with
			 local clergy, health departments, and CBOs to adopt and implement these
			 initiatives on a national level.
						(7)At their April
			 2008 annual meeting, the National Policy Alliance (NPA), consisting of the
			 Joint Center For Political and Economic Studies (secretariat) and the National
			 Black Caucus of School Board Members, National Black Caucus of Local Elected
			 Officials; the Judicial Council of the National Bar Association; the National
			 Association of Black County Officials; Blacks in Government and the CBC; NCBM;
			 WCM, voted unanimously to support, endorse, and encourage the passage of the
			 National Black Clergy for the Elimination of
			 HIV/AIDS Act of 2011 and to organize their respective members to
			 endorse and support the passage of this bill.
						(8)The World
			 Conference of Black Mayors has ratified its support of these initiatives and
			 legislation, and pledged to assist the clergy to take them
			 internationally.
						(9)The National Black
			 Leadership Commission on AIDS, the Balm in Gilead, and the Black AIDS Institute
			 have been recognized by the clergy for their tradition and history of service
			 and will work with clergy to conduct community and policy development, linkages
			 to local departments of health and other services, infrastructure development,
			 education media, and fund development activities.
						(10)Bishop T.D. Jakes
			 of the Potters House in Dallas, Texas, and Rev. Calvin O. Butts of the
			 Abyssinian Baptist Church in Harlem, New York, and chairman of the National
			 Black Leadership Commission on AIDS have been recognized as the organizers of
			 this group and will help guide and lead the development efforts of fellow
			 clergy through this process.
						(11)The National
			 Conclave on HIV/AIDS for Black Clergy calls upon the President, Congress, and
			 corporate America to declare the HIV/AIDS crisis in the African-American
			 community a public health emergency.
						(12)The Black clergy
			 will aggressively seek to have every person under the sphere of their influence
			 tested for HIV in order to know the person’s status.
						(13)The Black clergy
			 will promote HIV/AIDS awareness to ensure that all Black clergy serving in
			 their denominations and other congregations are equipped to address issues
			 related to this disease in a factual and scientifically sound manner.
						(14)The Black clergy
			 will use the ABC/D model as a behavioral guideline for prevention
			 initiatives:
							(A)A–Abstain.
							(B)B–Be
			 Faithful.
							(C)C–Use
			 Condoms.
							(D)D–Don’t Engage in
			 Risky Behaviors.
							(c)Definitions
			 applicable throughout sectionIn this section—
						(1)the terms
			 HIV and HIV/AIDS have the meanings given to such
			 terms in section 2689 of the Public Health Service Act (42 U.S.C. 300ff–88);
			 and
						(2)the term Secretary means the
			 Secretary of Health and Human Services.
						(d)Services To
			 reduce HIV/AIDS in the African-American community
						(1)In
			 generalFor the purpose of
			 reducing HIV/AIDS in the African-American community, the Secretary, acting
			 through the Deputy Assistant Secretary for Minority Health, may make grants to
			 public health agencies and faith-based organizations to conduct—
							(A)outreach
			 activities related to HIV/AIDS prevention and testing activities;
							(B)HIV/AIDS
			 prevention activities; and
							(C)HIV/AIDS testing
			 activities.
							(2)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $50,000,000 for fiscal year 2012, and such sums as may be
			 necessary for fiscal years 2013 through 2016.
						(e)Grants for
			 substance abuse and mental health services to public health agencies and
			 faith-Based organizations
						(1)In
			 generalThe Secretary, acting through the Administrator of the
			 Substance Abuse and Mental Health Services Administration, may make grants to
			 public health agencies and faith-based organizations to—
							(A)conduct HIV/AIDS
			 and sexually transmitted disease outreach, prevention, and testing activities
			 that are targeted to the African-American community; and
							(B)in connection with
			 such activities, provide substance abuse testing and mental health services to
			 members of such community.
							(2)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $90,000,000 for fiscal year 2012 and such sums as may be
			 necessary for fiscal years 2013 through 2016.
						(f)Services for
			 HIV/AIDS affected youth who are separated from their families
						(1)In
			 generalThe Secretary, acting
			 through the Administrator of the Substance Abuse and Mental Health Services
			 Administration, may make grants to faith- and community-based organizations to
			 provide family reunification services, mental health counseling, HIV/AIDS and
			 sexually transmitted disease testing, and substance abuse testing and treatment
			 to youth who—
							(A)(i)have run away from
			 home;
								(ii)are homeless; or
								(iii)reside in a detention center or
			 foster care; and
								(B)are HIV positive
			 or at risk for HIV/AIDS, including young men who have sex with men.
							(2)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $5,000,000 for fiscal year 2012, and such sums as may be
			 necessary for fiscal years 2013 through 2016.
						(g)Public health
			 intervention and prevention activities
						(1)In
			 generalFor the purpose of
			 reducing HIV/AIDS, sexually transmitted diseases, tuberculosis, and viral
			 hepatitis in African-American communities, the Secretary, acting through the
			 Director of the Centers for Disease Control and Prevention, may make grants to
			 faith-based organizations for public health intervention and prevention
			 activities, including the use of rapid testing in traditional and
			 nontraditional settings to increase the number of individuals who know their
			 status at the point of care and are put into treatment.
						(2)PartnershipsIn
			 carrying out this section, the Secretary shall encourage grantees to enter into
			 partnerships with public health agencies.
						(3)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $100,000,000 for fiscal
			 year 2012, and such sums as may be necessary for fiscal years 2013 through
			 2016.
						(h)HIV/AIDS
			 prevention and education
						(1)Prevention
			 activitiesThe Secretary,
			 acting through the Director of the Centers for Disease Control and Prevention,
			 shall expand and intensify HIV/AIDS prevention activities in African-American
			 communities. Such activities—
							(A)shall be targeted
			 to specific populations;
							(B)shall be
			 comprehensive and accurately based on science and research; and
							(C)shall include
			 information on abstinence, the proper use of condoms, risks associated with
			 unprotected sex, and the value of sexual delay particularly among young
			 adolescents and teenagers.
							(2)EducationThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, shall expand and intensify HIV/AIDS educational activities
			 targeting Black women, youth, and men who have sex with men.
						(3)CoordinationThe
			 Secretary shall carry out this section in coordination with public schools of
			 all levels, Black organizations, historically Black colleges and universities,
			 and faith-based organizations and institutions.
						(4)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $90,000,000 for fiscal
			 year 2012, and such sums as may be necessary for fiscal years 2013 through
			 2016.
						(i)Building
			 capacity of communities
						(1)In
			 generalThe Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention, shall
			 expand funding to eligible entities to build the capacity of African-American
			 communities to respond to HIV/AIDS.
						(2)EmphasisIn
			 carrying out this section, the Secretary shall emphasize the provision of
			 funding for policy development, education, technical assistance, and
			 training—
							(A)to national and
			 local faith-based organizations; and
							(B)to organizations with a significant history
			 of working within the African-American community on HIV/AIDS issues, an
			 interdenominational center of seminaries specializing in the training of
			 African-American clergy, and historically Black colleges and
			 universities.
							(3)DefinitionIn
			 this section, the term eligible entity means a national or
			 community-based organization with a history and tradition of service to
			 African-American communities.
						(4)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $25,000,000 for fiscal
			 year 2012, and such sums as may be necessary for fiscal years 2013 through
			 2016.
						(j)National media
			 outreach campaign
						(1)In
			 generalThe Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention, shall
			 implement a national media outreach campaign that urges all sexually active
			 individuals to be tested for and know their HIV/AIDS status.
						(2)RequirementsThe
			 national media outreach campaign under this subsection shall—
							(A)be science-driven
			 and targeted to African-American men, women, and youth; and
							(B)give special
			 emphasis to Black women and men who have sex with men.
							(3)Coordination;
			 consultationThe Secretary shall carry out this
			 subsection—
							(A)in coordination with Black media outlets
			 for print, electronic, and Web-based media and Black media associations,
			 including the National Association of Black Owned Broadcasters and the National
			 Newspaper Publishers Association; and
							(B)in consultation
			 with an advisory board including representatives of the National Medical
			 Association, faith leaders, elected and appointed officials, social marketing
			 experts, and business and community stakeholders.
							(4)Authorization of
			 appropriationsTo carry out
			 this subsection, there are authorized to be appropriated $10,000,000 for fiscal
			 year 2012, and such sums as may be necessary for fiscal years 2013 through
			 2016.
						(k)Research To
			 develop behavioral strategies To reduce transmission of HIV/AIDS
						(1)In
			 generalThe Secretary, acting
			 through the Director of the National Institutes of Health, may conduct or
			 support culturally competent research to develop evidence-based behavioral
			 strategies to reduce the transmission of HIV/AIDS within the African-American
			 community.
						(2)PriorityIn
			 carrying out this section, the Secretary shall prioritize research that focuses
			 on populations within the African-American community that are at increased risk
			 for HIV/AIDS, including—
							(A)men who have sex
			 with men; and
							(B)women.
							(3)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $10,000,000 for fiscal year 2012, and such sums as may be
			 necessary for fiscal years 2013 through 2016.
						(l)Study of
			 biological and behavioral factors
						(1)In
			 generalThe Secretary, acting
			 through the Director of the National Institute on Minority Health and Health
			 Disparities, may make grants for—
							(A)the study of
			 biological and behavioral factors that lead to increased HIV/AIDS prevalence in
			 the African-American community, to be conducted by researchers with a history
			 and tradition of service to Black communities; and
							(B)behavioral and
			 structural network research and interventions, in collaboration with other
			 institutes and centers of the National Institutes of Health, indigenous faith
			 and national and community-based organizations with a history and tradition of
			 conducting such research for Black communities, with a special emphasis on
			 Black women and Black men who have sex with men.
							(2)Authorization of
			 appropriationsTo carry out this subsection, there are authorized
			 to be appropriated $100,000,000 for fiscal year 2012, and such sums as may be
			 necessary for fiscal years 2013 through 2016.
						(m)Health care
			 professionals treating individuals with HIV/AIDSPart E of title
			 VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by
			 adding at the end the following:
						
							4Health Care
				Professionals Treating Individuals With HIV/AIDS
								781.Better care for
				individuals with HIV/AIDS
									(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration and in consultation with the
				African-American church community, may award grants for any of the
				following:
										(1)Development of
				curricula for training primary care providers in HIV/AIDS prevention and
				care.
										(2)Training health
				care professionals with expertise in HIV/AIDS to provide care to individuals
				with HIV/AIDS.
										(3)Development by
				grant recipients under title XXVI and other persons of policies for providing
				culturally relevant and sensitive treatment to individuals with HIV/AIDS, with
				particular emphasis on treatment to African-Americans and children with
				HIV/AIDS.
										(4)Development and
				implementation of programs to increase the use of telemedicine to respond to
				HIV/AIDS-specific health care needs in rural and minority communities, with
				particular emphasis given to medically underserved communities and the southern
				States.
										(5)Creation of faith-
				and community-based certification programs for providers in HIV/AIDS care and
				support services.
										(6)Establishment of
				comfort care centers that provide mental, emotional, and psychosocial
				counseling for people with HIV/AIDS and implement additional protocols to be
				carried out in the centers that address the needs of children and young adults
				who are infected with the disease and are transitioning from childhood to
				adulthood.
										(7)Incentive payments
				to health care providers supported by the Health Resources and Services
				Administration to implement HIV/AIDS testing consistent with the guidelines
				issued in 2006 by the Centers for Disease Control and Prevention entitled
				Revised Recommendations for HIV Testing of Adults, Adolescents, and
				Pregnant Women in Health-Care Settings.
										(b)DefinitionIn
				this section, the term HIV/AIDS has the meaning given to such term
				in section 2689.
									(c)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $100,000,000 for fiscal
				year 2012, and such sums as may be necessary for fiscal years 2013 through
				2016.
									.
					(n)Report on impact
			 of HIV/AIDS in the African-American community
						(1)In
			 generalThe Secretary shall
			 submit to Congress and the President an annual report on the impact of HIV/AIDS
			 in the African-American community.
						(2)ContentsThe
			 report under
			 subsection (a) shall include information
			 on the—
							(A)progress that has
			 been made in reducing the impact of HIV/AIDS in such community;
							(B)opportunities that exist to make additional
			 progress in reducing the impact of HIV/AIDS in such community;
							(C)challenges that
			 may impede such additional progress; and
							(D)Federal funding
			 necessary to achieve substantial reductions in HIV/AIDS in the African-American
			 community.
							749.Reducing the
			 spread of sexually transmitted infections in correctional facilities
					(a)Short
			 titleThis section may be cited as the Justice for the Unprotected Against Sexually Transmitted
			 Infections among the Confined and Exposed Act or the
			 JUSTICE
			 Act.
					(b)FindingsThe
			 Congress makes the following findings:
						(1)According to the Bureau of Justice
			 Statistics (BJS), 2,292,133 persons were incarcerated in the United States as
			 of the end of 2009. Between 1998 and 2008, the number of persons incarcerated
			 in Federal or State correctional facilities increased by an average of 2.4
			 percent per year. One in every 32 United States residents was on probation, in
			 jail or prison, or on parole at the end of 2009.
						(2)As of 2009, 66.8 percent of incarcerated
			 persons were racial or ethnic minorities. Based on current incarceration rates,
			 BJS estimates that African-American males are 6 times more likely to be held in
			 custody than White males, while Hispanic males are a little more than 2 times
			 more likely to be held in custody. Across all age categories, African-American
			 males were incarcerated at higher rates than Hispanic or White males.
						(3)There is a
			 disproportionately high rate of HIV/AIDS among incarcerated persons, especially
			 among minorities. Approximately 25 percent of the HIV-positive population of
			 the United States passes through correctional facilities each year. BJS has
			 determined that the rate of confirmed AIDS cases is 2.4 times higher among
			 incarcerated persons than in the general population. Minorities account for the
			 majority of AIDS-related deaths among incarcerated persons, with
			 African-American incarcerated persons 2.8 times more likely than White
			 incarcerated persons and 1.4 times more likely than Hispanic incarcerated
			 persons to die from AIDS-related causes. Nearly two-thirds of AIDS-related
			 deaths are among Black, non-Hispanic males.
						(4)Studies suggest that other sexually
			 transmitted infections (STIs), such as gonorrhea, chlamydia, syphilis, genital
			 herpes, viral hepatitis, and human papillomavirus, also exist at a higher rate
			 among incarcerated persons than in the general population. For instance,
			 researchers have estimated that the rate of hepatitis C (HCV) infection among
			 incarcerated persons is somewhere between 8 and 20 times higher than that of
			 the general population.
						(5)Correctional facilities lack a uniform
			 system of STI testing and reporting. Establishing a uniform data collection
			 system would assist in developing and targeting counseling and treatment
			 programs for incarcerated persons. Better developed and targeted programs may
			 reduce the spread of STIs.
						(6)Although Congress has acted to reduce the
			 spread of sexual violence in correctional facilities by enacting the National
			 Prison Rape Elimination Act (PREA) of 2003, BJS reported that approximately 4.4
			 percent of incarcerated persons in prisons and 3.1 percent of persons in jail
			 reported experiencing one or more incidents of sexual victimization by another
			 incarcerated person or correctional facility staff in the previous year.
						(7)Approximately 95 percent of all
			 incarcerated persons eventually return to society. According to one study,
			 every year approximately 100,000 persons infected with both HIV and HCV are
			 released from correctional facilities. These individuals comprise approximately
			 50 percent of all persons with both infections in the United States.
						(8)According to the Centers for Disease
			 Control and Prevention (CDC), latex condoms, when used consistently and
			 correctly, are highly effective in preventing the transmission of HIV. Latex
			 condoms also reduce the risk of other STIs. Despite the effectiveness of
			 condoms in reducing the spread of STIs, the Bureau of Prisons does not
			 recommend their use in correctional facilities.
						(9)The distribution of condoms in correctional
			 facilities is currently legal in certain parts of the United States and the
			 world. The States of Vermont and Mississippi and the District of Columbia allow
			 condom distribution programs in their correctional facilities. The cities of
			 New York, San Francisco, Los Angeles, Washington DC, and Philadelphia also
			 allow condom distribution in their correctional facilities. However, these
			 States and cities operate fewer than 1 percent of all correctional
			 facilities.
						(10)A 2007 report by
			 the Massachusetts General Hospital Division of Infectious Diseases and the
			 University of California, San Francisco, found that the proportion of European
			 prison systems allowing condoms rose from 53 percent in 1989 to 81 percent in
			 1997. The same report also found that no prison system allowing the
			 distribution of condoms had reversed their decision, and no prison system
			 reported an increase in sexual activity among incarcerated persons as a result
			 of a decision to allow condom distribution.
						(11)In 2000 and 2001, researchers surveyed 300
			 incarcerated persons and 100 correctional officers at the Central Detention
			 Facility, a correctional facility operated by the District of Columbia at which
			 condoms are available. Researchers found that both incarcerated persons and
			 correctional officers generally supported the condom distribution program and
			 considered it to be important. Furthermore, the researchers determined that the
			 program had not caused any major security infractions. In Canada, the Expert
			 Committee on AIDS and Prisons surveyed more than 400 correctional officers in
			 the Federal prison system of Canada in 1995 and reported that 82 percent of
			 those responding indicated that the availability of condoms had created no
			 problems at their facility.
						(12)The American Public Health Association, the
			 United Nations Joint Program on HIV/AIDS, and the World Health Organization
			 have endorsed the effectiveness of condom distribution programs in correctional
			 facilities.
						(13)Many correctional facilities in the United
			 States do not provide comprehensive testing and treatment programs to reduce
			 the spread of STIs. According to BJS surveys from 2005, only 996 of the 1,821
			 Federal and State correctional facilities (i.e. 54.7 percent) provided HIV/AIDS
			 counseling programs.
						(14)Individuals who are enrolled in Medicaid
			 prior to incarceration face a suspension of their benefits upon incarceration,
			 and in some States a termination of their Medicaid eligibility. The Federal
			 Government encourages States to automatically re-enroll incarcerated persons on
			 Medicaid upon their release from a correctional facility, unless the State
			 reaches a determination that the individual is no longer eligible for reasons
			 other than their prior incarceration.
						(15)Formerly
			 incarcerated individuals who are newly released from correctional facilities
			 often face delays in the resumption of their Medicaid benefits which may
			 exacerbate any health issues which they face.
						(16)Incarcerated
			 individuals living with HIV/AIDS who are eligible for Medicaid would benefit
			 from prompt and automatic enrollment upon their release in order to ensure
			 their continued ability to access health services, including antiretroviral
			 treatment.
						(c)Authority To
			 allow community organizations To provide STI counseling, STI prevention
			 education, and sexual barrier protection devices in Federal correctional
			 facilities
						(1)Directive to
			 Attorney GeneralNot later
			 than 30 days after the date of enactment of this Act, the Attorney General
			 shall direct the Bureau of Prisons to allow community organizations to
			 distribute sexual barrier protection devices and to engage in STI counseling
			 and STI prevention education in Federal correctional facilities. These
			 activities shall be subject to all relevant Federal laws and regulations which
			 govern visitation in correctional facilities.
						(2)Information
			 requirementAny community
			 organization permitted to distribute sexual barrier protection devices under
			 paragraph (1) must ensure that the persons to whom the devices are distributed
			 are informed about the proper use and disposal of sexual barrier protection
			 devices in accordance with established public health practices. Any community
			 organization conducting STI counseling or STI prevention education under
			 paragraph (1) must offer comprehensive sexuality education.
						(3)Possession of
			 device protectedNo Federal correctional facility may, because of
			 the possession or use of a sexual barrier protection device—
							(A)take adverse
			 action against an incarcerated person; or
							(B)consider
			 possession or use as evidence of prohibited activity for the purpose of any
			 Federal correctional facility administrative proceeding.
							(4)ImplementationThe
			 Attorney General and Bureau of Prisons shall implement this section according
			 to established public health practices in a manner that protects the health,
			 safety, and privacy of incarcerated persons and of correctional facility
			 staff.
						(d)Sense of
			 Congress regarding distribution of sexual barrier protection devices in State
			 prison systemsIt is the sense of Congress that States should
			 allow for the legal distribution of sexual barrier protection devices in State
			 correctional facilities to reduce the prevalence and spread of STIs in those
			 facilities.
					(e)Automatic
			 reinstatement of Medicaid benefits
						(1)In
			 generalSection 1902(e) of the Social Security Act (42 U.S.C.
			 1396a(e)) is amended by adding at the end the following:
							
								(15)Enrollment of
				ex-offenders
									(A)Automatic
				enrollment or reinstatement
										(i)In
				generalThe State plan shall provide for the automatic enrollment
				or reinstatement of enrollment of an eligible individual if—
											(I)such individual is
				scheduled to be released from a public institution due to the completion of
				sentence, not less than 30 days prior to the scheduled date of the release;
				and
											(II)such individual
				is to be released from a public institution on parole or on probation, as soon
				as possible after the date on which the determination to release such
				individual was made, and before the date such individual is released.
											(ii)ExceptionIf a State makes a determination that an
				individual is not eligible to be enrolled under the State plan—
											(I)on or before the
				date by which the individual would be enrolled under
				clause (i), such clause shall not apply
				to such individual; or
											(II)after such date,
				the State may terminate the enrollment of such individual.
											(B)Relationship of
				enrollment to payment for services
										(i)In
				generalSubject to
				subparagraph (A)(ii), an eligible
				individual who is enrolled, or whose enrollment is reinstated under
				subparagraph (A), shall be eligible for
				medical assistance that is provided after the date that the eligible individual
				is released from the public institution
										(ii)Relationship to
				payment prohibition for inmatesNo provision of this paragraph may be
				construed to permit payment for care or services for which payment is excluded
				under the subparagraph (A), following paragraph (29), of section
				1905(a).
										(C)Treatment of
				continuous eligibility
										(i)Suspension for
				inmatesAny period of continuous eligibility under this title
				shall be suspended on the date an individual enrolled under this title becomes
				an inmate of a public institution (except as a patient of a medical
				institution).
										(ii)Determination
				of remaining periodNotwithstanding any changes to State law
				related to continuous eligibility during the time that an individual is an
				inmate of a public institution (except as a patient of a medical institution),
				subject to
				clause (iii), with respect to an
				eligible individual who was subject to a suspension under
				subclause (I), on the date that
				such individual is released from a public institution the suspension of
				continuous eligibility under such subclause shall be lifted for a period that
				is equal to the time remaining in the period of continuous eligibility for such
				individual on the date that such period was suspended under such
				subclause.
										(iii)ExceptionIf a State makes a determination that an
				individual is not eligible to be enrolled under the State plan—
											(I)on or before the
				date that the suspension of continuous eligibility is lifted under
				clause (ii), such clause shall not
				apply to such individual; or
											(II)after such date,
				the State may terminate the enrollment of such individual.
											(D)Automatic
				enrollment or reinstatement of enrollment definedFor purposes of this paragraph, the term
				automatic enrollment or reinstatement of enrollment means that the
				State determines eligibility for medical assistance under the State plan
				without a program application from, or on behalf of, the eligible individual,
				but an individual can only be automatically enrolled in the State Medicaid plan
				if the individual affirmatively consents to being enrolled through affirmation
				in writing, by telephone, orally, through electronic signature, or through any
				other means specified by the Secretary.
									(E)Eligible
				individual definedFor
				purposes of this paragraph, the term eligible individual means an
				individual who is an inmate of a public institution (except as a patient in a
				medical institution)—
										(i)who was enrolled under the State plan for
				medical assistance immediately before becoming an inmate of such an
				institution; or
										(ii)is diagnosed with human immunodeficiency
				virus.
										.
						(2)Supplemental
			 Funding for State Implementation of Automatic Reinstatement of Medicaid
			 Benefits
							(A)In
			 generalSubject to
			 paragraph (6), for each State for which
			 the Secretary of Health and Human Services has approved an application under
			 paragraph (3), the Federal matching
			 payments (including payments based on the Federal medical assistance
			 percentage) made to such State under section 1903 of the Social Security Act
			 (42 U.S.C. 1396b) shall be increased by 5.0 percentage points for payments to
			 the State for the activities permitted under
			 paragraph (2) for a period of one
			 year.
							(B)Use of
			 fundsA State may only use increased matching payments authorized
			 under
			 paragraph (1)—
								(i)to strengthen the
			 State’s enrollment and administrative resources for the purpose of improving
			 processes for enrolling (or reinstating the enrollment of) eligible individuals
			 (as such term is defined in section 1902(e)(15)(E) of the Social Security Act);
			 and
								(ii)for medical
			 assistance (as such term is defined in section 1905(a) of the Social Security
			 Act) provided to such eligible individuals.
								(C)Application and
			 agreementThe Secretary may only make payments to a State in the
			 increased amount if—
								(i)the State has amended the State plan under
			 section 1902 of the Social Security Act to incorporate the requirements of
			 subsection (e)(15) of such section;
								(ii)the State has
			 submitted an application to the Secretary that includes a plan for implementing
			 the requirements of section 1902(e)(15) of the Social Security Act under the
			 State’s amended State plan before the end of the 90-day period beginning on the
			 date that the State receives increased matching payments under
			 paragraph (1);
								(iii)the State’s
			 application meets the satisfaction of the Secretary; and
								(iv)the State enters
			 an agreement with the Secretary that states that—
									(I)the State will
			 only use the increased matching funds for the uses permitted under
			 paragraph (2); and
									(II)at the end of the period under
			 paragraph (1), the State will submit to
			 the Secretary, and make publicly available, a report that contains the
			 information required under
			 paragraph (4).
									(D)Required report
			 informationThe information
			 that is required in the report under
			 paragraph (3)(D)(ii)
			 includes—
								(i)the results of an
			 evaluation of the impact of the implementation of the requirements of section
			 1902(e)(15) of the Social Security Act on improving the State’s processes for
			 enrolling of individuals who are released for public institutions into the
			 Medicaid program;
								(ii)the number of
			 individuals who were automatically enrolled (or whose enrollment is reinstated)
			 under such section 1902(e)(15) during the period under
			 paragraph (1); and
								(iii)any other
			 information that is required by the Secretary.
								(E)Increase in cap
			 on Medicaid payments to territoriesSubject to
			 paragraph (6), the amounts otherwise
			 determined for Puerto Rico, the United States Virgin Islands, Guam, the
			 Commonwealth of the Northern Mariana Islands, and American Samoa under
			 subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C.
			 1308) shall each be increased by the necessary amount to allow for the increase
			 in the Federal matching payments under
			 paragraph (1), but only for the period
			 under such paragraph for such State. In the case of such an increase for a
			 territory, subsection (a)(1) of such section 1108 shall be applied without
			 regard to any increase in payment made to the territory under part E of title
			 IV of such Act that is attributable to the increase in Federal medical
			 assistance percentage effected under
			 paragraph (1) for the territory.
							(F)Limitations
								(i)TimingWith respect to a State, at the end of the
			 period under
			 paragraph (1), no increased matching
			 payments may be made to such State under this subsection.
								(ii)Maintenance of
			 eligibility
									(I)In
			 generalSubject to
			 clause (ii), a State is not
			 eligible for an increase in its Federal matching payments under
			 paragraph (1), or an increase in a cap
			 amount under
			 paragraph (5), if eligibility standards,
			 methodologies, or procedures under its State plan under title XIX of the Social
			 Security Act (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)) are more restrictive than the eligibility standards,
			 methodologies, or procedures, respectively, under such plan (or waiver) as in
			 effect on the date of enactment of this Act.
									(II)State
			 reinstatement of eligibility permittedA State that has restricted eligibility
			 standards, methodologies, or procedures under its State plan under title XIX of
			 the Social Security Act (including any waiver under such title or under section
			 1115 of such Act (42 U.S.C. 1315)) after the date of enactment of this Act, is
			 no longer ineligible under
			 clause (i) beginning with the first
			 calendar quarter in which the State has reinstated eligibility standards,
			 methodologies, or procedures that are no more restrictive than the eligibility
			 standards, methodologies, or procedures, respectively, under such plan (or
			 waiver) as in effect on such date.
									(iii)No waiver
			 authorityThe Secretary may not waive the application of this
			 subsection under section 1115 of the Social Security Act or otherwise.
								(iv)Limitation of
			 matching payments to 100 percentIn no case shall an increase in
			 Federal matching payments under this subsection result in Federal matching
			 payments that exceed 100 percent.
								(3)Effective
			 date
							(A)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by
			 subsection (a) shall take effect 180 days
			 after the date of the enactment of this Act and shall apply to services
			 furnished on or after such date.
							(B)Rule for changes
			 requiring State legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendments made by this subsection, the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet this additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
							(f) Survey of and
			 report on correctional facility programs aimed at reducing the spread of
			 STIs
						(1)SurveyThe Attorney General, after consulting with
			 the Secretary of Health and Human Services, State officials, and community
			 organizations, shall, to the maximum extent practicable, conduct a survey of
			 all Federal and State correctional facilities, no later than 180 days after the
			 date of enactment of this Act and annually thereafter for 5 years, to determine
			 the following:
							(A)Prevention
			 education offeredThe type of prevention education, information,
			 or training offered to incarcerated persons and correctional facility staff
			 regarding sexual violence and the spread of STIs, including whether such
			 education, information, or training—
								(i)constitutes
			 comprehensive sexuality education;
								(ii)is
			 compulsory for new incarcerated persons and for new staff; and
								(iii)is
			 offered on an ongoing basis.
								(B)Access to sexual
			 barrier protection devicesWhether incarcerated persons
			 can—
								(i)possess sexual
			 barrier protection devices;
								(ii)purchase sexual
			 barrier protection devices;
								(iii)purchase sexual
			 barrier protection devices at a reduced cost; and
								(iv)obtain sexual
			 barrier protection devices without cost.
								(C)Incidence of
			 sexual violenceThe incidence of sexual violence and assault
			 committed by incarcerated persons and by correctional facility staff.
							(D)Counseling,
			 treatment, and supportive servicesWhether the correctional facility requires
			 incarcerated persons to participate in counseling, treatment, and supportive
			 services related to STIs, or whether it offers such programs to incarcerated
			 persons.
							(E)STI
			 testingWhether the correctional facility tests incarcerated
			 persons for STIs or gives them the option to undergo such testing—
								(i)at
			 intake;
								(ii)on
			 a regular basis; and
								(iii)prior to
			 release.
								(F)STI test
			 resultsThe number of incarcerated persons who are tested for
			 STIs and the outcome of such tests at each correctional facility, disaggregated
			 to include results for—
								(i)the
			 type of sexually transmitted infection tested for;
								(ii)the
			 race and/or ethnicity of individuals tested;
								(iii)the age of
			 individuals tested; and
								(iv)the
			 gender of individuals tested.
								(G)Pre-release
			 referral policyWhether
			 incarcerated persons are informed prior to release about STI-related services
			 or other health services in their communities, including free and low-cost
			 counseling and treatment options.
							(H)Pre-release
			 referrals madeThe number of referrals to community-based
			 organizations or public health facilities offering STI-related or other health
			 services provided to incarcerated persons prior to release, and the type of
			 counseling or treatment for which the referral was made.
							(I)Reinstatement of
			 medicaid benefitsWhether the correctional facility assists
			 incarcerated persons that were enrolled in the State Medicaid program prior to
			 their incarceration, in reinstating their enrollment upon release and whether
			 such individuals receive referrals as provided by paragraph (8) to entities
			 that accept the State Medicaid program, including if applicable—
								(i)the
			 number of such individuals, including those diagnosed with the human
			 immunodeficiency virus, that have been reinstated;
								(ii)a
			 list of obstacles to reinstating enrollment or to making determinations of
			 eligibility for reinstatement, if any; and
								(iii)the number of
			 individuals denied enrollment.
								(J)Other actions
			 takenWhether the correctional facility has taken any other
			 action, in conjunction with community organizations or otherwise, to reduce the
			 prevalence and spread of STIs in that facility.
							(2)PrivacyIn
			 conducting the survey, the Attorney General shall not request or retain the
			 identity of any person who has sought or been offered counseling, treatment,
			 testing, or prevention education information regarding an STI (including
			 information about sexual barrier protection devices), or who has tested
			 positive for an STI.
						(3)ReportThe Attorney General shall transmit to
			 Congress and make publicly available the results of the survey required under
			 paragraph (1), both for the Nation as a whole and disaggregated as to each
			 State and each correctional facility. To the maximum extent possible, the
			 Attorney General shall issue the first report no later than 1 year after the
			 date of enactment of this Act and shall issue reports annually thereafter for 5
			 years.
						(g)Strategy
						(1)Directive to
			 Attorney GeneralThe Attorney
			 General, in consultation with the Secretary of Health and Human Services, State
			 officials, and community organizations, shall develop and implement a 5-year
			 strategy to reduce the prevalence and spread of STIs in Federal and State
			 correctional facilities. To the maximum extent possible, the strategy shall be
			 developed, transmitted to Congress, and made publicly available no later than
			 180 days after the transmission of the first report required under subsection
			 (h)(3).
						(2)Contents of
			 strategyThe strategy shall include the following:
							(A)Prevention
			 educationA plan for improving prevention education, information,
			 and training offered to incarcerated persons and correctional facility staff,
			 including information and training on sexual violence and the spread of STIs,
			 and comprehensive sexuality education.
							(B)Sexual barrier
			 protection device accessA plan for expanding access to sexual
			 barrier protection devices in correctional facilities.
							(C)Sexual violence
			 reductionA plan for reducing the incidence of sexual violence
			 among incarcerated persons and correctional facility staff, developed in
			 consultation with the National Prison Rape Elimination Commission.
							(D)Counseling and
			 supportive servicesA plan for expanding access to counseling and
			 supportive services related to STIs in correctional facilities.
							(E)TestingA
			 plan for testing incarcerated persons for STIs during intake, during regular
			 health exams, and prior to release, and that—
								(i)is
			 conducted in accordance with guidelines established by the Centers for Disease
			 Control and Prevention;
								(ii)includes pre-test
			 counseling;
								(iii)requires that
			 incarcerated persons are notified of their option to decline testing at any
			 time;
								(iv)requires that incarcerated persons are
			 confidentially notified of their test results in a timely manner; and
								(v)ensures that
			 incarcerated persons testing positive for STIs receive post-test counseling,
			 care, treatment, and supportive services.
								(F)TreatmentA
			 plan for ensuring that correctional facilities have the necessary medicine and
			 equipment to treat and monitor STIs and for ensuring that incarcerated persons
			 living with or testing positive for STIs receive and have access to care and
			 treatment services.
							(G)Strategies for
			 demographic groupsA plan for developing and implementing
			 culturally appropriate, sensitive, and specific strategies to reduce the spread
			 of STIs among demographic groups heavily impacted by STIs.
							(H)Linkages with
			 communities and facilitiesA
			 plan for establishing and strengthening linkages to local communities and
			 health facilities that—
								(i)provide
			 counseling, testing, care, and treatment services;
								(ii)may
			 receive persons recently released from incarceration who are living with STIs;
			 and
								(iii)accept payment
			 through the State Medicaid program.
								(I)Enrollment in
			 State Medicaid programsPlans to ensure that incarcerated persons
			 who were—
								(i)enrolled in their
			 State Medicaid program prior to incarceration in a correctional facility are
			 automatically re-enrolled in such program upon their release; and
								(ii)not
			 enrolled in their State Medicaid program prior to incarceration, but who are
			 diagnosed with the human immunodeficiency virus while incarcerated in a
			 correctional facility, are automatically enrolled in such program upon their
			 release.
								(J)Other
			 plansAny other plans developed by the Attorney General for
			 reducing the spread of STIs or improving the quality of health care in
			 correctional facilities.
							(K)Monitoring
			 systemA monitoring system that establishes performance goals
			 related to reducing the prevalence and spread of STIs in correctional
			 facilities and which, where feasible, expresses such goals in quantifiable
			 form.
							(L)Monitoring
			 system performance indicatorsPerformance indicators that measure
			 or assess the achievement of the performance goals described in subparagraph
			 (I).
							(M)Cost
			 estimateA detailed estimate of the funding necessary to
			 implement the strategy at the Federal and State levels for all 5 years,
			 including the amount of funds required by community organizations to implement
			 the parts of the strategy in which they take part.
							(3)ReportThe Attorney General shall transmit to
			 Congress and make publicly available an annual progress report regarding the
			 implementation and effectiveness of the strategy described in subsection (a).
			 The progress report shall include an evaluation of the implementation of the
			 strategy using the monitoring system and performance indicators provided for in
			 subparagraphs (I) and (J) of paragraph (2).
						(h)Appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to carry out this section for
			 each of the fiscal years 2012 through 2018.
						(2)Availability of
			 fundsAmounts made available under subsection (a) are authorized
			 to remain available until expended.
						(i)DefinitionsFor
			 the purposes of this section:
						(1)Community
			 OrganizationThe term
			 community organization means a public health care facility or a
			 nonprofit organization which provides health- or STI-related services according
			 to established public health standards.
						(2)Comprehensive
			 Sexuality EducationThe term
			 comprehensive sexuality education means sexuality education that
			 includes information about abstinence and about the proper use and disposal of
			 sexual barrier protection devices and which is—
							(A)evidence-based;
							(B)medically
			 accurate;
							(C)age and
			 developmentally appropriate;
							(D)gender and
			 identity sensitive;
							(E)culturally and
			 linguistically appropriate; and
							(F)structured to
			 promote critical thinking, self-esteem, respect for others, and the development
			 of healthy attitudes and relationships.
							(3)Correctional
			 FacilityThe term
			 correctional facility means any prison, penitentiary, adult
			 detention facility, juvenile detention facility, jail, or other facility to
			 which persons may be sent after conviction of a crime or act of juvenile
			 delinquency within the United States.
						(4)Incarcerated
			 PersonThe term
			 incarcerated person means any person who is serving a sentence in
			 a correctional facility after conviction of a crime.
						(5)Sexually
			 Transmitted InfectionThe
			 term sexually transmitted infection or STI means any
			 disease or infection that is commonly transmitted through sexual activity,
			 including HIV/AIDS, gonorrhea, chlamydia, syphilis, genital herpes, viral
			 hepatitis, and human papillomavirus.
						(6)Sexual Barrier
			 Protection DeviceThe term sexual barrier protection
			 device means any FDA-approved physical device which has not been
			 tampered with and which reduces the probability of STI transmission or
			 infection between sexual partners, including female condoms, male condoms, and
			 dental dams.
						(7)StateThe
			 term State includes the District of Columbia, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United
			 States Virgin Islands.
						750.Stop AIDS in
			 prison
					(a)Short
			 titleThis section may be cited as the Stop AIDS in Prison Act of
			 2011.
					(b)Comprehensive
			 HIV/AIDS Policy
						(1)In
			 generalThe Bureau of Prisons
			 (hereinafter in this section referred to as the Bureau) shall
			 develop a comprehensive policy to provide HIV testing, treatment, and
			 prevention for inmates within the correctional setting and upon reentry.
						(2)PurposeThe purposes of such policy are the
			 following:
							(A)To stop the spread of HIV/AIDS among
			 inmates.
							(B)To protect prison guards and other
			 personnel from HIV/AIDS infection.
							(C)To provide comprehensive medical treatment
			 to inmates who are living with HIV/AIDS.
							(D)To promote HIV/AIDS awareness and
			 prevention among inmates.
							(E)To encourage inmates to take personal
			 responsibility for their health.
							(F)To reduce the risk that inmates will
			 transmit HIV/AIDS to other persons in the community following their release
			 from prison.
							(3)ConsultationThe Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, the Office of National AIDS Policy, and the
			 Centers for Disease Control regarding the development of such policy.
						(4)Time
			 limitThe Bureau shall draft
			 appropriate regulations to implement such policy not later than 1 year after
			 the date of the enactment of this Act.
						(c)Requirements for
			 policyThe policy created under subsection (b) shall provide for
			 the following:
						(1)Testing and
			 counseling upon intake
							(A)(i)Subject to clause (ii),
			 health care personnel shall provide routine HIV testing to all inmates as a
			 part of a comprehensive medical examination immediately following admission to
			 a facility.
								(ii)Health care personnel shall not be
			 required to provide routine HIV testing to an inmate who is transferred to a
			 facility from another facility if the inmate’s medical records are transferred
			 with the inmate and indicate that the inmate has been tested previously.
								(B)To all inmates admitted to a facility prior
			 to the effective date of this policy, health care personnel shall provide
			 routine HIV testing within no more than 6 months. HIV testing for these inmates
			 may be performed in conjunction with other health services provided to these
			 inmates by health care personnel.
							(C)All HIV tests
			 under this paragraph shall comply with paragraph (9).
							(2)Pre-Test and
			 Post-Test CounselingHealth
			 care personnel shall provide confidential pre-test and post-test counseling to
			 all inmates who are tested for HIV. Counseling may be included with other
			 general health counseling provided to inmates by health care personnel.
						(3)HIV/AIDS
			 Prevention Education
							(A)Health care
			 personnel shall improve HIV/AIDS awareness through frequent educational
			 programs for all inmates. HIV/AIDS educational programs may be provided by
			 community based organizations, local health departments, and inmate peer
			 educators. Such HIV/AIDS educational programs shall include information on
			 modes of transmission, including transmission through tattooing, sexual
			 contact, and intravenous drug use; prevention methods; treatment; and disease
			 progression. HIV/AIDS educational programs shall be culturally sensitive,
			 conducted in a variety of languages, and present scientifically accurate
			 information in a clear and understandable manner.
							(B)HIV/AIDS
			 educational materials shall be made available to all inmates at orientation, at
			 health care clinics, at regular educational programs, and prior to release.
			 Both written and audio-visual materials shall be made available to all inmates.
			 These materials shall be culturally sensitive, written for low literacy levels,
			 and available in a variety of languages.
							(4)HIV Testing upon
			 request
							(A)Health care personnel shall allow inmates
			 to obtain HIV tests upon request once per year or whenever an inmate has a
			 reason to believe the inmate may have been exposed to HIV. Health care
			 personnel shall, both orally and in writing, inform inmates, during orientation
			 and periodically throughout incarceration, of their right to obtain HIV
			 tests.
							(B)Health care personnel shall encourage
			 inmates to request HIV tests if the inmate is sexually active, has been raped,
			 uses intravenous drugs, receives a tattoo, or if the inmate is concerned that
			 the inmate may have been exposed to HIV/AIDS.
							(C)An inmate’s
			 request for an HIV test shall not be considered an indication that the inmate
			 has put himself or herself at risk of infection or committed a violation of
			 prison rules.
							(5)HIV Testing of
			 Pregnant Woman
							(A)Health care
			 personnel shall provide routine HIV testing to all inmates who become
			 pregnant.
							(B)All HIV tests
			 under this paragraph shall comply with paragraph (9).
							(6)Comprehensive
			 treatment
							(A)Health care
			 personnel shall provide all inmates who test positive for HIV—
								(i)timely, comprehensive medical
			 treatment;
								(ii)confidential counseling on managing their
			 medical condition and preventing its transmission to other persons; and
								(iii)voluntary
			 partner notification services.
								(B)Medical care
			 provided under this paragraph shall be consistent with current Department of
			 Health and Human Services guidelines and standard medical practice. Health care
			 personnel shall discuss treatment options, the importance of adherence to
			 antiretroviral therapy, and the side effects of medications with inmates
			 receiving treatment.
							(C)Health care
			 personnel and pharmacy personnel shall ensure that the facility formulary
			 contains all Food and Drug Administration-approved medications necessary to
			 provide comprehensive treatment for inmates living with HIV/AIDS, and that the
			 facility maintains adequate supplies of such medications to meet inmates’
			 medical needs. Health care personnel and pharmacy personnel shall also develop
			 and implement automatic renewal systems for these medications to prevent
			 interruptions in care.
							(D)Correctional
			 staff, health care personnel, and pharmacy personnel shall develop and
			 implement distribution procedures to ensure timely and confidential access to
			 medications.
							(7)Protection of
			 Confidentiality
							(A)Health care
			 personnel shall develop and implement procedures to ensure the confidentiality
			 of inmate tests, diagnoses, and treatment. Health care personnel and
			 correctional staff shall receive regular training on the implementation of
			 these procedures. Penalties for violations of inmate confidentiality by health
			 care personnel or correctional staff shall be specified and strictly
			 enforced.
							(B)HIV testing,
			 counseling, and treatment shall be provided in a confidential setting where
			 other routine health services are provided and in a manner that allows the
			 inmate to request and obtain these services as routine medical services.
							(8)Testing,
			 counseling, and referral prior to reentry
							(A)(i)Subject to clauses (ii)
			 and (iii), health care personnel shall provide routine HIV testing to all
			 inmates no more than 3 months prior to their release and reentry into the
			 community.
								(ii)Inmates who are already known to
			 be infected shall not be required to be tested again.
								(iii)The requirement under clause (i)
			 may be waived if an inmate’s release occurs without sufficient notice to the
			 Bureau to allow health care personnel to perform a routine HIV test and notify
			 the inmate of the results.
								(B)All HIV tests
			 under this paragraph shall comply with paragraph (9).
							(C)To all inmates who test positive for HIV
			 and all inmates who already are known to have HIV/AIDS, health care personnel
			 shall provide—
								(i)confidential prerelease counseling on
			 managing their medical condition in the community, accessing appropriate
			 treatment and services in the community, and preventing the transmission of
			 their condition to family members and other persons in the community;
								(ii)referrals to appropriate health care
			 providers and social service agencies in the community that meet the inmate’s
			 individual needs, including voluntary partner notification services and
			 prevention counseling services for people living with HIV/AIDS; and
								(iii)a 30-day supply of any medically necessary
			 medications the inmate is currently receiving.
								(9)Opt-Out
			 ProvisionInmates shall have
			 the right to refuse routine HIV testing. Inmates shall be informed both orally
			 and in writing of this right. Oral and written disclosure of this right may be
			 included with other general health information and counseling provided to
			 inmates by health care personnel. If an inmate refuses a routine test for HIV,
			 health care personnel shall make a note of the inmate’s refusal in the inmate’s
			 confidential medical records. However, the inmate’s refusal shall not be
			 considered a violation of prison rules or result in disciplinary action.
						(10)Exclusion of
			 Tests Performed Under Section 4014(b)  from
			 the Definition of Routine HIV TestingHIV testing of an inmate under section
			 4014(b) of title 18, United States Code, is not routine HIV testing for the
			 purposes of paragraph (9). Health care personnel shall document the reason for
			 testing under section 4014(b) of title 18, United States Code, in the inmate’s
			 confidential medical records.
						(11)Timely
			 notification of test resultsHealth care personnel shall provide
			 timely notification to inmates of the results of HIV tests.
						(d)Changes in
			 existing law
						(1)Screening in
			 generalSection 4014(a) of
			 title 18, United States Code, is amended—
							(A)by striking
			 for a period of 6 months or more;
							(B)by striking
			 , as appropriate,; and
							(C)by striking
			 if such individual is determined to be at risk for infection with such
			 virus in accordance with the guidelines issued by the Bureau of Prisons
			 relating to infectious disease management and inserting unless
			 the individual declines. The Attorney General shall also cause such individual
			 to be so tested before release unless the individual declines..
							(2)Inadmissibility
			 of HIV Test Results in civil and criminal proceedingsSection
			 4014(d) of title 18, United States Code, is amended by inserting or
			 under the Stop AIDS in Prison Act of
			 2011 after under this section.
						(3)Screening as
			 part of routine screeningSection 4014(e) of title 18, United
			 States Code, is amended by adding at the end the following: Such rules
			 shall also provide that the initial test under this section be performed as
			 part of the routine health screening conducted at intake..
						(e)Reporting
			 requirements
						(1)Report on
			 hepatitis and other diseasesNot later than 1 year after the date of the
			 enactment of this Act, the Bureau shall provide a report to the Congress on
			 Bureau policies and procedures to provide testing, treatment, and prevention
			 education programs for hepatitis and other diseases transmitted through sexual
			 activity and intravenous drug use. The Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, the Office of National AIDS Policy, and the
			 Centers for Disease Control and Prevention regarding the development of this
			 report.
						(2)Annual
			 reports
							(A)GenerallyNot
			 later than 2 years after the date of the enactment of this Act, and then
			 annually thereafter, the Bureau shall report to Congress on the incidence among
			 inmates of diseases transmitted through sexual activity and intravenous drug
			 use.
							(B)Matters
			 pertaining to various diseasesReports under subparagraph (A)
			 shall discuss—
								(i)the incidence among inmates of HIV/AIDS,
			 hepatitis, and other diseases transmitted through sexual activity and
			 intravenous drug use; and
								(ii)updates on Bureau
			 testing, treatment, and prevention education programs for these
			 diseases.
								(C)Matters
			 pertaining to HIV/AIDS onlyReports under subparagraph (A) shall also
			 include—
								(i)the number of inmates who tested positive
			 for HIV upon intake;
								(ii)the
			 number of inmates who tested positive prior to reentry;
								(iii)the number of
			 inmates who were not tested prior to reentry because they were released without
			 sufficient notice;
								(iv)the
			 number of inmates who opted-out of taking the test;
								(v)the
			 number of inmates who were tested under section 4014(b) of title 18, United
			 States Code; and
								(vi)the
			 number of inmates under treatment for HIV/AIDS.
								(D)ConsultationThe Bureau shall consult with appropriate
			 officials of the Department of Health and Human Services, the Office of
			 National Drug Control Policy, the Office of National AIDS Policy, and the
			 Centers for Disease Control and Prevention regarding the development of reports
			 under subparagraph (A).
							751.Services to
			 reduce HIV/AIDS in racial and ethnic minority communities
					(a)In
			 generalFor the purpose of reducing HIV/AIDS in racial and ethnic
			 minority communities, the Secretary, acting through the Deputy Assistant
			 Secretary for Minority Health, may make grants to public health agencies and
			 faith-based organizations to conduct—
						(1)outreach
			 activities related to HIV/AIDS prevention and testing activities;
						(2)HIV/AIDS
			 prevention activities; and
						(3)HIV/AIDS testing
			 activities.
						(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated $50,000,000 for fiscal year 2012, and such sums as may be
			 necessary for fiscal years 2013 through 2016.
					752.Health care
			 professionals treating individuals with HIV/AIDSPart E of title VII of the Public Health
			 Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the
			 following:
					
						5Health Care
				Professionals Treating Individuals With HIV/AIDS
							785.Health care
				professionals treating individuals with HIV/AIDS
								(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration and in consultation with racial
				and ethnic minority community organizations, may award grants for any of the
				following:
									(1)Development of
				curricula for training primary care providers in HIV/AIDS prevention and
				care.
									(2)Training health
				care professionals with expertise in HIV/AIDS to provide care to individuals
				with HIV/AIDS.
									(3)Development by
				grant recipients under title XXVI and other persons of policies for providing
				culturally relevant and sensitive treatment to individuals with HIV/AIDS, with
				particular emphasis on treatment to racial and ethnic minorities, men who have
				sex with men, and women and children with HIV/AIDS.
									(4)Development and
				implementation of programs to increase the use of telemedicine to respond to
				HIV/AIDS-specific health care needs in rural and minority communities, with
				particular emphasis given to medically underserved communities and insular
				areas.
									(5)Creation of faith-
				and community-based certification programs for providers in HIV/AIDS care and
				support services.
									(6)Establishment of
				comfort care centers that provide mental, emotional, and psychosocial
				counseling for people with HIV/AIDS and implement additional protocols to be
				carried out in the centers that address the needs of children and young adults
				who are infected with the disease and are transitioning from childhood to
				adulthood.
									(7)Incentive payments
				to health care providers supported by the Health Resources and Services
				Administration to implement HIV/AIDS testing consistent with the guidelines
				issued in 2006 by the Centers for Disease Control and Prevention entitled
				Revised Recommendations for HIV Testing of Adults, Adolescents, and
				Pregnant Women in Health-Care Settings.
									(b)DefinitionIn
				this section, the term HIV/AIDS has the meaning given to such term
				in section 2689.
								(c)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $100,000,000 for fiscal year 2012, and such sums as may be
				necessary for fiscal years 2013 through
				2016.
								.
				753.Report on
			 impact of HIV/AIDS in racial and ethnic minority communities
					(a)In
			 generalThe Secretary shall submit to the Congress and the
			 President an annual report on the impact of HIV/AIDS in racial and ethnic
			 minority communities.
					(b)ContentsThe
			 report under subsection (a) shall include information on the—
						(1)progress that has
			 been made in reducing the impact of HIV/AIDS in such communities;
						(2)opportunities that
			 exist to make additional progress in reducing the impact of HIV/AIDS in such
			 communities;
						(3)challenges that
			 may impede such additional progress; and
						(4)Federal funding
			 necessary to achieve substantial reductions in HIV/AIDS in racial and ethnic
			 minority communities.
						754.Study on status
			 of HIV/AIDS epidemic among African-Americans
					(a)In
			 generalThe Secretary
			 shall—
						(1)seek to enter into an agreement with the
			 Institute of Medicine to document, in collaboration with an academic
			 organization which specializes in the identification and reduction of health
			 disparities within the African-American community, all aspects of the HIV/AIDS
			 epidemic among African-Americans, including the role that historical racial or
			 ethnic barriers play in sustaining the epidemic among African-Americans;
						(2)submit a report to
			 the President, the Director of the Office of National AIDS Policy Coordination,
			 the Director of the White House Domestic Policy Council, the Director of White
			 House Office of Faith-Based and Neighborhood Partnerships, key Federal
			 agencies, and the relevant committees of the Congress on the status of the
			 HIV/AIDS epidemic among African-Americans in the United States; and
						(3)include in such
			 report—
							(A)specific
			 recommendations on the implementation of Federal policies to reduce the burden
			 of HIV/AIDS in the African-American community; and
							(B)a special focus on
			 the Black clergy and the church as a unique resource in the African-American
			 community.
							(b)Authorization of
			 appropriations
						(1)In
			 generalTo carry out this section, there is authorized to be
			 appropriated $2,000,000 for each of fiscal years 2012 and 2013.
						(2)Special
			 ruleOf the amount of funds appropriated to carry out this
			 section for a fiscal year—
							(A)45 percent shall
			 be allocated to the Institutes of Medicine pursuant to the agreement entered
			 into under subsection (a)(1);
							(B)45 percent shall
			 be allocated to an academic organization which specializes in the
			 identification and reduction of health disparities within the African-American
			 community pursuant to such agreement; and
							(C)10 percent shall
			 be allocated for administrative costs and other activities under this
			 subsection.
							FDiabetes
				755.Treatment of
			 diabetes in minority communities
					(a)Short
			 titleThis subtitle may be cited as the Minority Diabetes Initiative
			 Act.
					(b)Grants regarding
			 treatment of diabetes in minority communitiesPart D of title III
			 of the Public Health Service Act (42
			 U.S.C. 254b et seq.) is amended by inserting after section 330L the
			 following:
						
							330M.Grants
				regarding treatment of diabetes in minority communities
								(a)In
				generalThe Secretary may make grants to public and nonprofit
				private health care providers for the purpose of providing treatment for
				diabetes in minority communities.
								(b)Recipients of
				grantsThe public and nonprofit private health care providers to
				whom grants may be made under subsection (a) include physicians, podiatrists,
				community-based organizations, health care organizations, community health
				centers, and State, local, and tribal health departments.
								(c)Scope of
				treatment activitiesThe Secretary shall ensure that grants under
				subsection (a) cover a variety of diabetes-related health care services,
				including routine care for diabetic patients, public education on diabetes
				prevention and control, eye care, foot care, and treatment for kidney disease
				and other complications of diabetes.
								(d)Appropriate
				cultural contextA condition
				for the receipt of a grant under subsection (a) is that the applicant involved
				agrees that, in the program carried out with the grant, services will be
				provided in the languages most appropriate for, and with consideration for the
				cultural backgrounds of, the individuals for whom the services are
				provided.
								(e)Outreach
				servicesA condition for the receipt of a grant under subsection
				(a) is that the applicant involved agrees to provide outreach activities to
				inform the public of the services of the program, and to provide offsite
				information on diabetes.
								(f)Application for
				grantA grant may be made under subsection (a) only if an
				application for the grant is submitted to the Secretary and the application is
				in such form, is made in such manner, and contains such agreements, assurances,
				and information as the Secretary determines to be necessary to carry out this
				section.
								(g)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2012 through
				2017.
								.
					756.Eliminating
			 disparities in diabetes prevention access and care
					(a)Research,
			 treatment, and education
						(1)In
			 GeneralSubpart 3 of part C of title IV of the Public Health
			 Service Act (42 U.S.C. 285c et seq.) is amended by adding at the end the
			 following new section:
							
								434B.Diabetes in
				minority populations
									(a)In
				GeneralThe Director of the National Institutes of Health shall
				expand, intensify, and support ongoing research and other activities with
				respect to pre-diabetes and diabetes, particularly type 2, in minority
				populations, including research to identify clinical, socioeconomic,
				geographical, cultural, and organizational factors that contribute to type 2
				diabetes in such populations.
									(b)Certain
				ActivitiesActivities under subsection (a) regarding type 2
				diabetes in minority populations shall include the following:
										(1)Continuing
				research on behavior and obesity, including through the obesity research center
				that is sponsored by the National Institutes of Health.
										(2)Research on
				environmental factors that may contribute to the increase in type 2
				diabetes.
										(3)Support for new
				methods to identify environmental triggers and genetic interactions that lead
				to the development of type 2 diabetes in minority newborns. Such research
				should follow the newborns through puberty, an increasingly high-risk period
				for developing type 2 diabetes.
										(4)Research to
				identify genes that predispose individuals to the onset of developing type 1
				and type 2 diabetes and to the development of complications.
										(5)Research to
				prevent complications in individuals who have already developed diabetes, such
				as research that attempts to identify the genes that predispose individuals
				with diabetes to the development of complications.
										(6)Research methods
				and alternative therapies to control blood glucose.
										(7)Support of ongoing
				research efforts examining the level of glycemia at which adverse outcomes
				develop during pregnancy and to address the many clinical issues associated
				with minority mothers and fetuses during diabetic and gestational diabetic
				pregnancies.
										(c)EducationThe
				Director of the National Institutes of Health shall—
										(1)through the
				National Institute on Minority Health and Health Disparities and the National
				Diabetes Education Program—
											(A)make grants to
				programs funded under section 485F (relating to centers of excellence) for the
				purpose of establishing a mentoring program for health care professionals to be
				more involved in weight counseling, obesity research, and nutrition; and
											(B)provide for the
				participation of minority health professionals in diabetes-focused research
				programs; and
											(2)make grants for
				programs to establish a pipeline from high school to professional school that
				will increase minority representation in diabetes-focused health fields by
				expanding Minority Access to Research Careers (MARC) program internships and
				mentoring opportunities for recruitment.
										(d)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group, as defined in section 1707(g).
									(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2012 and each subsequent fiscal
				year.
									.
						(2)Diabetes
			 Mellitus Interagency Coordinating CommitteeSection 429 of the
			 Public Health Service Act (42 U.S.C. 285c–3) is amended by adding at the end
			 the following new subsection:
							
								(c)(1)The Diabetes Mellitus
				Interagency Coordinating Committee shall submit to the Secretary a biennial
				report that shall include an assessment of the Federal activities and programs
				related to diabetes in minority populations. Such assessment shall—
										(A)compile the current activities of all
				current Federal health programs to allow for the assessment of their adequacy
				as a systemic method of addressing the impact of diabetes mellitus on minority
				populations;
										(B)develop strategic planning activities
				to develop an effective and comprehensive Federal plan to address diabetes
				mellitus within minority populations which will involve all appropriate Federal
				health programs and shall—
											(i)include steps to address issues
				including type 1 and type 2 diabetes in children and the disproportionate
				impact of diabetes mellitus on minority populations; and
											(ii)remain consistent with the programs and
				activities identified in section 399O, as well as remaining consistent with the
				intent of the Eliminating Disparities in Diabetes Prevention Access and Care
				Act of 2010; and
											(C)assess the implementation of such a
				plan throughout Federal health programs.
										(2)For the purposes of this subsection,
				the term minority population means a racial and ethnic minority
				group, as defined in section 1707(g).
									(3)For the purpose of carrying out this
				subsection, there are authorized to be appropriated such sums as are necessary
				for fiscal year 2012 and each subsequent fiscal
				year.
									.
						(b)Research,
			 education, and other activitiesPart B of title III of the Public
			 Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after
			 section 317T the following section:
						
							317U.Diabetes in
				minority populations
								(a)Research and
				Other Activities
									(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall conduct and support research and
				other activities with respect to diabetes in minority populations.
									(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
										(A)Expanding the
				National Diabetes Laboratory capacity for translational research and the
				identification of genetic and immunological risk factors associated with
				diabetes.
										(B)Improving the
				understanding of diabetes prevalence among Asian-American, Native Hawaiian and
				other Pacific Islanders by enhancing data in the National Health and Nutrition
				Examination Survey by oversampling these populations in appropriate geographic
				areas, or by another method determined appropriate to collect this data.
										(C)Within the
				Division of Diabetes Translation, providing for prevention research to better
				understand how to influence health care systems changes to improve quality of
				care being delivered to such populations, and within the Division of Diabetes
				Translation, carrying out model demonstration projects to design, implement,
				and evaluate effective diabetes prevention and control intervention for such
				populations.
										(D)Through the
				Division of Diabetes Translation, carrying out culturally appropriate
				community-based interventions designed to address issues and problems
				experienced by such populations.
										(E)Conducting applied
				research within the Division of Diabetes Translation to reduce health
				disparities within such populations with diabetes.
										(F)Conducting applied
				research on primary prevention within the Division of Diabetes Translation to
				specifically focus on such populations with pre-diabetes.
										(b)Education
									(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall direct the Division of Diabetes
				Translation to conduct and support programs to educate the public on the causes
				and effects of diabetes in minority populations.
									(2)Certain
				activitiesPrograms under paragraph (1) regarding education on
				diabetes in minority populations shall include carrying out public awareness
				campaigns directed toward such populations to aggressively emphasize the
				importance and impact of physical activity and diet in regard to diabetes and
				diabetes-related complications through the National Diabetes Education
				Program.
									(c)Diabetes; Health
				Promotion, Prevention Activities, and Access
									(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall carry out culturally appropriate
				diabetes health promotion and prevention programs for minority
				populations.
									(2)Certain
				activitiesActivities regarding culturally appropriate diabetes
				health promotion and prevention programs for minority populations shall include
				the following:
										(A)Expanding the
				Diabetes Prevention and Control Program (currently existing in all the States
				and territories) and providing funds for education and community outreach on
				diabetes.
										(B)Providing funds
				for an expansion of the Diabetes Prevention Program Initiative that focuses on
				physical inactivity and diet and its relation to type 2 diabetes within such
				populations.
										(C)Providing funds to
				strengthen existing surveillance systems to improve the quality, accuracy, and
				timeliness of morbidity and mortality diabetes data for such
				populations.
										(d)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group, as defined in section 1707(g).
								(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2012 and each subsequent fiscal
				year.
								.
					(c)Research,
			 education, and other activitiesPart P of title III of the Public
			 Health Service Act is amended—
						(1)by redesignating the section 399R inserted
			 by section 2 of Public Law 110–373 as section 399S;
						(2)by redesignating
			 the section 399R inserted by section 3 of Public Law 110–374 as section 399T;
			 and
						(3)by adding at the
			 end the following new section:
							
								399V–6.Programs to
				educate health providers on the causes and effects of diabetes in minority
				populations
									(a)In
				generalThe Secretary, acting through the Director of the Health
				Resources and Services Administration, shall conduct and support programs
				described in subsection (b) to educate health professionals on the causes and
				effects of diabetes in minority populations.
									(b)ProgramsPrograms
				described in this subsection, with respect to education on diabetes in minority
				populations, shall include the following:
										(1)Making grants for
				diabetes-focused education classes or training programs on cultural sensitivity
				and patient care within such populations for health care providers.
										(2)Providing funds to
				community health centers for programs that provide diabetes services and
				screenings.
										(3)Providing
				additional funds for the Health Careers Opportunity Program, Centers for
				Excellence, and the Minority Faculty Fellowship Program to partner with the
				Office of Minority Health under section 1707 and the National Institutes of
				Health to strengthen programs for career opportunities within minority
				populations focused on diabetes treatment and care.
										(4)Developing a
				diabetes focus within, and providing additional funds for, the National Health
				Service Corps Scholarship program to place individuals in areas that are
				disproportionately affected by diabetes and to provide health care services to
				such areas.
										(5)Establishing a
				diabetes ambassador program for recruitment efforts to increase the number of
				underrepresented minorities currently serving in student, faculty, or
				administrative positions in institutions of higher learning, hospitals, and
				community health centers.
										(6)Establishing a
				loan repayment program that focuses on diabetes care and prevention in minority
				populations.
										.
						(d)Research,
			 education, and other activitiesPart P of title III of the Public
			 Health Service Act (42 U.S.C. 280g et seq.), as amended by subsection (c), is
			 further amended by adding at the end the following section:
						
							399V–7.Research,
				education, and other activities regarding diabetes in minority
				populations
								(a)Research and
				Other Activities
									(1)In
				generalIn addition to activities under sections 317U and 434B,
				the Secretary shall conduct and support research and other activities with
				respect to diabetes within minority populations.
									(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
										(A)Through the
				National Center on Minority Health and Health Disparities, the Office of
				Minority Health under section 1707, the Health Resources and Services
				Administration, the Centers for Disease Control and Prevention, and the Indian
				Health Service, establishing partnerships within minority populations to
				conduct studies on cultural, familial, and social factors that may influence
				health promotion, diabetes management, and prevention.
										(B)Through the Indian
				Health Service, in collaboration with other appropriate Federal agencies,
				coordinating the collection of data on ethnic and culturally appropriate
				diabetes treatment, care, prevention, and services by health care professionals
				to the American Indian population.
										(3)Programs
				relating to clinical research
										(A)Education
				regarding clinical trialsThe Secretary shall carry out education
				and awareness programs designed to increase participation of minority
				populations in clinical trials.
										(B)Minority
				researchersThe Secretary shall carry out mentorship programs for
				minority researchers who are conducting or intend to conduct research on
				diabetes in minority populations.
										(C)Supplementing
				clinical research regarding childrenThe Secretary shall make
				grants to supplement clinical research programs to assist such programs in
				obtaining the services of health professionals and other resources to provide
				specialized care for children with type 1 and type 2 diabetes.
										(4)Additional
				programsActivities under paragraph (1) regarding education on
				diabetes shall include providing funds for new and existing diabetes-focused
				education grants and programs for present and future students and clinicians in
				the medical field from minority populations, including for the
				following:
										(A)For Federal and
				State loan repayment programs for health profession students within communities
				of color.
										(B)For the Office of
				Minority Health under section 1707 for training health profession students to
				focus on diabetes within such populations.
										(b)DefinitionFor
				purposes of this section, the term minority population means a
				racial and ethnic minority group as defined in section 1707(g).
								(c)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as are necessary for fiscal
				year 2012 and each subsequent fiscal
				year.
								.
					(e)Sense of the
			 CongressIt is the sense of the Congress that States and
			 localities are encourage to recognize established times of diabetes awareness,
			 such as American Diabetes Month (November), American Diabetes Alert Day
			 (annually on the 4th Tuesday of March), and World Diabetes Day (November
			 14th).
					GLung Disease
			 
				761.Expansion of
			 the National Asthma Education and Prevention Program
					(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall convene a working
			 group comprised of patient groups, nonprofit organizations, medical societies,
			 and other relevant governmental and nongovernmental entities, including those
			 that participate in the National Asthma Education and Prevention Program, to
			 develop a report to Congress that—
						(1)catalogs, with
			 respect to asthma prevention, management, and surveillance—
							(A)the activities of
			 the Federal Government, including identifying all Federal programs that carry
			 out asthma-related activities, as well as assessment of the progress of the
			 Federal Government and States, with respect to achieving the goals of the
			 Healthy People 2020 initiative; and
							(B)the activities of
			 other entities that participate in the program, including nonprofit
			 organizations, patient advocacy groups, and medical societies; and
							(2)makes
			 recommendations for the future direction of asthma activities, in consultation
			 with researchers from the National Institutes of Health and other member bodies
			 of the National Asthma Education and Prevention Program who are qualified to
			 review and analyze data and evaluate interventions, including—
							(A)description of how
			 the Federal Government may better coordinate and improve its response to asthma
			 including identifying any barriers that may exist;
							(B)description of how
			 the Federal Government may continue, expand, and improve its private-public
			 partnerships with respect to asthma including identifying any barriers that may
			 exist;
							(C)identification of
			 steps that may be taken to reduce the—
								(i)morbidity,
			 mortality, and overall prevalence of asthma;
								(ii)financial burden
			 of asthma on society;
								(iii)burden of asthma
			 on disproportionately affected areas, particularly those in medically
			 underserved populations (as defined in section 330(b)(3) of the Public Health
			 Service Act (42 U.S.C. 254b(b)(3)); and
								(iv)burden of asthma
			 as a chronic disease;
								(D)identification of
			 programs and policies that have achieved the steps described in subparagraph
			 (C), and steps that may be taken to expand such programs and policies to
			 benefit larger populations; and
							(E)recommendations
			 for future research and interventions.
							(b)Report to
			 CongressAt the end of the
			 5-year period following the submission of the report under subsection (a), the
			 National Asthma Education and Prevention Program shall evaluate the analyses
			 and recommendations under such report and determine whether a new report to the
			 Congress is necessary, and make appropriate recommendations to the
			 Congress.
					762.Asthma-related
			 activities of the centers for disease control and preventionSection 317I of the Public Health Service
			 Act (42 U.S.C. 247b–10) is amended to read as follows:
					
						317I.Asthma-related
				activities of the centers for disease control and prevention
							(a)Program for
				providing information and education to the publicThe Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall collaborate with State and local health departments to conduct
				activities, including the provision of information and education to the public
				regarding asthma including—
								(1)deterring the
				harmful consequences of uncontrolled asthma; and
								(2)disseminating
				health education and information regarding prevention of asthma episodes and
				strategies for managing asthma.
								(b)Development of
				state asthma plansThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall collaborate with State
				and local health departments to develop State plans incorporating public health
				responses to reduce the burden of asthma, particularly regarding
				disproportionately affected populations.
							(c)Compilation of
				dataThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall, in cooperation with State and local
				public health officials—
								(1)conduct asthma
				surveillance activities to collect data on the prevalence and severity of
				asthma, the effectiveness of public health asthma interventions, and the
				quality of asthma management, including—
									(A)collection of
				household data on the local burden of asthma;
									(B)surveillance of
				health care facilities; and
									(C)collection of data
				not containing individually identifiable information from electronic health
				records or other electronic communications;
									(2)compile and
				annually publish data regarding the prevalence and incidence of childhood
				asthma, the child mortality rate, and the number of hospital admissions and
				emergency department visits by children associated with asthma nationally and
				in each State and at the county level by age, sex, race, and ethnicity, as well
				as lifetime and current prevalence; and
								(3)compile and
				annually publish data regarding the prevalence and incidence of adult asthma,
				the adult mortality rate, and the number of hospital admissions and emergency
				department visits by adults associated with asthma nationally and in each State
				and at the county level by age, sex, race, ethnicity, industry, and occupation,
				as well as lifetime and current prevalence.
								(d)Coordination of
				data collectionThe Director of the Centers for Disease Control
				and Prevention, in conjunction with State and local health departments, shall
				coordinate data collection activities under subsection (c)(2) so as to maximize
				comparability of results.
							(e)CollaborationThe
				Centers for Disease Control and Prevention are encouraged to collaborate with
				national, State, and local nonprofit organizations to provide information and
				education about asthma, and to strengthen such collaborations when
				possible.
							(f)Additional
				fundingIn addition to any other authorization of appropriations
				that is available to the Centers for Disease Control and Prevention for the
				purpose of carrying out this section, there are authorized to be appropriated
				to such Centers such sums as may be necessary for each of fiscal years 2012
				through 2016 for the purpose of carrying out this
				section.
							.
				763.Influenza and
			 pneumonia vaccination campaign
					(a)In
			 generalThe Secretary of Health and Human Services shall—
						(1)enhance the annual
			 campaign by the Department of Health and Human Services to increase the number
			 of people vaccinated each year for influenza and pneumonia; and
						(2)include in such
			 campaign the use of written educational materials, public service
			 announcements, physician education, and any other means which the Secretary
			 deems effective.
						(b)Materials and
			 announcementsIn carrying out the annual campaign described in
			 subsection (a), the Secretary of Health and Human Services shall ensure
			 that—
						(1)educational
			 materials and public service announcements are readily and widely available in
			 communities experiencing disparities in the incidence and mortality rates of
			 influenza and pneumonia; and
						(2)the campaign uses
			 targeted, culturally appropriate messages and messengers to reach underserved
			 communities.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2012
			 through 2016.
					764.Chronic
			 obstructive pulmonary disease action plan
					(a)In
			 generalThe Director of the Centers for Disease Control and
			 Prevention shall conduct, support, and expand public health strategies,
			 prevention, diagnosis, surveillance, and public and professional awareness
			 activities regarding chronic obstructive pulmonary disease.
					(b)National action
			 plan
						(1)DevelopmentNot
			 later than 2 years after the date of the enactment of this Act, the Director of
			 the National Heart, Lung, and Blood Institute, in consultation with the
			 Director of the Centers for Disease Control and Prevention, shall develop a
			 national action plan to address chronic obstructive pulmonary disease in the
			 United States with participation from patients, caregivers, health
			 professionals, patient advocacy organizations, researchers, providers, public
			 health professionals, and other stakeholders.
						(2)ContentsAt
			 a minimum, such plan shall include recommendations for—
							(A)public health
			 interventions for the purpose of implementation of the national plan;
							(B)biomedical, health
			 services, and public health research on chronic obstructive pulmonary disease;
			 and
							(C)inclusion of
			 chronic obstructive pulmonary disease in the health data collections of all
			 Federal agencies.
							(3)ConsiderationIn developing such plan, the Director of
			 the National Heart, Lung, and Blood Institute shall consider the
			 recommendations and findings of the Institute of Medicine in the report
			 entitled A Nationwide Framework for Surveillance of Cardiovascular and
			 Chronic Lung Diseases (July 22, 2011).
						(c)Chronic disease
			 prevention programsThe
			 Director of the National Heart, Lung, and Blood Institute shall carry out the
			 following:
						(1)Conduct public education and awareness
			 activities with patient and professional organizations to stimulate earlier
			 diagnosis and improve patient outcomes from treatment of chronic obstructive
			 pulmonary disease. To the extent known and relevant, such public education and
			 awareness activities shall reflect differences in chronic obstructive pulmonary
			 disease by cause (tobacco, environmental, occupational, biological, and
			 genetic) and include a focus on outreach to undiagnosed and, as appropriate,
			 minority populations.
						(2)Supplement and expand upon the activities
			 of the National Heart, Lung, and Blood Institute by making grants to nonprofit
			 organizations, State and local jurisdictions, and Indian tribes for the purpose
			 of reducing the burden of chronic obstructive pulmonary disease, especially in
			 disproportionately impacted communities, through public health interventions
			 and related activities.
						(3)Coordinate with
			 the Centers for Disease Control and Prevention, the Indian Health Service, the
			 Health Resources and Services Administration, and the Department of Veterans
			 Affairs to develop pilot programs to demonstrate best practices for the
			 diagnosis and management of chronic obstructive pulmonary disease.
						(4)Develop improved techniques and identify
			 best practices, in coordination with the Secretary of Veterans Affairs, for
			 assisting chronic obstructive pulmonary disease patients to successfully stop
			 smoking, including identification of subpopulations with different needs.
			 Initiatives under this paragraph may include research to determine whether
			 successful smoking cessation strategies are different for chronic obstructive
			 pulmonary disease patients compared to such strategies for patients with other
			 chronic diseases.
						(d)Environmental
			 and occupational health programsThe Director of the Centers for
			 Disease Control and Prevention shall—
						(1)support research
			 into the environmental and occupational causes and biological mechanisms that
			 contribute to chronic obstructive pulmonary disease; and
						(2)develop and
			 disseminate public health interventions that will lessen the impact of
			 environmental and occupational causes of chronic obstructive pulmonary
			 disease.
						(e)Data
			 CollectionNot later than 180
			 days after the enactment of this Act, the Director of the National Heart, Lung,
			 and Blood Institute and the Director of the Centers for Disease Control and
			 Prevention, acting jointly, shall assess the depth and quality of information
			 on chronic obstructive pulmonary disease that is collected in surveys and
			 population studies conducted by the Centers for Disease Control and Prevention,
			 including whether there are additional opportunities for information to be
			 collected in the National Health and Nutrition Examination Survey, the National
			 Health Interview Survey, and the Behavioral Risk Factors Surveillance System
			 surveys. The Director of the National Heart, Lung, and Blood Institute shall
			 include the results of such assessment in the national action plan under
			 subsection (b).
					(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for each of fiscal years 2012 through 2016.
					VIIIHealth
			 Information Technology 
			AReducing Health
			 Disparities Through Health IT
				801.HRSA assistance
			 to health centers for promotion of Health ITThe Secretary of Health and Human Services,
			 acting through the Administrator of the Health Resources and Services
			 Administration, shall expand and intensify the programs and activities of the
			 Administration (directly or through grants or contracts) to provide technical
			 assistance and resources to health centers (as defined in section 330(a) of the
			 Public Health Service Act (42 U.S.C. 254b(a)) to adopt and meaningfully use
			 certified EHR technology (as defined in section 3000(1) of such Act (42 U.S.C.
			 300jj(1)) for the management of chronic diseases and health conditions.
				802.Assessment of
			 impact of Health IT on racial and ethnic minority communities; outreach and
			 adoption of Health IT in such communitiesSection 3001(c)(6)(C) of the Public Health
			 Service Act (42 U.S.C. 300jj–11(c)(6)(C)) is amended—
					(1)in the heading by
			 inserting , racial and
			 ethnic minority communities, after
			 health
			 disparities;
					(2)by inserting
			 , in communities with a high proportion of individuals from racial and
			 ethnic minority groups (as defined in section 1707(g)), after
			 communities with health disparities; and
					(3)by adding at the
			 end the following new sentence:
						
							In any
			 publication under the previous sentence, the National Coordinator shall include
			 best practices for encouraging partnerships between the Federal Government and
			 private entities to expand outreach for and the adoption of such technology in
			 communities with a high proportion of individuals from racial and ethnic
			 minority groups (as so defined), while also maintaining the accessibility
			 requirements of section 508 of the Rehabilitation Act to encourage patient
			 involvement in their own health care. The National Coordinator
			 shall—(i)not later than 6 months after the
				submission to the Congress of the reports required by sections 832 and 833 of
				the Health Equity and Accountability Act of
				2011, establish criteria for evaluating the impact of health
				information technology on communities with a high proportion of individuals
				from racial and ethnic minority groups (as so defined) taking into account the
				findings in such reports; and
							(ii)not later than 12
				months after the submission to the Congress of such reports, conduct and
				publish the results of an evaluation of such
				impact.
							.
					BModifications to
			 Achieve Parity in Existing Programs
				811.Extending
			 funding to strengthen the Health IT infrastructure in racial and ethnic
			 minority communitiesSection
			 3011 of the Public Health Service Act (42 U.S.C. 300jj–31) is amended—
					(1)in subsection (a),
			 by adding at the end the following new paragraph:
						
							(8)Activities described in the previous
				paragraphs of this subsection with respect to communities with a high
				proportion of individuals from racial and ethnic minority groups (as defined in
				section 1707(g)).
							;
				and
					(2)by adding at the
			 end the following new subsection:
						
							(e)Annual report on
				expendituresThe National
				Coordinator shall report annually to the Congress on activities and
				expenditures under this
				section.
							.
					812.Prioritizing
			 regional extension center assistance to racial and ethnic minority
			 groups
					(a)In
			 generalSection 3012(c)(4)(C)
			 of the Public Health Service Act (42 U.S.C. 300jj–32(c)(4)(C)) is amended by
			 inserting or individuals from racial and ethnic minority groups (as
			 defined in section 1707(g)) after medically underserved
			 individuals.
					(b)Biennial
			 evaluationSection 3012(c)(8)
			 of such Act (42 U.S.C. 300jj–32(c)(8)) is amended—
						(1)by inserting:
			 Each evaluation panel shall include at least one consumer advocate from
			 a racial and ethnic minority community served by the center involved and at
			 least one representative of a minority-serving institution. after
			 ‘and of Federal officials.; and
						(2)by inserting
			 and shall determine the degree to which such center provides outreach
			 and assistance to providers predominantly serving racial and ethnic minority
			 groups (as defined in section 1707(g)) after specified in
			 paragraph (3).
						813.Extending
			 competitive grants for the development of loan programs to facilitate adoption
			 of certified EHR technology by providers serving racial and ethnic minority
			 groupsSection 3014(e) of the
			 Public Health Service Act (42 U.S.C. 300jj–34(e)) is amended—
					(1)in paragraph (3),
			 by striking at the end or;
					(2)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(5)carry out any of the activities described
				in a previous paragraph of this subsection with respect to communities with a
				high proportion of individuals from racial and ethnic minority groups (as
				defined in section
				1707(g)).
							.
					CAdditional
			 Research and Studies 
				831.Data collection
			 and assessments conducted in coordination with minority-serving
			 institutionsSection
			 3001(c)(6) of the Public Health Service Act (42 U.S.C. 300jj–11(c)(6)) is
			 amended by adding at the end the following new subparagraph:
					
						(F)Data collection
				and assessments conducted in coordination with minority-serving
				institutions
							(i)In
				generalIn carrying out subparagraph (C) with respect to
				communities with a high proportion of individuals from racial and ethnic
				minority groups (as defined in section 1707(g)), the National Coordinator
				shall, to the greatest extent possible, coordinate with an entity described in
				clause (ii).
							(ii)Minority-serving
				institutionsFor purposes of
				clause (i), an entity described in this clause is a historically Black college
				or university, an Hispanic-serving institution, a tribal college or university,
				or an Asian-American-, Native American-, and Pacific Islander-serving
				institution with an accredited public health, health policy, or health services
				research
				program.
							.
				832.IOM study and
			 report on privacy concerns of certain minority populations
					(a)In
			 generalThe Secretary of Health and Human Services shall seek to
			 enter into an agreement with the Institute of Medicine of the National
			 Academies to—
						(1)complete a
			 study—
							(A)on the privacy
			 concerns, relating to the exchange of health information, of individuals
			 described in subsection (b);
							(B)on how such
			 concerns may create barriers for such individuals to access health care or
			 participate in the exchange of health information; and
							(C)including
			 recommendations for overcoming such barriers for such individuals; and
							(2)not later than 24
			 months after the date of the enactment of this Act, submit to Congress a report
			 on the results of such study.
						If such
			 Institute declines to conduct the study and submit the report, the Secretary
			 shall enter into an agreement with another appropriate public or nonprofit
			 private entity to conduct the study and submit the report.(b)Individuals
			 describedFor purposes of subsection (a), the individuals
			 described in this subsection are individuals from racial and ethnic minority
			 groups (as defined in section 1707(g)), including such individuals who—
						(1)are immigrants, as
			 well as citizens living within immigrant households (mixed-status
			 households) in the United States;
						(2)are lesbian, gay, bisexual, or transgender;
			 or
						(3)have a mental
			 health disability or a record of a mental health disability or treatment for a
			 mental health disability.
						833.Study of health
			 information technology in medically underserved communities
					(a)StudyThe Secretary of Health and Human Services
			 shall seek to enter into an agreement with the Institute of Medicine of the
			 National Academies to conduct a study on the development and implementation of
			 health information technology in communities with a high proportion of
			 individuals from racial and ethnic minority groups (as defined in section
			 1707(g)) and submit the report under subsection (b). The study shall—
						(1)identify barriers
			 to successful implementation of health information technology in these
			 communities;
						(2)examine the impact
			 of health information technology on providing quality care and reducing the
			 cost of care to these communities;
						(3)examine urban and
			 rural community health systems and determine the impact that health information
			 technology may have on the capacity of primary health providers;
						(4)identify specific
			 best practices for using health information technology to foster the consistent
			 provision of physical accessibility and reasonable policy accommodations in
			 health care to individuals with disabilities in these communities; and
						(5)assess the
			 feasibility and the costs of associated with the use of health information
			 technology in these communities.
						If such
			 Institute declines to conduct the study, the Secretary shall enter into an
			 agreement with another appropriate public or nonprofit private entity to
			 conduct the study.(b)ReportThe Secretary shall ensure that, not later
			 than 24 months after the date of the enactment of this Act, the study required
			 under subsection (a) is completed and a report on the study is submitted to
			 Congress, including any recommendations for legislation or administrative
			 action.
					DClosing Gaps in
			 Funding To Adopt Certified EHRs
				841.Application of
			 Medicare HITECH payments to hospitals in Puerto Rico
					(a)In
			 generalSubsection (n)(6)(B)
			 of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by
			 striking subsection (d) hospital and inserting hospital
			 that is a subsection (d) hospital or a subsection (d) Puerto Rico
			 hospital.
					(b)Offsetting
			 reductionSubsection (n)(2) of such section is amended by adding
			 at the end the following new subparagraph:
						
							(H)Budget
				neutrality adjustmentThe
				Secretary shall reduce the applicable amounts that would otherwise be
				determined under this subsection with respect to—
								(i)the first fiscal
				year to which this subparagraph applies by an amount that the Secretary
				estimates would ensure that estimated aggregate payments under this subsection
				for such fiscal year are not increased as a result of the amendments made by
				subsection (a) of section 841 of the Health Equity and Accountability Act of
				2011; or
								(ii)a succeeding fiscal year by an amount that
				the Secretary estimates would ensure that estimated aggregate payments under
				this subsection for such fiscal year are not increased as a result of the
				amendments made by subsections (a) and (c) of such
				section.
								.
					(c)Conforming
			 amendments(1)Subsection (b)(3)(B)(ix)
			 of such section is amended—
							(A)in subclause (I), by striking
			 (n)(6)(A) and inserting (n)(6)(B); and
							(B)in subclause (II), by striking
			 subsection (d) hospital and inserting an eligible
			 hospital.
							(2)Paragraphs (2) and (4)(A) of section
			 1853(m) of the Social Security Act (42 U.S.C. 1395w–23(m)) are each amended by
			 striking 1886(n)(6)(A) and inserting
			 1886(n)(6)(B).
						(d)ImplementationNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services may implement the amendments made by
			 subsections (a), (b) and (c) by program instruction or otherwise.
					(e)Effective
			 dateThe amendments made by this section shall apply to payments
			 for payment years for fiscal years beginning after the date of the enactment of
			 this Act.
					842.Extending
			 Medicaid EHR incentive payments to long-term care facilities and home health
			 agenciesSection 1903(t)(2)(B)
			 of the Social Security Act (42 U.S.C. 1396b(t)(2)(B)) is amended—
					(1)in clause (i), by
			 striking , or and inserting a semicolon;
					(2)in clause (ii), by
			 striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new clauses:
						
							(iii)a long-term care facility;
				or
							(iv)a home health agency (as defined
				in section
				1861(o)).
							.
					843.Extending physician
			 assistant eligibility for Medicaid electronic health record incentive
			 payments
					(a)In
			 generalSection 1903(t)(3)(B)(v) of the Social Security Act (42
			 U.S.C. 1396b(t)(3)(B)(v)) is amended by striking insofar as the
			 assistant is practicing and all that follows through so
			 led.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to amounts expended under 1903(a)(3)(F)
			 of the Social Security Act (42 U.S.C. 1396b(a)(3)(F)) for calendar quarters
			 beginning on or after the date of the enactment of this Act.
					IXAccountability
			 and Evaluation
			901.Prohibition on
			 discrimination in Federal assisted health care services and research programs
			 on the basis of sex, race, color, national origin, sexual orientation, gender
			 identity, or disability statusNo person in the United States shall, on the
			 basis of sex, race, color, national origin, sexual orientation, gender
			 identity, or disability status, be excluded from participation in, be denied
			 the benefits of, or be subjected to discrimination under any health care
			 service or research program or activity receiving Federal financial
			 assistance.
			902.Treatment of
			 Medicare payments under Title VI of the Civil Rights Act of 1964A payment to a provider of services,
			 physician, or other supplier under part B, C, or D of title XVIII of the Social
			 Security Act shall be deemed a grant, and not a contract of insurance or
			 guaranty, for the purposes of title VI of the Civil Rights Act of 1964.
			903.Accountability
			 and transparency within the Department of Health and Human
			 ServicesTitle XXXIV of the
			 Public Health Service Act, as amended
			 by titles I, II, and III of this Act, is further amended by inserting after
			 subtitle B the following:
				
					CStrengthening
				accountability
						3441.Elevation of
				the Office of Civil Rights
							(a)In
				generalThe Secretary shall establish within the Office for Civil
				Rights an Office of Health Disparities, which shall be headed by a director to
				be appointed by the Secretary.
							(b)PurposeThe
				Office of Health Disparities shall ensure that the health programs, activities,
				and operations of health entities which receive Federal financial assistance
				are in compliance with title VI of the Civil Rights Act, which prohibits
				discrimination on the basis of race, color, or national origin. The activities
				of the Office shall include the following:
								(1)The development and implementation of an
				action plan to address racial and ethnic health care disparities, which shall
				address concerns relating to the Office for Civil Rights as released by the
				United States Commission on Civil Rights in the report entitled Health
				Care Challenge: Acknowledging Disparity, Confronting Discrimination, and
				Ensuring Equity (September 1999) in conjunction with the reports by the
				Institute of Medicine entitled Unequal Treatment: Confronting Racial and
				Ethnic Disparities in Health Care, Crossing the Quality Chasm: A
				New Health System for the 21st Century, and In the Nation's
				Compelling Interest: Ensuring Diversity in the Health Care Workforce,
				and The National Partnership for Action to End Health
				Disparities, and other related reports by the Institute of Medicine.
				This plan shall be publicly disclosed for review and comment and the final plan
				shall address any comments or concerns that are received by the Office.
								(2)Investigative and
				enforcement actions against intentional discrimination and policies and
				practices that have a disparate impact on minorities.
								(3)The review of
				racial, ethnic, and primary language health data collected by Federal health
				agencies to assess health care disparities related to intentional
				discrimination and policies and practices that have a disparate impact on
				minorities.
								(4)Outreach and
				education activities relating to compliance with title VI of the Civil Rights
				Act.
								(5)The provision of
				technical assistance for health entities to facilitate compliance with title VI
				of the Civil Rights Act.
								(6)Coordination and
				oversight of activities of the civil rights compliance offices established
				under section 3442.
								(7)Ensuring
				compliance with the 1997 Office of Management and Budget Standards for
				Maintaining, Collecting, and Presenting Federal Data on Race, Ethnicity and the
				available language standards.
								(c)Funding and
				staffThe Secretary shall ensure the effectiveness of the Office
				of Health Disparities by ensuring that the Office is provided with—
								(1)adequate funding
				to enable the Office to carry out its duties under this section; and
								(2)staff with
				expertise in—
									(A)epidemiology;
									(B)statistics;
									(C)health quality
				assurance;
									(D)minority health
				and health disparities;
									(E)cultural and
				linguistic competency; and
									(F)civil
				rights.
									(d)ReportNot
				later than December 31, 2012, and annually thereafter, the Secretary, in
				collaboration with the Director of the Office for Civil Rights and the Deputy
				Assistant Secretary for Minority Health, shall submit a report to the Committee
				on Health, Education, Labor, and Pensions of the Senate and the Committee on
				Energy and Commerce of the House of Representatives that includes—
								(1)the number of
				cases filed, broken down by category;
								(2)the number of
				cases investigated and closed by the office;
								(3)the outcomes of
				cases investigated;
								(4)the staffing
				levels of the office including staff credentials;
								(5)the number of
				other lingering and emerging cases in which civil rights inequities can be
				demonstrated; and
								(6)the number of
				cases remaining open and an explanation for their open status.
								(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2012
				through 2017.
							3442.Establishment
				of Health Program offices for Civil Rights within Federal Health and human
				services agencies
							(a)In
				generalThe Secretary shall establish civil rights compliance
				offices in each agency within the Department of Health and Human Services that
				administers health programs.
							(b)Purpose of
				officesEach office established under subsection (a) shall ensure
				that recipients of Federal financial assistance under Federal health programs
				administer their programs, services, and activities in a manner that—
								(1)does not
				discriminate, either intentionally or in effect, on the basis of race, national
				origin, language, ethnicity, sex, age, disability, sexual orientation, and
				gender identity; and
								(2)promotes the reduction and elimination of
				disparities in health and health care based on race, national origin, language,
				ethnicity, sex, age, disability, sexual orientation, and gender
				identity.
								(c)Powers and
				dutiesThe offices established in subsection (a) shall have the
				following powers and duties:
								(1)The establishment of compliance and program
				participation standards for recipients of Federal financial assistance under
				each program administered by an agency within the Department of Health and
				Human Services including the establishment of disparity reduction standards to
				encompass disparities in health and health care related to race, national
				origin, language, ethnicity, sex, age, disability, sexual orientation, and
				gender identity.
								(2)The development
				and implementation of program-specific guidelines that interpret and apply
				Department of Health and Human Services guidance under title VI of the
				Civil Rights Act of 1964 and section
				1557 of the Patient Protection and Affordable Care Act to each Federal health
				program administered by the agency.
								(3)The development of
				a disparity-reduction impact analysis methodology that shall be applied to
				every rule issued by the agency and published as part of the formal rulemaking
				process under sections 555, 556, and 557 of title 5, United States Code.
								(4)Oversight of data
				collection, analysis, and publication requirements for all recipients of
				Federal financial assistance under each Federal health program administered by
				the agency, and compliance with the 1997 Office of Management and Budget
				Standards for Maintaining, Collecting, and Presenting Federal Data on Race and
				Ethnicity and the available language standards.
								(5)The conduct of
				publicly available studies regarding discrimination within Federal health
				programs administered by the agency as well as disparity reduction initiatives
				by recipients of Federal financial assistance under Federal health
				programs.
								(6)Annual reports to
				the Committee on Health, Education, Labor, and Pensions and the Committee on
				Finance of the Senate and the Committee on Energy and Commerce and the
				Committee on Ways and Means of the House of Representatives on the progress in
				reducing disparities in health and health care through the Federal programs
				administered by the agency.
								(d)Relationship to
				Office for Civil Rights in the Department of Justice
								(1)Department of
				Health and Human ServicesThe Office for Civil Rights in the
				Department of Health and Human Services shall provide standard-setting and
				compliance review investigation support services to the Civil Rights Compliance
				Office for each agency.
								(2)Department of
				JusticeThe Office for Civil Rights in the Department of Justice
				shall continue to maintain the power to institute formal proceedings when an
				agency Office for Civil Rights determines that a recipient of Federal financial
				assistance is not in compliance with the disparity reduction standards of the
				agency.
								(e)DefinitionIn
				this section, the term Federal health programs mean
				programs—
								(1)under the
				Social Security Act (42 U.S.C. 301 et
				seq.) that pay for health care and services; and
								(2)under this Act
				that provide Federal financial assistance for health care, biomedical research,
				health services research, and programs designed to improve the public’s
				health.
								.
			904.United States
			 Commission on Civil Rights
				(a)Coordination
			 within Department of Justice of activities regarding Health
			 disparitiesSection 3 of the Civil Rights Commission Act of 1983
			 (42 U.S.C. 1975a) is amended—
					(1)in paragraph (1),
			 by striking and at the end;
					(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(3)shall, with
				respect to activities carried out in health care and correctional facilities
				toward the goal of eliminating health disparities between the general
				population and members of racial or ethnic minority groups, coordinate such
				activities of—
								(A)the Office for
				Civil Rights within the Department of Justice;
								(B)the Office of
				Justice Programs within the Department of Justice;
								(C)the Office for
				Civil Rights within the Department of Health and Human Services; and
								(D)the Office of
				Minority Health within the Department of Health and Human Services (headed by
				the Deputy Assistant Secretary for Minority
				Health).
								.
					(b)Authorization of
			 appropriationsSection 5 of the Civil Rights Commission Act of
			 1983 (42 U.S.C. 1975c) is amended by striking the first sentence and inserting
			 the following: For the purpose of carrying out this Act, there are
			 authorized to be appropriated $30,000,000 for fiscal year 2012, and such sums
			 as may be necessary for each of the fiscal years 2013 through
			 2017..
				905.Sense of
			 Congress concerning full funding of activities to eliminate racial and ethnic
			 health disparities
				(a)FindingsCongress
			 makes the following findings:
					(1)The health status
			 of the American populace is declining and the United States currently ranks
			 below most industrialized nations in health status measured by longevity,
			 sickness, and mortality.
					(2)Racial and ethnic
			 minority populations tend have the poorest health status and face substantial
			 cultural, social, and economic barriers to obtaining quality health
			 care.
					(3)Efforts to improve
			 minority health have been limited by inadequate resources (funding, staffing,
			 and stewardship) and accountability.
					(b)Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)funding should be
			 doubled by fiscal year 2013 for the National Institute for Minority Health
			 Disparities, the Office of Civil Rights in the Department of Health and Human
			 Services, the National Institute of Nursing Research, and the Office of
			 Minority Health;
					(2)adequate funding
			 by fiscal year 2013, and subsequent funding increases, should be provided for
			 health professions training programs, the Racial and Ethnic Approaches to
			 Community Health (REACH) at the Centers for Disease Control and Prevention, the
			 Minority HIV/AIDS Initiative, and the Excellence Centers to Eliminate
			 Ethnic/Racial Disparities (EXCEED) Program at the Agency for Healthcare
			 Research and Quality;
					(3)funding should be
			 restored to the Racial and Ethnic Approaches to Community Health (REACH)
			 program at the Centers for Disease Control and Prevention, which has been a
			 successful program at the community health level;
					(4)current and newly
			 created health disparity elimination incentives, programs, agencies, and
			 departments under this Act (and the amendments made by this Act) should receive
			 adequate staffing and funding by fiscal year 2013; and
					(5)stewardship and
			 accountability should be provided to the Congress and the President for
			 measurable and sustainable progress toward health disparity elimination.
					906.GAO and NIH
			 reports
				(a)GAO report on
			 NIH grant racial and ethnic diversity
					(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on the racial and ethnic diversity among the following
			 groups:
						(A)All applicants for
			 grants, contracts, and cooperative agreements awarded by the National
			 Institutes of Health during the period beginning January 1, 1990, and ending
			 December 31, 2011.
						(B)All recipients of
			 such grants, contracts, and cooperative agreements.
						(C)All members of the
			 peer review panels of such applicants and recipients, respectively.
						(2)ReportNot
			 later than six months after the date of the enactment of this Act, the
			 Comptroller General shall complete the study under paragraph (1) and submit to
			 Congress a report containing the results of such study.
					(b)NIH report on
			 certain authority of National Institute on Minority Health and Health
			 DisparitiesNot later than six months after the date of the
			 enactment of this Act, and biennially thereafter, the Director of the National
			 Institutes of Health, in collaboration with the Director of the National
			 Institute on Minority Health and Health Disparities, shall submit to Congress a
			 report that details and evaluates—
					(1)the steps taken
			 during the applicable report period by the Director of the National Institutes
			 of Health to enforce the expanded planning, coordination, review, and
			 evaluation authority provided the National Institute on Minority Health and
			 Health Disparities under section 464z–3(h) of the Public Health Service Act (42
			 U.S.C. 285(h)), as added by section 10334(c) of the Patient Protection and
			 Affordable Care Act, over all minority health and health disparity research
			 that is conducted or supported by the Institutes and Centers at the National
			 Institutes of Health; and
					(2)the outcomes of
			 such steps.
					(c)GAO report
			 related to recipients of PPACA fundingNot later than one year
			 after the date of the enactment of this Act and biennially thereafter until
			 2020, the Comptroller General of the United States shall submit to Congress a
			 report that identifies, with respect to minority community-based organizations
			 that applied during the applicable report period for Federal funding provided
			 pursuant to the provisions of (and amendments made by) the Patient Protection
			 and Affordable Care Act for purposes of achieving health equity and eliminating
			 health disparities, the percentage of such organizations that were awarded such
			 funding.
				(d)Annual report on
			 activities of National Institute on Minority Health and Health
			 DisparitiesThe Director of
			 the National Institute on Minority Health and Health Disparities shall prepare
			 an annual report on the activities carried out or to be carried out by the
			 Institute, and shall submit each such report to the Committee on Health,
			 Education, Labor, and Pensions of the Senate, the Committee on Energy and
			 Commerce of the House of Representatives, the Secretary of Health and Human
			 Services, and the Director of the National Institutes of Health. With respect
			 to the fiscal year involved, the report shall—
					(1)describe and
			 evaluate the progress made in health disparities research conducted or
			 supported by institutes and centers of the National Institutes of
			 Health;
					(2)summarize and
			 analyze expenditures made for activities with respect to health disparities
			 research conducted or supported by the National Institutes of Health;
					(3)include a separate
			 statement applying the requirements of paragraphs (1) and (2) specifically to
			 minority health disparities research; and
					(4)contain such
			 recommendations as the Director of the Institute considers appropriate.
					XAddressing Social
			 Determinants and Improving Environmental Justice
			1001.Codification
			 of Executive Order 12898
				(a)In
			 generalThe President of the United States is authorized and
			 directed to execute, administer, and enforce as a matter of Federal law the
			 provisions of Executive Order 12898, dated February 11, 1994 (Federal
			 Actions To Address Environmental Justice In Minority Populations and Low-Income
			 Populations), with such modifications as are provided in this
			 section.
				(b)Definition of
			 environmental justiceFor purposes of carrying out the provisions
			 of Executive Order 12898, the following definitions shall apply:
					(1)The term
			 environmental justice means the fair treatment and meaningful
			 involvement of all people regardless of race, color, national origin,
			 educational level, or income with respect to the development, implementation,
			 and enforcement of environmental laws and regulations in order to ensure
			 that—
						(A)minority and
			 low-income communities have access to public information relating to human
			 health and environmental planning, regulations, and enforcement; and
						(B)no minority or
			 low-income population is forced to shoulder a disproportionate burden of the
			 negative human health and environmental impacts of pollution or other
			 environmental hazard.
						(2)The term
			 fair treatment means policies and practices that ensure that no
			 group of people, including racial, ethnic, or socioeconomic groups bear
			 disproportionately high and adverse human health or environmental effects
			 resulting from Federal agency programs, policies, and activities.
					(c)Judicial review
			 and rights of actionThe provisions of section 6–609 of Executive
			 Order 12898 shall not apply for purposes of this Act.
				1002.Implementation
			 of recommendations by Environmental Protection Agency
				(a)Inspector
			 general recommendationsThe Administrator of the Environmental
			 Protection Agency shall, as promptly as practicable, carry out each of the
			 following recommendations of the Inspector General of the agency as set forth
			 in Report No. 2006–P–00034 entitled EPA needs to conduct environmental
			 justice reviews of its programs, policies and activities:
					(1)The recommendation
			 that the Agency’s program and regional offices identify which programs,
			 policies, and activities need environmental justice reviews and require these
			 offices to establish a plan to complete the necessary reviews.
					(2)The recommendation
			 that the Administrator of the Agency ensure that these reviews determine
			 whether the programs, policies, and activities may have a disproportionately
			 high and adverse health or environmental impact on minority and low-income
			 populations.
					(3)The recommendation
			 that each program and regional office develop specific environmental justice
			 review guidance for conducting environmental justice reviews.
					(4)The recommendation
			 that the Administrator designate a responsible office to compile results of
			 environmental justice reviews and recommend appropriate actions.
					(b)GAO
			 recommendationsIn developing rules under laws administered by
			 the Environmental Protection Agency, the Administrator of the Agency shall, as
			 promptly as practicable, carry out each of the following recommendations of the
			 Comptroller General of the United States as set forth in GAO Report numbered
			 GAO–05–289 entitled EPA Should Devote More Attention to Environmental
			 Justice when Developing Clean Air Rules:
					(1)The recommendation
			 that the Administrator ensure that workgroups involved in developing a rule
			 devote attention to environmental justice while drafting and finalizing the
			 rule.
					(2)The recommendation
			 that the Administrator enhance the ability of such workgroups to identify
			 potential environmental justice issues through such steps as providing
			 workgroup members with guidance and training to helping them identify potential
			 environmental justice problems and involving environmental justice coordinators
			 in the workgroups when appropriate.
					(3)The recommendation
			 that the Administrator improve assessments of potential environmental justice
			 impacts in economic reviews by identifying the data and developing the modeling
			 techniques needed to assess such impacts.
					(4)The recommendation
			 that the Administrator direct appropriate Agency officers and employees to
			 respond fully when feasible to public comments on environmental justice,
			 including improving the Agency’s explanation of the basis for its conclusions,
			 together with supporting data.
					(c)2004 inspector
			 general reportThe Administrator of the Environmental Protection
			 Agency shall, as promptly as practicable, carry out each of the following
			 recommendations of the Inspector General of the Agency as set forth in the
			 report entitled EPA Needs to Consistently Implement the Intent of the
			 Executive Order on Environmental Justice (Report No.
			 2004–P–00007):
					(1)The recommendation
			 that the Agency clearly define the mission of the Office of Environmental
			 Justice (OEJ) and provide Agency staff with an understanding of the roles and
			 responsibilities of the Office.
					(2)The recommendation
			 that the Agency establish (through issuing guidance or a policy statement from
			 the Administrator) specific time frames for the development of definitions,
			 goals, and measurements regarding environmental justice and provide the regions
			 and program offices a standard and consistent definition for a minority and
			 low-income community, with instructions on how the Agency will implement and
			 operationalize environmental justice into the Agency’s daily activities.
					(3)The recommendation
			 that the Agency ensure the comprehensive training program currently under
			 development includes standard and consistent definitions of the key
			 environmental justice concepts (such as low-income,
			 minority, and disproportionately impacted) and
			 instructions for implementation of those concepts.
					The
			 Administrator shall submit an initial report to Congress within 6 months after
			 the enactment of this Act regarding the Administrator’s strategy for
			 implementing the recommendations referred to in paragraphs (1), (2), and (3).
			 Thereafter, the Administrator shall provide semiannual reports to Congress
			 regarding the Administrator’s progress in implementing such recommendations and
			 modifying the Administrator’s emergency management procedures to incorporate
			 environmental justice in the Agency’s Incident Command Structure (in accordance
			 with the December 18, 2006, letter from the Deputy Administrator to the Acting
			 Inspector General of the Agency).(d)Federal action
			 plan for saving lives, protecting people and their families from radon
					(1)In
			 generalBecause radon is a naturally occurring radioactive gas
			 that is recognized as the leading cause of lung cancer among nonsmokers and is
			 a particular environmental threat for low-income and minority individuals
			 because of the lack of information about radon levels in their own homes, the
			 Administrator of the Environmental Protection Agency shall within 6 months
			 after the date of the enactment of this Act, implement the action plan entitled
			 Protecting People and Families from Radon: A Federal Action Plan for
			 Saving Lives (June 20, 2011), working with the Secretary of Health and
			 Human Services acting through the Director of the Centers for Disease Control
			 and Prevention, and with the other Federal agencies mentioned in and as set
			 forth in the action plan.
					(2)Specific
			 stepsIn carrying out paragraph (1), the Administrator shall take
			 steps to achieve each of the following:
						(A)The recommendation
			 that the workgroup comprised of the Federal agencies participating in the
			 development of the action plan referred to in paragraph (1) implement specific
			 steps within the current authority and activities of each Federal agency to
			 reduce exposure to radon.
						(B)The recommendation that such workgroup meet
			 on the 1-year anniversary of the plan to assess and recognize achievements of
			 the plan.
						(3)ReportThe
			 Administrator shall report to the Congress on the 1-year assessment of the
			 plan’s implementation, including the challenges remaining and the progress in
			 reducing radon exposure particularly to low-income and minority
			 families.
					1003.Grant
			 program
				(a)DefinitionsIn
			 this section:
					(1)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention, acting in collaboration with the Administrator of the
			 Environmental Protection Agency and the Director of the National Institute of
			 Environmental Health Sciences.
					(2)Eligible
			 entityThe term eligible entity means a State or
			 local community that—
						(A)bears a
			 disproportionate burden of exposure to environmental health hazards;
						(B)has established a
			 coalition—
							(i)with
			 not less than 1 community-based organization; and
							(ii)with not less
			 than 1—
								(I)public health
			 entity;
								(II)health care
			 provider organization; or
								(III)academic
			 institution, including any minority-serving institution (including an
			 Hispanic-serving institution, a historically Black college or university, and a
			 tribal college or university);
								(C)ensures planned
			 activities and funding streams are coordinated to improve community health;
			 and
						(D)submits an
			 application in accordance with subsection (c).
						(b)EstablishmentThe
			 Director shall establish a grant program under which eligible entities shall
			 receive grants to conduct environmental health improvement activities.
				(c)ApplicationTo
			 receive a grant under this section, an eligible entity shall submit an
			 application to the Director at such time, in such manner, and accompanied by
			 such information as the Director may require.
				(d)Cooperative
			 agreementsAn eligible entity may use a grant under this
			 section—
					(1)to promote
			 environmental health; and
					(2)to address
			 environmental health disparities.
					(e)Amount of
			 cooperative agreement
					(1)In
			 generalThe Director shall award grants to eligible entities at
			 the 2 different funding levels described in this subsection.
					(2)Level 1
			 cooperative agreements
						(A)In
			 generalAn eligible entity awarded a grant under this paragraph
			 shall use the funds to identify environmental health problems and solutions
			 by—
							(i)establishing a
			 planning and prioritizing council in accordance with subparagraph (B);
			 and
							(ii)conducting an
			 environmental health assessment in accordance with subparagraph (C).
							(B)Planning and
			 prioritizing council
							(i)In
			 generalA prioritizing and planning council established under
			 subparagraph (A)(i) (referred to in this paragraph as a PPC) shall
			 assist the environmental health assessment process and environmental health
			 promotion activities of the eligible entity.
							(ii)MembershipMembership
			 of a PPC shall consist of representatives from various organizations within
			 public health, planning, development, and environmental services and shall
			 include stakeholders from vulnerable groups such as children, the elderly,
			 disabled, and minority ethnic groups that are often not actively involved in
			 democratic or decisionmaking processes.
							(iii)DutiesA
			 PPC shall—
								(I)identify key
			 stakeholders and engage and coordinate potential partners in the planning
			 process;
								(II)establish a
			 formal advisory group to plan for the establishment of services;
								(III)conduct an
			 in-depth review of the nature and extent of the need for an environmental
			 health assessment, including a local epidemiological profile, an evaluation of
			 the service provider capacity of the community, and a profile of any target
			 populations; and
								(IV)define the
			 components of care and form essential programmatic linkages with related
			 providers in the community.
								(C)Environmental
			 health assessment
							(i)In
			 generalA PPC shall carry out an environmental health assessment
			 to identify environmental health concerns.
							(ii)Assessment
			 processThe PPC shall—
								(I)define the goals
			 of the assessment;
								(II)generate the
			 environmental health issue list;
								(III)analyze issues
			 with a systems framework;
								(IV)develop
			 appropriate community environmental health indicators;
								(V)rank the
			 environmental health issues;
								(VI)set priorities
			 for action;
								(VII)develop an
			 action plan;
								(VIII)implement the
			 plan; and
								(IX)evaluate progress
			 and planning for the future.
								(D)EvaluationEach
			 eligible entity that receives a grant under this paragraph shall evaluate,
			 report, and disseminate program findings and outcomes.
						(E)Technical
			 assistanceThe Director may provide such technical and other
			 non-financial assistance to eligible entities as the Director determines to be
			 necessary.
						(3)Level 2
			 cooperative agreements
						(A)Eligibility
							(i)In
			 generalThe Director shall award grants under this paragraph to
			 eligible entities that have already—
								(I)established
			 broad-based collaborative partnerships; and
								(II)completed
			 environmental assessments.
								(ii)No level 1
			 requirementTo be eligible to receive a grant under this
			 paragraph, an eligible entity is not required to have successfully completed a
			 Level 1 Cooperative Agreement (as described in paragraph (2)).
							(B)Use of grant
			 fundsAn eligible entity awarded a grant under this paragraph
			 shall use the funds to further activities to carry out environmental health
			 improvement activities, including—
							(i)addressing
			 community environmental health priorities in accordance with paragraph
			 (2)(C)(ii), including—
								(I)air
			 quality;
								(II)water
			 quality;
								(III)solid
			 waste;
								(IV)land use;
								(V)housing;
								(VI)food
			 safety;
								(VII)crime;
								(VIII)injuries;
			 and
								(IX)health care
			 services;
								(ii)building
			 partnerships between planning, public health, and other sectors, to address how
			 the built environment impacts food availability and access and physical
			 activity to promote healthy behaviors and lifestyles and reduce overweight and
			 obesity, asthma, respiratory conditions, dental, oral and mental health
			 conditions, poverty, and related co-morbidities;
							(iii)establishing
			 programs to address—
								(I)how environmental
			 and social conditions of work and living choices influence physical activity
			 and dietary intake; or
								(II)how those
			 conditions influence the concerns and needs of people who have impaired
			 mobility and use assistance devices, including wheelchairs and lower limb
			 prostheses; and
								(iv)convening
			 intervention programs that examine the role of the social environment in
			 connection with the physical and chemical environment in—
								(I)determining access
			 to nutritional food; and
								(II)improving
			 physical activity to reduce morbidity and increase quality of life.
								(f)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(1)$25,000,000 for
			 fiscal year 2012; and
					(2)such sums as may
			 be necessary for fiscal years 2013 through 2016.
					1004.Additional
			 research on the relationship between the built environment and the health of
			 community residents
				(a)Definition of
			 eligible institutionIn this section, the term eligible
			 institution means a public or private nonprofit institution that submits
			 to the Secretary of Health and Human Services (in this section referred to as
			 the Secretary) and the Administrator of the Environmental
			 Protection Agency (in this section referred to as the
			 Administrator) an application for a grant under the grant program
			 authorized under subsection (b)(2) at such time, in such manner, and containing
			 such agreements, assurances, and information as the Secretary and Administrator
			 may require.
				(b)Research grant
			 program
					(1)Definition of
			 healthIn this section, the term health
			 includes—
						(A)levels of physical
			 activity;
						(B)consumption of
			 nutritional foods;
						(C)rates of
			 crime;
						(D)air, water, and
			 soil quality;
						(E)risk of
			 injury;
						(F)accessibility to
			 health care services; and
						(G)other indicators
			 as determined appropriate by the Secretary.
						(2)GrantsThe
			 Secretary, in collaboration with the Administrator, shall provide grants to
			 eligible institutions to conduct and coordinate research on the built
			 environment and its influence on individual and population-based health.
					(3)ResearchThe
			 Secretary shall support research that—
						(A)investigates and
			 defines the causal links between all aspects of the built environment and the
			 health of residents;
						(B)examines—
							(i)the
			 extent of the impact of the built environment (including the various
			 characteristics of the built environment) on the health of residents;
							(ii)the
			 variance in the health of residents by—
								(I)location (such as
			 inner cities, inner suburbs, and outer suburbs); and
								(II)population
			 subgroup (such as children, the elderly, the disadvantaged); or
								(iii)the importance
			 of the built environment to the total health of residents, which is the primary
			 variable of interest from a public health perspective;
							(C)is used to
			 develop—
							(i)measures to
			 address health and the connection of health to the built environment;
			 and
							(ii)efforts to link
			 the measures to travel and health databases; and
							(D)distinguishes
			 carefully between personal attitudes and choices and external influences on
			 observed behavior to determine how much an observed association between the
			 built environment and the health of residents, versus the lifestyle preferences
			 of the people that choose to live in the neighborhood, reflects the physical
			 characteristics of the neighborhood; and
						(E)(i)identifies or develops
			 effective intervention strategies to promote better health among residents with
			 a focus on behavioral interventions and enhancements of the built environment
			 that promote increased use by residents; and
							(ii)in developing the intervention
			 strategies under clause (i), ensures that the intervention strategies will
			 reach out to high-risk populations, including racial and ethnic minorities and
			 low-income urban and rural communities.
							(4)PriorityIn
			 providing assistance under the grant program authorized under paragraph (2),
			 the Secretary and the Administrator shall give priority to research that
			 incorporates—
						(A)minority-serving
			 institutions as grantees;
						(B)interdisciplinary
			 approaches; or
						(C)the expertise of
			 the public health, physical activity, urban planning, and transportation
			 research communities in the United States and abroad.
						1005. Environment
			 and public health restoration
				(a)Findings
					(1)General
			 findingsThe Congress finds as follows:
						(A)As human beings, we share our environment
			 with a wide variety of habitats and ecosystems that nurture and sustain a
			 diversity of species.
						(B)The abundance of
			 natural resources in our environment forms the basis for our economy and has
			 greatly contributed to human development throughout history.
						(C)The accelerated
			 pace of human development over the last several hundred years has significantly
			 impacted our natural environment and its resources, the health and diversity of
			 plant and animal wildlife, the availability of critical habitats, the quality
			 of our air and our water, and our global climate.
						(D)The intervention
			 of the Federal Government is necessary to minimize and mitigate human impact on
			 the environment for the benefit of public health, to maintain air quality and
			 water quality, to sustain the diversity of plants and animals, to combat global
			 climate change, and to protect the environment.
						(E)Laws and
			 regulations in the United States have been created and promulgated to minimize
			 and mitigate human impact on the environment for the benefit of public health,
			 to maintain air quality and water quality, to sustain wildlife, and to protect
			 the environment.
						(F)Such laws include the Antiquities Act of
			 1906 (16 U.S.C. 431 et seq.) initiated by President Theodore Roosevelt to
			 create the national park system, the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (Public Law
			 96–510), the Endangered Species Act of 1973 (Public Law 93–205), and the
			 National Forest Management Act of 1976 (Public Law 94–588).
						(G)Attempts to repeal
			 or weaken key environmental safeguards pose dangers to the public health, air
			 quality, water quality, wildlife, and the environment.
						(2)Findings on
			 changes and proposed changes in lawThe Congress finds that,
			 since 2001, the following changes and proposed changes to existing law or
			 regulations have negatively impacted or will negatively impact the environment
			 and public health:
						(A)Clean
			 water
							(i)On
			 May 9, 2002, the Environmental Protection Agency (EPA) and the Army Corps of
			 Engineers put forth a final rule that reconciled regulations implementing
			 section 404 of the Federal Water Pollution Control Act by redefining the term
			 fill material and amending the definition of the term
			 discharge of fill material, reversing a 25-year-old regulation.
			 The new rule fails to restrict the dumping of hardrock mining waste,
			 construction debris, and other industrial wastes into rivers, streams, lakes,
			 and wetlands. The rule further allows destructive mountaintop removal coal
			 mining companies to dump waste into streams and lakes, polluting the
			 surrounding natural habitat and poisoning plants and animals that depend on
			 those water sources.
							(ii)On February 12, 2003, the Environmental
			 Protection Agency published the rule National Pollutant Discharge
			 Elimination System Permit Regulation and Effluent Limitation Guidelines and
			 Standards for Concentrated Animal Feeding Operations, new livestock
			 waste regulations that aimed to control factory farm pollution but which would
			 severely undermine existing protections under the Federal Water Pollution
			 Control Act. This regulation allows large-scale animal factories to foul the
			 Nation’s waters with animal waste, allows livestock owners to draft their own
			 pollution-management plans and avoid ground water monitoring, legalizes the
			 discharge of contaminated runoff water rich in nitrogen, phosphorus, bacteria,
			 and metals, and ensures that large factory farms are not held liable for the
			 environmental damage they cause. In a 2005 Federal court decision
			 (Waterkeeper Alliance, et al. v. Enviromental Protection Agency,
			 399 F.3d 486 (2nd Cir. 2005)), major parts of the rule were upheld, others
			 vacated, and still others remanded back to the EPA. On November 20, 2008, the
			 Environmental Protection Agency published a revised final rule which undermines
			 environmental protection provisions by removing mandatory permitting
			 requirements and allowing large animal farms to self-certify the absence of
			 pollutant discharge activity.
							(iii)On
			 March 19, 2003, the Environmental Protection Agency published a new rule
			 regarding the Total Maximum Daily Load program of the Federal Water Pollution
			 Control Act that regulates the maximum amount of a particular pollutant that
			 can be present in a body of water and still meet water quality standards. The
			 new rule withdrew the existing regulation put forth on July 13, 2000, and
			 halted momentum in cleaning up polluted waterways throughout the Nation. By
			 abandoning the existing rule, the Environmental Protection Agency is
			 undermining the effectiveness of clean-up plans and is allowing States to avoid
			 cleaning polluted waters entirely by dropping them from their clean-up lists.
			 Waterways play a crucial role in the lives of the people of the United States
			 and are critical to the livelihood of fish and wildlife. The result of dropping
			 the July 2000 rule is that the restoration of polluted rivers, shorelines, and
			 lakes will be delayed, harming more fish and wildlife and worsening the quality
			 of drinking water.
							(iv)On
			 December 2, 2008, the Environmental Protection Agency and the Army Corps of
			 Engineers jointly issued a guidance document in the form of a legal memorandum,
			 titled Clean Water Act Jurisdiction Following the U.S. Supreme Court’s
			 Decision in Rapanos v. United States & Carabell v. United States.
			 This new guidance dictates enforcement actions under the Federal Water
			 Pollution Control Act and calls for a complicated case-by-case
			 analysis to determine jurisdiction for waterways that do not flow all year.
			 Such actions endanger small streams and wetlands that serve as important
			 habitats for aquatic life, which play a fundamental role in safeguarding
			 sources of clean drinking water and mitigate the risks and effects of floods
			 and droughts. Further, the definition provided therein for waters of the
			 United States is applicable to the Federal Water Pollution Control Act
			 as a whole, potentially affecting programs that control industrial pollution
			 and sewage levels, prevent oil spills, and set water quality standards for all
			 waters in the United States protected under the Federal Water Pollution Control
			 Act.
							(B)Forests and land
			 management
							(i)On December 3, 2003, the President signed
			 into law the Healthy Forests Restoration Act of 2003 (Public Law 108–148; 16
			 U.S.C. 6501 et seq.). Although the law attempts to reduce the risk of
			 catastrophic forest fires, it provides a boon to timber companies by
			 accelerating the aggressive thinning of backcountry forests that are far from
			 at-risk communities. The law allows for increased logging of large,
			 fire-resistant trees that are not in close proximity of homes and communities;
			 it undermines critical protections for endangered species by exempting Federal
			 land management agencies from consulting with the United States Fish and
			 Wildlife Service before approving any action that could harm endangered plants
			 or wildlife; and it limits public participation by reducing the number of
			 environmental project reviews.
							(ii)On
			 April 21, 2008, the Department of Agriculture issued a Final Planning Rule and
			 Record of Decision for National Forest System Land Management Planning. Similar
			 to rules enacted by the Administration on January 5, 2005, later remanded back
			 to the agency in Federal district court for violating the National
			 Environmental Policy Act of 1969, the Endangered Species Act of 1973, and the
			 Administrative Procedure Act (Citizens for Better Forestry v. United
			 States Department of Agriculture, 481 F. Supp. 2d 1059 (N.D. Cal.
			 2007)), this revised rule eliminates strict forest planning standards
			 established in 1982, and opens millions of acres of public lands to damaging
			 and invasive logging, mining, and drilling operations. These regulations would
			 reverse more than 20 years of protection for wildlife and national forests by
			 removing the overall goal of ensuring ecological sustainability in managing the
			 national forest system, weakening the National Forest Management Act of 1976,
			 and effectively ending the review of forest management plans under the National
			 Environmental Policy Act of 1969.
							(iii)On September 20, 2006, the District Court
			 for the Northern District of California vacated the Protection of Inventoried
			 Roadless Areas rule, enacted on May 13, 2005, which gave State Governors 18
			 months to petition the Federal Government to either restore the previous rule
			 for their States, or submit a new management and development plan for national
			 forest areas inventoried under the rule. Despite the enjoinment of the
			 Administration’s 2005 rule, and the subsequent restoration of the original
			 Roadless Area Conservation Rule, the U.S. Forest Service has continued to allow
			 States to petition for a special rule under the authority of the Administrative
			 Procedure Act, publishing a final special rule for Idaho on October 16, 2008.
			 As a result, 58.5 million acres of wild national forests are still vulnerable
			 to logging, road building, and other developments that may fragment natural
			 habitats and negatively impact fish and wildlife.
							(iv)On November 17, 2008, the Department of the
			 Interior’s Bureau of Land Management (BLM) signed the Record of Decision (ROD)
			 amending 12 resource management plans in Colorado, Utah, and Wyoming, opening
			 2,000,000 acres of public lands to commercial tar sands and oil shale
			 exploration and development. On November 18, 2008, the BLM published a final
			 rule for Oil Shale Management setting the policies and procedures for a
			 commercial leasing program for the management of federally owned oil shale in
			 those three States. Previously barred by a congressional moratorium on the
			 commercial leasing regulations for oil shale until September 30, 2008, the
			 development of oil shale on public lands poses a serious threat to land
			 conservation, endangered and threatened species, and critical habitat. Domestic
			 shale oil production allowed by these regulations is highly water and energy
			 intensive, the impacts of which will intensify existing water scarcity in the
			 arid Western Region and potentially degrade air and water quality for
			 surrounding populations.
							(C)Scientific
			 reviewOn December 16, 2008, the United States Fish and Wildlife
			 Service of the Department of the Interior and the National Oceanic and
			 Atmospheric Administration of the Department of Commerce jointly issued a new
			 rule amending regulations governing interagency cooperation under section 7 of
			 the Endangered Species Act of 1973 (ESA). This rule undermines the intention of
			 the ESA to protect species and the ecosystems upon which they depend by
			 allowing Federal agencies to carry out, permit, or fund an action without
			 proper environmental review and expert third-party consultation from Federal
			 wildlife experts. Under this new rule, Federal agencies can unilaterally
			 circumvent the formal review process, eliminating longstanding and
			 scientifically grounded safeguards that serve to protect the biodiversity of
			 our Nation’s ecosystems and avert harm to thousands of endangered and
			 threatened species.
						(b)Statement of
			 policyIt is the policy of the United States Government to work
			 in conjunction with States, territories, tribal governments, international
			 organizations, and foreign governments in order to act as a steward of the
			 environment for the benefit of public health, to maintain air quality and water
			 quality, to sustain the diversity of plant and animal species, to combat global
			 climate change, and to protect the environment for future generations to
			 enjoy.
				(c)Study and report
			 on public health or environmental impact of revised rules, regulations, laws,
			 or proposed laws
					(1)StudyNot
			 later than 30 days after the date of enactment of this Act, the President shall
			 enter into an arrangement under which the National Academy of Sciences will
			 conduct a study to determine the impact on public health, air quality, water
			 quality, wildlife, and the environment of the following regulations, laws, and
			 proposed laws:
						(A)Clean
			 water
							(i)Final revisions to
			 the Federal Water Pollution Control Act regulatory definitions of fill
			 material and discharge of fill material, finalized and
			 published in the Federal Register on May 9, 2002 (67 FR 31129), amending part
			 232 of title 40, Code of Federal Regulations.
							(ii)Revised National Pollutant Discharge
			 Elimination System Permit Regulation and Effluent Limitation Guidelines and
			 Standards for Concentrated Animal Feeding Operations in response to the
			 Waterkeeper Alliance, et al. v. Enviromental Protection Agency
			 decision, finalized and published in the Federal Register on November 20, 2008
			 (73 FR 225), amending parts 9, 122, and 412 of title 40, Code of Federal
			 Regulations.
							(iii)A
			 March 19, 2003, rule published in the Federal Register (68 FR 13608)
			 withdrawing a July 13, 2000, rule revising the Total Maximum Daily Load program
			 of the Federal Water Pollution Control Act (65 FR 43586), amending parts 9,
			 122, 123, 124, and 130 of title 40, Code of Federal Regulations.
							(iv)Official Guidance
			 Document, Clean Water Act Jurisdiction Following the United States
			 Supreme Court’s Decision in Rapanos v. United States & Carabell v. United
			 States, issued on December 2, 2008, relating to jurisdiction under
			 section 404 of the Federal Water Pollution Control Act.
							(B)Forests and land
			 management
							(i)Healthy Forests
			 Restoration Act of 2003, signed into law on December 3, 2003 (Public Law
			 108–148; 16 U.S.C. 6501 et seq.).
							(ii)National Forest
			 System Land Management Planning Rule, finalized and published in the Federal
			 Register on April 21, 2008 (73 FR 21468), replacing the 2005 final rule (70 FR
			 1022, Jan. 5, 2005), as amended March 3, 2006 (71 FR 10837) and the 2000 final
			 rule adopted on November 9, 2000 (65 FR 67514) as amended on September 29, 2004
			 (69 FR 58055), amending title 36, Code of Federal Regulations, part 219.
							(iii)The application
			 of the Administrative Procedure Act (5 U.S.C. 551 to 559, 701 to 706, et seq.),
			 such that States may petition for a special rule for the roadless areas in all
			 or part of said State.
							(iv)Record of
			 Decision, Oil Shale and Tar Sands Resources Resource Management Plan
			 Amendments, issued on November 17, 2008, along with the Final Rule, Oil
			 Shale Management-General, published in the Federal Register on November 18,
			 2008 (73 FR 223), amending title 43, Code of Federal Regulations, parts 3900,
			 3910, 3920, and 3930.
							(C)Scientific
			 reviewFinal Rule, Interagency Cooperation Under the Endangered
			 Species Act, published in the Federal Register on December 16, 2008, amending
			 title 50, Code of Federal Regulations, part 402.
						(2)MethodIn
			 conducting the study under paragraph (1), the National Academy of Sciences may
			 utilize and compare existing scientific studies regarding the regulations,
			 laws, and proposed laws listed in paragraph (1).
					(3)ReportUnder
			 the arrangement entered into under paragraph (1), not later than 270 days after
			 the date on which such arrangement is entered into, the National Academy of
			 Sciences shall make publicly available and shall submit to the Congress and to
			 the head of each department and agency of the Federal Government that issued,
			 implements, or would implement a regulation, law, or proposed law listed in
			 paragraph (1), a report containing—
						(A)a description of
			 the impact of all such regulations, laws, and proposed laws on public health,
			 air quality, water quality, wildlife, and the environment, compared to the
			 impact of preexisting regulations, or laws in effect, including—
							(i)any
			 negative impacts to air quality or water quality;
							(ii)any
			 negative impacts to wildlife;
							(iii)any delays in
			 hazardous waste cleanup that are projected to be hazardous to public health;
			 and
							(iv)any
			 other negative impact on public health or the environment; and
							(B)any
			 recommendations that the National Academy of Sciences considers appropriate to
			 maintain, restore, or improve in whole or in part protections for public
			 health, air quality, water quality, wildlife, and the environment for each of
			 the regulations, laws, and proposed laws listed in paragraph (1), which may
			 include recommendations for the adoption of any regulation or law in place or
			 proposed prior to January 1, 2001.
						(d)Department and
			 agency revision of existing rules, regulations, or lawsNot later
			 than 180 days after the date on which the report is submitted pursuant to
			 subsection (c)(3), the head of each
			 department and agency that has issued or implemented a regulation or law listed
			 in
			 subsection (c)(1) shall submit to the
			 Congress a plan describing the steps such department or such agency will take,
			 or has taken, to restore or improve protections for public health and the
			 environment in whole or in part that were in existence prior to the issuance of
			 such regulation or law.
				1006.Healthy Food
			 Financing Initiative
				(a)In
			 generalSubtitle D of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6951) is amended
			 by adding at the end the following:
					
						242.Healthy Food
				Financing Initiative
							(a)PurposeThe
				purpose of this section is to establish a program to improve access to healthy
				foods in underserved areas, to create and preserve quality jobs, and to
				revitalize low-income communities by providing loans and grants to eligible
				fresh, healthy food retailers to overcome the higher costs and initial barriers
				to entry in underserved, urban, suburban, and rural areas.
							(b)DefinitionsIn this section:
								(1)Community
				development financial institutionThe term community
				development financial institution has the meaning given the term in
				section 103 of the Community Development Banking and Financial Institutions Act
				of 1994 (12 U.S.C. 4702).
								(2)Food access
				organizationThe term food access organization means
				a nonprofit organization with expertise in improving access to healthy food in
				underserved communities.
								(3)InitiativeThe
				term Initiative means the Healthy Food Financing Initiative
				established in the Department by subsection (c)(1).
								(4)Local
				fundsThe term local funds means the allocation of
				national funds and any other forms of financial assistance (including grants,
				loans, and equity investments) that are raised by partnerships to carry out the
				purposes of this section.
								(5)National
				fundsThe term national funds means any Federal
				appropriation made to carry out this section and any other forms of financial
				assistance (including grants, loans, and equity investments) that are raised by
				the national fund manager to carry out the purposes of this section.
								(6)National fund
				managerThe term national fund manager means a
				community development financial institution in existence as of the date of
				enactment of this section and certified by the Community Development Financial
				Institutions Fund of the Department of the Treasury that is designated by the
				Secretary to manage the Initiative for purposes of—
									(A)raising private
				capital;
									(B)providing
				financial and technical assistance to partnerships; and
									(C)funding eligible
				projects directly at the request of partnerships to attract fresh, healthy food
				retailers to underserved urban, suburban, and rural areas, in accordance with
				this section.
									(7)Partnership
									(A)In
				generalThe term partnership means a regional,
				State, or local public and private partnership that is organized to improve
				access to fresh, healthy foods by providing financial and technical assistance
				to eligible projects.
									(B)InclusionsThe
				term partnership includes—
										(i)an
				unit of State, local, or tribal government or a quasi-public State or local
				government agency;
										(ii)a
				food access or community health organization committed to improving access to
				healthy foods;
										(iii)a community
				development financial institution or other organization that is capable of
				administering a loan and grant program in accordance with this section;
				and
										(iv)other
				organizations interested in improving access to healthy foods in underserved
				areas.
										(c)Establishment
								(1)In
				generalThere is established in the Department a Healthy Food
				Financing Initiative.
								(2)ManagementNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall select and enter into a grant agreement with a national fund manager who
				shall be responsible for the management of the Initiative nationally.
								(3)Eligible
				projects
									(A)In
				generalSubject to the requirements of this paragraph, the
				national fund manager shall establish the eligibility criteria for projects to
				be assisted by the Initiative.
									(B)RequirementsTo
				be eligible to receive assistance through the Initiative, a project
				shall—
										(i)include a
				supermarket, grocery store, farmers market, or other fresh, healthy food
				retailer;
										(ii)consist of a
				for-profit business enterprise, a member- or worker-owned cooperative, or a
				nonprofit organization;
										(iii)meet the
				eligibility criteria established under this section;
										(iv)continue to be a
				viable business enterprise with a financial viability plan;
										(v)require an
				investment of public funding to move forward and be competitive;
										(vi)operate on a
				self-service basis;
										(vii)in accordance
				with subparagraph (C), expand or preserve the availability of healthy, fresh,
				high quality unprepared and unprocessed foods, particularly fresh fruits and
				vegetables, in underserved areas; and
										(viii)agree to accept
				benefits under the supplemental nutrition assistance program established under
				the Food and Nutrition Act of 2008
				(7 U.S.C. 2011 et seq.).
										(C)Requirements
										(i)DefinitionsIn
				this subparagraph:
											(I)Perishable
				food
												(aa)In
				generalThe term perishable food means food that is
				fresh, refrigerated, or frozen.
												(bb)ExclusionThe
				term perishable food does not include packaged or canned
				goods.
												(II)Staple
				food
												(aa)In
				generalThe term staple food means food that is a
				basic dietary item, including bread, flour, fruits, vegetables, and
				meat.
												(bb)ExclusionsThe
				term staple food does not include snack or accessory food (such as
				chips, soda, coffee, condiments, and spices) or ready-to-eat, prepared
				food.
												(III)VarietyThe
				term variety means an assortment of different types of food
				items.
											(ii)In
				generalFor purposes of subparagraph (B)(vii), to expand or
				preserve the availability of fresh fruits and vegetables in underserved areas
				shall mean, with respect to a project, that the project maintains a store
				that—
											(I)carries a full
				line of fresh produce, as defined by the national fund manager to reflect
				differences in project size and overall store size;
											(II)sells food for
				home preparation and consumption; and
											(III)at a
				minimum—
												(aa)offers for sale
				at least 3 different varieties of food in each of the 4 staple food groups
				(bread and grains, dairy, fruits and vegetables, and meat, poultry, and fish),
				with perishable food in at least 2 categories, on a daily basis; or
												(bb)has
				a store at which at least 50 percent of the total sales of the store (including
				food and nonfood items or services) are from the sale of eligible staple
				food.
												(D)Income
				criteriaEach eligible project shall be located in—
										(i)a
				low- or moderate-income census tract, as determined by the Bureau of the Census
				of the Department of Commerce;
										(ii)a
				population census tract that is treated as a low-income community under section
				45D(e) of the Internal Revenue Code of 1986; or
										(iii)an area that
				significantly serves an adjacent area that meets the criteria described in
				clause (i) or (ii), as approved by the national fund manager.
										(E)Underserved
				criteria
										(i)In
				generalEach eligible project shall be located in an underserved
				area, as determined by the partnerships according to criteria established by
				the national fund manager.
										(ii)FactorsIn
				determining whether an area is an underserved area, the following factors shall
				be taken into consideration:
											(I)Population
				density.
											(II)Below average
				supermarket density or sales.
											(III)Car
				ownership.
											(IV)Geographical or
				physical barriers, such as highways, mountains, major parks, or bodies of
				water.
											(iii)LocationsOn
				an annual basis, the national fund manager shall collect data and publish maps
				that show the location of underserved areas.
										(4)Priority
				projects
									(A)In
				generalPriority shall be given to projects that—
										(i)are located in
				severely distressed low-income communities, as defined by the Community
				Development Financial Institutions Fund of the Department of the Treasury;
				and
										(ii)include 1 or more
				of the following characteristics:
											(I)The project will
				create or retain quality jobs in the community, as determined in accordance
				with subparagraph (B).
											(II)The project has
				community support in terms of store quality, affordability, site location, and
				coordination with local community plans or other programs promoting community
				and economic development.
											(III)The project
				supports regional food systems and locally grown foods, to the extent
				available.
											(IV)In major
				metropolitan areas, the project is associated with a transit-oriented
				development project.
											(V)In areas with
				public transit, the project is accessible by public transit.
											(VI)The project
				involves the reuse of a building that is listed in or eligible for the National
				Register of Historic Places.
											(VII)The project
				involves a brownfield or grayfield (as those terms are used in the
				Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
				seq.)).
											(VIII)The estimated
				energy consumption of the project, calculated using building energy software
				approved by the Department of Energy, will qualify the project for designation
				under the Energy Star program established by section 324A of the Energy Policy
				and Conservation Act (42 U.S.C. 6294a).
											(IX)The project
				involves women- and minority-owned businesses.
											(B)Quality
				jobsFor purposes of subparagraph (A)(ii)(I), a quality job is a
				job that—
										(i)provides wages
				that are comparable to or better than similar positions in existing businesses
				of similar size in similar local economies;
										(ii)offers benefits
				that are comparable to or better than what is offered for similar positions in
				existing local businesses of similar size in similar local economies;
				and
										(iii)is targeted for
				residents of neighborhoods with a high proportion of persons of low income (as
				that term is defined in section 102(a) of the Housing and Community Development
				Act of 1974 (42 U.S.C. 5302(a))) through local targeted hiring programs.
										(d)Duties of the
				Secretary
								(1)In
				generalThe Secretary shall—
									(A)designate a
				national fund manager to manage national funds;
									(B)oversee the
				Initiative nationally;
									(C)work closely with
				the designated national fund manager—
										(i)to
				ensure that funds are used appropriately and in the most effective manner
				practicable; and
										(ii)to develop the
				program strategy into a detailed work plan, program, and operating
				budget;
										(D)review and approve
				the operating budget for the national fund manager to ensure that the
				administrative costs are—
										(i)reasonable (not
				more than 5 percent of the total budget);
										(ii)connected to the
				costs of operations; and
										(iii)reflect
				efficient operations by the national fund manager; and
										(E)make available to
				the public an annual report, using data obtained from the Department of
				Agriculture, the Department of Health and Human Services, and the Community
				Development Financial Institutions, that describes the impacts of the
				Initiative, including tracking health and economic development indicators at
				the local, State, and national levels to determine the impacts of individual
				projects and the collective impact in local areas and statewide of funded
				projects and the Initiative overall.
									(2)National fund
				managerThe Secretary shall—
									(A)select the
				national fund manager through a competitive process from among community
				development financial institutions that have a proven and recent track record
				of success and effectiveness in—
										(i)attracting private
				capital;
										(ii)developing and
				managing programs that provide grants and loans to support supermarkets and
				other fresh, healthy food retail business enterprises in low- and
				moderate-income communities, including the development of grocery stores,
				farmers markets, and other fresh, healthy food retail models;
										(iii)making and
				servicing loans that are similar to loans proposed in the Initiative or having
				a record of otherwise successfully investing in fresh, healthy food retail
				development projects;
										(iv)effectively
				managing multiple contracts and subcontractors;
										(v)effectively
				managing large capital pools, of at least $100,000,000; and
										(vi)providing or
				contracting for the provision of technical assistance; and
										(B)administer the
				Initiative by approving the disbursement of funds to the national fund manager
				in a manner that facilitates the implementation of the overall
				Initiative.
									(3)Coordination
									(A)In
				generalNot later than 45 days after the date of receipt of an
				award, the national fund manager shall develop, with guidance from and in
				consultation with the Secretary, and submit to the Secretary, a detailed work
				plan.
									(B)Approval
				requiredThe Secretary shall review and approve the work plan,
				program budget, and administrative costs under subsection (e)(4)(C) prior to
				entering into an agreement with the national fund manager to administer the
				Initiative.
									(4)Performance
				targets
									(A)In
				generalThe Secretary shall conduct financial audits of, and
				establish performance targets for, the national fund manager, which shall
				include, at a minimum, the requirements described in this paragraph.
									(B)Geographic
				spreadPartnerships funded by the Initiative shall be
				geographically diverse and representative of the underserved areas across the
				United States.
									(C)Focus on
				low-income communitiesA substantial portion of the projects
				funded by partnerships shall serve very low- and low-income communities, as
				defined by the Bureau of the Census of the Department of Commerce.
									(D)Financial
				effectiveness of the national fund managerThe national fund
				manager and any local financial institution involved in a partnership shall
				demonstrate on-going capacity and timeliness in raising private capital and
				disbursing funds as required under the Initiative.
									(E)Technical
				assistance effectiveness of the national fund managerThe
				provision of technical assistance by the national fund manager shall be
				evaluated based on—
										(i)the responsiveness
				of the national fund manager to requests for assistance; and
										(ii)the ability of
				the national fund manager to craft programs that develop needed new capacities
				in partnerships.
										(F)ImpactPerformance
				targets shall address the allocation of funds by the national fund manager to
				partnerships and the tracking and reporting of the impacts of the funds in
				improving access to fresh, healthy foods and in achieving other related
				impacts.
									(e)Duties of the
				national fund manager
								(1)Allocation of
				funds
									(A)In
				generalThe national fund manager shall—
										(i)allocate at least
				70 percent of any Federal appropriation made to carry out this section to
				partnerships that are selected based on the criteria described in paragraph
				(3); and
										(ii)retain not more
				than 30 percent of any Federal appropriation made to carry out this section to
				undertake financing activities described in subparagraph (C), including a
				reasonable amount for administrative costs (not to exceed 5 percent) approved
				by the Secretary in accordance with paragraph (4)(C).
										(B)Use of the
				national funds by partnership programs
										(i)In
				generalAs a condition on the receipt of funds, each partnership
				shall use—
											(I)the national funds
				received from the national fund manager under subparagraph (A)(i) to create 1
				or more revolving loan programs or other revolving pools of capital or other
				products to facilitate financing of local projects as determined by the
				agreement between the partnership and the national fund manager; and
											(II)any remaining
				funds for grants, or, as approved, for innovative financing mechanisms.
											(ii)Limitations
											(I)In
				generalUse of funds for administrative costs and other purposes
				shall be—
												(aa)limited in
				accordance with the terms of the agreement negotiated between the national fund
				manager and partnerships;
												(bb)based on whether
				administrative costs are reasonable, connected to the costs of operation, and
				reflect efficient operations by the partnership; and
												(cc)determined using
				criteria including geographic coverage, program duration, and total funding
				amount.
												(II)GoalThe
				goal of this clause to limit administrative costs to the maximum extent
				practicable, but in no case may the amount used for administrative costs exceed
				10 percent of the Federal funds allocated.
											(C)Use of the
				national funds by the national fund managerThe national fund
				manager shall use national funds described in subparagraph (A)(ii) to undertake
				financing and other activities to enhance and maximize the effectiveness of the
				Initiative, as determined by the agreement with the Secretary,
				including—
										(i)attracting other
				forms of financial assistance to match or leverage the national funds;
										(ii)awarding national
				funds to partnerships in accordance with paragraph (3);
										(iii)creating and
				managing pools of grant or loan capital that blend or leverage national funds
				with other forms of financial assistance, including capital in the form of tax
				credits under section 45D of the Internal Revenue Code of 1986, for the benefit
				of partnerships;
										(iv)creating and
				managing pools of grant or loan capital that blend or leverage the national
				funds with other forms of financial assistance, including capital in the form
				of tax credits under section 45D of the Internal Revenue Code of 1986, to
				finance eligible local projects identified by partnerships or the national fund
				manager that have special or unique characteristics;
										(v)providing loans or
				grants directly to eligible local projects as matching funds if requested by a
				partnership;
										(vi)providing credit
				enhancement or other financial products and instruments for the benefit of
				partnerships or eligible local projects;
										(vii)providing
				technical assistance; and
										(viii)funding
				reasonable administrative costs approved by the Secretary in accordance with
				paragraph (4)(C).
										(2)Responsibilities
				of the national fund managerThe designated national fund manager
				shall—
									(A)raise other forms
				of financial assistance to match or leverage the national funds;
									(B)use administrative
				funds to develop appropriate training programs and offer technical assistance
				services to—
										(i)partnerships;
										(ii)State, local, and
				tribal governments;
										(iii)the food retail
				industry; and
										(iv)food access and
				health advocacy organizations to augment local capacities;
										(C)develop financial
				products such as loans, grants, and credit enhancement tools that can be used
				by partnerships to incentivize and support the development and retention of
				supermarkets and other fresh, healthy food retail in underserved areas;
									(D)award Initiative
				funds to eligible partnerships through an annual competitive process in
				accordance with paragraph (3);
									(E)contract with a
				national food access organization to assist in the review of applications from
				partnerships and to provide technical assistance to local food access
				organizations in the proposed partnerships;
									(F)award and disburse
				funds to partnerships or eligible local projects in a timely manner;
									(G)create and meet
				performance benchmarks and reporting guidelines, as approved by the Secretary,
				including for—
										(i)the amount of
				capital raised and leveraged from financial institutions, partnerships, and
				other resources;
										(ii)the geographic
				diversity of partnerships; and
										(iii)the proportion
				of projects funded by the partnership that are in severely distressed
				low-income communities;
										(H)develop program
				guidelines and operating procedures for the Initiative, including—
										(i)maximum grant and
				loan amounts for projects;
										(ii)eligible uses of
				funds;
										(iii)prudent
				underwriting criteria;
										(iv)performance
				targets;
										(v)reporting
				guidelines;
										(vi)limits on
				administrative costs; and
										(vii)implementation
				milestones;
										(I)monitor the
				performance of partnerships; and
									(J)collect data,
				compile information, and conduct such research studies as the national fund
				manager determines to be relevant to the successful implementation of the
				Initiative, including—
										(i)to
				assess national and local market conditions;
										(ii)to determine
				barriers to market entry; and
										(iii)to identify
				opportunities for the development or retention of supermarkets and other fresh,
				healthy food retail enterprises in underserved communities.
										(3)Criteria for
				awarding national funds to partnerships
									(A)In
				generalThe national fund manager shall award national funds to
				partnerships through a competitive process on an annual basis.
									(B)First round
				priorityIn the first round of funding, the national fund manager
				shall give priority to existing partnerships that have demonstrable capacity to
				implement fresh food financing programs in underserved areas quickly.
									(C)Additional
				roundsAdditional rounds shall be designed to promote geographic
				diversity.
									(D)CriteriaIn
				awarding national funds to partnerships, the national fund manager shall
				consider—
										(i)the amount of
				funds and other resources pledged by a partnership to match or leverage
				national funds;
										(ii)the degree of
				State, local, or tribal government support of the partnership as evidenced by
				matching grant and loan funds or other types of support, such as allocation of
				tax-exempt bonds, loan guarantees, and coordination of resources from other
				State or local economic development programs;
										(iii)the capacity of
				the partnership to successfully develop and manage loan and grant
				programs;
										(iv)the lack of
				supermarkets and other fresh, healthy food retail enterprises in low- and
				moderate-income areas that would be served by the partnership;
										(v)the experience of
				the food access or community health organization of the partnership in outreach
				about access to healthy foods and local healthy food access issues;
										(vi)the degree of
				community engagement and support in the development and retention of
				supermarkets and other fresh, healthy food retail enterprises; and
										(vii)the contribution
				of the program of the partnership to the overall geographic diversity of the
				Initiative.
										(4)Administrative
				costs
									(A)In
				generalNot later than 45 days after the date of receipt of an
				award, the national fund manager shall submit to the Secretary for approval a
				3-year program and operating budget and detailed work plan that shall
				include—
										(i)costs for research
				and evaluation, technical assistance, and training; and
										(ii)program and
				operating costs.
										(B)Earned
				revenuesEarned revenues from loan fees and interest may be
				expended on program and operating costs in accordance with the budget approved
				by the Secretary.
									(C)Basis of
				reviewThe Secretary shall base the review under subparagraph (A)
				on—
										(i)the likelihood of
				the plan and expenditures to further the purposes of this section; and
										(ii)whether the
				administrative costs are reasonable, connected to the costs of operation, and
				reflect efficient operations by the national fund manager.
										(f)Partnerships
								(1)In
				generalEach partnership that receives assistance through the
				Initiative shall provide financial and technical assistance to eligible fresh,
				healthy food retail projects in underserved areas within the defined
				communities of the partnership.
								(2)AdministrationEach
				partnership shall designate a community development financial institution or
				other organization that is capable of administering a loan and grant
				program—
									(A)to execute grant
				agreements with the national fund manager; and
									(B)to serve as the
				manager of local funds.
									(3)Responsibilities
				of partnershipsA partnership shall—
									(A)raise other forms
				of financial assistance to match the national funds received by the
				partnership;
									(B)provide marketing
				and outreach to communities, the supermarket industry, other fresh, healthy
				food retailers, State and local government officials, and civic and public
				interest organizations—
										(i)to
				solicit applications from underserved areas from across the State or locality
				to be served by the partnership; and
										(ii)to inform the
				communities and other persons about the availability of grants, loans,
				training, and technical assistance;
										(C)review and
				underwrite projects to determine whether—
										(i)a
				proposed project meets the criteria for eligible projects under subsection
				(c)(3); and
										(ii)a
				proposed project meets the criteria for priority projects under subsection
				(c)(4);
										(D)provide technical
				assistance services to eligible fresh, healthy food retail operators and
				developers;
									(E)track and report
				outcomes, including—
										(i)the number of jobs
				created or retained;
										(ii)the quantity of
				fresh, healthy food retail space created or retained; and
										(iii)such other
				health and economic indicators as are required by the national fund
				manager;
										(F)monitor and audit
				funded projects to ensure compliance with the Initiative, the national fund
				manager, and partnership program requirements for a period of at least 3
				years;
									(G)submit an annual
				report to the national fund manager that describes—
										(i)the activities of
				the partnership;
										(ii)the expenditure
				of local funds; and
										(iii)success in
				meeting performance targets and satisfying such other terms and conditions as
				are specified in the agreement between the partnership and the national fund
				manager; and
										(H)coordinate with
				the national fund manager for the smooth operation of the Initiative.
									(4)Administrative
				costs
									(A)In
				generalAs a condition on the receipt of assistance under this
				section, each partnership shall submit to the national fund manager for
				approval a 3-year budget and plan for all program and operating costs,
				including—
										(i)costs for research
				and evaluation, technical assistance, and training; and
										(ii)administrative
				and operating costs.
										(B)Earned
				revenuesEarned revenues from loan fees and interest may be
				expended on program and operating costs in accordance with the budget approved
				by the national fund manager.
									(C)Basis of
				reviewThe national fund manager shall base the review under
				subparagraph (A) on the likelihood of the budget and plan to further the
				purposes of this section.
									(g)Evaluation and
				monitoring
								(1)In
				generalProgram evaluation and financial audits shall occur at
				all levels of the Initiative to ensure that—
									(A)national and local
				funds are used properly; and
									(B)the objectives of
				the Initiative are met.
									(2)Program
				evaluation and financial audits
									(A)In
				generalThe Secretary shall—
										(i)conduct periodic
				program evaluations and financial audits of the national fund manager,
				partnerships, and projects funded by the Initiative; and
										(ii)share with the
				national fund manager the results of the evaluations and audits.
										(B)Funded
				projectsThe Secretary or the national fund manager shall
				evaluate partnerships to assess the health and economic impacts of projects
				funded by the Initiative.
									(C)Other
				impacts
										(i)Secretary of
				Health and Human ServicesThe Secretary of Health and Human
				Services shall conduct research studies and evaluate the health impacts of the
				Initiative.
										(ii)Community
				Development Financial InstitutionsRepresentatives of the
				Community Development Financial Institutions shall conduct research studies and
				evaluate the economic impacts of the Initiative.
										(D)Partnerships
										(i)In
				generalEach partnership shall—
											(I)conduct periodic
				administrative and financial audits of projects funded by the Initiative;
				and
											(II)share with the
				national fund manager the results of the audits.
											(ii)Failure of
				partnershipIn a case in which a partnership fails, the national
				fund manager shall take over the portfolio of the failed partnership.
										(h)Administrative
				provisionsNot later than 180
				days after the date of enactment of this section, the Secretary shall
				promulgate such regulations as may be necessary to carry out this section,
				including regulations—
								(1)for the conduct of
				a performance evaluation at the end of the initial 5-year period;
								(2)to terminate the
				contract for cause; and
								(3)to extend the
				contract for an additional 5-year period.
								(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this section
				$500,000,000, to remain available until
				expended.
							.
				(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
					(1)in paragraph
			 (6)(C), by striking or at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following:
						
							(8)the authority of
				the Secretary to establish in the Department the Healthy Food Financing
				Initiative in accordance with section
				242.
							.
					1007.GAO report on
			 health effects of Deepwater Horizon oil rig explosion in the Gulf
			 Coast
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study on the type and
			 scope of health care services administered through the Department of Health and
			 Human Services addressing the provision of health care to racial and ethnic
			 minorities (whether residents, clean-up workers, or volunteers) affected by the
			 explosion of the mobile offshore drilling unit Deepwater Horizon that occurred
			 on April 20, 2010.
				(b)Specific
			 components; reportingIn carrying out subsection (a), the
			 Comptroller General shall—
					(1)assess the type,
			 size, and scope of programs administered by the Department of Health and Human
			 Services that focus on provision of health care to communities in the Gulf
			 Coast;
					(2)identify the
			 merits and disadvantages associated with each the programs;
					(3)perform an
			 analysis of the costs and benefits of the programs;
					(4)determine whether
			 there is any duplication of programs; and
					(5)not later than 180
			 days after the date of the enactment of this Act, report findings and
			 recommendations for improving access to health care for racial and ethnic
			 minorities to the Congress.
					
